


Exhibit 10.1










LEASE


BY AND BETWEEN




680 FOLSOM OWNER LLC,
a Delaware limited liability company


AS




LANDLORD




AND


RIVERBED TECHNOLOGY, INC.
a Delaware corporation


AS




TENANT




680 FOLSOM STREET
SAN FRANCISCO, CALIFORNIA 94107




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
1


Definitions
1


 
1.1


Terms Defined
1


 
1.2


Basic Lease Information
9


2


Premises
10


 
2.1


Lease of Premises
10


 
2.2


Delivery
10


 
2.3


Acceptance of the Premises
14


3


 Term
 
14


 
3.1


Lease Term
14


 
3.2


Option to Extend
14


 
3.3


Tenant's Contraction Option
18


4


 Rent
 
19


 
4.1


 Base Rent
19


 
4.2


 Manner of Rent Payment
19


 
4.3


Additional Rent
19


 
4.4


Late Payment of Rent; Interest
20


 
4.5


Abatement of Base Rent
20


5


Calculation and Payments of Escalation Rent
20


 
5.1


Payment of Estimated Escalation Rent
20


 
5.2


Escalation Rent Statement and Adjustment
20


 
5.3


Adjustments to Operating Expenses and Real Property Taxes
21


 
5.4


Adjustments to Tenant's Percentage Share
22


 
5.5


Payment of Real Property Taxes in Installments
22


 
5.6


Proration for Partial year
22


 
5.7


Inspection of Landlord's Records
22


 
5.8


Landlord's Appeal of Real Property Taxes
24


6


Payments of Impositions by Tenant
24


7


 Use and Occupancy of Premises
24


 
7.1


Permitted Use; Occupancy
24


 
7.2


No Violation of Requirements
24


 
7.3


Compliance with Requirements
25


 
7.4


No Nuisance
25


 
7.5


 Compliance With Environmental Laws; Use of Hazardous Materials
26


 
7.6


Sustainable Building Operations
26


 
7.7


 Recycling and Waste Management
27


8


Building Services
28


 
8.1


Building-Standard Services
28


 
8.2


Building Security Services
28


 
8.3


Interruption or Unavailability of Services
28


 
8.4


Tenant's Use of Excess Electricity and Water
29


 
8.5


Provision of Additional Services; After Hours HVAC Service
29


 
8.6


Tenant's Supplemental Air Conditioning
30


 
8.7


Tenant Backup Generator
30







--------------------------------------------------------------------------------




9


 Maintenance and Repair
31


 
9.1


Landlord's Maintenance Obligations
31


 
9.2


Tenant's Obligations
32


10


 Alterations to Premises
32


 
10.1


Landlord Consent; Procedure
32


 
10.2


General Requirements
32


 
10.3


Landlord's Right to Inspect
34


 
10.4


Tenant's Obligations Upon Completion
34


 
10.5


Repairs
34


 
10.6


Ownership and Removal of Alterations
34


 
10.7


Minor Alterations
35


 
10.8


Landlord's Fee
35


11


 Liens
 
35


12


 Damage or Destruction
36


 
12.1


Repair Obligations
36


 
12.2


Termination Rights
36


 
12.3


Completion of Repairs
37


 
12.4


Rent Abatement
38


 
12.5


Waiver of Statutory Provisions
38


13


Eminent Domain
38


 
13.1


Effect of Taking
38


 
13.2


Condemnation Proceeds
38


 
13.3


Restoration of Premises
39


 
13.4


Taking at End of Lease Term
39


 
13.5


Tenant Waiver
39


14


Insurance
39


 
14.1


Tenant's Insurance
39


 
14.2


Form of Policies; Policy Requirements
40


 
14.3


Vendors' Insurance
41


 
14.4


Landlord's Insurance
41


15


 Waiver of Subrogation Rights
41


16


 Waiver of Liability and Indemnification
42


 
16.1


Waiver and Release
42


 
16.2


Indemnification of Landlord
42


 
16.3


Indemnification of Tenant
43


17


Assignment and Subletting
43


 
17.1


Compliance Required
43


 
17.2


Request by Tenant; Landlord Response
43


 
17.3


Standards and Conditions for Landlord Approval
44


 
17.4


Costs and Expenses
44


 
17.5


Payment of Transfer Premium and Other Consideration
45


 
17.6


 Assumption of Obligations; Further Restrictions
45


 
17.7


No Release
46


 
17.8


No Encumbrance; No Change in Permitted Use
46


 
17.9


Permitted Transfers
46







--------------------------------------------------------------------------------




 
17.1


Tenant's Remedies
47


18


Rules and Regulations
47


19


Entry of Premises by Landlord; Modification to Common Areas
47


 
19.1


Entry of Premises
47


 
19.2


 Renovation of the Project; Modification of the Common Areas
48


 
19.3


Waiver of Claims
48


20


Default and Remedies
49


 
20.1


Events of Default
49


 
20.2


 Landlord's Remedies Upon Occurrence of Event of Default
49


 
20.3


 Sublease of Tenant
51


 
20.4


 Effort to Relet
51


 
20.5


 Landlord's Right to Cure Defaults
51


 
20.6


 Landlord's Default
51


21


 Subordination, Attornment and Nondisturbance
52


 
21.1


Subordination and Attornment
52


 
21.2


Notice to Encumbrancer
53


 
21.3


Rent Payment Direction
53


 
21.4


No Encumbrance as of Lease Date
54


22


Sale or Transfer by Landlord; Lease Non-Recourse
54


 
22.1


Release of Landlord on Transfer
54


 
22.2


Lease Nonrecourse to Landlord; Limitation of Liability
54


23


Estoppel Certificate
54


 
23.1


Procedure and Content
54


 
23.2


Effect of Certificate
55


24


No Light, Air, or View Easement
55


25


Holding Over
55


26


Letter Of Credit
56


 
26.1


Delivery of Letter of Credit
56


 
26.2


Transfer of Letter of Credit
57


 
26.3


In General
57


 
26.4


Application of Letter of Credit
58


 
26.5


Security Deposit
58


 
26.6


Adjustments to Letter of Credit Amount
59


27


Waiver
60


28


Notices; Tenant's Agent for Service
60


29


Authority
60


30


Parking
61


 
30.1


Lease of Parking Spaces
61


 
30.2


Use of the Parking Spaces
61


 
30.3


Management of Parking Facility
61


 
30.4


Waiver of Liability
62


31


Communications and Computer Lines
62


 
31.1


Tenant's Rights
62


 
31.2


Landlord's Rights
63


 
31.3


Removal; Line Problems
63


32


Tenant's Rooftop and Other Equipment
63







--------------------------------------------------------------------------------




 
32.1


Grant of License
63


 
32.2


Interference
64


 
32.3


Roof Repairs
64


 
32.4


Rules and Regulations
64


33


Signage
65


 
33.1


Building Directory
65


 
33.2


Interior Signage
65


 
33.3


Exterior Signage
65


 
33.4


Approvals
66


 
33.5


Maintenance and Removal
66


 
33.6


Assignment and Subleasing
67


 
33.7


Restriction on Other Signage
67


 
33.8


Rights Personal to Original Tenant; Occupancy
67


34


 Roof Terrace
67


 
34.1


Exclusive Use
67


 
34.2


Protection of Project
67


 
34.3


Use and Maintenance
68


 
34.4


Costs
68


 
34.5


Lease Provisions
68


35


Miscellaneous
69


 
35.1


No Joint Venture
69


 
35.2


Successors and Assigns
69


 
35.3


Construction and Interpretation
69


 
35.4


Severability
69


 
35.5


Entire Agreement
69


 
35.6


Governing Law
70


 
35.7


Costs and Expenses
70


 
35.8


Standards of Performance and Approvals
70


 
35.9


Brokers
71


 
35.1


Memorandum of Lease
71


 
35.11


Quiet Enjoyment
71


 
35.12


Force Majeure
71


 
35.13


Surrender of Premises
71


 
35.14


Name of Building; Address
72


 
35.15


Exhibits
72


 
35.16


Survival of Obligations
72


 
35.17


Time of the Essence
72


 
35.18


Waiver of Trial By Jury; Waiver of Counterclaim
72


 
35.19


Consent to Venue
73


 
35.2


Financial Statements
73


 
35.21


Subdivision; Future Ownership
73


 
35.22


Modification of Lease
73


 
35.23


No Option
74


 
35.24


lndependent Covenants
74


 
35.25


Compliance with Anti-Terrorism Law
74


 
35.26


First Source Hiring Program
74







--------------------------------------------------------------------------------




 
35.27


Nondiscrimination
74


 
35.28


Bankruptcy of Tenant
75


 
35.29


Rent Not Based on lncome
75


 
35.3


Counterparts
75


36


 Right of First Offer
75


 
36.1


First Offer Space
75


 
36.2


Offering Notice
75


 
36.3


Lease of First Offer Space
75


 
36.4


Conditions of Exercise
76


 
36.5


Letter of Credit Amendment
77


 
36.6


Amendment to Lease
77


 
36.7


Rights Persona! to Original Tenant
77


 
36.8


Termination Upon lnitial Third Party Lease Up
77


37


 Expansion Option at Market Rate following lnitial Third Party Lease-Up
77


 
37.1


 Expansion Premises
77


 
37.2


Additional Expansion Notice
78


 
37.3


Lease of Additional Expansion Premises
78


 
37.4


Conditions of Exercise
79


 
37.5


Letter of Credit Amendment
79


 
37.6


Amendment to Lease
80


 
37.7


Rights Personal to Tenant
80





 
 
Exhibits
 
Exhibit A-1:
Floor Plans of Premises
Exhibit A-2:
Floor Plans of Expansion Premises
Exhibit B-1:
Rules and Regulations
Exhibit B-2:
Rooftop Rules
Exhibit C:
Work Letter
Exhibit D:
Confirmation of Lease Term
Exhibit E:
Form of Letter of Credit
Exhibit F:
Tenant Competitors
Exhibit G-l:
Tenant's Building Sign (Folsom Street)
Exhibit G-2:
Tenant's Building Sign (Third Street)
Exhibit H:
Minimum Building Standards for Alterations and Tenant Improvements











--------------------------------------------------------------------------------




BASIC LEASE INFORMATION


 Lease Date:
January 31, 2012
 Landlord:
 680 Folsom Owner LLC, a Delaware limited liability company
 Tenant:
 Riverbed Technology, Inc., a Delaware corporation
 Premises:
 A total of 167,788 Rentable Square Feet (as defined in Section 1.1.51)
comprised of the following:
 
 (i) 29,648 Rentable Square Feet located on the second floor (the "Second Floor
Premises");
 
 (ii) 34,487 Rentable Square Feet located on the third floor (the "Third Floor
Premises");
 
 (iii) 34,487 Rentable Square Feet located on the fourth floor (the "Fourth
Floor Premises");
 
 (iv) 34,487 Rentable Square Feet located on the fifth floor (the "Fifth Floor
Premises"); and
 
 (v) 34,679 Rentable Square Feet located on the sixth floor (the "Sixth Floor
Premises").
 
 Floor plans of the Premises are attached hereto as Exhibit A.
 Initial Lease Term:
 Commencing on the Lease Commencement Date and expiring on the day preceding the
tenth (10th) year anniversary of the Rent Commencement Date.
 Lease Term:
 The Initial Lease Term unless terminated early in accordance with the Lease or
extended in accordance with Section 3.2 of this Lease.
 Lease Commencement Date:
 The date that Landlord delivers possession of the Premises to Tenant with the
Required Base Building Improvements Substantially Completed (as such terms are
defined in the Work Letter).
 Anticipated Delivery Date:
February 1, 2014
 Expiration Date:
The day preceding the tenth (10th) year anniversary of the Rent Commencement
Date.
 Rent Commencement Date:
The earlier to occur of (a) the date which is one hundred eighty (180) days
after the Lease Commencement Date and (b) the date Tenant commences business
operations in any portion of the Premises, subject to abatement as provided in
Section 4.5 of this Lease.









--------------------------------------------------------------------------------




Base Rent:


 Time Period
 Annual Base Rent/Rentable Square Foot
 Monthly Base Rent
Rent Commencement Date until the date which is 270 days after the Rent
Commencement Date (subject to Rent Abatement pursuant to Section 4.5 below)
$50.12
$700,794.55
The date which is 270 days after the Rent Commencement Date until the date which
is 300 days after the Rent Commencement Date
$26.16
$365,777.84
The date which is 300 days after the Rent Commencement Date until second (2nd)
anniversary of the Rent Commencement Date
$50.12
$700,794.55
Second (2nd) anniversary of the Rent Commencement Date until third (3rd)
anniversary of the Rent Commencement Date
$50.62
$707,785.71
Third (3rd) anniversary of the Rent Commencement Date to the fourth (4th )
anniversary of the Rent Commencement Date
$51.12
$714,776.88
Fourth (4th) anniversary of the Rent Commencement Date to the fifth (5th )
anniversary of the Rent Commencement Date
$51.62
$721,768.05
Fifth (5th) anniversary of the Rent Commencement Date to the sixth (6th)
anniversary of the Rent Commencement Date
$52.12
$728,759.21
Sixth (6th) anniversary of the Rent Commencement Date to the seventh (7th)
anniversary of the Rent Commencement Date
$52.62
$735,750.38
Seventh (7th) anniversary of the Rent Commencement Date to the eighth (8th)
anniversary of the Rent Commencement Date
$53.12
$742,741.55
Eighth (8th ) anniversary of the Rent Commencement Date to the ninth (9th)
anniversary of the Rent Commencement Date
$53.62
$749,732.71
Ninth (9th) anniversary of the Rent Commencement Date to the Expiration Date
$54.12
$756,723.88
 Extension Terms
 See Section 3.2



 Base Expense Year:
Calendar year 2014
 Base Tax Year:
Calendar year 2014
 Tenant's Percentage Share:
35.78% (initially being the quotient of 167,788 Rentable Square Feet of the
Premises divided by 469,000 Rentable Square Feet of the Building multiplied by
100).
 Letter of Credit/Security Deposit:
As described in Article 26
 Permitted Use:
General business office use, administrative purposes, training center, product
demonstration and other uses incidental thereto consistent with the standards of
a first-class office building and subject to Applicable Law.
 Parking Spaces:
As described in Article 30
 Tenant's Address:
Prior to Lease Commencement Date:
 
Riverbed Technology, Inc. 199 Fremont Street, 7th Floor San Francisco,
California 94105 Attention: Steve Hirai
 
On and after Lease Commencement Date:
 
680 Folsom Street, Suite 600 San Francisco, California 94107 Attention: Steve
Hirai
 Landlord's Address for Notices:
680 Folsom Owner LLC c/o TMG Partners 100 Bush Street, 26th Floor San Francisco,
California 94104 Attention: Lynn Tolin





--------------------------------------------------------------------------------






 
 With a copy to:
 
 Rockwood Capital, LLC
 
 Two Embarcadero Center, Suite 2360
 
 San Francisco, CA 94111
 
 Attention: 680 Folsom Asset Manager
 
 Rockwood Capital, LLC
 
 Two Embarcadero Center, Suite 2360
 
 San Francisco, CA 94111
 
 Attention: Jennifer Levy
 Brokers:
 
 Landlord's Broker:
 Jones Lang LaSalle
 Tenant's Broker:
 Jones Lang LaSalle
 Exhibits
 
 Exhibit A-1:
 Floor Plans of Premises
 Exhibit A-2:
 Floor Plans of Expansion Premises
 Exhibit B-1:
 Rules and Regulations
 Exhibit B-2:
 Rooftop Rules
 Exhibit C:
 Work Letter
 Exhibit D:
 Confirmation of Lease Term
 Exhibit E:
 Form of Letter of Credit
 Exhibit F:
 Tenant Competitors
 Exhibit G-l :
 Tenant's Building Sign (Folsom Street)
 Exhibit G-2:
 Tenant's Building Sign (Third Street)
 ExhibitH
 Minimum Building Standards for Alterations and Tenant
 
 







--------------------------------------------------------------------------------




LEASE


THIS LEASE is made and entered into by and between Landlord and Tenant as of the
Lease Date.


Landlord and Tenant hereby agree as follows:


1. Definitions.


1.1 Terms Defined. The following terms have the meanings set forth below.
Certain other terms have the meanings set forth elsewhere in this Lease.


1.1.1 Additional Rent. The term "Additional Rent" means all monies other than
Base Rent, Escalation Rent, or Parking Charges required to be paid by Tenant
hereunder.


1.1.2 Alterations. The term "Alterations" means alterations, additions or other
improvements to the Premises made by or on behalf of Tenant (other than the
Tenant Improvements made by or on behalf of Tenant pursuant to the Work Letter,
if any).


1.1.3 Amortization Rate. The term "Amortization Rate" means the applicable
Interest Rate at the time a capital improvement or capital asset is installed,
constructed or acquired, or such higher interest rate as may have been paid by
Landlord on funds borrowed for the purpose of installing, constructing or
acquiring capital improvements or capital assets, but in either case not more
than the maximum rate permitted by Applicable Laws at the time such capital
improvements or capital assets are installed, constructed or acquired.


1.1.4 Anti-Terrorism Law. The term "Anti-Terrorism Law" means any Requirements
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including without limitation the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986, Executive Order No. 13224,
and Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them.


1.1.5 Anticipated Delivery Date. The term "Anticipated Delivery Date" means the
date set forth in the Basic Lease Information as the Anticipated Delivery Date,
which is the date that Landlord anticipates delivering the Premises to Tenant.


1.1.6 Applicable Laws. The term "Applicable Laws" means all applicable laws,
statutes, ordinances, orders, judgments, decrees, regulations, permit
conditions, and requirements of all courts and all federal, state, county,
municipal or other governmental or quasi-governmental authorities, departments,
commissions, agencies and boards now or hereafter in effect, including, but not
limited to, the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.) and
Title 24 of the California Code of Regulations and all regulations and
guidelines promulgated thereunder.


1.1.7 Bankruptcy Code. The term "Bankruptcy Code" means the United States
Bankruptcy Code.


1.1.8 Base Expense Year. The term "Base Expense Year" shall have the meaning set
forth in the Basic Lease Information.


1.1.9 Base Operating Expenses. The term "Base Operating Expenses" means the
Operating Expenses allocable to the Base Expense Year.


1.1.10 Base Real Property Taxes. The term "Base Real Property Taxes" means the
Real Property Taxes allocable to the Base Tax Year.


1.1.11 Base Tax Year. The term "Base Tax Year" shall have the meaning set forth
in the Basic Lease Information.


1.1.12 Building. The term "Building" means, as of the Lease Date, the twelve
story office building and, upon completion of the Renovation, the fourteen-story
office building consisting of 469,000 Rentable Square Feet, located within the
Project, including related Common Areas and the portion of the Parking Facility
located underneath the Building.


1.1.13 Building Holidays. The term "Building Holidays" means New Year's Day,
Martin Luther King, Jr. Day, President's Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, the day after Thanksgiving,




--------------------------------------------------------------------------------




Christmas Day and any other holidays generally recognized in the State of
California.


1.1.14 Building Standard Hours. The term "Building Standard Hours" means 8:00
a.m. to 6:00 p.rn. on weekdays (except Building Holidays).


1.1.15 Building Systems. The term "Building Systems" means the life-safety,
security, electrical, mechanical, HVAC, plumbing, fire-protection,
telecommunications, or other utility systems serving the Premises, the Building,
or the Project, as applicable.


1.1.16 Casualty. The term "Casually" means fire, earthquake, or any other event
of a sudden, unexpected, or unusual nature.


1.1.17 Claims. The term "Claims" means any and all obligations, losses, claims,
actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, suits, orders or judgments), causes of
action, liabilities, penalties, damages, costs and expenses (including
reasonable attorneys' and consultants' fees and expenses).


1.1.18 Common Areas. The term "Common Areas" means those areas of the Project
designated by Landlord, in its sole discretion, from time to time for the
nonexclusive use of occupants of the Project, and their agents, employees,
customers, invitees and licensees, and other members of the public. Common Areas
do not include the exterior windows and walls and the roof of the Project, or
any space in the Project (including in the Premises) used for common shafts,
stacks, pipes, conduits, ducts, electrical or other utilities, telecommunication
systems, or other installations for Building Systems.


1.1.19 Comparable Buildings. The te1ID "Comparable Buildings" means the other
first-class office buildings in the Financial District and South of Market
submarkets of San Francisco, California, that are comparable to the Building in
terms of size, height, location, quality of construction and quality of common
area improvements.


1.1.20 Control. The term "Control" means the ownership, directly or indirectly,
of more than fifty percent (50%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of more than fifty
percent (50%) of the voting interest in, any person or entity.


1.1.21 Encumbrance. The term "Encumbrance" means any ground lease or underlying
lease, or the lien of any mortgage, deed of trust, or any other security
instrument now or hereafter affecting or encumbering the Project, or any part
thereof or interest therein.


1.1.22 Encumbrancer. The term "Encumbrancer" means the holder of the beneficial
interest nuder an Encumbrance.


1.1.23 Environmental Laws. The term "Environmental Laws" means all Applicable
Laws in any way relating to or regulating the environment, human health or
safety, industrial hygiene, or the use, generation, handling, emission, release,
discharge, storage or disposal of Hazardous Materials.


1.1.24 Escalation Rent. The term "Escalation Rent" means the Tenant's Percentage
Share of the total dollar increase, if any, in Operating Expenses allocable to
each calendar year, or part thereof, after the Base Operating Year, over the
amount of Base Operating Expenses, and Tenant's Percentage Share of the total
dollar increase, if any, in Real Property Taxes allocable to the tax year or
years occurring in each such calendar year over the Base Real Property Taxes for
the tax year or years occurring in the Base Tax Year.


1.1.25 Event of Default. The term "Event of Default" shall have the meaning set
forth in Section 20.1.


1.1.26 Executive Order No. 13224. The term "Executive Order No. 13224" means
Executive Order No. 13224 on Terrorist Financing effective September 24, 200 I,
and relating to "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism," as may be amended from time
to time.


1.1.27 Force Majeure Event. The term "Force Majeure Event" shall have the
meaning set forth in Section 35.12.


1.1.28 Green Rating Systems. The term "Green Rating Systems" means the U.S.
EPA's Energy Star® rating system, the U.S. Green Building Council's Leadership
in Energy and Environmental Design (LEED) rating system and




--------------------------------------------------------------------------------




other third party rating systems.


1.1.29 Hazardous Materials. The term "Hazardous Materials" means petroleum,
asbestos, polychlorinated biphenyls, radioactive materials, radon gas, or any
chemical, material or substance now or hereafter defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
"pollutants," "contaminants," "extremely hazardous waste," "restricted hazardous
waste" or "toxic substances," or words of similar import, under any
Environmental Laws.


1.1.30 HVAC. The term "HVAC" means heating, ventilation and/or air conditioning.


1.1.31 Impositions. The term "Impositions" means taxes, assessments, charges,
excises and levies, business taxes, license, permit, inspection and other
authorization fees, transit development fees, assessments or charges for housing
funds, service payments in lieu of taxes and any other fees or charges of any
kind at any time levied, assessed, charged or imposed by any federal, state or
local entity, (a) upon, measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures or other personal property
located in the Premises, or the cost or value of any Alterations; (b) upon, or
measured by, any Rent payable hereunder, including any gross receipts tax; (c)
upon, with respect to or by reason of the development, possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; or (d) upon this Lease
transaction, or any document to which Tenant is a party creating or transferring
any interest or estate in the Premises. Impositions do not include franchise,
transfer, inheritance or capital
stock taxes, or income taxes measured by the net income of Landlord from all
sources, unless any such taxes are levied or assessed against Landlord as a
substitute for, in whole or in part, any Imposition.


1.1.32 Indemnitees. The term "Indemnitees" shall have the meaning set forth in
Section 16.1.


1.1.33 Interest Rate. The term "Interest Rate" means the greater of (a) eight
percent (8%) per annum and (b) the Prime Rate plus three percent (3%); provided,
however, that if such rate of interest shall exceed the maximum rate allowed by
law, the Interest Rate shall be automatically reduced to the maximum rate of
interest permitted by applicable law.


1.1.34 Land. The term "Land" means the three parcels of land comprised of
Assessor's Lot 013 and Lot 014 of Block 3735, being a portion of 100 Vara Block
Number 356, situated in the City and County of San Francisco.


1.1.35 Landlord's Affiliate. The term "Landlord Affiliate" means (a) any
corporation, limited liability company, limited partnership or other entity (i)
which Controls, is Controlled by or is under common Control with Landlord, (ii)
into or with which Landlord is merged or consolidated or (ii) to which some or
substantially all of Landlord's assets are transferred and (b) TMG Partners, a
California corporation.


1.1.36 Lines. The term "Lines" shall have the meaning set forth in Section 31.1.


1.1.37 Major Alterations. The term "Major Alterations" means Alterations (a)
that affect the structural portions of the Project, (b) that affect or interfere
with the Building roof, walls, elevators or Building Systems, (c) that affect
the use and enjoyment by other tenants or occupants of the Project of their
premises, (d) that are visible from outside the Premises, (e) that utilize
materials or equipment that are inconsistent with and inferior to Landlord's
standard building materials and equipment for the Project, (I) that result in
the imposition on Landlord of any requirement to make any alterations or
improvements to any portion of the Project (including handicap access and life
safety requirements) ill order to comply with Requirements, (g) that materially
increases the cost to repair or relet the Premises, or (h) the cost of which
exceeds One Hundred Thousand Dollars ($100,000.00) in anyone instance.


1.1.38 Minor Alterations. The term "Minor Alterations" means Alterations (a)
that are not Major Alterations, (b) that do not require the issuance of a
building or other governmental permit, authorization or approval, (c) that do
not require work to be performed outside the Premises in order to comply with
Requirements, and (d) the cost of which does not exceed One Hundred Thousand
Dollars ($100,000.00) in anyone instance with respect to the installation of
carpet and/or paint, or Fifty Thousand Dollars ($50,000.00) in anyone instance
other than carpet or paint.


1.1.39 Net Worth. The term "Net Worth" means the excess of total assets over
total liabilities, determined in accordance with generally accepted accounting
principles, excluding, however, from the determination of total assets, goodwill
and other intangibles.


1.1.40 Operating Expenses. The term "Operating Expenses" means all costs of
management, operation, ownership, maintenance and repair of the Project,
including: (a) salaries, wages, bonuses and other compensation




--------------------------------------------------------------------------------




(including hospitalization, medical, surgical, retirement plan, pension plan,
union dues, parking privileges, life insurance, including group life insurance,
welfare and other fringe benefits, and vacation, holidays and other paid absence
benefits) relating to employees of Landlord or its agents engaged in the
management, operation, maintenance or repair of the Project and costs of
training such employees; (b) payroll, social security, workers' compensation,
unemployment and similar taxes with respect to such employees of Landlord or its
agents, and costs of providing disability or other benefits imposed by law or
otherwise with respect to such employees; (c) property management fees,
including Landlord's fees for any management performed by Landlord or Landlord's
Affiliates; (d) rental or rental value and other costs and expenses for
Landlord's and property management's offices in the Project; (e) costs and
expenses for electricity, water, air conditioning, gas, fuel, steam, heat,
lights, sewer service, communications service, power and other energy related
utilities required in connection with the operation, maintenance and repair of
the Project; (f) costs and expenses for janitorial, window cleaning, security
services, extermination, water treatment, rubbish removal, plumbing and other
services, and inspection or service contracts for elevator, electrical,
mechanical, sanitary, HVAC and other Building Systems and building equipment;
(g) costs and expenses for uniforms (and the cleaning and/or replacement
thereof) for personnel providing services to the Project; (h) costs of
materials, supplies, tools and equipment used in connection with the operation,
maintenance or repair of the Project; (i) costs of painting the exterior of the
Building or the Common Areas and costs of maintaining and repairing or replacing
the sidewalks, landscaping and other Common Areas; (j) license, permit and
inspection fees and charges; (k) premiums and other charges incurred by Landlord
with respect to fire, other casualty, boiler and machinery, theft, rent
interruption and liability insurance, and any other insurance (including
earthquake and/or flood insurance) as may be deemed necessary or advisable in
the reasonable judgment of Landlord, or as may be required by any Encumbrancer,
all in such amounts as Landlord determines to be appropriate and costs of
repairing an insured casualty to the extent of the deductible amount under the
applicable insurance policy; provided, however, that the amount of any
deductible under any earthquake insurance which is expended on improvements that
would be properly classified as capital expenditures shall not be included
except to the extent otherwise expressly included in Operating Expenses pursuant
to this Section 1.1040); (1) water charges and sewer rents or fees; (m) sales,
use and excise taxes on goods and services purchased by Landlord in connection
with the operation, maintenance or repair of the Project, the Building or the
Building Systems; (n) legal, accounting and other professional services for the
Project, including costs, fees and expenses of contesting the validity or
applicability of any law, ordinance, rule, regulation or order relating to the
Building; (0) costs of telephone, facsimile, postage, courier, stationery
supplies and other expenses incurred in connection with the operation,
maintenance or repair of the Project; (p) costs and expenses of repairs to and
physical maintenance of the Project, including Building Systems and
appurtenances thereto, and repair and replacement of worn out equipment,
facilities and installations, amortized, to the extent such costs are capital
expenditures, over the useful life thereof as determined in accordance with
sound real estate accounting and management principles, together with interest
on the unamortized balance at the Amortization Rate; (q) costs of furniture,
window coverings, carpeting, decorations, landscaping and other customary and
ordinary items of personal property provided by Landlord for use in the Common
Areas or in the Landlord's and properly management offices in the Project; (r)
costs incurred in connection with certification pursuant to one or more Green
Rating Systems, costs to support achieving any energy and carbon reduction
targets and costs incurred in connection with complying with any audit or
reporting requirements imposed by Applicable Laws concerning energy efficiency;
(s) costs of any capital improvements, repairs or replacements made by Landlord
to the Project during and after the Base Expense Year or capital assets acquired
by Landlord during and after the Base Expense Year required under any
Requirements which were not applicable to the Project as of the date of the site
permit application for the Project, as the same are interpreted or enforced as
of such date, each amortized over the useful life thereof as determined in
accordance with sound real estate accounting and management principles, together
with interest on the unamortized balance at the Amortization Rate; (t) costs of
any capital improvements made by Landlord to the Project or capital assets
acquired by Landlord after the Base Expense Year that are reasonably anticipated
by Landlord to reduce other Operating Expenses, such cost or allocable portion
thereof to be amortized over the useful life thereof as determined in accordance
with sound real estate accounting and management principles, together with
interest on the unamortized balance at the Amortization Rate; (u) payments under
any Recorded Documents; (v) costs incurred in connection with any transportation
system management program or similar program, including costs of operating any
shuttle bus or similar program and (w) costs of operation, maintenance, repair
and other expenses relating to the Parking Facility, including resurfacing,
restriping and cleaning. To the extent costs and expenses described above relate
to both the Project and other property or are provided to some but not all of
the tenants of the Project, such costs and expenses shall, in determining the
amount of Operating Expenses, be allocated as Landlord may reasonably determine
to be appropriate.


Operating Expenses do not include: (i) Real Property Taxes; (ii) legal fees and
expenses incurred in the negotiation, termination, or extension of leases or in
proceedings involving a specific tenant; (iii) depreciation (except as expressly
set forth above); (iv) interest, principal, points and fees on any mortgage or
other debt instrument encumbering the Building (except as expressly provided in
the preceding paragraph of this Section 1.1.40); (v) the cost of any
improvements or equipment that would be properly classified as capital
expenditures (except for any capital expenditures expressly included in
Operating Expenses as provided in the preceding paragraph of this Section
1.1040); (vi) the cost of decorating, improving for tenant occupancy, painting
or redecorating portions of the Building to be demised to tenants; (vii)
advertising expenses relating to vacant space; (viii) real estate brokers' or
other leasing commissions; (ix) rentals incurred in leasing HVAC systems,
elevators




--------------------------------------------------------------------------------




or other equipment that if purchased rather than rented, would constitute a
capital expenditure that is excluded, except for (A) expenses incurred in making
repairs or in keeping Building Systems in operation while repairs are being made
and (B) costs of equipment not affixed to the Building that is used in providing
janitorial or similar services; (x) costs for which Landlord is reimbursed by
insurance carried by, or required to be carried by, Landlord or condemnation
proceeds, other tenants or any other source, and Landlord shall use commercially
reasonable efforts to pursue claims under insurance policies, existing
warranties and/or guaranties or against other third parties, as applicable, to
pay such costs; provided, that, the cost of pursuing such claims shall be
included in Operating Expenses; (xi) any bad debt loss, rent loss, or reserves
for bad debt loss or rent loss; (xii) costs relating to maintaining Landlord's
existence, either as a corporation, partnership, or other entity, including but
not limited to formation and annual entity maintenance fees; cost of accounting
for and legal matters relating to the Landlord's entity as distinguished from
such costs of the Project; costs of defending any lawsuits with any mortgagee;
costs of any disputes between Landlord and its employees or disputes of Landlord
with Building management or personnel; and costs and fees paid in connection
with disputes with other tenants; (xiii) overhead and profit increment paid to
Landlord or Landlord's Affiliate for goods and/or services in the Building to
the extent the same materially exceed the cost of such goods and/or services of
comparable quality rendered by unaffiliated third parties of similar skill,
competence and experience in Comparable Buildings; (xiv) Landlord's political or
charitable contributions; (xv) salaries, wages, bonuses and other compensation
employees of Landlord that are above the rank of senior property manager or the
Building chief engineer; (xvi) interest, penalties or other costs arising out of
Landlord's failure to make timely payment of its obligations; (xvii) costs of
clean-up, containment, restoration, removal or remediation of Hazardous
Materials or related costs where the Hazardous Materials were not brought into
the Project by Tenant or other Tenant Parties (pursuant to which the provisions
of Section 7.5.1 below shall apply), provided, however, that Operating Expenses
may include costs incurred in the cleanup or remediation of minor amounts of
Hazardous Materials customarily found in parking facilities or caused by an
Tenant Backup Generator and costs incurred in connection with the prudent
operation and maintenance of the Project, such as monitoring air quality;
(xviii) costs and expenses of any item or service which Landlord provides
selectively to one or more tenants of the Building other than the Tenant or the
cost of any work or service furnished to one or more tenants of the Building to
a materially greater extent or in a materially more favorable manner than that
furnished to the Tenant; (xix) costs of labor and employees with respect to
personnel not located at the Building on a full-time basis unless such costs are
appropriately allocated between the Building and the other responsibilities of
such personnel; (xx) property management fees (A) payable to Landlord or
Landlord's Affiliate to the extent that such amount exceeds the arms-length
competitive price at Comparable Buildings for similar services and (B) in any
case to the extent greater than three percent (3%) of the Building's gross
revenues plus expenses; (xxi) expenses incurred by Landlord to resolve disputes
or to enforce or negotiate lease terms with prospective or existing tenants;
(xxii) sale or financing costs incurred by Landlord in connection with any
financing, sale or syndication of the Building; (xxiii) costs of repairs made to
rectify or correct damage caused by the gross negligence or willful misconduct
of Landlord or Landlord's agents, employees or contractors, or caused by the
negligence or willful misconduct of any other tenant in the Building; (xxiv)
costs of repairs made to rectify or correct any defect in the design, materials
or workmanship of the Building, including the design, materials or workmanship
of the Renovation (as opposed to the cost of normal repair, maintenance and
replacement expected in light of the specifications of the applicable
construction materials and equipment) or to comply with any Applicable Laws in
effect as of the Substantial Completion Date (based on the current
interpretation thereof by applicable governmental entity(ies) as of the site
permit application date for the Project); (xxv) fines, penalties or interest
incurred due to violation by Landlord of any Applicable Laws; (xxvi) costs
incurred in installing, operating and maintaining any specialty improvement not
normally installed, operated and maintained in Comparable Buildings, including,
without limitation, an observatory, antenna or antennae, broadcasting
facilities, restaurant or luncheon facility, athletic or recreational club,
helicopter pad, if not generally available to all office tenants of the
Building, including Tenant; and (xxvii) costs of repairs, alterations,
additions, improvements or replacements made to rectify or correct damage caused
by the negligence or willful misconduct of Landlord or its agents, employees or
contractors. In addition, Operating Expenses for the Base Expense Year shall not
include market-wide cost increases due to boycotts, strikes, conservation
surcharges, embargoes, shortages or other Force Majeure Events, or market-wide
security or insurance cost increases due to extraordinary circumstances, such as
an act of terrorism.


1.1.41 Parking Facility. The term "Parking Facility" means the subterranean
parking facility under the Building and, so long as owned by Landlord, the
subterranean parking facility under the building adjacent to the Building and
commonly known as 50 Hawthorne Street, San Francisco, California.


1.1.42 Permitted Use. The term "Permitted Use" shall have the meaning set forth
in the Basic Lease Information.


1.1.43 Premises. The term "Premises" shall have the meaning set forth in the
Basic Lease Information.


l.1.44 Prime Rate. The term "Prime Rate" means the prime rate (or base rate)
reported in the Money Rates column or section of The Wall Street Journal as
being the base rate on corporate loans at large U.S. money center




--------------------------------------------------------------------------------




commercial banks (whether or not such rate has actually been charged by any such
bank) on the first day on which The Wall Street Journal is published in the
month in which the subject sums are payable or incurred.


1.1.45 Prohibited Person. The term "Prohibited Person" means (a) a person or
entity that is listed in the Annex to Executive Order No. 13224, or a person or
entity owned or Controlled by an entity that is listed in the Annex to Executive
Order No. 13224; (b) a person or entity with whom Landlord is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; or
(c) a person or entity that is named as a "specially designated national and
blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t1lsdn.pdf or at any replacement website or other
official publication of such list.


1.1.46 Project. The term "Project" means the Land, the Building, the Parking
Facility and other improvements located on and all appurtenances related
thereto.


1.1.47 Real Property Taxes. The term "Real Property Taxes" means taxes,
assessments and charges now or hereafter levied or assessed upon, or with
respect to, the Project, or any personal property of Landlord used in the
operation thereof or located therein, or Landlord's interest in the Project or
such personal property, by any federal, state or local entity, including: (a)
all real property taxes and general, special, supplemental and escape
assessments; (b) charges, fees or assessments for transit, public improvements,
employment, job training, housing, day care, open space, art, police, fire or
other governmental services or benefits; (c) service payments in lieu of taxes;
(d) any tax, fee or excise on the use or occupancy of any part of the Project;
(e) any tax, assessment, charge, levy or fee for environmental matters, or as a
result of the imposition of mitigation measures, such as parking taxes, employer
parking regulations or fees, charges or assessments due to the treatment of the
Project, or any portion thereof or interest therein, as a source of pollution or
storm water runoff; (f) any other tax, fee or
excise, however described, that may be levied or assessed as a substitute for,
or as an addition to, in whole or in part, any other Real Property Taxes; and
(g) consultants' and attorneys' fees and expenses incurred in connection with
proceedings to contest, determine or reduce Real Property Taxes. Real Property
Taxes do not include: (i) franchise, transfer, gift, inheritance or capital
stock taxes, or income taxes measured by the net income of Landlord from all
sources, unless any such taxes are levied or assessed against Landlord as a
substitute for, in whole or in part, any Real Property Taxes; and (ii)
penalties, fines, interest or charges due for late payment of Real Property
Taxes by Landlord.


1.1.48 Recorded Documents. The term "Recorded Documents" means all easement
agreements, cost sharing agreements, covenants, conditions, and restrictions and
all similar agreements affecting the Project, whether now or hereafter recorded
against the Project.


1.1.49 Renovation. The term "Renovation" shall have the meaning set forth in
Section 19.2.


1.1.50 Rent. The term "Rent" means the Base Rent, Escalation Rent, Parking
Charges and Additional Rent.


1.1.51 Rentable Square Footage. The term "Rentable Square Footage" (or "Rentable
Square Foot" or "Rentable Square Feet") means the agreed-upon rentable square
footage of the Premises, the Expansion Premises or the Building, as the case may
be, as set forth in this Lease and as determined in accordance with Building
Owners and Managers Association standard method of measurement (ANSI Z65.I-1996)
and, with respect to full floors, adjusted based on a load factor determined by
Landlord's architect and approved by Tenant.


1.1.52 Rent Payment Direction. The term "Rent Payment Direction" shall have the
meaning set forth in Section 21.3.


1.1.53 Requirements. The term "Requirements" means all Applicable Laws; the
provisions of any insurance policy carried by Landlord or Tenant on any portion
of the Project, or any property therein; the requirements of any independent
board of fire underwriters; any directive or certificate of occupancy issued
pursuant to any law by any public officer or officers applicable to the Project;
the provisions of all Recorded Documents affecting any portion of the Project;
and all life safety programs, procedures and rules from time to time or at any
time reasonably implemented or promulgated by Landlord.


1.1.54 Seventh Floor Premises. The term "Seventh Floor Premises" means those
premises located on the seventh floor of the Building and containing 34,679
Rentable Square Feet, as shown on the floor plans attached hereto as Exhibit
A-2.


1.1.55 Substantial Completion. The term "Substantial Completion" shall have the
meaning set forth in the Work Letter.




--------------------------------------------------------------------------------




1.1.56 Tenant Competitors. The term "Tenant Competitors" means those entities
listed on Exhibit F.


1.1.57 Tenant Delay. The term "Tenant Delay" shall have the meaning set forth in
the Work Letter.


1.1.58 Tenant Improvements. The term "Tenant Improvements" shall have the
meaning set forth in the Work Letter.


1.1.59 Tenant Parties. The term "Tenant Parties" means Tenant, all persons or
entities claiming by, through or under Tenant, and their respective employees,
agents, contractors, licensees, invitees, representatives, officers, directors,
shareholders, partners, and members.


1.1.60 Tenant's Percentage Share. The term "Tenant's Percentage Share" means the
percentage stated in the Basic Lease Information as Tenant's Percentage Share,
which may be adjusted pursuant to the terms of this Lease.


1.1.61 Transfer Premium. The term "Transfer Premium" shall have the meaning set
forth in Section 17.5.


1.1.62 USA Patriot Act. The term "USA Patriot Act" means the "Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act 0£2001" (Public Law 107-56), as may be amended from time
to time.


1.1.63 Wattage Allowance. The term "Wattage Allowance" for electricity (demand
load for general office, light and convenience power and for office equipment
and supplemental air conditioning) means the product obtained by multiplying the
Rentable Square Feet of the Premises by six (6) watts.


1.1.64 Work Letter. The term "Work Letter" means the agreement attached hereto
as Exhibit C and incorporated herein by reference, which sets forth the
respective responsibilities of Landlord and Tenant regarding the design and
construction of the Tenant Improvements required to prepare the Premises for
occupancy by Tenant.


1.2 Basic Lease Information. The Basic Lease Information is incorporated into
and made a part of this Lease. Each reference in this Lease to any Basic Lease
Information means the applicable information set forth in the Basic Lease
Information, except that in the event of any conflict between an item in the
Basic Lease Information and this Lease, this Lease shall control.


2. Premises.


2.1 Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises, together with the non-exclusive right to use, in
common with others, the Common Areas, subject to the terms, covenants and
conditions set forth in this Lease. The parties hereby stipulate that the
Premises and the Building contain the number of Rentable Square Feet set forth
in the Basic Lease Information. The Rentable Square Feet of the Building shall
not be decreased at any time during the Term. Neither the Rentable Square Feet
of the Premises or Tenant's Percentage Share shall be increased or decreased at
any time during the Term except as a result of the exercise by Tenant of its
rights to expand or contract the Premises pursuant to Section 3.3 or Articles 36
or 37 of the Lease. Landlord reserves from the leasehold estate granted
hereunder (a) all exterior walls and windows bounding the Premises, (b) all
space located within the Premises used for common shafts, stacks, pipes,
conduits, ducts, utilities, telecommunications systems, and other installations
for Building Systems, the use thereof and access thereto, and (c) the right to
install, remove or relocate any of the foregoing for service to any part of the
Project, including the premises of other tenants of the Building.


2.2 Delivery.


2.2.1 Delivery of Premises. Except as provided in the Work Letter, Tenant agrees
to accept the Premises in their "as-is" condition, without any representations
or warranties by Landlord, and with no obligation of Landlord to make any
alterations or improvements to the Premises or to provide any tenant improvement
allowance. Landlord shall exercise commercially reasonable efforts (without any
obligation to engage overtime labor or commence any litigation) to deliver
possession of the Premises to Tenant with the Required Base Building
Improvements Substantially Completed (as such terms are defined in the Work
Letter) on or before the Anticipated Delivery Date. If the Required Base
Building Improvements will be or are Substantially Completed prior to February
1,2014, Landlord shall so notify Tenant in writing, and Tenant, at Tenant's sole
election, shall have the right to accept delivery of the Premises prior to
February 1,2014. The date upon which the Required Base Building Improvements are
Substantially Completed (or deemed Substantially Completed) in accordance with
Section




--------------------------------------------------------------------------------




1.4.1 of the Work Letter shall constitute Tenant's acceptance of the Premises in
the condition required by this Lease. Within ten (10) days after request, Tenant
shall execute and deliver to Landlord a Confirmation of Lease Term in the form
of Exhibit D attached hereto.


2.2.2 Delay Damages. Landlord acknowledges that (a) Tenant is physically
relocating its headquarters, a substantial number of employees and substantial
amounts of equipment, furniture, files, and other items of Tenant's property to
the Premises; (b) Tenant's relocation to the Premises cannot occur until Tenant
has completed the Tenant Improvements; (c) the construction of the Tenant
Improvements must be coordinated with the Substantial Completion of the Required
Base Building Improvements in order to avoid substantially disrupting Tenant's
business operations and to avoid substantial costs in relocating Tenant's
property and obtaining temporary space or in holding over in Tenant's existing
leased premises located at 199 Fremont Street in San Francisco ("Existing
Premises"); and (d) Tenant is relying upon Landlord to Substantially Complete
the Required Base Building Improvements by the Anticipated Delivery Date. If the
Required Base Building Improvements are not Substantially Completed by the
Anticipated Delivery Date, Tenant will be entitled to compensation from Landlord
for the detriment resulting from such failure as provided in this Section 2.2.2,
provided, however, that (i) the Anticipated Delivery Date shall be extended by
the number of days that the Substantial Completion Date (as defined in the Work
Letter) is delayed due to Force Majeure Events and (ii) notwithstanding anything
to the contrary set forth in this Lease or in the Work Letter and regardless of
the actual date of delivery of the Premises to Tenant, the Substantial
Completion
Date and the Lease Commencement Date shall be deemed to be the date the Required
Base Building Improvements would have been Substantially Completed absent any
Tenant Delay as determined in accordance with the Work Letter. For purposes of
this Lease and the Work Letter, Landlord must provide Tenant with written notice
of the occurrence of any such Force Majeure Event in specific detail within
three (3) days after the commencement thereof or else the Force Majeure Event
shall not be deemed to begin until Landlord's notice thereof. If the delay in
achieving Substantial Completion of the Required Base Building Improvements by
the Anticipated Delivery Date is due to reasons other than a Tenant Delay or
Force Majeure Event, Tenant shall be entitled to payment of liquidated damages
as follows:


(a) Delayed Construction Commencement. If Landlord has not commenced
construction of the Core and Shell Improvements (as defined in the Work Letter)
by June 1, 2012 (the "Outside Construction Start Date"), Landlord shall
reimburse Tenant, within thirty (30) days after receipt of Tenant's invoice
therefor (with reasonable supporting documentation), for Tenant's actual and
reasonable out-of-pocket costs incurred as of the Outside Construction Start
Date in connection with the design of the Tenant Improvements including, without
limitation, architectural costs and third party consultants' fees (collectively,
"Tenant's Pre-Construction Costs"), in any event not to exceed $150,000.00 in
the aggregate; provided, however, that (i) the Outside Construction Start Date
shall be extended by the number of days that the commencement of construction of
the Core and Shell Improvements is delayed due to Force Majeure Events and (ii)
notwithstanding anything to the contrary set forth in this Lease or in the Work
Letter and regardless of the actual date of commencement of construction of the
Core and Shell Improvements, the Outside Construction Start Date shall be deemed
to be the date construction of the Core and Shell Improvements would have
commenced absent any Tenant Delay.


(b) Delayed Delivery. If Landlord has not Substantially Completed the Required
Base Building Improvements by the Anticipated Delivery Date, Landlord shall
reimburse Tenant, within thirty (30) days after receipt of Tenant's invoice
therefor (with reasonable supporting documentation), for Tenant's
Pre-Construction Costs incurred as of such date, in any event not to exceed
$250,000.00 in the aggregate; provided, however, that (i) the Anticipated
Delivery Date shall be extended by the number of days that the Substantial
Completion Date is delayed due to Force Majeure Events and (ii) notwithstanding
anything to the contrary set forth in this Lease or in the Work Letter and
regardless of the actual date of delivery of the Premises to Tenant, the
Substantial Completion Date shall be deemed to be the date the Required Base
Building Improvements would have been Substantially Completed absent any Tenant
Delay.


(c) Holdover Damages. If Landlord has not Substantially Completed the Required
Base Building Improvements by the Anticipated Delivery Date, in addition to
Tenant's right to receive reimbursement for Tenant's Pre-Construction Costs
pursuant to Section 2.2.2(b), Landlord shall reimburse Tenant for Holdover Rent
(as defined below) actually paid by Tenant pursuant to its existing lease for
its Existing Premises (the "Existing Lease"), with respect to any month or
portion thereof following the Anticipated Delivery Date and prior to the
Substantial Completion Date in which Tenant holds over under the Existing Lease
beyond July 31, 2014 because the Substantial Completion Date under this Lease
occurs after the Anticipated Delivery Date; provided, however, that (i) the
Anticipated Delivery Date shall be extended by the number of days that the
Substantial Completion Date is delayed due to Force Majeure Events and ( ii)
notwithstanding anything to the contrary set forth in this Lease or in the Work
Letter and regardless of the actual date of delivery of the Premises to Tenant,
the Substantial Completion Date shall be deemed to be the date the Required Base
Building Improvements would have been Substantially Completed absent any Tenant
Delay. For purposes hereof, "Holdover Rent" shall mean an amount equal to the
difference under the Existing Lease between (x) the monthly base rent or portion
thereof payable by Tenant under the Existing Lease in the month preceding
expiration of such Existing Lease and (y) the monthly base rent or portion
thereof payable by




--------------------------------------------------------------------------------




Tenant under the Existing Lease during any holdover term, and shall expressly
exclude any consequential, punitive or other speculative damages or any
indemnification obligations, but in no event an amount in excess of One Million
Five Hundred Ninety Thousand Two Hundred Sixty-Seven and 13/100 Dollars
($1,590,267.13). Tenant represents to Landlord that the term of the Existing
Lease expires on JuLy31, 2014, the monthly base rent payable under the Existing
Lease for the July, 2014 calendar month is $374,184.50, the monthly base rent
payable under the Existing Lease during the first month of the holdover term is
$561,276.75, and the monthly base rent payable under the Existing Lease during
the remaining months of the holdover term is $654,822.88.


If the Substantial Completion Date does not occur by the date which is one
hundred eighty (180) days after the Anticipated Delivery Date, Tenant shall be
entitled to no additional reimbursement for Tenant's Pre-Construction Costs
pursuant to Section 2.2.2(a) or Section 2.2.2(b) or reimbursement for Holdover
Rent pursuant to Section 2.2.2(c) or Section 2.2.3(c) incurred after an Outside
Delivery Date (as defined below) provided that the foregoing shall not limit
Tenant's rights pursuant to Section 2.2.3. The parties acknowledge that amounts
set forth in this Section 2.2.2 and Section 2.2.3(c) are presently reasonable
considering all of the circumstances existing as of the Lease Date, including,
without limitation, the range of harm to Tenant that reasonably could be
anticipated and the anticipation that proof of actual damages would be extremely
difficult and impracticable, and that the payment of such liquidated damages is
not intended as a forfeiture or penalty, but is intended to constitute
liquidated damages. By executing this provision where indicated below, each
party specifically confirms the accuracy of the statements made above and the
fact that each party fully understood the consequences of these liquidated
damages provisions at the time the Lease was executed and delivered by the
parties.
Lanlord's Initials : ____/s/_____ Tenant's Initials: ____/s/_____


2.2.3 Tenant's Termination Right.


(a) Landlord's Failure to Achieve Curtain Wall Milestone. As soon as such
information has been determined by Landlord, Landlord shall deliver to Tenant
reasonably detailed documentation outlining the fabrication and delivery
schedule for the curtain wall to be installed in the Building. If Landlord fails
to commence installation of the curtain wall panels at the first floor of the
Building on or before July I, 2013 (the "Milestone Date"), Tenant shall have the
right to deliver a notice to Landlord (a "Milestone Termination Notice") within
ten (10) days following the Milestone Date electing to terminate this Lease
effective upon the date occurring ten (10) days following receipt by Landlord of
the Milestone Termination Notice; provided, however, that (i) the Milestone Date
shall be extended by the number of days that the achievement of the Milestone is
delayed due to Force Majeure Events and (ii) notwithstanding anything to the
contrary set forth in this Lease or in the Work Letter and regardless of the
actual date of commencement of installation of the curtail wall panels at the
first floor of the Building, the Milestone Date shall be deemed to be the date
the installation of the curtail wall panels would have commenced absent any
Tenant Delay. If so terminated, neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Lease, but Landlord promptly
shall return to Tenant the Letter of Credit and the prepaid equivalent of one
(I) month of Base Rent paid by Tenant to Landlord pursuant to Section 4.1.


(b) Landlord's Anticipated Inability to Deliver Possession by February l, 2014.
If, as of December 1,2013, Landlord determines that the Anticipated Delivery
Date shall not occur on or before February I, 2014 for any reason, Landlord
shall not be in default or liable to Tenant for any loss or damage resulting
therefrom except as provided in Section 2.2.2 and, no later than December 6,
2013, Landlord shall deliver a written notice to Tenant stating (i) Landlord's
good faith determination as to the date the Anticipated Delivery Date shall
occur and (ii) Landlord's good faith determination as to the cause or causes for
the delay in the Anticipated Delivery Date ("Notice of Anticipated Delay");
provided, however, that notwithstanding anything to the contrary set forth in
this Lease or in the Work Letter and regardless of the actual date of delivery
of the Premises to Tenant, the Substantial Completion Date and the Lease
Commencement Date shall be deemed to be the date the Required Base Building
Improvements would have been Substantially Completed absent any Tenant Delay as
determined in accordance with the Work Letter. If Landlord determines that the
Anticipated Delivery Date will be on or before August I, 2014 notwithstanding
any occurrence of Force Majeure Events or if Landlord determines that the
Anticipated Delivery Date will be on or before May I, 2014 notwithstanding any
cause other than Force Majeure Events or Tenant Delays, Tenant shall have no
further rights under this Section 2.2.3(b). If Landlord determines that the
Anticipated Delivery Date will be after August 1,2014 due to the occurrence of
Force Majeure Events or if Landlord determines that the Anticipated Delivery
Date will be after May 1,2014 due to any cause other than Force Majeure Events
or Tenant Delays, then Landlord, in its sole and absolute discretion, may
provide in the Notice of Anticipated Delay an offer to reimburse Tenant for
Holdover Rent actually paid by Tenant as a result of the delay in the Lease
Commencement Date to the date set forth in the Notice of Anticipated Delay,
provided that (x) such Holdover Rent is actually incurred as a result of the
cause stated in the Notice of Anticipated Delay and in no event is incurred due
to a Tenant Delay and (y) Tenant elects to extend the Anticipated Delivery Date
to the date provided in the Notice of Anticipated Delay. If Landlord's
determination of the delay in the Anticipated Delivery Date is either one of the
dates and circumstances in the foregoing sentence, Tenant shall be required, on
or before December 31, 2013, to deliver a notice to
Landlord pursuant to which Tenant shall elect either (A) to terminate this
Lease, in which case this Lease shall immediately




--------------------------------------------------------------------------------




terminate and be of no further force or effect, or (B) to agree to extend the
Anticipated Delivery Date to that date set forth in the Notice of Anticipated
Delay. Failure by Tenant to deliver such notice or to so elect shall be deemed
Tenant's agreement to extend the Anticipated Delivery Date on the terms set
forth in the Notice of Anticipated Delay. If Landlord offers to reimburse Tenant
for Holdover Rent in the Notice of Anticipated Delay and Tenant agrees (or is
deemed to agree) to extend the Anticipated Delivery Date to the date set forth
in the Notice of Anticipated Delay, Landlord shall reimburse Tenant for Holdover
Rent within thirty (30) days after receipt of Tenant's invoice therefor with
reasonable documentation regarding payment of the same but in no event in an
amount in excess of the Holdover Rent amount for which Landlord offered in the
Notice of Anticipated Delay to reimburse Tenant. If Tenant elects to terminate
pursuant to the terms of this Section 2.2.3(b), neither Landlord nor Tenant
shall have any further rights, duties or obligations under this Lease (except
that Landlord promptly shall return to Tenant the Letter of Credit and the
prepaid equivalent of one (I) month of Base Rent paid by Tenant to Landlord
pursuant to Section 4.1).


(c) Landlord's Failure to Deliver by Outside Delivery Date. If Landlord fails to
deliver possession of the Premises to Tenant with the Required Base Building
Improvements Substantially Completed on or before the Anticipated Delivery Date
(as may be extended pursuant to Section 2.2.3(b», this Lease shall not be void
or voidable for (i) a period of one hundred eighty (180) days after the
Anticipated Delivery Date if delivery of possession of the Premises is delayed
due to the occurrence of Force Majeure Events and (ii) a period of ninety (90)
days after the Anticipated Delivery Date if delivery of possession of the
Premises is delayed due to any cause other than Force Majeure Events or Tenant
Delays (each an "Outside Delivery Date"), and Landlord shall not be in default
or liable to Tenant for any loss or damage resulting therefrom except as
provided in Section 2.2.2 and Section 2.2.3(c) to the extent applicable;
provided, however, that notwithstanding anything to the contrary set forth in
this Lease or in the Work Letter and regardless of the actual date of delivery
of the Premises to Tenant, the Substantial Completion Date and the Lease
Commencement Date shall be deemed to be the date the Required Base Building
Improvements would have been Substantially Completed absent any Tenant Delay as
determined in accordance with the Work Letter. If Landlord has not delivered the
Premises to Tenant on or before an applicable Outside Delivery Date for any
reason other than a Tenant Delay, then, in addition to Tenant's right to receive
reimbursement for Tenant's Pre-Construction Costs pursuant to Section 2.2.2(a)
or Section 2.2.2(b) and Tenant's right to receive reimbursement for Holdover
Rent pursuant to Section 2.2.2(c) and Section 2.2.3(b) to the extent applicable,
Tenant shall have the right to deliver a notice to Landlord within ten (10) days
following such Outside Delivery Date electing to terminate this Lease. If so
terminated, (x) neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Lease (except that Landlord promptly shall
return to Tenant the Letter of Credit and the prepaid equivalent of one (I)
month of Base Rent paid by Tenant to Landlord pursuant to Section 4.1), and (y)
within thirty (30) days after receipt of the termination notice, as Tenant's
sole and exclusive remedy, Landlord shall (I) reimburse Tenant for Tenant's
Pre-Construction Costs pursuant to Section 2.2.2(a) or Section 2.2.2(b) to the
extent owing and not previously reimbursed to Tenant pursuant to Section 2.2.2
and (2) if the Premises could not be delivered to Tenant by the applicable
Outside Delivery Date due to a Landlord Delay, reimburse Tenant for Holdover
Rent actually paid by Tenant as a result of a Landlord Delay for the period
commencing August I, 2014 and ending October 31, 2014, provided that such
Holdover Rent is actually incurred as a result of a Landlord Delay and in no
event is incurred due to a Tenant Delay. Landlord shall reimburse Tenant for
such Holdover Rent within thirty (30) days after receipt of Tenant's invoice
therefor with reasonable documentation regarding payment of the same but in no
event in an amount in excess of$187,092.25 for the August, 2014 calendar month
or in an amount in excess of $280,638.38 for each of the September, 2014 and
October, 2014 calendar months. If Tenant delivers a termination notice to
Landlord pursuant to this Section 2.2.3(c), then Landlord shall have the right
to suspend the occurrence of the termination of this Lease by delivering to
Tenant written notice within ten (10) days after receipt of Tenant's termination
notice that it is Landlord's good faith judgment that the Lease Commencement
Date shall occur within such ten (1-) day period. If the Lease Commencement Date
occurs prior to the expiration of such ten-day period, then Tenant's termination
pursuant to this Section 2.23(c) shall be of no force or effect, but if the
Lease Commencement Date does not occur within such ten (I OJ-day period, then
this Lease shall terminate upon the expiration of such ten (10)-day period.


2.2.4 Disputes Regarding Delivery of Premises. Any disputes which shall arise
under Section 2.2 of this Lease shall be resolved pursuant to the procedures set
forth in Section 12 of the Work Letter.


2.3 Acceptance of the Premises. Tenant agrees to accept possession of the
Premises upon the Substantial Completion Date, without representation or
warranty by Landlord, except as expressly provided herein or in the Work Letter,
and with no obligation of Landlord to repaint, remodel, repair, improve or alter
the Premises, or to perform any construction, remodeling or other work of
improvement upon the Premises, or contribute to the cost of any of the
foregoing, except as expressly set forth in this Lease (including the Work
Letter). Without limiting the generality of the foregoing, Tenant acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building, or the Project,
the suitability of the Premises for Tenant's use, the condition, capacity or
performance of the Tenant Improvements or Building Systems, or the identity of
other tenants or potential tenants of the Project, except as expressly set forth
in this Lease.


3. Term.




--------------------------------------------------------------------------------






3.1 Lease Term. The Lease Term shall commence on the Lease Commencement Date and
shall expire on the Expiration Date, unless sooner terminated or extended
pursuant to the provisions of this Lease. This Lease shall be a binding
contractual obligation effective upon execution and delivery hereof by Landlord
and Tenant, notwithstanding the later commencement of the Lease Term.


3.2 Option to Extend.


3.2.1 Option to Extend Term. Landlord hereby grants to Tenant two (2) options
(each a "Extension Option" and collectively, the "Extension Options") to extend
the Initial Lease Term for an additional period of five (5) years each (each an
"Extension Term" and collectively, "Extension Terms") provided that the
following conditions (each an "Extension Condition" and collectively, the
"Extension Conditions") are satisfied: (a) a monetary or material non-monetary
Event of Default shall not exist either at the time Tenant exercises an
Extension Option or upon commencement of the applicable Extension Term; (b)
Tenant may exercise each Extension Option with respect to all of the Premises or
that portion of the Premises comprised of the Second Floor Premises, the Third
Floor Premises and the Fourth Floor Premises; and (c) the original named tenant
under this Lease ("Original Tenant") or its Permitted Assignee (as defined in
Section 17.9.1 below) occupies the portion of the Premises for which an
Extension Option is exercised at the time Tenant exercises an Extension Option
or at any time thereafter prior to or upon commencement of the applicable
Extension Term. Landlord may, at Landlord's option, exercised in Landlord's sole
and absolute discretion, waive any of the Extension Conditions in which case the
Extension Option, if otherwise properly exercised by Tenant, shall remain in
full force and effect. If an Extension Condition is not satisfied, Landlord
shall have, in addition to all of Landlord's other rights and remedies provided
in this Lease, the right to terminate the applicable Extension Option and to
unilaterally void Tenant's exercise of the applicable Extension Option, in which
event this Lease shall expire on the then current Expiration Date, unless sooner
terminated pursuant to the terms hereof, and Tenant shall have no further rights
under this Lease to renew or extend the Lease Term. Tenant may exercise either
Extension Option whether or not Tenant has exercised its Contraction Option
pursuant to Section 3.3 below. The second Extension Option may be exercised only
if the first Extension Option has been duly exercised.


3.2.2 Exercise of Option. To exercise an Extension Option, Tenant shall give
written notice to Landlord not more than four hundred fifty (450) days and not
less than three hundred sixty (360) days prior to the expiration of the Initial
Lease Term or the first Extension Term, as the case may be, the time of such
exercise being of essence. Tenant's notice shall specify whether Tenant is
exercising the Extension Option as to the entire Premises or as to the portion
of the Premises comprised of the Second Floor Premises, the Third Floor Premises
and the Fourth Floor Premises (the "Renewal Premises"). Subject to the
provisions of this Section 3.2, upon the giving of such notice, this Lease and
the Lease Term shall be extended without execution or delivery of any other or
further documents, with the same force and effect as if the applicable Extension
Term had originally been included in the initial Lease Term.


3.2.3 Terms of Lease upon Exercise. If Tenant properly and timely exercises an
Extension Option pursuant to Section 3.2.2 above, all of the terms, covenants
and conditions of this Lease shall continue in full force and effect during the
applicable Extension Term, except that: (a) the Base Rent during the applicable
Extension Term shall be determined as set forth in Section 3.2.4; (b) the Base
Expense Year and Base Tax Year during the applicable Extension Term shall be the
calendar year during which such Extension Term commences; (c) Tenant shall
continue to lease the Renewal Premises in their existing condition, "as is," as
of the commencement of the applicable Extension Term, and Landlord shall have no
obligation to repair, remodel, improve or alter the Renewal Premises, to perform
any other construction or other work of improvement upon the Renewal Premises,
or to provide Tenant with any construction or refurbishing allowance whatsoever;
(d) Tenant shall have no further right to extend the Lease Term after the
expiration of the second Extension Term; (e) the term "Premises" as used
in this Lease shall refer to the Renewal Premises; and (1) the term "Tenant's
Percentage Share" shall mean the ratio of the Rentable Square Feet of the
Renewal Premises to the Rentable Square Feet of the Project.


3.2.4 Fair Market Rent. The Base Rent applicable to the Renewal Premises for the
Extension Term shall be the Fair Market Rent (as defined below) for space
comparable to the Renewal Premises and the Base Expense Year and the Base Tax
Year for the Renewal Premises shall be adjusted to be the calendar year in which
the applicable Extension Term commences. "Fair Market Rent" shall mean the
annual rental that a willing tenant would pay, and that a willing landlord would
accept, at arm's length, as of the commencement of the applicable Extension
Term, for space comparable to the Renewal Premises in Comparable Buildings,
based upon binding lease transactions for tenants in the Building and Comparable
Buildings that, where possible, commence or are to commence within six (6)
months prior to or within six (6) months after the commencement of the
applicable Extension Term ("Comparable Leases"). Comparable Leases shall include
renewal and new non-renewal tenancies, but shall exclude subleases and leases of
space subject to another tenant's expansion rights. Rent rates payable under
Comparable Leases shall be adjusted to account for variations between this Lease
and the Comparable Leases with respect to: (a) the length of the applicable
Extension Term compared to the lease term of the Comparable Leases; (b) rental




--------------------------------------------------------------------------------




structure, including, without limitation, rental rates per rentable square foot
(including type, gross or net, and if gross, adjusting for the base year or
expense stop), and escalation provisions, (c) the size of the Renewal Premises
compared to the size of the premises of the Comparable Leases; (d) the location
of the floors of the Renewal Premises compared to the location of the floors of
the premises of the Comparable Leases; (e) the efficiency of the floor plate of
the Building compared to the efficiency of the floor plate of Comparable
Buildings; (f) free rent, moving allowances and other cash payments affecting
the rental rate; (g) the quality and design of construction of the Building
(including compliance with applicable codes on the applicable floors) compared
to the quality and design of construction of the Comparable Buildings; (h)
leasehold improvements and/or allowances, including the amounts thereof in
renewal leases, and taking into account, in the case of renewal leases
(including this Lease), the value of existing leasehold improvements to the
renewal tenant; (i) the access to public transit; OJ the availability of
parking; (k) the signage rights under this Lease compared to signage rights
under Comparable Leases; (1) the amenities available to tenants in the Building
compared to amenities available to tenants in Comparable Buildings; and (m) the
fact that landlords are or are not paying real estate brokerage commissions in
connection with Comparable Leases. The Fair Market Rent may include annual or
other periodic increases.


3.2.5 Determination of Rent. Not later than six (6) months prior to the
commencement of the applicable Extension Term, provided that Tenant has properly
and timely exercised the Extension Option, Landlord shall deliver to Tenant
Landlord's good faith estimate of the Fair Market Rent applicable to the Renewal
Premises for the applicable Extension Term ("Landlord's Market Rent Proposal").
Tenant shall have a period of thirty (30) days in which to elect, by written
notice to Landlord, either (a) to accept Landlord's Market Rent Proposal or (b)
to reject Landlord's Market Rent Proposal; if Tenant fails to timely respond to
Landlord's determination, Tenant shall be deemed to have accepted Landlord's
determination. If Tenant accepts or is deemed to have accepted Landlord's Market
Rent Proposal, the parties shall enter into the amendment described in Section
3.2.9 below.


3.2.6 Arbitration.


(a) If Tenant provides written notice of Tenant' s rejection of Landlord's
Market Rent Proposal, the parties shall meet and concurrently deliver to each
other their respective written estimates of the Fair Market Rent for the
applicable Extension Term, supported by the reasons therefor (each, a
"Determination"). If either party fails to deliver its Determination in a timely
manner, then the Fair Market Rent shall be the Determination by the other party.
If the higher Determination is no more than one hundred five percent (105%) of
the lower Determination, then the Fair Market Rent shall be the average of the
two. In all other cases, the Fair Market Rent shall be determined as set forth
below.


(b) Within ten (10) days after the parties exchange their respective
Determinations, the parties shall each appoint an arbitrator who shall be a
licensed California MAI or ASA appraiser with at least ten (10) years'
experience in appraising first-class office space similar to the Building in the
San Francisco market immediately prior to his or her appointment, and be
familiar with the rentals then being charged in the Building and in the
Comparable Buildings. If either Landlord or Tenant fails to timely appoint an
arbitrator, then the Fair Market Rent for the applicable Extension Term shall be
the Determination of the other party.


(c) Within twenty (20) days following appointment of the second arbitrator to be
appointed, the two arbitrators appointed by the parties shall appoint a third,
similarly-qualified arbitrator (the "Independent Arbitrator"), and notify
Landlord and Tenant of the identity of the Independent Arbitrator. If an
Independent Arbitrator has not been so appointed by the end of such twenty (20)
day period, then either party, on behalf of both, may request such appointment
by the San Francisco office of the American Arbitration Association (or any
successor thereto), or in the absence, failure, refUsal or inability of such
entity to act, then either party may apply to the presiding judge of the San
Francisco Superior Court, for the appointment of such an Independent Arbitrator,
and the other party shall not raise any question as to the court's full power
and jurisdiction to make the appointment.


(d) Within five (5) days following notification of the identity of the
Independent Arbitrator, Landlord and Tenant shall submit copies of Landlord's
Determination and Tenant's Determination to the three arbitrators (the
"Arbitration Panel"). The Arbitration Panel may, at its option, conduct a
hearing at which Landlord and Tenant may each make supplemental oral and/or
written presentations, with an opportunity for questioning by the members of the
Arbitration Panel and rebuttal by the other party. The Arbitration Panel, by
majority vote, shall select either Landlord's Determination or Tenant's
Determination as the Base Rent for the Extension Term, and shall have no right
to propose a middle ground or to modify either of the two Determinations or the
provisions of this Lease. The Arbitration Panel shall attempt to render a
decision within thirty (30) days after appointment of the Independent
Arbitrator. In any case, the Arbitration Panel shall render a decision within
forty-five (45) days after appointment of the Independent Arbitrator.


(e) The decision of the Arbitration Panel shall be final and binding upon the
parties, and may




--------------------------------------------------------------------------------




be enforced in accordance with the provisions of California law. In the event of
the failure, refusal or inability of any member of the Arbitration Panel to act,
a successor shall be appointed in the manner that applied to the selection of
the member being replaced. Each party shall pay the fees and expenses of the
arbitrator designated by such party, and one-half of the fees and expenses of
the Independent Arbitrator and the expenses incident to the proceedings
(excluding attorneys' fees and similar expenses of the parties which shall be
borne separately by each of the parties).


3.2.7 Rent Payment Pending Resolution. If there is a dispute over Fair Market
Rent for an Extension Term, until the matter is resolved by agreement between
the parties or a decision is rendered in any arbitration commenced pursuant to
Section 3.2.6, Tenant's monthly payments of Base Rent for the Renewal Premises
as of the commencement of the Extension Term shall be in an amount equal to the
monthly Base Rent payable by Tenant immediately prior to the scheduled
expiration of the Initial Lease Term or the first Extension Term, as applicable,
on a per Rentable Square Foot basis. Within thirty (30) days following
determination of the Fair Market Rent by agreement by the parties or the
decision of the arbitrators, as applicable, Tenant shall pay to Landlord, or
Landlord shall pay to Tenant, the amount of any deficiency or excess, as the
case may be, in the Base Rent previously paid.


3.2.8 Assignment: Occupancy. Tenant's right to exercise each Extension Option is
personal to, and may be exercised only by, the Original Tenant (or its Permitted
Assignee). If Tenant shall assign this Lease (other than to a Permitted
Assignee) or if Tenant shall occupy less than three (3) full floors within the
Premises, then immediately upon such assignment or reduced occupancy, Tenant's
right to exercise the Extension Option shall simultaneously terminate and be of
no further force or effect. For purposes of calculating the foregoing occupancy
requirement, any short term sublease of two (2) full floors within the Premises
or less, for a term of two (2) years or less shall be disregarded in determining
Tenant's occupancy provided that the term of such sublease shall not occur
during the last two (2) years of the Term. No assignee (other than to a
Permitted Assignee) or subtenant shall have any right to exercise the Extension
Option granted herein.


3.2.9 Amendment to Lease. Immediately after the Fair Market Rent has been
determined for an Extension Term, the parties shall enter into an amendment to
this Lease setting forth the Base Rent for such Extension Term and the new
expiration date of the Lease Term.


3.3 Tenant's Contraction Option.


3.3.1 Option; Exercise. Subject to the terms and conditions contained herein,
Tenant shall have a one (I) time option (the "Contraction Option") to terminate
the Lease for the entirety of that portion of the Premises located on the
highest floor within the Premises (the "Contraction Space") effective as the
fifth (5th) anniversary of the Rent Commencement Date (the "Contraction Date").
The Contraction Option shall be exercisable only by giving Landlord
unconditional and irrevocable written notice ("Contraction Notice") thereof no
earlier than four hundred fifty (450) days, and no later than three hundred
sixty (360) days, prior to the Contraction Date, time being of the essence. If
Tenant elects to so terminate this Lease as to the Contraction Space, Tenant
shall pay to Landlord a termination fee (the "Contraction Penalty") equal to the
unamortized amount, as of the Contraction Date, of Landlord's Lease Expenses (as
defined below) (such unamortized amount to be computed by amortizing Landlord's
Lease Expenses over the Initial Lease Term, with interest at the rate of eight
percent (8%) per annum on a straight line basis from the Rent Commencement Date)
allocated to the Contraction Space. Fifty percent (50%) of the Contraction
Penalty shall be paid concurrently with delivery of the Contraction Notice and
the remaining fifty percent (50%) of the Contraction Penalty shall be paid on
the Contraction Date. As used herein, "Landlord's Lease Expenses" means only (i)
the Space Plan Allowance, the Tenant Improvement Allowance and the Additional
Allowance (as those terms are defined in the Work Letter), and (ii) all leasing
fees and brokerage commissions incurred in connection with this Lease. For
purposes of calculating the Contraction Penalty, Landlord's Lease Expenses shall
be allocated to the Contraction Space by multiplying the Landlord's Lease
Expense by a fraction, the numerator of which is the Rentable Square Feet of the
Contraction Space and the denominator of which is the Rentable Square Feet of
the Premises. Landlord shall provide to Tenant the total amount of Landlord's
Lease Expenses (along with reasonable supporting backup documentation) within
thirty (30) days following Tenant's request therefor; and if Landlord has not
provided such amount and documentation prior to Tenant's delivery of the
Termination Notice hereunder, then, notwithstanding the foregoing, the
Contraction Penalty shall be payable to Landlord within thirty (30) days
following Tenant's receipt of such amount and documentation. Effective on the
Contraction Date, this Lease shall terminate as though the Lease Term had
expired as to the Contraction Space and all provisions herein applicable to the
expiration of the Lease Term and the surrender of the Premises shall be
applicable to the Contraction Space. If Tenant fails to timely exercise the
Contraction Option, or fails to timely pay the Contraction Penalty in the amount
and on the dates required herein, then, at Landlord's election, Tenant's
exercise of the Contraction Option shall be null and void and this Lease shall
continue in full force and effect as to the entirety of the Premises.


3.3.2 Conditions. The following provisions apply to Tenant's Contraction Option:






--------------------------------------------------------------------------------




(a) Default. Tenant's exercise of the Contraction Option shall, at Landlord's
election, be null and void if any monetary or material non-monetary Event of
Default by Tenant under this Lease exists on the date of Tenant's exercise of
the Contraction Notice or on the Contraction Date. Tenant's exercise of the
Contraction Option shall not operate to cure any default under this Lease by
Tenant, nor to extinguish or impair any rights or remedies of Landlord arising
by virtue of any default by Tenant.


(b) Expansion Options. Tenant's exercise of the Contraction Option, shall at
Landlord's election, be null and void if on the date of Tenant's exercise of the
Contraction Option, Tenant previously exercised any option to expand the
Premises pursuant to Article 36 or Article 37 and the term as to such portion of
the Premises leased as a result of the exercise of such option commenced less
than two (2) years prior to the date of Tenant's exercise of the Contraction
Option. Upon exercise of the Contraction Option, any remaining unexercised
option to expand the Premises under Article 36 or Article 37 shall
simultaneously terminate and be of no further force or effect.


(c) Surrender of Contraction Space. If Tenant exercises the Contraction Option
and pays the applicable Contraction Penalty as provided above, Tenant shall
surrender the Contraction Space to Landlord in the condition required pursuant
to Section 35.13 on or before the Contraction Date. If Tenant fails to so vacate
and surrender possession of the Contraction Space on the Contraction Date, then
the provisions of Article 25 hereof shall apply to Tenant's continued occupancy.


(d) Amendment. Within thirty (30) days after the date of a Contraction Notice,
Landlord and Tenant shall enter into modifications to this Lease which are
necessary to (i) amend the schedule of Base Rent set forth in the Basic Lease
Information to reduce the Base Rent applicable to the Contraction Space, (ii)
cause the separation and securing of the Contraction Space from the remaining
Premises and (iii) amend other provisions of the Lease (such as Tenant's
Percentage Share and the Letter of Credit Amount) to account for the reduced
Rentable Square Footage of the remaining Premises.


(e) Personal to Original Tenant. The Contraction Option is personal to and may
be exercised only by the Original Tenant or a Permitted Assignee. If Tenant
assigns this Lease (other than to a Permitted Assignee), then immediately upon
such assignment, Tenant's right to exercise the Contraction Option shall
simultaneously terminate and be of no further force or effect, No assignee
(other than a Permitted Assignee) or subtenant shall have any right to exercise
the Contraction Option.


4. Rent.


4.1 Base Rent. Tenant shall pay Base Rent to Landlord during the Lease Term, in
advance, in equal monthly installments, commencing on the Rent Commencement
Date, and thereafter on or before the first day of each calendar month during
the Lease Term; provided, however, that upon signing this Lease, Tenant shall
pay to Landlord an amount equal to the equivalent of one (I) month of Base Rent
at the annual Base Rent rate of $50.12 per Rentable Square Foot of the Premises
(namely, Seven Hundred Thousand Seven Hundred Ninety Four and 55/100)
($700,794.55)), which amount shall be applied to the Base Rent owing for the
first months of the Lease Term after the Rent Abatement Period. If the Rent
Commencement Date is other than the first day of a calendar month, the
installment of prepaid Base Rent for the first month of the Lease Term for which
Base Rent is payable shall be prorated on the basis of a thirty (30) day month,
and the balance shall be credited to Base Rent owing for the following month of
the Lease Term. If the Expiration Date is other than the last day of a calendar
month, or if this Lease shall be terminated as of a day other than the last day
of a calendar month (except in the case of an Event of Default), the installment
of Base Rent for the last fractional month of the Lease Term shall be prorated
on the basis of a thirty (30) day month.


4.2 Manner of Rent Payment. Except as otherwise provided in Section 4.3, all
Rent shall be paid by Tenant without notice, demand, abatement, deduction or
offset (except as expressly set forth in the Lease), in lawful money of the
United States of America, and if payable to Landlord, at Landlord's Address for
Payments in the Basic Lease Information, or to such other person or at such
other place as Landlord may from time to time designate by notice to Tenant.


4.3 Additional Rent. All Additional Rent shall, unless otherwise specified in
this Lease, be due and payable thirty (30) days after Tenant's receipt of
Landlord's invoice therefor.


4.4 Late Payment of Rent; Interest. Tenant acknowledges that late payment by
Tenant of any Rent will cause Landlord to incur administrative costs not
contemplated by this Lease, the exact amount of which is extremely difficult and
impracticable to ascertain based on the facts and circumstances pertaining as of
the Lease Date. Accordingly, if any Rent is not paid by Tenant when due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of such
Rent; provided, however, that Landlord agrees that Tenant shall not be liable
for the payment of a late charge with respect to the first late payment of Rent
each calendar year during the Lease Term provided that Tenant shall pay any such
delinquent amount within five (5) business days after receipt of notice of such
delinquency from Landlord. Any Rent, other than late charges, due




--------------------------------------------------------------------------------




Landlord under this Lease, if not paid when due, shall also bear interest at the
Interest Rate from the date due until paid. The parties acknowledge that such
late charge and interest represent a fair and reasonable estimate of the
administrative costs and loss of use of funds Landlord will incur by reason of a
late Rent payment by Tenant, but Landlord's acceptance of such late charge
and/or interest shall not constitute a waiver of an Event of Default with
respect to such Rent or prevent Landlord from exercising any other rights and
remedies provided under this Lease.


4.5 Abatement of Base Rent. Notwithstanding the provisions of the Basic Lease
Information and Tenant's obligation to pay monthly Base Rent pursuant to Section
4.1, Tenant shall be entitled to an abatement of Base Rent (the "Rent
Abatement") for the period commencing on the Rent Commencement Date until the
ninth (9th) month anniversary of the Rent Commencement Date (the "Rent Abatement
Period") provided that no Event of Default has occurred.


5. Calculation and Payments of Escalation Rent. Tenant shall pay to Landlord
Escalation Rent, commencing on the Rent Commencement Date, in accordance with
the following procedures:


5.1 Payment of Estimated Escalation Rent. During December of each calendar year,
or as soon thereafter as practicable, Landlord shall give Tenant notice of its
estimate of Escalation Rent due for the ensuing calendar year. On or before the
first day of each month during each ensuing calendar year, Tenant shall pay to
Landlord in advance, in addition to Base Rent, one-twelfth (1/12fh) of such
estimated Escalation Rent, unless such notice is not given in December, in which
event Tenant shall continue to pay on the basis of the prior calendar year's
estimate until the month after such notice is given, and subsequent payments by
Tenant shall be based on Landlord's notice. With the first monthly payment based
on Landlord's notice, Tenant shall also pay fhe difference, if any, between the
amount previously paid for such calendar year and the amount which Tenant would
have paid through the month in which such notice is given, based on Landlord's
noticed estimate. If Landlord reasonably determines that the Escalation Rent for
the current calendar year will vary from Landlord's estimate, Landlord may, by
notice to Tenant, but not more than two (2) times in any calendar year, revise
its estimate for such calendar year, and subsequent payments by Tenant for such
calendar year shall be based upon such revised estimate. Landlord's failure or
delay in providing Tenant with Landlord's estimate of Escalation Rent for any
calendar year shall not constitute a default by Landlord hereunder, or a waiver
by Landlord of Tenant's obligation to pay Escalation Rent for such calendar year
or of Landlord's right to send such an estimate to Tenant on a later date;
provided, however, that Landlord shall not revise an estimate more than twice
during any calendar year.


5.2 Escalation Rent Statement and Adjustment. Within one hundred twenty (120)
days after the close of each calendar year, or as soon thereafter as
practicable, Landlord shall deliver to Tenant a statement of the actual
Escalation Rent for such calendar year, showing in reasonable detail (a) the
Operating Expenses and the Real Property Taxes comprising the actual Escalation
Rent, and (b) payments made by Tenant on account of Operating Expenses and Real
Property Taxes for such calendar year (an "Annual Statement"). If fhe Annual
Statement shows that Tenant owes an amount that is more than the payments
previously made by Tenant for such calendar year, Tenant shall pay the
difference to Landlord within thirty (30) days after delivery of the statement.
If the Annual Statement shows that Tenant owes an amount that is less than the
payments previously made by Tenant for such calendar year, Landlord shall credit
the difference first against any sums then owed by Tenant to Landlord and then
against the next payment or payments of Rent due Landlord, except that if a
credit amount is due Tenant after the termination of this Lease, Landlord shall
pay to Tenant any excess remaining after Landlord credits such amount against
any sums owed by Tenant to Landlord. In no event shall any decrease in Operating
Expenses or Real Property Taxes below the Base Operating Expenses or Base Real
Property Taxes, respectively, entitle Tenant to any refund, decrease in Base
Rent, or any credit against sums due under this Lease. Landlord may revise the
Annual Statement for any calendar year if (i) Landlord first receives invoices
from third parties, tax bills or other information relating to adjustments to
Operating Expenses or Real Property Taxes allocable to such calendar year after
the initial issuance of such Annual Statement and/or (ii) the amount of
Operating Expenses or Real Property Taxes allocable to the Base Expense Year or
Base Tax Year, as applicable, is subsequently adjusted. Notwithstanding the
foregoing, in no event shall Tenant be obligated to pay for any Operating
Expenses that are not billed by Landlord within one (1) year after the date on
which such Operating Expense were incurred by Landlord and the recovery thereof
shall be deemed waived by Landlord; provided that, the foregoing one (l) year
limitation shall not apply to any Operating Expenses as to which Landlord,
operating in a commercially reasonable manner with respect to its management of
the Project: (a) did not receive an invoice, bill or other notice thereof
(except to the extent such Operating Expense amount was available to Landlord on
an "on-line" electronic basis unless the Operating Expense was not posted
thereon); and (b) had no knowledge thereof, in each case prior to expiration of
said one (I )-year period, as reasonably demonstrated to Tenant's satisfaction,
including by provision of invoices, bills or notices evidencing the date upon
which such Operating Expense was first billed (or notice thereof provided) to
Landlord. The foregoing one (I) year limitation shall not apply to any Real
Property Taxes. Landlord's failure or delay in providing Tenant with an Annual
Statement for any calendar year shall not constitute a default by Landlord
hereunder, or a waiver by Landlord of Tenant's obligation to pay Escalation Rent
for such calendar year or of Landlord's right to send such Annual Statement on a
later date. Tenant shall have one hundred twenty (120) days after receipt of an
Annual Statement to notify Landlord in writing that Tenant disputes the
correctness of the Annual Statement ("Expense




--------------------------------------------------------------------------------




Claim"). If Tenant does not object in writing to an Annual Statement within said
one hundred twenty (120) day period, such Annual Statement shall be final and
binding upon Tenant. If Tenant delivers an Expense Claim to Landlord within said
one hundred twenty (120) day period, the parties shall promptly meet and attempt
in good faith to resolve the matters set forth in the Expense Claim. If the
parties are unable to resolve the matters set forth in the Expense Claim within
thirty (30) days after Landlord's receipt of the Expense Claim ("Expense
Resolution Period"), then Tenant shall have the right to examine Landlord's
Records, subject to the terms and conditions set forth in Section 5.7. This
Section 5.2 shall survive the expiration or earlier termination of this Lease.


5.3 Adjustments to Operating Expenses and Real Property Taxes.


5.3.1 Operating Expenses. If the Building is less than 100% occupied during any
calendar year of the Lease Term, including the Base Expense Year, Operating
Expenses for such calendar year shall be adjusted to the amount of Operating
Expenses that would have been incurred if the Building had been 100% occupied.
Notwithstanding anything to the contrary set forth in this Lease, if in any
calendar year subsequent to the Base Expense Year, the amount of Operating
Expenses decreases below the amount of Operating Expenses allocable to the Base
Expense Year, Tenant shall not be entitled to receive any refund or credit. In
no event shall any adjustments to Operating Expenses in any calendar year result
in Landlord receiving from Tenant and other tenants more than one hundred
percent (100%) of the cost of the actual Operating Expenses incurred by Landlord
in any such calendar year. If premiums for earthquake and/or flood insurance are
not included in Operating Expenses for the Base Expense Year, then premiums for
earthquake and/or flood insurance shall be excluded from Operating Expenses in
each subsequent calendar year for purposes of determining Escalation Rent.
Conversely, if subsequent to the Base Expense Year, Landlord no longer maintains
earthquake and/or flood insurance, then the Operating Expenses for the Base
Expense Year shall be deemed reduced by the premiums for earthquake and/or flood
insurance Landlord incurred during the Base Expense Year.


5.3.2 Real Property Taxes. For purposes of determining Base Real Property Taxes
for the Base Tax Year, Landlord shall make an appropriate adjustment to the Real
Property Taxes for such year as reasonably determined by Landlord using sound
real estate accounting and management principles to determine the amount of Real
Property Taxes (including the annual installment of any special assessment
relating to the Renovation of the Building or the construction of all tenant
improvements) that would have been incurred during such year if the Renovation
of the Building and the construction of all tenant improvements had been fully
completed and the Land, the Building, and all tenant improvements in the
Building had been fully assessed for Real Property Tax purposes. Base Real
.Property Taxes shall be adjusted to include any reduction in Base Real Property
Taxes obtained by Landlord after the Lease Date as a result of a commonly called
Proposition 8 application; provided, however, that the Base Real Property Taxes
shall hereafter be increased by (a) the amount of any increase in Real Property
Taxes due solely to the expiration or reversal of such Proposition 8 application
or (b) the positive difference between a reduction to the Real Property Taxes
obtained by Landlord as a result of a Proposition 8 application applicable to
the Base Tax Year and a reduction to the Real Property Taxes obtained by
Landlord as a result of a Proposition 8 application applicable to any year
subsequent to the Base Tax Year.


5.4 Adjustments to Tenant's Percentage Share. Landlord shall reasonably adjust
Tenant's Percentage Share to account for changes in the physical size of the
Premises resulting from the exercise by Tenant of its rights to expand or
contract the Premises pursuant to Section 3.3 or Articles 36 and 37 of the
Lease.


5.5 Payment of Real Property Taxes in Installments. If, by law, any Real
Property Taxes may be paid in installments (whether or not interest accrues on
the unpaid balance), then, for any calendar year (including the Base Tax Year),
Landlord shall include in the calculation of such Real Property Taxes only the
amount of the installments (with any interest) due and payable during such year
had Landlord selected the longest permissible period of payment, provided that
following the retirement or completed payment of any such Real Property Taxes,
the amount of Real Property Taxes allocable to the Base Tax Year shall be
adjusted to eliminate that portion included therein, if any, that related to
such retired or paid Real Property Taxes.


5.6 Proration for Partial Year. If the Rent Commencement Date is other than the
first day of a calendar year or if this Lease terminates other than on the last
day of a calendar year (other than due to an Event of Default), the amount of
Escalation Rent for such fractional calendar year shall be prorated on the basis
of twelve 30-day months in each calendar year. Upon such termination, Landlord
may, at its option, calculate the adjustment in Escalation Rent prior to the
time specified in Section 5.2 above.
5.7 Inspection of Landlord's Records.


5.7.1 Tenant's Review. Provided that Tenant has timely delivered an Expense
Claim to Landlord, Tenant or a certified public accountant engaged by Tenant
("Tenant's CPA") shall have the right, at Tenant's cost and expense, to examine,
inspect, and copy the records of Landlord concerning the components of Operating
Expenses and/or Real Property Taxes ("Landlord's Records') for the calendar year
in question that are disputed in the Expense Claim ("Tenant's Review"). Any




--------------------------------------------------------------------------------




examination of Landlord's Records shall take place upon reasonable prior written
notice, at the offices of Landlord or Landlord's property manager, during normal
business hours, no later than two hundred forty (240) days after expiration of
the Expense Resolution Period. Tenant's CPA engaged to inspect Landlord's
Records shall be compensated on an hourly basis and shall be subject to
Landlord's prior written approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant agrees to
keep, and to use commercially reasonable good faith efforts to cause Tenant's
CPA to keep, all information obtained by Tenant or Tenant's CPA confidential
(except to the extent required by Applicable Law or court order), and Landlord
may require an persons inspecting Landlord's Records to sign a confidentiality
agreement prior to making Landlord's Records available to them. In no event
shall Tenant be permitted to examine Landlord's Records or dispute any Annual
Statement unless Tenant has paid and continues to pay all Rent (including the
amount disputed in the Expense Claim) when due.


5.7.2 Landlord's Dispute. If Landlord disputes the results of any Tenant's
Review, Landlord shall provide written notice of such dispute and Landlord and
Tenant shall promptly thereafter work in good faith in an attempt to address
Landlord's dispute for a period of thirty (30) days after completion of Tenant's
Review (the "Landlord's Dispute Period"). If Landlord and Tenant are unable to
resolve Landlord's dispute within Landlord's Dispute Period, Landlord may
provide Tenant written notice within fifteen (IS) days after the Landlord's
Dispute Period of its election to seek resolution of the dispute by an
Independent CPA (as defined below) together with a list of five (5) independent,
certified public accounting firms that are not currently providing, and have not
within the three (3) previous years provided, services to Landlord or Tenant or
any entity Controlling, Controlled by or under common Control of Landlord or
Tenant. All of the firms shall be nationally or regionally recognized firms with
annual revenues in excess of Twenty Million Dollars ($20,000,000.00) during the
preceding two (2) fiscal years and have experience in accounting related to
commercial office buildings. In order to accommodate the foregoing, Tenant shall
provide Landlord, within five (5) days after request, a complete list of all
certified public accounting firms that are currently providing, or have within
the three (3) previous years provided, services to Tenant or any entity
Controlling, Controlled by or under common Control of Tenant. Landlord's failure
to deliver a notice of dispute and such list of accounting firms within fifteen
(IS) days after Landlord's Dispute Period shall be deemed to be Landlord's
acceptance of the results of Tenant's Review. Within thirty (30) days after
receipt of the list of accounting firms from Landlord, Tenant shall choose one
of the five (5) firms by written notice to Landlord, which firm is referred to
herein as the "Independent CPA." The Independent CPA shall examine and inspect
Landlord's Records concerning the components of Operating Expenses and/or Real
Property Taxes for the calendar year in question and the results of Tenant's
Review and make a determination regarding the accuracy of Tenant's Review. If
the Independent CPA's determination shows that Tenant has overpaid with respect
to Escalation Rent, by more than five percent (5%), then Landlord shall pay all
costs associated with the Independent CPA's review and if less than five percent
(5%) the costs shall be shared equally by Landlord and Tenant, but in no event
shall Landlord be obligated to pay costs for any review by an Independent CPA in
excess of Fifteen Thousand Dollars ($15,000.00). The determination of the
Independent CPA shall be final and binding upon Landlord and Tenant.


5.7.3 Adjustments following Tenant's Review. If the Independent CPA (or, if
Landlord does not dispute Tenant's Review as provided in Section 5.7.2 above,
Tenant's Review) shows that the payments actually made by Tenant with respect to
Escalation Rent for the calendar year in question exceeded Tenant's Percentage
Share of Operating Expenses or Real Property Taxes for such calendar year,
Landlord shall at Landlord's option either (a) credit the excess amount to the
next succeeding installments of estimated Escalation Rent or (b) pay the excess
to Tenant within thirty (30) days after delivery of the determination of the
Independent CPA (or, if Landlord does not dispute Tenant's Review, after
delivery of Tenant's Review), except that after the expiration or earlier
termination of this Lease, Landlord shall pay the excess to Tenant. If the
Independent CPA (or, if Landlord does not dispute Tenant's Review as provided in
Section 5.7.2, Tenant's Review) shows that Tenant's payment of Escalation Rent
was less than Tenant's Percentage Share of Operating Expenses or Real Property
Taxes for such calendar year, Tenant shall pay the deficiency to Landlord within
thirty (30) days after delivery of the determination of the Independent CPA (or,
if Landlord does not dispute Tenant Review, after delivery of Tenant's Review).


5.8 Landlord's Appeal of Real Property Taxes. Landlord agrees to provide to
Tenant a copy of the annual notification of the assessed value of the Building
issued by the Assessor's Office for the City and County of San Francisco.
Landlord also agrees to retain a qualified property tax consultant to advise
Landlord with respect to the Real Property Taxes applicable to each calendar
year of the Lease Term, and Landlord shall take such actions recommended by its
property tax consultant with respect to protesting the assessed value of the
Project, unless Landlord in good faith disagrees with the findings and
assumptions on which such recommendation is based. Landlord shall, at Tenant's
request, provide Tenant with any written final recommendations provided by its
property tax consultant for each tax year of the Lease Term. The cost of such
consultant shall be included in Real Property Taxes.


6. Payments of Impositions by Tenant. Tenant shall pay all Impositions prior to
delinquency. If billed directly, Tenant shall pay such Impositions and, within
fifteen (15) days after receipt of Landlord's request, present to Landlord
reasonably satisfactory evidence of such payments. If any Impositions are billed
to Landlord or included in bills to Landlord for Real Property Taxes, then
Tenant shall pay to Landlord all such amounts within thirty (30) days after
receipt of Landlord's invoice




--------------------------------------------------------------------------------




therefor. If Applicable Law prohibits Tenant from reimbursing Landlord for an
Imposition, but Landlord may lawfully increase the Base Rent to account for
Landlord's payment of such Imposition, the Base Rent payable to Landlord shall
be increased to net to Landlord the same return without reimbursement of such
Imposition as would have been received by Landlord with reimbursement of such
Imposition.


7. Use and Occupancy of Premises.


7.1 Permitted Use; Occupancy. The Premises shall be used solely for the
Permitted Use and for no other purpose whatsoever.


7.2 No Violation of Requirements. Tenant shall not do or permit to be done, or
bring or keep or permit to be brought or kept, in or about the Premises, or any
other portion of the Project, anything which (a) is prohibited by, will in any
way conflict with, or would invalidate any Requirements; or (b) would cause a
cancellation of any insurance policy carried by Landlord or Tenant, or give rise
to any defense by an insurer to any claim under any such policy of insurance, or
increase the existing rate of or adversely affect any insurance policy carried
by Landlord, or subject Landlord to any liability or responsibility for injury
to any person or property; or (c) will unreasonably obstruct or interfere with
the rights of other tenants or occupants of the Project, or injure or
unreasonably annoy them. If Tenant does or permits anything to be done which
increases the cost of any policy of insurance carried by Landlord, or which
results in the need, in Landlord's sale judgment, for additional insurance to be
carried by Landlord or Tenant with respect to any portion of the Project, then
Tenant shall reimburse Landlord, within thirty (30) days after receipt of
written demand, for any such additional premiums or costs, and/or procure such
additional insurance, at Tenant's sale cost and expense, and upon payment or
procurement Tenant shall not be in default of the provisions of this Section.
Invocation by Landlord of such right shall not limit or preclude Landlord from
prohibiting Tenant's impermissible use that gives rise to the additional
insurance premium or requirement or from invoking any other right or remedy
available to Landlord under this Lease. Tenant shall not bring into the Premises
or any portion thereof, any furniture, fixtures and/or equipment, and/or make
any Alterations to the Premises, the aggregate weight of which would exceed the
specified live load capacity of the floor or floors on which the Premises is
located or otherwise jeopardize the structural integrity of the Building.


7.3 Compliance with Requirements.


7.3.1 Tenant's Obligations. Tenant, at its cost and expense, shall promptly
comply with all Requirements applicable to Tenant's particular and unique use or
occupancy of, or business conducted in, the Premises, and shall maintain the
Premises and all portions thereof in compliance with all applicable
Requirements. The final unappealable judgment of any court of competent
jurisdiction, or the admission of Tenant in any action or proceeding involving
Tenant, whether or not Landlord is party thereto, that Tenant is in
non-compliance with any Requirement shall be conclusive of that fact. In
addition, Tenant shall make all modifications to any portion of the Project
outside the Premises (including modifications that are structural or capital in
nature), which are necessitated, in whole or in part, by (a) Tenant's particular
and unique use or occupancy of, or business conducted in, the Premises other
than for general office use, (b) any Event of Default of Tenant or any Tenant
Parties, or (c) any Alterations, or Landlord may elect to perform such
modifications at Tenant's expense, provided, that, the cost to be paid for the
services and materials to perf01111 such modifications shall not materially
exceed the competitive cost for such services and materials rendered by
contractors with the required skill, competence and experience to perform such
modifications. Notwithstanding the foregoing provisions of this Section 7.3.1 to
the contrary, Tenant need not comply with any Requirements so long as Tenant is
contesting the validity thereof or the applicability thereof in accordance with
the remainder of this Section 7.3.1. Tenant, at its expense, after notice to
Landlord, may contest by appropriate proceedings prosecuted diligently and in
good faith, the validity or applicability of any Requirements with which Tenant
is responsible for compliance hereunder, provided that (i) the condition which
is the subject of such contest does not pose a danger to persons or property,
(ii) the certificate of occupancy or other occupancy permit for the Premises or
the Project is neither subject to being suspended nor threatened to be suspended
by reason of non-compliance or otherwise by reason of such contest, and (iii)
Landlord is not subject to criminal penalty or to prosecution for a crime by
reason of Tenant's noncompliance or otherwise by reason of such contest. Tenant
shall keep Landlord advised as to the status of any such proceedings and Tenant
shall indemnify Landlord against liability in connection with such contest or
non-compliance.


7.3.2 Landlord's Obligation. If the Landlord's Work or the Common Areas do not
comply in all material respects with all Requirements in effect as of the site
permit application date for Landlord's Work and the Common Areas, then Landlord
shall not be liable to Tenant for any damages, but as Tenant's sole remedy,
Landlord, at no cost to Tenant (including as Operating Expenses), shall perform
such corrective work or take such other actions as may be reasonably necessary
to cure any violation. Landlord shall not be responsible for any non-compliant
condition that arises due to the construction of any of the Tenant Improvements,
the construction of any other Alterations by Tenant or the installation of any
of Tenant's furniture, fixtures, equipment or property, or that are due to
Tenant's particular use of the Premises or the particular manner in which Tenant
conducts its business in the Premises. Landlord shall have the right to apply
for and obtain a waiver or




--------------------------------------------------------------------------------




deferment of compliance, the right to contest any violation in good faith,
including, but not limited to, the right to assert any and all defenses allowed
by Requirements, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by Requirements, and Landlord's obligation to
perform corrective work or take other action to cure a violation under this
Section 7.3.2 shall not apply until after the exhaustion of any and all rights
to appeal or contest, provided that (i) the condition which is the subject of
such contest does not pose a danger to persons or property, (ii) the certificate
of occupancy or other occupancy permit for the Premises is neither subject to
being suspended nor threatened to be suspended by reason of noncompliance or
otherwise by reason of such contest, and (iii) Tenant is not subject to criminal
penalty or to prosecution for a crime by reason of Landlord's non-compliance or
otherwise by reason of such contest.


7.4 No Nuisance. Tenant shall not (i) do or permit anything to be done in or
about the Premises, or any other portion of the Project, which would injure or
annoy, or obstruct or interfere with the rights of, Landlord or other occupants
of the Project, or others lawfully in or about the Project; (ii) use or allow
the Premises to be used in any manner inappropriate for Comparable Buildings, or
for any improper or objectionable purposes, or do or permit any act which in
Landlord's sole judgment might damage the reputation of the Project; (iii)
cause, maintain or permit any nuisance or waste in, on or about the Premises, or
any other portion of the Project; or (iv) operate any equipment within the
Premises which does or could vibrate or shake the Premises or the Project.


7.5 Compliance With Environmental Laws; Use of Hazardous Materials.


7.5.1 Tenant's Obligations. Without limiting the generality of Section 7.2 and
Section 7.3.1 above, Tenant and all other Tenant Parties shall at all times
comply with all applicable Environmental Laws with respect to the use and
occupancy of any portion of the Project pursuant to this Lease. Tenant and all
other Tenant Parties shall not generate, store, handle, or otherwise use, or
allow, the generation, storage, handling, or use of, Hazardous Materials in the
Premises or transport the same through the Project, except in accordance with
Environmental Laws and the Rules and Regulations. In the event of a release of
any Hazardous Materials caused by, or due to the act or neglect of, Tenant or
any other Tenant Parties, Tenant shall immediately notify Landlord and take such
remedial actions as Landlord may direct in Landlord's sole discretion as
necessary or appropriate to abate, remediate and/or clean up the same in
compliance with applicable Environmental Laws. If so elected by Landlord by
notice to Tenant, Landlord shall take such remedial actions on behalf of Tenant
at Tenant's sole cost and
expense. In any event, Landlord shall have the right, without liability or
obligation to Tenant, to direct and/or supervise Tenant's remedial actions and
to specify the scope thereof and specifications therefor in compliance with
applicable Environmental Laws. Tenant and the other Tenant Parties shall use,
handle, store and transport any Hazardous Materials in accordance with
applicable Environmental Laws, and shall notify Landlord of any notice of
violation of Environmental Laws which it receives from any governmental agency
having jurisdiction. In no event shall Landlord be designated as the "generator"
on, nor shall Landlord be responsible for preparing, any manifest relating to
Hazardous Materials generated or used by Tenant or any other Tenant Parties.


7.5.2 Pre-Existing Hazardous Materials; Third Party Hazardous Materials. If any
Hazardous Materials are discovered to have been present in the Premises as of
the Lease Date in violation of Environmental Laws ("Pre-existing Hazardous
Materials"), then, whether or not such PreExisting Hazardous Materials are
"known to Landlord" as set forth in Section 1.1 of the Work Letter, Landlord, at
Landlord's expense (without pass through as an Operating Expense), shall
diligently remove or otherwise remediate such condition, as required by
Environmental Laws. In no event shall Tenant be required to abate, remediate
and/or clean up any Hazardous Materials in, on, or about the Premises, that were
not brought upon, produced, treated, stored, used, discharged or disposed of by
Tenant or Tenant Parties (collectively, "Third Party Hazardous Materials"),
except to the extent that any hazard posed by such Third Party Hazardous
Materials is exacerbated by the negligent acts or omissions or willful
misconduct of Tenant or Tenant Patties. For purposes hereof, Third Party
Hazardous Materials shall include Hazardous Materials in, on, or about the
Premises that were brought upon, produced, treated, stored, used, discharged or
disposed of by Landlord.


7.6 Sustainable Building Operations.
            
7.6.1 Operation of Building. The Building is or may in the future become
certified and operated under anyone or more Green Rating Systems or operated
pursuant to Landlord's sustainable building practices, which shall be
commercially reasonable. Landlord's sustainability practices address
whole-building operations and maintenance issues, including, but not limited to,
chemical use, indoor air quality, energy efficiency, water efficiency, recycling
programs, transportation management programs, exterior maintenance programs, and
systems upgrades to meet green building energy, water, indoor air quality, and
lighting performance standards. All construction and maintenance methods and
procedures, material purchases, and disposal of waste must be in compliance with
minimum standards and specifications, in addition to all Applicable Laws.


7.6.2 Tenant's Measures. Tenant shall use commercially reasonable good faith
efforts to use proven




--------------------------------------------------------------------------------




energy and carbon reduction measures, including, but not limited to, the
following:
using energy efficient bulbs in task lighting; installing lighting controls;
implementing daylighting measures to avoid overlighting interior spaces; closing
shades to avoid overheating the space; turning off lights and equipment at the
end of the work day; and purchasing ENERGY STAR® qualified equipment, including,
but not limited to, lighting, office equipment, commercial and residential
quality kitchen equipment, vending and ice machines; and purchasing products
certified by the U.S. EPA's Water Sense® program.


7.6.3 Disposal of Property. Tenant shall dispose of in an environmentally
sustainable manner any equipment, furnishings, or materials no longer needed by
Tenant and shall recycle or re-use the same in accordance with Landlord's
sustainability practices. Tenant agrees to report this activity to Landlord in a
format reasonably determined by Landlord. If Tenant does not comply with
Landlord's sustainability practices regarding the disposal of any equipment,
furnishings or materials, Landlord reserves the right to arrange for such
disposal at Tenant's sale cost and expense, utilizing a contractor reasonably
satisfactory to Landlord. Tenant shall pay all costs, expenses, fines, penalties
or damages that may be imposed on Landlord or Tenant by reason of Tenant's
failure to comply with the provisions of this Section 7.6.3.


7.6.4 Rating of Premises. Upon Tenant's request hut not more often than once
every twelve (12) months, Landlord shall use commercially reasonable efforts to
provide to Tenant the data required to calculate benchmarks for the energy
efficiency of the Premises using the ENERGY STAR® Portfolio Manager and, at
Tenant's cost and expense, cause a professional engineer to analyze the energy
efficiency of the Premises and issue a Statement of Energy Performance as
required by the ENERGY STAR® Portfolio Manager.


7.6.5 Reporting Requirements. Landlord shall have the right, upon reasonable
prior notice and during Building Standard Hours (except in the case of
emergency), to access the Premises to conduct Energy Efficiency Audits and
Tenant shall provide data regarding consumption of electrical, natural gas,
water and other resources as reasonably required by Landlord to permit
preparation of an Annual Energy Benchmark Summary report as and to the extent
required by San Francisco Environment Code Section 2000 et seq. (the "San
Francisco's Existing Commercial Buildings Energy Performance Ordinance"). Tenant
shall be responsible for any penalties imposed on, or other damages incurred by,
Landlord under the San Francisco's Existing Commercial Buildings Energy
Performance Ordinance arising from Landlord's failure to comply with the
reporting and disclosure requirements thereunder to the extent due to Tenant's
default of its obligations under this Section 7.6.5.


7.7 Recycling and Waste Management. Tenant agrees, at its sale cost and expense:
(a) to comply with all Applicable Laws regarding the collection, sorting,
separation, and recycling of garbage, trash, rubbish and other refuse; (b) to
comply with Landlord's recycling policy as part of Landlord's sustainability
practices where it may be more stringent than Applicable Laws at no additional
cost to Tenant; and (c) to sort and separate its trash and recycling into such
categories as are required by Applicable Laws and to place each separately
sorted category of trash and recycling in separate receptacles as directed by
Landlord. Landlord reserves the right to refuse to collect or accept from Tenant
any trash that is not separated and sorted as required by this Section 7.7, and
to require Tenant to arrange for such collection at Tenant's sale cost and
expense, utilizing a contractor reasonably satisfactory to Landlord. In
addition, Tenant shall pay all costs, expenses, tines, penalties or damages that
may be imposed on Landlord or Tenant by reason of Tenant's failure to comply
with Applicable Laws as set forth in the provisions of this Section 7.7.


8. Building Services.
        
8.1 Building-Standard Services. Subject to the terms of this Article 8,
Applicable Laws, and Force Majeure Events, Landlord shall cause to be furnished
to the Premises: (a) tepid and cold water to those points of supply and in
volumes provided for general use of tenants in the Building; (b) electricity up
to the Wattage Allowance (on a daily, non-cumulative basis) for lighting and the
operation of electrically powered office equipment; (c) HVAC so as to cause the
portions of the Premises used for ordinary business office purposes (excluding,
by way of example, computer server rooms or other "hot spots" resulting from the
use of machines or equipment) to be heated and/or cooled to a temperature
between 68° and 76° Fahrenheit, subject to temporary interruptions due to
repairs and maintenance, provided that Tenant shall make proper use of window
coverings to reduce solar load reasonably determined by Landlord during Building
Standard Hours;(d) passenger elevator service; (e) freight elevator service
subject to then applicable Building-standard procedures and scheduling; (f)
lighting replacement for Building-standard lights; (g) exterior window washing
as reasonably determined by Landlord consistent with Comparable Buildings; and
(h) janitorial service on a five (5) day per week basis (excluding Building
Holidays) except Landlord shall not be required to clean portions of the
Premises used for preparing or consuming food or beverages or provide special
treatment or services for above standard tenant improvements. Landlord shall
notify Tenant at least twenty four (24) hours in advance of any scheduled
shut-down or interruption of any utilities (including HVAC and electricity) and
services to be provided by Landlord of which Landlord has notice or knowledge.






--------------------------------------------------------------------------------




8.2 Building Security Services. Subject to the terms of this Article 8,
Applicable Laws and Force Majeure Events, Landlord shall cause to be furnished
the following: (i) the services of a security guard at the Building lobby desk
twenty four (24) hours a day, seven (7) days a week, 365 days a year; (ii) the
monitoring by such security guard of the elevator banks in the Building lobby;
(iii) the services of an after-hours roving security guard in the Common Areas,
the Parking Facility and the exterior of the Building perimeter; (iv) the
installation and operation of an alarm and access control system in accordance
with the Building Plans (as defined in the Work Letter); and (v) the
installation and operation of a closed circuit television system within the
Project in accordance with the Building Plans. In addition, Landlord shall cause
the security guard at the Building lobby desk to require all visitors of Tenant
to register with the security guard prior to entering the elevator banks in the
Building Lobby. Landlord shall not be obligated to impose such registration
requirements on any visitors of any other tenant of the Building. Landlord shall
not be liable in any manner to Tenant or any other Tenant Parties for any acts
(including criminal acts) of others, or for any direct, indirect, or
consequential damages, or any injury or damage to, or interference with)
Tenant's business, including, but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or other loss or damage, bodily injury or death, related to any
malfunction, circumvention or other failure of any security services which
Landlord will provide pursuant to this Section 8.2, or on account of Landlord's
election not to provide any other security service or services, or for the
failure of any of the foregoing security services to prevent bodily injury,
death, or property damage, or loss, or to apprehend any person suspected of
causing such injury, death, damage or loss.


8.3 Interruption or Unavailability of Services. Notwithstanding anything to the
contrary set forth herein, if Tenant is prevented from using, and does not use,
the Premises or any portion thereof as a result of any failure of Landlord to
provide utilities and services in accordance with Article 8, then Tenant shall
give Landlord written notice of such failure. If such failure continues for five
(5) consecutive business days after Landlord's receipt of any such notice (the
"Eligibility Period") and is due to Landlord's or any of its agents or
contractors negligence or willful misconduct (an "Abatement Event"), then Base
Rent and Escalation Rent shall be abated or reduced, as the case may be,
beginning on the first day the Abatement Event commenced, for such time that
such Abatement Event continues, either (a) in the proportion that the rentable
area of the portion of the Premises that Tenant is prevented from using, and
does not use, bears to the total rentable area of the Premises or (b) if Tenant
is prevented from using a material portion of the Premises and if Tenant ceases
using the entire Premises, then Base Rent
and Escalation Rent shall be abated in its entirety. Landlord shall use its
diligent efforts to promptly restore utilities and services to the extent the
cause of such interruption or the means to restore same is within the reasonable
control of Landlord. To the extent Tenant is entitled to abatement without
regard to the Eligibility Period, because of an event covered by Article 13 or
Article 14 of this Lease, then the Eligibility Period shall not be applicable.


8.4 Tenant's Use of Excess Electricity and Water. Tenant shall not, without
Landlord's prior consent, which shall not be unreasonably withheld, conditioned
or delayed, install in the Premises any lighting, equipment or Alterations which
Landlord reasonably believes will cause there to be wear and tear on the
Building HVAC systems that is significantly greater than that which would be
customary for premises being used for normal general office uses due to the
increased hours of HVAC use, the impact of heat generation, the changes to HVAC
distribution or the excess use of power or water that may result from the
proposed lighting, equipment or Alterations. If, pursuant to this Section 8.4,
Landlord consents to any installation such equipment, lighting or Alterations,
Landlord may, at Landlord's election after notice to Tenant or upon Tenant's
request, install supplementary air conditioning facilities in the Premises, or
otherwise modify the HVAC system serving the Premises, and/or increase the
supply of electricity to the Premises, in order to maintain the temperature
otherwise maintained by the Building HVAC system, and/or to supply any increase
in the electricity demand of the Premises, and/or to serve any separate
temperature-controlled room. Tenant shall pay the cost of any transformers,
additional risers, panel boards, and all other facilities if, when and to the
extent installed hereunder or required to furnish power for, and all costs of
installing, operating, supplying power and water to, and maintaining, any
supplementary air conditioning facilities or modified ventilating and air
conditioning equipment. Landlord, at its election and at Tenant's expense, may
also install and maintain an electric current meter or water meter (together
with all necessary wiring and related equipment) at the Premises to measure the
power and/or water usage of electricity and/or such ventilation and air
conditioning equipment, or may otherwise cause such usage to be measured by
reasonable methods. The capital, maintenance and service costs of installing,
supplying, and maintaining any such facilities, utilities, and modifications
shall be paid by Tenant as Rent. If Landlord elects to install any of the
equipment described herein as being the obligation of Tenant to install, the
costs to be paid for the services and materials installed shall not materially
exceed the competitive cost for such services and materials rendered by
contractors with the required skill, competence and experience to perform such
installation.


8.5 Provision of Additional Services: After Hours HVAC Service. If Tenant
desires services in amounts additional to or at times different from those set
forth in Section 8.1 above, or any other services that are not provided for in
this Lease, Tenant shall make a request for such services to Landlord with such
advance notice as Landlord may reasonably require. If Landlord provides such
services to Tenant, Tenant shall pay Landlord's actual costs and expense
incurred in providing such services without mark-up within thirty (30) days
after Tenant's receipt of Landlord's invoice. Tenant shall give reasonable
advance notice in making any request for air circulation or cooling required
outside of Building Standard Hours. Tenant agrees




--------------------------------------------------------------------------------




to pay, as Additional Rent, within thirty (30) days after demand, Landlord's
then standard charge for providing after-hours air circulation and cooling,
which charge shall be based on Landlord's actual direct and indirect costs of
providing such services (including utility costs, taxes, engineers' costs, and a
reasonable charge for wear and tear on the applicable Building System), provided
that in no event shall Landlord impose any administrative fee or other similar
mark-up on such costs. Prior to the Lease Commencement Date, Landlord shall
provide its standard hourly charge per floor for providing (i) after-hours air
circulation service and (ii) after-hours air circulation and cooling service.


8.6 Tenant's Supplemental Air Conditioning. If Landlord consents to Tenant's
installation of supplementary air conditioning facilities under Section 8A above
or the Work Letter, Tenant shall have access to and use of the Building's
condenser water up to and not to exceed in the aggregate ten (10) tons for each
floor of the Premises for such facilities. Tenant may allocate such usage among
the floors within the Premises as Tenant elects so long as the total usage does
not exceed in the aggregate ten (10) tons for each floor of the Premises. Tenant
shall reimburse Landlord for (a) Landlord's charges for Tenant's usage of such
condenser water, and (b) Tenant's Percentage Share of Landlord's charges for
maintaining the system that supplies such condenser water, within thirty (30)
days after Tenant's receipt of Landlord's invoice. Landlord shall have the right
to install, at Tenant's cost and expense, meters to measure Tenant's usage
hereunder for purposes of calculating the charges payable by Tenant for such
condenser water. provided, that, the costs to be paid for the services and
materials to install the meters shall not materially exceed the competitive cost
for such services and materials rendered by contractors with the required skill,
competence and experience to perform such installation.


8.7 Tenant Backup Generator.


8.7.1 Grant of License. In addition to the services set forth in Section 8.1,
Tenant shall have the right to use Tenant's Percentage Share of any electricity
generated by the 600 kilowatt emergency backup generator installed in the
Building for use by all tenants of the Building (the "Tenant Backup Generator").
Subject to the terms and conditions contained in this Section 8.7, Landlord
grants Tenant a non-exclusive license (the "Tenant Backup Generator License") to
connect to and use the Tenant Backup Generator for such purpose. The routes or
paths for such connection shall be through the Building's existing risers,
conduits and shafts, subject to space limitations and Landlord's requirements
for use of such areas (such routes or paths are collectively referred to as the
"Tenant Backup Generator Path" and all such electrical and other connections are
referred to collectively as "Tenant Backup Generator Connections").


8.7.2 Connection to Tenant Backup Generator. Prior to commencing any work
related to the Tenant Backup Generator Connections, Tenant shall (a) obtain
Landlord's prior written approval of a detailed report prepared at Tenant's
expense, by an engineer approved by Landlord, confirming that to Landlord's
satisfaction, in its reasonable discretion, Tenant's connection to and use of
the Tenant Backup Generator will not adversely affect Landlord's use of the
Tenant Backup Generator or operation of the Building; (b) obtain Landlord's
prior written approval of detailed plans and specification, for the Tenant
Backup Generator Connections, which approval shall not be unreasonably withheld;
and (c) obtain Landlord's prior written approval of Tenant's contractor for
installation of the Tenant Backup Generator Connections, which approval shall
not be unreasonably withheld. All work associated with the Tenant Backup
Generator Connections must be performed in a good and workmanlike manner and in
accordance with all Applicable Laws, and shall be subject to all additional
requirements that apply with respect to Alterations by Tenant to the Premises
under this Lease. Without limiting the generality of the foregoing, Tenant's
contractor must provide evidence of insurance reasonably satisfactory to
Landlord prior to commencing work in or about the Building. The giving of any
approval by Landlord shall not eliminate any of Tenant's obligations under this
Lease, including, without limitation, Tenant's obligation to obtain all required
permits and to comply with all Applicable Laws.
        
8.7.3 Temporary Removal. Landlord shall have the absolute right to perform
repairs, replacements, alterations, improvements or additions to or of the
Tenant Backup Generator or the Tenant Backup Generator Path ("Repairs").
Landlord shall give Tenant at least five (5) business days' prior written notice
of the date Landlord intends to commence Repairs (except in an emergency).
Tenant, at its sole expense, shall remove or relocate the Tenant Backup
Generator Connections on a temporary basis at any time Landlord determines such
removal or relocation is reasonably necessary or appropriate in connection with
Repairs.


8.7.4 Termination; Equipment As Property of Tenant. Landlord may terminate the
Tenant Backup Generator License at any time, for any reason or for no reason,
with or without cause, effective immediately upon written notice to Tenant. In
addition, the Tenant Backup Generator License shall automatically terminate upon
the expiration or earlier termination of this Lease. As soon as possible
following termination of the Tenant Backup Generator License, Tenant shall, at
its own cost and expense, remove the Tenant Backup Generator Connections and
restore the areas affected by the Tenant Backup
Generator Connections to the condition existing prior to the installation of the
Tenant Backup Generator Connections. The Tenant Backup Generator Connections
shall be considered personal property of Tenant; provided, however, if Tenant
fails timely to remove the Tenant Backup Generator Connections, the same shall
be deemed abandoned and may be claimed by Landlord or




--------------------------------------------------------------------------------




removed and disposed of by Landlord at Tenant's expense.


8.7.5 Landlord Exculpation. Tenant assumes full responsibility for protecting
from theft or damage the Tenant Backup Generator Connections and any tools or
equipment that Tenant may use in connection with the installation, repair or
maintenance of the Tenant Backup Generator Connections, assumes all risk of
theft, loss or damage, and waives any claim with respect thereto against
Landlord, Landlord Affiliates or Indemnitees, As a material inducement to
Landlord's granting the Tenant Backup Generator License, Tenant agrees that in
no event shall Landlord be liable under any circumstances for any consequential
damages or for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, resulting from
damage to or any failure or interruption of use of the Tenant Backup Generator
Connections and/or the Tenant Backup Generator, however occurring, including if
caused by the active or passive negligence of Landlord, Landlord Affiliates or
Indemnitees.


8.7.6 Insurance. Tenant shall cause the insurance policies required to be
maintained pursuant to Section 14 of the Lease to cover Tenant's use of the
Tenant Backup Generator and any Claims arising in connection with the presence,
use, operation, installation, repair, maintenance, or removal of the Tenant
Backup Generator Connections.


8.7.7 Expenses. Tenant shall reimburse Landlord, within thirty (30) days after
request therefor (accompanied by reasonable documentation of such costs),
Tenant's Percentage Share of any and all costs incurred by Landlord as a result
of or in connection with the Tenant Backup Generator, including, but not limited
to, maintenance, repair and operation costs of the Tenant Backup Generator, fuel
supplied to the Tenant Backup Generator, testing and inspection costs and fees,
additional insurance premiums, and additional taxes or assessments.
    
9. Maintenance and Repair.


9.1 Landlord's Maintenance Obligations. Landlord shall be responsible for
repairs to and maintenance of: (a) the Common Areas; (b) all exterior
landscaping; (c) the exterior walls and windows in the Building, (d) the
Building Systems, including, but not limited to (i) the HVAC system, including
the main distribution loop and portions of the system located throughout the
Premises, (ii) the electrical systems until the point of connection with
electrical panels exclusively serving the Premises and (iii) all plumbing
systems servicing the Building and the Premises in general (but excluding
specialized
plumbing servicing the Premises exclusively); (e) the structural elements of the
Building, including the foundations, columns, footings, load-bearing and
exterior walls, sub-flooring, and all pipes and conduit to the point of entry
into the Premises; (f) the roof and roof membrane of the Building; and (g) the
elevators serving the Building, in a manner consistent with Comparable
Buildings, except for ordinary wear and tear, damage by Casualty or
condemnation, or damage occasioned by the act or omission of Tenant or any other
Tenant Parties, which damage shall be repaired by Landlord at Tenant's expense.


9.2 Tenant's Obligations. Tenant shall, at Tenant's cost and expense, perform
all maintenance and repairs (including replacement) to the Premises that are not
Landlord's express responsibility hereunder, and shall keep the Premises in good
condition and repair, except for ordinary wear and tear, and damage by Casualty
or condemnation. Tenant's repair and maintenance obligations shall include, but
not be limited to, repairs to and replacement of: (a) supplemental HVAC
equipment installed in any server room or other specialty HVAC installations;
(b) the electrical systems from the point of interconnection with those
electrical panels exclusively serving the Premises; (c) raised flooring and
floor coverings; (d) ceiling tiles; (e) interior partitions; (f) doors; (g) the
interior side of demising walls; and (h) Tenant Improvements and Alterations
(except to the extent such Tenant Improvements and Alterations are Landlord's
responsibility under 9.1). Except as specifically set forth in this Lease,
Landlord (i) has no obligation to alter, remodel, improve, repair, decorate or
paint the Premises, or any part thereof, and (ii) has no obligation respecting
the condition, maintenance and repair of the Premises or any other portion of
the Project. Tenant hereby waives all rights, including under Subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code and under
any similar law now or hereafter in effect.


10. Alterations to Premises. All Alterations shall be made in accordance with
the minimum standards described in Exhibit H (as the same may be reasonably
adjusted by Landlord from time to time in a manner materially consistent with
the standards set forth on Exhibit H), all applicable Requirements, and the
provisions of this Article 10. In the event of any conflict between this Article
10 and the minimum standards then in effect, the provisions of this Article 10
shall govern.


10.1 Landlord Consent; Procedure. Tenant shall not make or permit to be made any
Alterations without Landlord's prior written consent, which as to any Major
Alterations may be given or withheld in Landlord's sale discretion; provided,
however, that with respect to Major Alterations that may affect the Building
Systems, Landlord shall not unreasonably withhold, condition or delay its
consent to such Major Alterations which consist of general office improvements
that are compatible with the specifications of the Building Systems.






--------------------------------------------------------------------------------




10.2 General Requirements.


10.2.1 All Alterations shall be designed and performed by Tenant at Tenant's
cost and expense; provided, however, that if any Alterations require work to be
performed outside the Premises, Landlord may elect to perform such work at
Tenant's expense; provided, that, the costs to be paid for the services and
materials to install such Alterations shall not materially exceed the
competitive cost for such services and materials rendered by contractors with
the required skill, competence and experience to perform such installation.


10.2.2 All Alterations shall be performed only by contractors, engineers or
architects approved by Landlord, and shall be made in accordance with complete
and detailed architectural, mechanical and engineering plans and specifications
approved in writing by Landlord. Landlord shall not unreasonably withhold or
delay its approval of any such contractors, engineers, architects (as long as
such vendors are union labor and Landlord has not had difficulty with such
vendors at any time during the prior five (5) years), plans or specifications;
provided, however, that Landlord may specify contractors, engineers or
architects to perform work affecting the structural portions of the Project or
the Building Systems. Tenant shall engage only labor that is harmonious and
compatible with other labor working in the Project. In the event of any labor
disturbance caused by persons employed by Tenant or Tenant's contractor, Tenant
shall immediately take all actions necessary to eliminate such disturbance.


10.2.3 Prior to commencement of the Alterations, Tenant shall deliver to
Landlord (i) any building or other permit required by Requirements in connection
with the Alterations; (ii) a copy of the executed construction contract(s) with
Tenant's contractor and major subcontractor; and (iii) written acknowledgments
from all materialmen, contractors, artisans, mechanics, laborers and any other
persons furnishing to Tenant with respect to the Premises any labor, services,
materials, supplies or equipment in excess of Twenty Five Thousand Dollars
($25,000.00) in the aggregate that they will look exclusively to Tenant for
payment of any sums in connection therewith and that Landlord shall have no
liability for such costs. In addition, Tenant shall require its general
contractor to carry and maintain the following insurance at no expense to
Landlord, and Tenant shall furnish Landlord with satisfactory evidence thereof
prior to the commencement of construction of the Alterations: (A) commercial
general liability insurance with limits of not less than Five Million Dollars
($5,000,000.00) combined single limit for bodily injury and property damage,
including personal injury and death, and contractor's protective liability, and
products and completed operations coverage in an amount not less than Five
Million Dollars ($5,000,000.00) in the aggregate (provided that the above limit
may be satisfied by a primary policy and umbrella/excess liability policy so
long as the other requirements of this Section 10.2.3 are satisfied); (B)
commercial automobile liability insurance with a policy limit of not less than
Three Million Dollars ($3,000,000.00) each accident for bodily injury and
property damage, providing coverage at least as broad as the Insurance Services
Office (ISO) Business Auto Coverage form covering Automobile Liability, code I
"any auto," and insuring against all loss in connection with the ownership,
maintenance and operation of automotive equipment that is owned, hired or
non-owned; and (C) worker's compensation with statutory limits and employer's
liability insurance with a limit of not less than One Million Dollars
($1,000,000.00) per accident. All insurance required by this Article 10 shall be
issued by solvent companies qualified to do business in the State of California,
and with an A.M. Best & Company financial strength rating of not less than A and
a financial size category of not less than VIII. All such insurance policies
(except workers' compensation insurance) shall (1) provide that Landlord,
Landlord's managing agent, any Encumbrancer, and their respective officers,
partners, members and employees and any other person requested by Landlord, is
designated as an additional insured as the interest of each may appear with
respect to liability arising out of work performed by or for Tenant's general
contractor without limitation as to coverage afforded under such policy pursuant
to an endorsement providing coverage at least as broad as ISO form CG 20 37 1001
or its equivalent, (2) specify that such insurance is primary and that any
insurance or self-insurance maintained by Landlord shall not contribute with it,
and (3) provide that the insurer agrees not to cancel the policy without at
least thirty (30) days' prior written notice to all additional insureds (except
in the event of a cancellation as a result of nonpayment, in which event the
insurer shall give all additional insureds at least ten (10) days' prior
notice). Tenant shall cause Tenant's general contractor to notify Landlord
within ten (10) days after general contractor's knowledge of any material
modification of any policy of insurance required under this Section 10.2.3.
Landlord may inspect the original policies of such insurance coverage at any
time. Within ten (10) business days after receipt of Landlord's written request,
Tenant shall deliver complete certificates of insurance for such policies.
Tenant's general contractor shall furnish Landlord reasonable evidence of
insurance for its subcontractors as may be reasonably required by Landlord.
Tenant acknowledges and agrees that Landlord may require other types of
insurance coverage and/or increase the insurance limits set forth above if
Landlord determines such increase is required to protect adequately the parties
named as insureds or additional insureds under such insurance.


10.2.4 Tenant shall give Landlord at least twenty (20) days' prior written
notice of the date of commencement of any construction on the Premises to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall comply with the requirements of Section 3110.5
of the California Civil Code as the contracting owner, if and to the extent
applicable, and prior to commencement of construction, Tenant shall provide
Landlord with evidence of compliance with said statute. Tenant acknowledges that
the contractual waiver of the benefits of California




--------------------------------------------------------------------------------




Civil Code Section 3110.5 is expressly declared to be against public policy.


10.2.5 Tenant shall promptly commence construction of Alterations, cause such
Alterations to be constructed in a good and workmanlike manner and in such a
manner and at such times so that any such work shall not disrupt or interfere
with the use, occupancy or operations of other tenants or occupants of the
Project, and complete the same with due diligence as soon as possible after
commencement. All trash which may accumulate in connection with Tenant's
construction activities shall be removed by Tenant at its own expense from the
Premises and the Project.


10.2.6 In addition to the foregoing, as a condition of its consent to
Alterations hereunder, Landlord may impose any requirements that Landlord
considers necessary or desirable, including a requirement that Tenant provide
Landlord with a surety bond, a letter of credit, or other financial assurance
that the cost of the Alterations will be paid when due when the cost of the
Alterations is in excess of One Million Dollars ($1,000,000.00).


10.3 Landlord's Right to Inspect. Landlord or its agents shall have the right
(but not the obligation) to inspect the construction of Alterations, and to
require corrections of faulty construction or any material deviation from the
plans for such Alterations as approved by Landlord; provided, however, that no
such inspection shall (a) be deemed to create any liability on the part of
Landlord, or (b) constitute a representation by Landlord that the work so
inspected conforms with such plans or complies with any applicable Requirements,
or (c) give rise to a waiver of, or estoppel with respect to, Landlord's
continuing right at any time or from time to time to require the correction of
any faulty work or any material deviation from such plans. Any inspection by
Landlord or its agents shall not unreasonably delay or unreasonably interfere
with Tenant's construction. In addition, under no circumstances shall Landlord
be liable to Tenant for any damage, loss, cost or expense incurred by Tenant on
account of Tenant's plans and specifications, Tenant's contractors, mechanics or
engineers, design or construction of any Alteration, or delay in completion of
any Alteration.


10.4 Tenant's Obligations Upon Completion. Promptly following completion of any
Alterations, Tenant shall (a) furnish to Landlord electronic copies of
"as-built" drawings and specifications in CAD format showing the Alterations as
made and constructed in the Premises, (b) cause a timely notice of completion to
be recorded in the Office of the Recorder of the City and County of San
Francisco in accordance with Civil Code Section 3093 or any successor statute,
and (c) deliver to Landlord evidence of full payment and unconditional final
waivers of all liens for labor, services, or materials in excess of Five
Thousand Dollars ($5,000.00) in the aggregate.
        
10.5 Repairs. If any part of the Building Systems shall be damaged during the
performance of Alterations, Tenant shall promptly notify Landlord, and Landlord
may elect to repair such damage at Tenant's expense. Alternatively, Landlord may
require Tenant to repair such damage at Tenant's sale expense using contractors
approved by Landlord.


10.6 Ownership and Removal of Alterations.


10.6.1 Ownership. All Alterations shall become a part of the Project and
immediately belong to Landlord without compensation to Tenant, unless Landlord
consents otherwise in writing; provided, however, that equipment and movable
furniture shall remain the property of Tenant.


10.6.2 Removal.


(a) Tenant, not later than the expiration or earlier termination of this Lease,
shall, at Tenant's sole cost and expense: (i) remove any or all Alterations,
(ii) restore the Premises to the condition existing prior to the installation of
such Alterations, and (iii) repair all damage to the Premises, the Building, or
the Project caused by the removal of such Alterations. Tenant shall use a
contractor reasonably approved by Landlord for such removal and repair.
Notwithstanding the foregoing, Landlord may elect to waive all or any portion of
such removal and restoration requirements by giving written notice of such
waiver to Tenant at least ninety (90) days prior to the Expiration Date or
within ten (10) business days after any earlier termination of this Lease. If
Tenant fails to remove such Alterations and perform such restoration and repair,
then Landlord may perform such work, and Tenant shall reimburse Landlord for
costs and expenses incurred by Landlord in performing such removal, restoration
and repair.


(b) Notwithstanding Section 1O.6.2(a) above, if Tenant's request for Landlord's
approval of any Alteration contains a request that Landlord identify whether
Landlord intends to require Tenant to remove all or any portion of such
Alteration on the expiration or earlier termination of this Lease, then Landlord
agrees to identify, at the time it approves such Alteration, whether Landlord
intends to require Tenant to remove all or any portion of such Alteration on the
expiration or earlier termination of this Lease. Tenant shall have no obligation
to remove any Alteration on the expiration or earlier termination of this Lease
not so identified by LandLord to be removed or any Alterations that are
customary for general office




--------------------------------------------------------------------------------




use, except that Landlord may require Tenant to remove any demising walls and
corridors that are not constructed as part of the Tenant Improvements; provided,
that, Landlord gives notice to Tenant requiring such removal at least one
hundred eighty (180) days prior to the Expiration Date or within ten (10)
business days after any earlier termination of this Lease.


10.7 Minor Alterations. Notwithstanding any provision in the foregoing to the
contrary, Tenant may construct Minor Alterations in the Premises without
Landlord's prior written consent, but with prior notification to Landlord.
Before commencing construction of Minor Alterations, Tenant shall submit to
Landlord such documentation as Landlord may reasonably require to determine
whether Tenant's proposed Alterations qualify as Minor Alterations. Except to
the extent inconsistent with this Section 10.7, Minor Alterations shall
otherwise comply with the provisions of this Article 10. All references in this
Lease to "Alterations" shall mean and include Minor Alterations, unless
specified to the contrary.


10.8 Landlord's Fee. In connection with installing or removing Alterations,
Tenant shall pay Landlord, Landlord's reasonable, actual out-of-pocket expenses
incurred in reviewing the plans and specifications for the proposed Alteration,
and a fee equal to one and one quarter percent (1.25%) of the costs of the
installation or removal of such Alteration for administration by Landlord of the
construction, installation or removal of such Alteration, and restoration of the
Premises to their previous condition. Landlord may hire third parties to review
Tenant's plans, specifications and working drawings
and/or to supervise the construction, installation or removal of Alterations
from the Premises, in which event Tenant shall reimburse Landlord for the fees
and costs charged by such third parties. Tenant shall pay the amount of all fees
and costs owing pursuant to this Section 10.8 within fifteen (15) days after
receipt from Landlord of a statement or invoice therefor.


11. Liens. Tenant shall keep the Project free from any liens arising out of any
work performed or obligations incurred by or for, or materials furnished to,
Tenant pursuant to this Lease or otherwise. Landlord shall have the right to
post and keep posted on the Premises any notices permitted or required by law or
which Landlord may deem to be proper for the protection of Landlord and the
Project from such liens. If Tenant does not, within ten (10) business days
following Tenant's receipt of written
notice of the recording of notice of any such lien, cause the same to be
released of record or bonded against, Landlord shall have, in addition to all
other remedies provided herein and by law, the right, but not the obligation, to
cause the same to be released by any means as Landlord shall deem proper,
including by payment or settlement of the claim giving rise to such lien. All
sums paid by Landlord for such purpose, and all expenses incurred by it in
connection therewith (including, without limitation, reasonably attorneys'
fees), shall be payable to Landlord by Tenant, as Additional Rent, within five
(5) business days after receipt of written demand, together with interest at the
Interest Rate from the date such expenses are incurred by Landlord to the date
of the payment thereof by Tenant to Landlord. The bond permitted under this
Section shall be issued by a company reasonably acceptable to Landlord.


12. Damage or Destruction.


12.1 Repair Obligations. If the Premises or any portion of the Project affecting
Tenant's use and occupancy of the Premises are damaged by Casualty, then (a)
Landlord shall notify Tenant in writing (a "Landlord's Casualty Notice") within
sixty (60) days after discovery of such damage as to the amount of time (the
"Estimated Restoration Period") Landlord reasonably estimates it
will take to restore the Project and/or the Premises and (b) Landlord shall,
subject to the provisions of Sections 12.2 and 12.3 below, proceed with
reasonable promptness to repair such damage and complete or restore the Premises
(including, if the Casualty occurs after the date Tenant commences business
operations in the Premises, Tenant Improvements and Alterations (to the extent
Landlord receives insurance proceeds pursuant to Section 12.3 below to repair
and restore such Alterations)) and such portions of the Project to substantially
the same condition as existed before the Casualty (collectively, "Restore" or
"Restoration"); provided, however, that any such Restoration shall be subject to
(i) modifications required by zoning or building codes and other applicable
Requirements and, in the case of Restoration to the Common Areas, to
modifications then reasonably considered desirable by Landlord and in keeping
with the standards of Comparable Buildings; and (ii) delays resulting from a
failure to promptly receive insurance proceeds or Force Majeure Events.
Notwithstanding the foregoing, Landlord shall have no obligation with respect
to, and if Landlord elects or is required to perform any Restoration hereunder,
Tenant shall be responsible for and shall, repair and replace at its sole cost
all of Tenant's equipment, furniture, fixtures and other personal property in
the Premises, including, without limitation, any telecommunication cables and
related devices located in or serving the Premises.


12.2 Termination Rights.


12.2.1 Landlord's Termination Rights. In any of the following circumstances,
Landlord may elect to terminate this Lease:


(a) The Estimated Restoration Period set forth in Landlord's Casualty Notice
exceeds two hundred seventy (270) days following the date of the Casualty (when
such Restoration is made without the payment of overtime




--------------------------------------------------------------------------------




or other premiums); or


(b) If the Casualty occurs during the last twelve (12) months of the Lease Term,
and the Estimated Restoration Period set forth in Landlord's Casualty Notice
exceeds two (2) months following the date of the Casualty; or


(c) If the uninsured portion of costs to Restore the Project (excluding
deductibles) exceeds One Million Dollars ($1,000,000.00) and Landlord does not
actually proceed to Restore the Building; or


(d) If insurance proceeds sufficient to complete the Restoration in excess of
One Million Dollars ($1,000,000.00) are not available due to the exercise of
rights of any Encumbrancer to collect such proceeds, provided that Landlord does
not actually proceed to Restore the Building.


Any election by Landlord to terminate this Lease shall be given to Tenant
concurrently with Landlord's Casualty Notice.


Notwithstanding the foregoing, if Landlord elects to terminate this Lease
pursuant to Section 12.2.1(a) and Tenant has one or more unexercised Extension
Options remaining, then Tenant may elect within thirty (30) days after Landlord
terminates this Lease, to immediately exercise its next available Extension
Option, in which case Landlord's termination of this Lease pursuant to Section
12.2.1(a) shall be rendered null and void and of no further force and effect and
Landlord shall proceed to Restore the Premises and/or the Project, subject to
the other provisions of Section 12.2.1.


2.2.2 Tenant's Termination Rights. After the Lease Commencement Date, in any of
the following circumstances, Tenant may elect to terminate this Lease by
delivering written notice to Landlord within thirty (30) days after receipt of
Landlord's Casualty Notice:


(a) The Estimated Restoration Period set forth in Landlord's Casualty Notice
exceeds two hundred seventy (270) days following the date of the Casualty (when
such Restoration is made without the payment of overtime or other premiums); or


(b) If the Casualty occurs during the last twelve (12) months of the Lease Term
and the Estimated Restoration Period set forth in Landlord's Casualty Notice
exceeds two (2) months following the date of the Casualty.


12.2.3 Late Delivery. If Restoration of the Premises and/or the Project is not
substantially complete as of the end of the later of (i) two hundred seventy
(270) days following the date of the Casualty or (ii) the Estimated Restoration
Period as extended for delays resulting from a failure to promptly receive
insurance proceeds or Force Majeure Events or Tenant Delays (as defined in the
Work Letter), then Tenant may deliver written notice to Landlord that Landlord
has thirty (30) days to complete the Restoration of the Premises and/or the
Project. If after the expiration of such thirty (30) day period Landlord has not
completed Restoration of the Premises and/or the Project, then Tenant may elect
to terminate this Lease by delivering written notice to Landlord at any time
thereafter until repair or restoration of the Premises and/or the Project is
substantially completed.


12.2.4 Consequences of Termination. If Landlord or Tenant elects to terminate
this Lease as provided above, this Lease and all interest of Tenant in the
Premises shall terminate five (5) business days after (i) delivery of Landlord's
termination notice given concurrently with Landlord's Casually Notice or (ii)
delivery of Tenant's termination notice given pursuant to Section 12.2.2, and
Base Rent, Escalation Rent and Parking Charges (reduced to the extent set forth
in Section 12.4 below) shall be paid up to the date of delivery of such
termination notice.


12.3 Completion of Repairs. If neither party elects to terminate this Lease,
then Landlord shall diligently complete the Restoration. If Landlord is required
to or elects to perform the Restoration, Tenant shall assign or otherwise make
available to Landlord all proceeds of insurance carried by Tenant with respect
to the Tenant Improvements or Alterations to the extent actually received by
Tenant. Landlord shall have no liability to restore any Alterations unless and
until Landlord receives all proceeds of insurance from Tenant. Landlord shall
have no liability to Tenant, if the Restoration is not in fact completed within
the Estimated Restoration Period set forth in Landlord's Casualty Notice, so
long as Landlord proceeds with reasonable diligence to complete the Restoration.


12.4 Rent Abatement. If neither party elects to terminate this Lease under
Section 12.2, this Lease shall remain in full force and effect, provided that
Tenant shall be entitled to a reduction of Base Rent and Escalation Rent in the
proportion that the area of the Premises rendered untenantable (and not occupied
by Tenant) by such damage bears to the total area of the Premises and shall be
entitled to a reduction of Parking Charges for each parking space rendered
unusable (and not used by




--------------------------------------------------------------------------------




Tenant) by such damage. Tenant shall be entitled to such Rent abatement from the
date of the Casualty for as long as any portion of the Premises remains
untenantable (and not occupied by Tenant) and such parking space remains
unusable (and not used by Tenant), as applicable, due to the Casualty.


12.5 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 12, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises or the Building resulting from a Casualty, and any common law or
statute of the State of California, including, without limitation, subsection 2
of Section 1932, subsection 4 of Section 1933, and Sections 1941 and 1942 of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction resulting from a Casualty in the absence of an express
agreement between the parties, and common law or any other statute, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises or the Building resulting from a
Casualty.


13. Eminent Domain.


13.1 Effect of Taking. Except as otherwise provided in this Article 13, if all
or any part of the Premises is taken as a result of the exercise of the power of
eminent domain or condemned for any public or quasi-public purpose, or if any
transfer is made in avoidance of such exercise of the power of eminent domain
(collectively, "taken" or a "taking"), this Lease shall terminate as to the part
of the Premises so taken as of the effective date of such taking. On a taking of
a portion of the Premises, Landlord and Tenant shall each have the right to
terminate this Lease by notice to the other given within sixty (60) days after
the effective date of such taking, if the portion of the Premises taken is of
such extent and nature so as to materially impair Tenant's business use of the
balance of the Premises. Such termination shall be operative as of the effective
date of the taking. Landlord may also terminate this Lease on a taking of any
portion of the Project if Landlord determines in its sole discretion that (i)
such taking is of such extent and nature as to render the operation of the
remaining Project economically infeasible or to require a substantial alteration
or reconstruction of such remaining portion, or (ii) the amount of the award
payable to Landlord under Section 13.2 below, after deducting all costs and
expenses incurred by Landlord in connection with such taking, is not sufficient
to restore the Project (including the Premises) pursuant to Section 13.3 below.
Landlord shall elect termination under clause (i) or (ii) above by notice to
Tenant given within ninety (90) days after the effective date of such taking or
as soon thereafter as possible, and such termination shall be operative as of
the effective date of such taking. Upon a taking of the Premises which does not
result in a termination of this Lease (other than as to the part of the Premises
so taken), the Base Rent and Escalation Rent shall thereafter be reduced as of
the effective date of such taking in the proportion that the rentable area of
the Premises so taken bears to the total rentable area of the Premises, and
Tenant shall be entitled to a reduction in the Parking Charge for each parking
space taken pursuant to this Article 13.


13.2 Condemnation Proceeds. All compensation awarded or received in connection
with a taking shall be the property of Landlord, and Tenant hereby assigns to
Landlord any and all elements of said compensation which Tenant would, in the
absence of said assignment, have been entitled to receive. Specifically, and
without limiting the generality of the foregoing, said assignment is intended to
include: (i) the "bonus value" represented by the difference, if any, between
Rent under this Lease and market rent for the unexpired Lease Term, (ii) the
value of improvements to the Premises paid for by Landlord, (iii) the value of
any trade fixtures, and (iv) the value of any and all other items and categories
of property for which payment of compensation may he made in any such taking.
Notwithstanding the foregoing, Tenant shall he entitled to receive any award of
compensation for loss of or damage to the goodwill of Tenant's business (but
only to the extent the same does not constitute "bonus value"), Tenant's trade
fixtures, the value of improvements to the Premises paid for by Tenant, and for
any moving or relocation expenses which Tenant is entitled under the law to
recover directly from the public agency which acquires the Premises.


13.3 Restoration of Premises. On a taking of the Premises which does not result
in a termination of this Lease (other than as to the part of the Premises so
taken), Landlord and Tenant shall restore the Premises to substantially the
condition existing immediately before such taking, to the extent commercially
reasonable and as permitted by and subject to then applicable Requirements.
Landlord and Tenant shall perform such restoration in accordance with the
applicable provisions and allocation of responsibility for repair and
restoration of the Premises on damage or destruction pursuant to Article 12
above, and both parties shall use any awards received by such party attributable
to the Premises for such purpose.


13.4 Taking at End of Lease Term. Notwithstanding anything to the contrary
contained in this Article 13, if the Premises, or any portion thereof or of the
Project, are taken within the last twelve (12) months of the Lease Term, then
Landlord or Tenant shall have the right, in its sole discretion, to terminate
this Lease by notice to the other given within ninety (90) days after the date
of such taking. Such termination shall be effective on the date specified in the
notifying party's notice to the other, but in no event later than the end of
such 90-day period.


13.5 Tenant Waiver. The rights and obligations of Landlord and Tenant on any
taking of the Premises or any




--------------------------------------------------------------------------------




other portion of the Project are governed exclusively by this Lease.
Accordingly, Tenant hereby waives the provisions of any law to the contrary,
including California Code of Civil Procedure Sections 1265.120 and 1265.130, or
any similar successor statute.


14. Insurance.


14.1 Tenant's Insurance. Tenant, at its cost and expense, shall procure and
maintain, from the Lease Date and throughout the Lease Term, the following
insurance:
    
(a) Commercial General Liability Insurance. Tenant shall maintain a
policy(ies) of commercial general liability insurance written on an "occurrence"
basis, with an each occurrence limit of Five Million Dollars (5,000,000.00) and
a general aggregate limit of Five Million Dollars ($5,000,000.00) (provided that
the above limit may be satisfied by a primary policy and umbrella/excess
liability policy so long as the other requirements of this Section 14.1 through
14.2 are satisfied). Such policy shall cover bodily injury, property damage,
personal injury, and advertising injury arising out of or relating (directly or
indirectly) to Tenant's business operations, conduct, assumed liabilities, or
use or occupancy of the Premises or the Project, including broad form property
damage coverage (which shall include coverage for completed operations).
Tenant's liability coverage shall further include premises-operations coverage,
products liability coverage (if applicable), products completed operations
coverage, owners and contractors protective coverage (when reasonably required
by Landlord), and blanket contractual coverage including both oral and written
contracts. It is the parties' intent that Tenant's contractual liability
coverage provides coverage to the maximum extent possible of Tenant's
indemnification obligations under this Lease.


(b) Tenant's Workers' Compensation and Employer Liability Coverage. Tenant shall
maintain workers' compensation insurance as required by law and employer's
liability insurance with limits of no less than One Million Dollars
($1,000,000.00) per accident.


(c) Tenant's Property Insurance; Business Interruption, Loss of Income, and
Extra Expense Coverage. Tenant shall maintain property insurance coverage,
extended coverage and special extended coverage insurance for all office
furniture, trade fixtures, office equipment, merchandise, and all other items of
Tenant's property in, on, at, or about the Premises and the Project. Such policy
shall (i) be written on the broadest available "all risk" policy on a "special
causes of loss" basis or an equivalent form acceptable to Landlord, (ii) include
an agreed-amount endorsement for no less than the full replacement cost (new
without deduction for depreciation) of the covered items and property, and (iii)
include boiler and machinery (if applicable), vandalism and malicious mischief
coverage, and earthquake sprinkler leakage coverage. Such property insurance
policy shall include business interruption, loss of income, and extra expense
insurance covering all direct or indirect loss of income and charges and costs
incurred arising out of all perils, failures, or interruptions, including any
failure or interruption of Tenant's business equipment (including, without
limitation, telecommunications equipment), and the prevention of, or denial of
use of or access to, all or part of the Premises or the Project, as a result of
those perils, failures, or interruptions. The business interruption, loss of
income, and extra expense coverage shall provide coverage for no less than
twelve (12) months and shall be carried in amounts necessary to avoid any
coinsurance penalty that could apply. The business interruption, loss of income
and extra expense coverage shall be issued by the insurer that issues Tenant's
property insurance under this Section 14.I(c).


(d) Other Tenant Insurance Coverage. Not more often than once every year and
upon not less than thirty (30) days' prior written notice, Landlord may require
Tenant, at Tenant's sole cost and expense, to procure and maintain other types
of insurance coverage and/or increase the insurance limits set forth above if
being required by owners of Comparable Buildings. In no event shall Tenant be
obligated to carry earthquake insurance unless (i) such insurance is available
at commercially reasonable rates, in Tenant's reasonable judgment, and (ii)
tenants of Comparable Buildings generally are required to carry earthquake
insurance.


(e) Other Insurance. Tenant shall maintain such other insurance as may be
required by Applicable Laws.


14.2 Form of Policies; Policy Requirements. The minimum limits of policies and
Tenant's procurement and maintenance of such policies described in Section 14.1
shall in no event limit the liability of Tenant under this Lease. All insurance
required by this Article 14 shall be issued on an Occurrence basis by solvent
companies qualified to do business in the State of California, and with an A.M.
Best & Company financial strength of not less than A- and a financial size
category of not less than VII. Any insurance policy under this Article 14 may be
maintained under a "blanket policy," insuring other parties and other locations,
so long as the amount and coverage required to be provided hereunder is not
thereby diminished. None of Tenant's policies required under this Article 14
currently contains a deductible in excess of Twenty Five Thousand Dollars
($25,000.00) and, thereafter, any increases in any such deductible by Tenant
shall not exceed a commercially reasonable amount. As a condition to approving
any assignee or subtenant (other than to a Permitted Transferee), Landlord
reserves the right to




--------------------------------------------------------------------------------




approve the deductibles contained in the policies required under this Article 14
to be maintained by such assignee or subtenant, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall provide Landlord a
certificate of each policy of insurance required hereunder certifying that the
policies contain the provisions required. Tenant shall deliver such certificates
to Landlord within thirty (30) days after the Lease Commencement Date, but in no
event later than the date that Tenant or any other Tenant Parties first enter
the Premises and, upon renewal, not fewer than ten (10) days prior to the
expiration of such coverage. All Tenant's liability insurance shall provide (i)
that Landlord, Landlord's managing agent, and any Encumbrancer are designated as
an additional insured, without limitation as to coverage afforded under such
policy pursuant to an endorsement providing coverage at least as broad as ISO
form CG 20 11 01 96 or its equivalent; (ii) for severability of interests or
that acts or omissions of one of the insureds or additional insureds shall not
reduce or affect coverage available to any other insured or additional insured
(if available); (iii) that the aggregate liability applies solely to the
Project; and (iv) that Tenant's insurance is primary and not excess over or
contributory with any other insurance carried by Landlord. All Tenant's
insurance shall provide that the insurer agrees not to cancel the policy without
at least thirty (30) days' prior written notice to Landlord (except in the event
of a cancellation as a result of nonpayment, in which event the insurer shall
give Landlord at least ten (10) days' prior notice). Tenant shall notify
Landlord within ten (10) days after any material modification of any policy of
insurance applicable to the Premises required under this Article. Any self
insurance or self insured retention provisions under, or with respect to, any
insurance policies maintained by Tenant hereunder shall be subject to Landlord's
prior written approval, which Landlord may give or withhold in its sole but
reasonable discretion. In the event Tenant shall fail to procure and keep such
insurance in full force and effect during the Lease Term, or to deliver such
policies or certificates as required hereunder, Landlord may, at its option,
procure same for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent within five (5) business days after Tenant's receipt
of written demand therefor.


14.3 Vendors' Insurance. In addition to any other provision in this Lease
(including, without limitation, Article 10 above), Landlord may require Tenant's
vendors and contractors to carry such insurance as Landlord shall deem
reasonably necessary. All vendor's liability insurance shall provide that
Landlord, Landlord's managing agent and any Encumbrancer are designated as an
additional insured without limitation as to coverage afforded under such policy
pursuant to an endorsement providing coverage at least as broad as ISO form CG
20 37 10 01 or its equivalent.


14.4 Landlord's Insurance. Landlord shall procure and maintain in effect
throughout the Lease Term, property insurance on a "special causes of loss"
basis, including coverage for vandalism and malicious mischief, in an amount
equal to one hundred percent (100%) of the replacement cost of the Building
(including the Tenant Improvements, but excluding any Alterations) (exclusive of
foundations, footings and other underground improvements), which shall include
loss of rent coverage. Landlord shall also maintain in effect throughout the
Lease Term, commercial general liability insurance including contractual
liability coverage (or with a contractual liability endorsement), with limits of
not less than Five Million Dollars ($5,000,000.00) per occurrence and annual
aggregate (provided that the above limit may be satisfied by a primary policy
and umbrella/excess liability policy so long as the other requirements of this
Section 14.4 are satisfied), covering the insured against claims of bodily
injury, broad form property damage and personal and advertising injury and
including coverage for, premises and operations (including the use of owned and
non-owned equipment), damage to rented premises, and blanket contractual
liability (including tort liability of another party and Landlord's liability
for injury or death to persons and damage to property). Such coverage shall be
subject to commercially reasonable deductibles and issued by such companies, and
on such other terms and conditions, as Landlord may from time to time reasonably
determine. Landlord may (a) modify the foregoing coverages if and to the extent
it is commercially reasonable to do so; and (b) carry earthquake and flood
insurance at its sole discretion. Notwithstanding the foregoing provisions of
this Section 14.4, the coverage and amounts of insurance carried by Landlord in
connection with the Project shall, at a minimum, be comparable to the coverage
and amounts of insurance which are carried by reasonably prudent landlords of
Comparable Buildings. The premiums for all such insurance shall be included as
an Operating Expense. If such insurance policies cover other assets owned by
Landlord or its affiliate in addition to the Project, the cost of such insurance
shall be equitably allocated.


15. Waiver of Subrogation Rights. Each party, for itself and, without affecting
any insurance maintained by such party, on behalf of its insurer, releases and
waives any right to recover against the other party, including officers,
employees, agents, authorized representatives, successors. assignees and
sublessees (whether in contract or tort) of such other party, that arise or
result from any and all loss of o damage to any property of the waiving party
located within or constituting part of the Building, including the Premises, to
the extent of amounts payable under a standard ISO Commercial Property insurance
policy, or such additional property coverage as the waiving party may carry
(with a commercially reasonable deductible), whether or not the party suffering
the loss or damage actually carries any insurance, recovers under any insurance
or self-insures the loss or damage. Each party shall have their property
insurance policies issued in such form as to waive any right of subrogation as
might otherwise exist. This mutual waiver is in addition to any other waiver or
release contained in this Lease.


16. Waiver of Liability and Indemnification.






--------------------------------------------------------------------------------




16.1 Waiver and Release. To the fullest extent permitted by Requirements,
neither Landlord nor any of Landlord's Affiliates nor any of Landlord's
employees, agents, contractors, licensees, invitees, representatives, officers,
directors, shareholders, partners, and members (all of the foregoing being the
"Indemnitees") shall be liable to Tenant or any other Tenant Parties for, and
Tenant waives as against and releases Landlord and the other Indemnitees from,
any and all Claims for loss or damage to any property or injury, illness or
death of any person in, upon or about the Premises and/or any other portion of
the Project, arising at any time and from any cause whatsoever. The foregoing
waiver shall apply to (i) Claims caused in whole or in part by any third party
(including any tenant or other occupant of the Project), (ii) Claims caused in
whole or in part by any active or passive act, error, omission, or negligence of
Landlord or any other Indemnitee, (iii) Claims in which liability without fault
or strict liability is imposed, or sought to be imposed, on Landlord or any
other Indemnitee, and (iv) Claims caused in whole or in part by earthquake or
earth movement, gas, fire, oil, electricity or leakage from the roof, walls,
windows, basement or other portion of the Premises or Project. The foregoing
waiver shall not apply to the extent a Claim was proximately caused by
Landlord's fraud, negligence (to the extent not covered by insurance required to
be carried by Tenant pursuant to this Lease), gross negligence, or willful
misconduct, or that of Landlord's agents, employees or contractors. In that
event, however, the waiver under this Section 16.1 shall remain valid for all
other Indemnitees. The provisions of this Section 16.1 shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 16.1 are fully, finally, and absolutely barred by the
applicable statutes of limitations. Tenant acknowledges that this Section was
negotiated with Landlord, that the consideration for it is fair and adequate,
and that Tenant had a fair opportunity to negotiate, accept, reject, modify or
alter it.


16.2 Indemnification of Landlord. To the fullest extent permitted by
Requirements, Tenant shall indemnify, defend, protect and hold Landlord and the
other Indemnitees harmless of and from Claims arising out of or in connection
with, or related to any of the following: (a) the malting of Alterations, or (b)
injury to or death of persons or damage to property occurring or resulting
directly or indirectly from: (i) the use or occupancy of, or the conduct of
business in, the Premises; (ii) damage to the Building Systems of the Project
caused by Tenant; (iii) the use, generation, storage, handling, release,
transport, or disposal by Tenant or any other Tenant Parties of any Hazardous
Materials in or about the Premises or any other portion of the Project; (iv) any
other occurrence or condition in or on the Premises; (v) the exercise of any
rights by Tenant under Article 33 or Article 34 and (vi) acts, neglect or
omissions of Tenant or any other Tenant Parties in or about any portion of the
Project. The foregoing indemnification shall apply regardless of the active or
passive negligence of Indemnitees and regardless of whether liability without
fault or strict liability is imposed or sought to be imposed on Indemnitees. The
foregoing indemnification shall not apply to the extent that a Claim was
proximately caused by Landlord's fraud, gross negligence or willful misconduct,
or that of Landlord's agents, employees or contractors. The provisions of this
Section 16.2 shall survive the expiration or earlier termination of this Lease
until all Claims within the scope of this Section 16.2 are fully, finally, and
absolutely barred by the
applicable statutes of limitations.


l6.3 Indemnification of Tenant. To the fullest extent permitted by Requirements,
Landlord shall indemnify, defend, protect and hold Tenant harmless of and from
Claims arising out of or in connection with, or related to any of the following:
(a) any breach or default by Landlord in the performance of any of its
obligations under this Lease, or (b) any loss or damage to property or injury to
person occurring (i) in the public entrances, stairways, corridors, elevators
and elevator lobbies, and other public areas in the Building (except for such
loss, damage or injury for which Tenant is obligated to indemnify Landlord under
Section 16.2) or (c) arising out of the negligence or willful misconduct of
Landlord or Landlord's agents, employees or contractors. The provisions of this
Section 16.3 shall survive the expiration or earlier termination of this Lease
until all Claims within the scope of this Section 16.3 are fully, finally, and
absolutely barred by the applicable statutes of limitations.


17. Assignment and Subletting.


17.1 Compliance Required. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld: (a) assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, by operation of law or
otherwise; (b) sublet the Premises or any part thereof; or (c) permit the use of
the Premises by any persons other than Tenant and its employees (each of the
foregoing is referred to herein as a Transfer and are collectively referred to
as "Transfers" and any person to whom any Transfer is made or sought to be made
is referred to as a "Transferee"). Any Transfer made without complying with this
Article 17 shall, at Landlord's option, be null, void and of no effect. Tenant
acknowledges that the limitations on assignment and subletting contained in this
Article 17 are expressly authorized by California Civil Code Section 1995.010 et
seq., and are fully enforceable by Landlord against Tenant. For purposes of this
Lease, the term Transfer shall include: (i) if Tenant is a partnership, the
withdrawal or change, voluntary, involuntary or by operation of law, of a
general partner or a majority of the partners, or a transfer of a majority of
partnership interests, or the dissolution of the partnership; (ii) if Tenant is
a limited liability company, the withdrawal or change, voluntary, involuntary,
or by operation of law, of a majority of members, or a transfer of a majority of
the membership interests, or the dissolution of the limited liability company;
and (iii) if Tenant is a corporation, the dissolution,




--------------------------------------------------------------------------------




merger, consolidation or other reorganization of Tenant, or the sale or other
transfer of more than an aggregate of fifty percent (50%) of the voting shares
of Tenant (other than (A) sales on a public stock exchange or (B) transfers to
immediate family members by reason of gift or death), or the sale, mortgage,
hypothecation or pledge of more than an aggregate of fifty percent (50%) of
Tenant's net assets. No issuing of stock of Tenant in a public offering or sale
on a public stock exchange of Tenant's stock shall be deemed to be a Transfer
for purposes of this Lease or subject to the terms and conditions of this
Article 17.


17.2 Request by Tenant; Landlord Response. If Tenant desires to effect an
assignment or sublease, Tenant shall submit to Landlord a request for consent
together with the identity of the parties to the transaction, the nature of the
Transferee's proposed business use for the Premises, the portion of the Premises
to be Transferred (the "Subject Space"); the proposed documentation for and
terms of the transaction, and all other information reasonably requested by
Landlord concerning the proposed transaction and the parties involved therein,
including certified financial information for the two (2) year period
immediately preceding Tenant's request (if the Transferee has been in business
for two (2) years and, if not, certified financial information for the period of
time during which Transferee has been in business), credit reports, the business
background and references regarding the Transferee, an opportunity to meet and
interview the Transferee, and Tenant's good faith estimate of the amount of
Transfer Premium (as defined below), if any, payable in connection with the
proposed transaction. Within twenty (20) days after the later of such interview
or the receipt of all such information required by Landlord, or within thirty
(30) days after the date of Tenant's request to Landlord if Landlord does not
request additional information or an interview, Landlord shall have the right,
by notice to Tenant, to: (i) consent to the assignment or sublease, subject to
the terms of this Article 17; or (ii) decline to consent to the assignment or
sublease. If Landlord consents to a Transfer, but the Transfer does not occur
within ninety (90) days after the date of such consent, or if the terms of the
proposed Transfer materially change from those set forth in Tenant's request for
Landlord's consent, Tenant shall submit a new request for Landlord's consent,
and the Subject Space shall again be subject to Landlord's rights under this
Section 17.2.


17.3 Standards and Conditions for Landlord Approval. Without limiting the
grounds on which it may be reasonable for Landlord to withhold its consent to an
assignment or sublease, Tenant acknowledges that Landlord may reasonably
withhold its consent in the following instances: (a) if there exists an Event of
Default; (b) if the Transferee is a governmental or quasi-governmental agency,
foreign or domestic; (c) if the Transferee is an existing tenant in the Building
and space is available for lease within the Building that would satisfy the
space requirements of such existing tenant; (d) if Tenant has not demonstrated
to Landlord's reasonable satisfaction that the Transferee is financially
responsible, with sufficient Net Worth and net current assets, properly and
successfully to operate its business in the Premises and meet the financial and
other obligations of this Lease; (e) if, in Landlord's reasonable judgment, the
Transferee's business, use and/or occupancy of the Premises would (i) violate
any of the terms of this Lease or the lease of any other tenant in the Project,
(ii) not be comparable to and compatible with the types of use by other tenants
in the Building, (iii) fall within any category of use for which Landlord would
not then lease space in the Building under its leasing guidelines and policies
then in effect, (iv) require any Alterations which would reduce the value of the
existing leasehold improvements in the Premises, or (v) result in increased
density per floor or require increased services by Landlord; (f) in the case of
a sublease, it would result in more than three (3) occupancies on anyone floor
comprising the Premises including Tenant and subtenants; (g) if the financial
condition of the Transferee does not meet the requirements applied by Landlord
to other tenants in the Building under leases with comparable terms and
conditions, or in Landlord's reasonable judgment the business reputation of the
Transferee is not consistent with that of other tenants of the Building; or (h)
the Transferee is negotiating with Landlord or has negotiated with Landlord
during the three (3) month period immediately preceding the date Landlord
receives Tenant's request for consent, to lease space in the Building, unless
Landlord does not have space in the Building comparable to the Premises (or that
portion being subleased) in size, location and floor level that will satisfy the
proposed Transferee's facility needs. If Landlord consents to an assignment or
sublease, the terms of such assignment or sublease transaction shall not be
modified, and, in the case of a sublease, Tenant shall not voluntarily terminate
the sublease, without Landlord's prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) pursuant to this Article 17.
Landlord's consent to an assignment or subletting shall not be deemed consent to
any
subsequent assignment or subletting.


17.4 Costs and Expenses. As a condition to the effectiveness of any Transfer
under this Article 17, Tenant shall pay to Landlord, within thirty (30) days
after receipt of Landlord's invoice therefor, all reasonable costs and expenses,
including attorneys' fees and disbursements, incurred by Landlord in evaluating
Tenant's requests for consent or notifications for Transfer, whether or not
Landlord consents or is required to consent to a Transfer, which legal fees
shall not exceed Ten Thousand
Dollars ($10,000.00) subject to the following. If: (a) Tenant is unwilling to
execute a commercially reasonable standard form of consent without material
changes thereto and without material negotiation of such consent or the proposed
terms and documentation of the Transfer includes terms and conditions in
addition to those effectuating an assignment of the Lease or a sublease of the
Subject Space, and/or (b) Landlord notifies Tenant that the legal fees to be
incurred by Landlord may exceed the cap as a result of any such changes,
negotiation, or Transfer terms and (c) Tenant elects to proceed with such
changes, negotiation or Transfer terms, then the cap shall not apply and Tenant
shall pay to Landlord its reasonable legal fees in full. Tenant shall also pay
to Landlord all costs and expenses incurred by Landlord due to a Transferee
taking possession of the




--------------------------------------------------------------------------------




Premises, including freight elevator operation, security service, janitorial
service and rubbish removal.


17.5 Payment of Transfer Premium and Other Consideration. If Landlord consents
to a Transfer, Tenant shall pay to Landlord, within thirty (30) days after
Tenant's receipt thereof, fifty percent (50%) of any Transfer Premium derived by
Tenant from such Transfer. The term "Transfer Premium" means all rent,
additional rent or other consideration paid by such Transferee (including, but
not limited to, payments in excess of fair market value for Tenant's assets,
trade fixtures, equipment and other personal property, goodwill, intangible
property and any capital stock or other equity ownership of Tenant) in excess of
the Rent payable by Tenant under this Lease (on a monthly basis during the Lease
Term, and on a per rentable square foot basis, if less than all of the Premises
is Transferred), after deducting Permitted Transfer Costs. As used herein,
"Permitted Transfer Costs" means the actual costs incurred and paid by Tenant
for (a) any leasing commissions (not to exceed commissions typically paid in the
San Francisco office market at the time of such Transfer), (b) reasonable legal
fees and expenses in connection with the Transfer (including, without
limitation, costs and expenses paid by Tenant pursuant to Section 17.4 above),
(c) any Alterations to the Subject Space made by Tenant in connection with the
Transfer, and (d) marketing expenses and any other reasonable out-of-pocket
expenses reasonably incurred by Tenant in connection with the Transfer, provided
that Tenant shall furnish Landlord with copies of bills or other documentation
substantiating such costs. For purposes of calculating the Transfer Premium when
the Transfer Premium is not paid to Tenant in a lump sum, all Permitted Transfer
Costs shall be amortized on a straight-line basis, without interest, over the
relevant term of the Transfer. If part of the consideration for such Transfer
shall be payable other than in cash, Landlord's share of such noncash
consideration shall be in such form as is reasonably satisfactory to Landlord.
If Tenant shall enter into multiple Transfers, the Transfer Premium payable to
Landlord shall be calculated independently with respect to each Transfer.
Payment of the Transfer Premium payable to Landlord hereunder shall be made (I)
in the case of a Transfer other than a sublease, within 10 days after Tenant
receives the consideration described above, and (2) in the case of a sublease,
on the first day of each month during the term of such agreement, the Transferee
shall pay directly to Landlord fifty percent (50%) of the amount by which the
rent, additional rent and other consideration due from the Transferee to Tenant
under such lease for such month (less any Permitted Transfer Costs, as amortized
on a monthly, straight-line basis over the term of such agreement) exceeds the
Rent payable by Tenant under this Lease with respect to the Subject Space for
such month (calculated on a per rentable square foot basis). In the case of an
assignment, Tenant and the assignee shall be jointly and severally liable for
payment of any Transfer Premium. Tenant shall furnish upon Landlord's request, a
complete statement, certified by an independent certified public accountant, or
Tenant's chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and will derive from such Transfer. Landlord
or its authorized representatives shall have the right at all reasonable times
and during normal business hours to audit the books and records of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found to be understated,
Tenant shall pay the deficiency within thirty (30) days after demand, and if
understated by more than five percent (5%), Tenant shall pay the costs of
Landlord's audit.


17.6 Assumption of Obligations; Further Restrictions. Each assignee shall,
concurrently with any assignment, assume all obligations of Tenant under this
Lease. Each sublease shall be made subject to this Lease and all of the terms,
covenants and conditions contained herein. The surrender of this Lease by
Tenant, or a mutual cancellation thereof, or the termination of this Lease in
accordance with its terms, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or operate as an assignment to
Landlord of any or all such subleases. No sublessee shall have the right further
to sublet. Any assignment by a sublessee of its sublease shall be subject to
Landlord's prior consent in the same manner as an assignment by Tenant. No
sublease, once consented to by Landlord, shall be modified or terminated (other
than pursuant to the express terms thereof) without Landlord's prior consent,
which shall not be unreasonably withheld, conditioned or delayed. No assignment
or sublease shall be binding on Landlord unless the Transferee delivers to
Landlord a fully executed counterpart of the assignment or sublease which
contains (i) in the case of an assignment, the assumption by the assignee as
required under this Section, or (ii) in the case of a sublease, recognition by
the sublessee, of the provisions of this Section 17.6, and which assignment or
sublease shall otherwise be in form and substance reasonably satisfactory to
Landlord, but the failure or refusal of a Transferee to deliver such instrument
shall not release or discharge such Transferee from the provisions and
obligations
of this Section 17.6, and shall constitute an Event of Default.


17.7 No Release. No assignment or sublease shall release Tenant from its
obligations under this Lease, whether arising before or after the assignment or
sublease. The acceptance of Rent by Landlord from any other person shall not be
deemed a waiver by Landlord of any provision of this Article 17. On an Event of
Default by any assignee of Tenant in the performance of any of the terms,
covenants or conditions of this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee. No
consent by Landlord to any further assignments or sublettings of this Lease, or
to any modification, amendment or termination of this Lease, or to any
extension, waiver or modification of payment or any other obligations under this
Lease, or any other action by Landlord with respect to any assignee or
sublessee, or the insolvency, bankruptcy or Event of Default of any such
assignee or sublessee, shall affect the continuing liability of Tenant for its
obligations under this Lease, and Tenant waives any defense arising out of or
based thereon, including any suretyship defense of exoneration. Landlord shall
have no obligation to notify Tenant or obtain Tenant's consent with respect to
any of the




--------------------------------------------------------------------------------




foregoing matters.


17.8 No Encumbrance; No Change in Permitted Use. Notwithstanding anything to the
contrary contained in this Article 17, (i) Tenant shall have no right to
encumber, pledge, hypothecate or otherwise transfer this Lease, or any ofTen
ant's interest or rights hereunder, as security for any obligation or liability
of Tenant, and (ii) Landlord shall have no obligation to consider or approve any
assignment or subletting which entails any change in the Permitted Use. Without
limiting the generality of the foregoing, Tenant expressly agrees that Tenant
shall not, and Tenant has no right to, encumber, pledge, or
hypothecate any leasehold improvements or Alterations, including fixtures.


17.9 Permitted Transfers.


17.9.1 Defined. Notwithstanding anything to the contrary contained in this
Article 17, Tenant may assign this Lease or sublet any portion of the Premises
(hereinafter collectively referred to as a "Permitted Transfer") to (a) an
entity which is Controlled by, Controls, or is under common Control with, Tenant
(a "Tenant Affiliate"), (b) any successor entity to Tenant by way of merger,
consolidation or other non-bankruptcy corporate or other entity reorganization,
or (c) an entity which acquires all or substantially all of Tenant's assets or
stock, or (d) an entity acquiring and continuing Tenant's business operations at
or from the Premises (each individually, a "Permitted Transferee"). In the case
of a transaction pursuant to clauses (b), (c), or (d) above, the successor
entity must have a Net Worth at the time of the Transfer that is at least equal
to the Net Worth of Tenant on the date of this Lease. For purposes of this
Lease, the term "Permitted Assignee" shall mean a Permitted Transferee to whom
Tenant assigns all of its right, title and interest in and to this Lease, and
which assumes all of Tenant's obligations under this Lease.


17.9.2 Conditions. Any Transfer pursuant to Section 17.9 above must comply with
each of the following additional conditions: (a) Tenant shall not be in monetary
or material nonmonetary default (beyond applicable notice and cure periods) in
the performance of any of its obligations under this Lease at the time of the
Transfer; (b) at least ten (10) business days prior to the effective date of the
proposed Transfer, Tenant shall give Landlord written notice of the proposed
Transfer, which notice shall be accompanied by such documents or information as
is reasonably necessary to substantiate that the proposed Transfer falls within
the parameters of Section 17.9, including financial statements of the proposed
Transferee, unless such advance notice is prohibited by Applicable Law, in which
case, such notice shall be given within five (5) business days after the
effective date of the Transfer; (c) Landlord receives no later than thirty (30)
days after effective date of the Transfer a fully executed duplicate original
assignment or sublease (if applicable), in a commercially reasonable form; (d)
the transferor shall be Original Tenant or any Permitted Assignee under this
Lease, the rights granted under Section 17.9 being personal to Original Tenant
and any Permitted Assignee; (e) any such Transfers shall not, whether in a
single transaction or in a series of transactions, be entered into as a
subterfuge to evade the obligations and restrictions relating to Transfers set
forth in this Article 17; (I) no Transfer to a Permitted Transferee shall
release Tenant from its obligations under this Lease; and (g) Tenant shall pay
Landlord's reasonable attorneys' fees and costs incurred in connection with any
Transfer to a Permitted Transferee. In no event shall the provisions of Section
17.5 apply to a Permitted Transfer.


17.10 Tenant's Remedies. Notwithstanding any contrary provision of law,
including, without limitation, California Civil Code Section 1995.310, .the
provisions of which Tenant hereby waives, Tenant shall have no right to
terminate this Lease, and no right to damages for breach of contract, in the
event Landlord is determined to have unreasonably withheld or delayed its
consent to a proposed sublease or assignment, and Tenant's sole remedy in such
event shall be to obtain a determination reversing the withholding of such
consent or finding such consent to be deemed given by virtue of such
unreasonable delay.


18. Rules and Regulations. Tenant shall observe and comply, and shall cause the
other Tenant Parties to observe and comply, with the Rules and Regulations, and,
after notice thereof, with all reasonable modifications and additions thereto
from time to time promulgated in writing by Landlord. A copy of the current
Rules and Regulations is attached hereto as Exhibit B-1. Landlord shall not be
responsible to Tenant, or any of the other Tenant Parties, for noncompliance
with any Rules and Regulations by any other tenant, sublessee, or other occupant
of the Project and their respective employees, agents, contractors, licensees,
invitees, representatives, officers, directors, shareholders, partners, and
members. Notwithstanding anything to the contrary contained in this Lease or
Exhibit B-1, Tenant shall not be required to comply with any rule or regulation
unless the same applies nondiscriminatorily to all tenants of the Building, and
does not materially and adversely interfere with Tenant's use of the Premises or
Tenant's parking rights.


19. Entry of Premises by Landlord; Modification to Common Areas.


19.1 Entry of Premises. Landlord, Landlord's Affiliates and its authorized
agents, financial partners, employees, and contractors may enter the Premises at
any reasonable time and upon at least twenty four (24) hours' prior written




--------------------------------------------------------------------------------




notice (except in the case of an emergency) from time to time to: (i) inspect
the same; (ii) determine Tenant's compliance with its obligations hereunder;
(iii) exhibit the same to prospective purchasers, financial partners,
Encumbrancers or, during the last twelve (12) months of the Term, tenants; (iv)
supply any services to be provided by Landlord hereunder; (v) post notices of
nonresponsibility or other notices permitted or required by law; (vi) make
repairs, improvements or alterations, or perform maintenance in or to, the
Premises or any other portion of the Project, including the Building Systems;
and (vii) perform such other functions as Landlord deems reasonably necessary or
desirable. Landlord may also grant access to the Premises to government as
required by Applicable Law or utility representatives, upon at least one (I)
business day's prior written notice (except in the case of an emergency) and
bring and use on or about the Premises such equipment as Landlord deems
reasonably necessary to accomplish the purposes of Landlord's entry under this
Section 19.1. Landlord shall have and retain keys with which to unlock all of
the doors in or to the Premises, and Landlord shall have the right to use any
and all means which Landlord may deem proper in an emergency in order to obtain
entry to the Premises, including secure areas. Landlord shall use commercially
reasonable efforts to minimize interference from its entry of the Premises with
Tenant's ability to conduct its business in the Premises. Tenant shall have the
right to escort any party permitted access to the Premises and to restrict such
parties from then-confidential areas provided that the same do not prevent
Landlord from accessing the Premises in the event of an emergency, providing the
services and performing the obligations of Landlord under this Lease, and
performing necessary testing and inspection of the condition of the Building or
otherwise.


19.2 Renovation of the Project; Modification of the Common Areas. Landlord as of
the Lease Date is undertaking a major renovation of the Project and adjacent
buildings (the "Renovation") in the accordance with the Building Plans (as
defined in the Work Letter) and reserves the right, in its sole discretion, in
connection with the Renovation and otherwise from time to time, to: (i) make
changes to the Common Areas and/or the Project, including, without limitation,
changes in the location, size, shape and number of any Common Area amenity,
installation or improvement, such as driveways, entrances, parking spaces,
parking areas, ingress, egress, direction of driveways, entrances, hallways,
corridors, lobby areas and walkways; (ii) close temporarily any of the Common
Areas and/or the Project for maintenance purposes so long as reasonable access
to the Premises remains available; (iii) add additional buildings and
improvements to the Common Areas and/or the Project, add additional subterranean
buildings or improvements to the Project, or remove existing buildings or
improvements therefrom; (iv) use the Common Areas and/or the Project while
engaged in making additional improvements, repairs or alterations to the Project
or any portion thereof; and (v) do and perform any other acts, alter or expand,
or make any other changes in, to or with respect to the Common Areas and/or the
Project as Landlord may, in its sole discretion, deem to be appropriate. Without
limiting the foregoing, Landlord reserves the right from time to time to
install, use, maintain, repair, relocate and replace pipes, ducts, conduits,
wires, and appurtenant meters and equipment for service to the Premises or to
other parts of the Project which are above the ceiling surfaces, below the floor
surfaces, within the walls and in the central core areas of the Project that are
located within the Premises or located elsewhere in the Project. In addition,
Landlord shall have the right to utilize portions of the Common Areas from time
to time for entertainment, displays, product shows, leasing of kiosks or such
other uses that in Landlord's sole but reasonable judgment tend to attract the
public. The Renovation of the Project shall consist of the Core and Shell
Improvements as described in the Work Letter. All alterations, modifications and
use by Landlord reserved under this Section 19.2 shall (i) be done within a
commercially reasonable time and manner and any damage to the Premises shall be
restored to the condition existing prior to such entry, (ii) be performed in a
good and workmanlike manner so as to not unreasonably disturb Tenant or its
business operations in the Premises, (iii) comply with applicable Requirements,
(iv) not reduce the usable area of the Premises, (v) not require any Alterations
to be made or paid for by Tenant, (vi) not reduce the number of parking spaces
leased by Tenant to a number that is less that Tenant's Percentage Share of
eighty-nine (89) parking spaces or such lesser number that Tenant has elected
(or deemed to have elected) to lease pursuant to Section 30.1 and (vii) with
respect to the Renovations, be performed substantially in accordance with the
Building Plans as provided in Section 1.1 of the Work Letter, with any revisions
to such Building Plans for the Core and Shell Improvements to be made in
accordance with Section!.3 of the Work Letter.


19.3 Waiver of Claims. Tenant acknowledges that Landlord, in connection with
Landlord's activities under this Article 19, may, among other things, erect
scaffolding or other necessary structures in the Premises and/or the Project,
limit or eliminate access to portions of the Project, including portions of the
Common Areas, or perform work in the Premises and/or the Project, which work may
create noise, dust, vibration, odors or leave debris in the Premises and/or the
Project. Without limiting the generality of Section 16.1 above, Tenant hereby
agrees that Landlord's activities under this Article 19 shall in no way
constitute an actual or constructive eviction of Tenant nor entitle Tenant to
any abatement of Rent except to the extent permitted by Section 8.3 above.
Landlord shall not be liable to Tenant for any direct or indirect injury to or
interference with Tenant's business arising from Landlord's activities under
this Article 19 or the performance of Landlord's obligations under this Lease,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from
Landlord's activities hereunder, or for any inconvenience or annoyance
occasioned by such activities. Nothing in this Section 19.3 shall be deemed to
relieve Landlord of, or modify Landlord's obligations as set forth in, the last
sentence of Section 19.2 above.






--------------------------------------------------------------------------------




20. Default and Remedies.


20.1 Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default" by Tenant:


20.1.1 Tenant fails to pay any Rent when due, and such failure continues for
more than three (3) business days after written notice; or


20.1.2 Tenant fails to obtain Landlord's prior written consent to any Transfer
in violation of Article 17; or


20.1.3 Tenant fails to deliver evidence of insurance, an estoppel certificate,
or financial statements to Landlord within the time periods required by Article
14 and Sections 23.1 and 35.20, respectively; or


20.1.4 Tenant fails to remove any lien or encumbrance arising out of any work
performed, materials furnished or obligations incurred by Tenant within the time
period required by Article II; or


20.1.5 Tenant fails to observe or perform any other agreement or covenant of
this Lease, and such failure continues for more than thirty (30) days after
written notice from Landlord; provided that if such failure cannot reasonably be
cured within a thirty (30) day period, an Event of Default shall not be deemed
to have occurred if Tenant promptly commences such cure within said period of
thirty (30) days, thereafter diligently pursues such cure to completion; or


20.1.6 Tenant (i) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors' relief law of any jurisdiction, (ii)
makes an assignment for the benefit of its creditors, or (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to such person or entity or with respect to any substantial
part of their respective property; or


20.1.7 Without consent by Tenant, a court or government authority enters an
order, and such order is not vacated within thirty (30) days, (i) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to such person or entity or with respect to any substantial part of their
respective property, or (ii) constituting all order for relief or approving a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors' relief law of any jurisdiction, or (iii) ordering the
dissolution, winding-up or liquidation of such person or entity; or


20.1.8 This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
thirty (30) days.


20.2 Landlord's Remedies Upon Occurrence of Event of Default. Upon the
occurrence of any Event of Default, Landlord shall have, in addition to any
other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue anyone or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand.


20.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy it may have for possession or arrearages in Rent,
enter upon and take possession of the Premises and expel or remove Tenant and
any other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor; and Landlord may
recover from Tenant the following:


(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus


(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
Rent loss that Tenant proves couLd be reasonably avoided; plus




--------------------------------------------------------------------------------






(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant; and


(e) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.


As used in Sections 20.2.1 (a) and (b) above, the "worth at the time of award"
shall be computed by allowing interest at a rate per annum equal to the lesser
of (i) the annual "Bank Prime Loan" rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord shall reasonably
designate if such rate ceases to be published) plus two (2) percentage points,
or (ii) the highest rate permitted by Applicable Law. As used in Section 20.2.1
(c) above, the "worth at the time of award" shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus I%. For the purpose of determining unpaid Rent under
Sections 20.2.1 (a), (b) and (c) above, the Rent reserved in this Lease shall be
deemed to be the total Rent payable by Tenant under Articles 4 and 5 above. For
purposes of computing the amount of Rent hereunder that would have accrued after
the time of award, the amount of increases in Escalation Rent shall be projected
based upon the average rate of increase, if any, in Escalation Rent from the
Rent Commencement Date through the time of award.


20.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due.


20.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 20.2.1 and 20.2.2, above, or any Law or other
provision of this Lease), without prior demand or notice except as required by
applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.


20.3 Sublease of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any Event of Default as set forth in this Article 20, Landlord
shall have the right to (a) terminate any sublease, license, concession or other
occupancy agreement entered into by Tenant and affecting the Premises, or, in
Landlord's sole and absolute discretion, or (b) succeed to Tenant's interest in
such subleases, licenses, concessions or other agreements. If Landlord elects to
succeed to Tenant's interest in any such subleases, licenses, concessions or
other agreements, Tenant shall, as of the date of Landlord's notice of such
election, have no further right to or interest in the Rent or other
consideration receivable thereunder.


20.4 Effort to Relet. Unless Landlord provides Tenant with express written
notice to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by LandLord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant's right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant hereby waives, for Tenant and for all those claiming by,
through or under Tenant, the provisions of Section 3275 of the California Civil
Code and Sections 1174(c) and 1179 of the California Code of Civil Procedure and
any rights, now or hereafter existing, to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant's
right of occupancy of the Premises after any termination of this Lease.


20.5 Landlord's Right to Cure Defaults. Upon the occurrence of an Event of
Default, Landlord may, at its option, take any reasonable action to cure the
Event of Default, without waiving its rights and remedies against Tenant or
releasing Tenant from any of its obligations hereunder. Notwithstanding the
preceding sentence, in the event of an emergency or other circumstance in which
Tenant's failure to take immediate action may result in injury to persons or
damage to property, Landlord may, at its option, take any reasonable action to
perform any obligation of Tenant, after first giving such prior notice to Tenant
as may be reasonable under the circumstances. All reasonable out-of-pocket costs
actually paid by Landlord in performing Tenant's obligations as set forth in
this Section 20.5 plus a supervision fee equal to one and one quarter percent
(1.25%) of the costs of performing the obligation shall be paid by Tenant to
Landlord within thirty (30) days after written demand from Landlord.






--------------------------------------------------------------------------------




20.6 Landlord's Default.


20.6.1 General. Notwithstanding anything to the contrary set f011h in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt by
Landlord of written notice from Tenant specifying in detail Landlord's alleged
failure to perform; provided, however, if the nature of Landlord's obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be in default under this Lease if it commence such
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion. In no event shall Tenant have the right to terminate or
rescind this Lease as a result of Landlord's failure to perform any covenant or
agreement contained in this Lease. Tenant hereby waives such remedies of
termination and rescission and hereby agrees that Tenant's remedies for
Landlord's failure to perform hereunder and for breach of any promise or
inducement shall be limited to the remedies set forth in this Section 20.6 and
suit for damages and/or injunction.


20.6.2 Landlord's Failure to Make Repairs; Tenant's Cure Right. If Landlord
fails to make any repairs that are Landlord's responsibility under Section 7.3.2
or Section 9.1, the Original Tenant (and its Permitted Assignee) may so notify
Landlord specifying the nature in reasonable detail of the repairs which Tenant
believes are necessary. Landlord shall perform such repairs within the cure
periods provided in Section 20.6. I(or in the case of an Emergency, as defined
below, as soon as reasonably practicable under the circumstances). For purposes
of this Section, an "Emergency" shall mean any circumstance posing an immediate
threat of substantial injury or damage to persons or property in the Premises or
actual immediate and material interruption of a material aspect of Tenant's
business operations in the Premises for a period in excess of five (5)
consecutive days. For purposes of this Section 20.6.2 only, the term "notice"
shall include oral notices when given in an event of an Emergency. If Landlord
fails to make repairs in accordance with this Section 20.6.2, Tenant may deliver
a second notice to Landlord (except in the case of an Emergency, no second
notice shall be required), advising Landlord that Tenant intends to make
necessary repairs if Landlord does not commence required repairs within three
(3) business days after Landlord's receipt of the second notice. If Landlord
fails to commence required repairs within such three-business day period after
receipt of the second notice and thereafter diligently pursue such repairs to
completion, Tenant may perform the required repairs identified in Tenant's
notice. If Tenant takes such action, Tenant shall use only those contractors
used by Landlord in the Project for work unless such contractors are unwilling
or unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings and engages only labor
that is harmonious and compatible with other labor working in the Project; in
any event any such contractors must at all times maintain the insurance coverage
required hereunder of contractors who perform work on behalf of Tenant in the
Premises. Promptly following completion of any work taken by Tenant pursuant to
this Section 20.6.2, Tenant shall deliver a detailed invoice of the work
completed, the materials used and the costs relating thereto and an assignment
of any and all warranties relating to such work. If Landlord does not deliver a
detailed written objection to Tenant within thirty (30) days after receipt of an
invoice from Tenant, then Landlord shall be obligated to reimburse Tenant for
the amount set f011h in such invoice. If, however, Landlord delivers to Tenant,
within thirty (30) days after delivery of Tenant's invoice, a written objection
to the payment of such invoice, setting forth with reasonable detail Landlord's
good faith reasons for its claim that such action did not have to be taken by
Landlord pursuant to this Lease or that the charges are excessive (in which case
Landlord shall pay the amount it contends would not have been excessive), Tenant
may proceed to claim a delimit by Landlord or, if elected by either Landlord or
Tenant, the matter shall proceed to resolution by the selection of an arbitrator
to resolve the dispute. Notwithstanding anything to the contrary contained above
in this Section 20.6.2, Tenant shall have no rights under this Section 20.6.2 so
long as an Event of Default of Tenant under this Lease has occurred and remains
uncured. Tenant's right to perform repair work under this Section 20.6.2 shall
be subject to the rights of any other tenants or other occupants of the
Building, and Tenant shall indemnify, defend, protect, and hold harmless
Landlord from and against any and all losses, Claims arising from Tenant's
performance of such work.


21. Subordination, Attornment and Nondisturbance.


21.1 Subordination and Attornment. Subject to the terms and conditions of this
Paragraph 21 and conditioned upon receipt of a Non-Disturbance Agreement (as
defined below) from any Encumbrancer, this Lease and all of Tenant's rights
hereunder shall he automatically subordinate to any and all Encumbrances, to all
renewals, modifications, consolidations, replacements and extensions thereof,
and to any and all advances made or hereafter made on the security thereof or
Landlord's interest therein, unless an Encumbrancer requires in writing that
this Lease be superior to its Encumbrance; provided, however that Landlord shall
have obtained for the benefit of Tenant from any Encumbrancer a commercially
reasonable non-disturbance agreement (a "Non-Disturbance Agreement") which
provides, among other things, that so long as there is no Event of Default
hereunder, this Lease shall not be terminated and Tenant shall be entitled to
the benefit of each of the agreements, terms, covenants and conditions set forth
in this Lease (including, without limitation, the Work Letter). Upon any
foreclosure (or any delivery of a deed in lieu of foreclosure) of any
Encumbrance, (i) Tenant shall attorn, without any deductions or set-offs
whatsoever, to the Encumbrancer or purchaser or any successors thereto upon any
foreclosure sale or deed in lieu thereof (or to




--------------------------------------------------------------------------------




the ground lessor), (ii) Tenant shall recognize such purchaser or Encumbrancer
as the "Landlord" under this Lease, and (iii) Tenant's possession and quiet
enjoyment of the Premises hereunder shall not be disturbed by such purchaser or
Encumbrancer for so long as Tenant timely pays Rent and observes and performs
the terms, covenants and conditions of this Lease to be observed and performed
by Tenant, subject to applicable notice and cure periods. Landlord's interest
herein may be assigned as security at any time to any Encumbrancer. The
provisions of this Section 21.1 shall be self-operative without execution of any
further instruments; provided, however, within ten (10) business days after
request by Landlord or any Encumbrancer, Tenant shall execute such further
commercially reasonable instruments or assurances which are consistent with the
provisions of this Article 21 to evidence or confirm the subordination or
superiority of this Lease to any such Encumbrance provided, however, that such
evidence or confirmation shall be conditioned upon the receipt of a
nondisturbance agreement from the Encumbrancer in commercially reasonable form
and content providing that Tenant's possession and quiet enjoyment of the
Premises shall not be disturbed by any purchaser or Encumbrancer for so long as
Tenant is not in default, beyond applicable notice and cure periods. To the
extent permitted by Applicable Laws, Tenant waives the provisions of any
Requirement which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding, deed in lieu
thereof or sale. Tenant agrees with Encumbrancer that if Encumbrancer or any
foreclosure sale purchaser shall succeed to the interest of Landlord under this
Lease, Encumbrancer shall not be (i) liable for any action or omission of any
prior Landlord under this Lease, except for Landlord's obligation to pay the
Space Planning Allowance, the Tenant Improvement Allowance and the Additional
Allowance pursuant to the provisions of the Work Letter, or (ii) subject to any
offsets or defenses which Tenant might have against any prior Landlord, except
for the offset right set forth in Section 6.4.4 of the Work Letter, or (iii)
bound by any Rent which Tenant might have paid for more than the current month
to any prior Landlord, or (iv) liable for any Security Deposit not actually
received by such Encumbrancer, or (v) bound by any modification or amendment of
this Lease not consented to by such Encumbrancer.


21.2 Notice to Encumbrancer. Notwithstanding anything to the contrary contained
in this Lease, including, without limitation, Article 28, upon receipt by Tenant
of notice from any Encumbrancer or from Landlord, which notice sets forth the
address of such Encumbrancer, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such Encumbrancer at
the appropriate address therefor (as specified in the above-described notice or
at such other places as may be designated from time to time in a notice to
Tenant in accordance with Article 28), and the curing of any of Landlord's
defaults by such Encumbrancer within a reasonable period of time after such
notice from Tenant (including a reasonable period of time to obtain possession
of the Building if such Encumbrancer elects to do so) shall be treated as
performance by Landlord.


21.3 Rent Payment Direction. From and after Tenant's receipt of written notice
from an Encumbrancer or from a receiver appointed pursuant to the terms of an
Encumbrance (a "Rent Payment Direction"), Tenant shall pay all Rent under this
Lease to such Encumbrancer or as such Encumbrancer shall direct in writing.
Tenant shall comply with any Rent Payment Direction notwithstanding any contrary
instruction, direction or assertion from Landlord. An Encumbrancer's delivery to
Tenant of a Rent Payment Direction, or Tenant's compliance therewith, shall not
be deemed to: (i) cause such Encumbrancer to succeed to or to assume any
obligations or responsibilities of Landlord under this Lease, all of which shall
continue to be performed and discharged solely by Landlord unless and until such
Encumbrancer or a foreclosure sale purchaser succeeds to Landlord's interest
hereunder, or (ii) relieve Landlord of any obligations under this Lease. Tenant
shall be entitled to rely on any Rent Payment Direction, and Landlord
irrevocably directs Tenant to comply with any Rent Payment Direction,
notwithstanding any contrary direction, instruction, or assertion by Landlord.


21.4 No Encumbrance as of Lease Date. As of the Lease Date, Landlord has not
granted any Encumbrance on the Building or the Project.


22. Sale or Transfer by Landlord: Lease Non-Recourse.


22.1 Release of Landlord on Transfer. Landlord may at any time transfer, in
whole or in part, its right, title and interest under this Lease and/or in the
Project, or any portion thereof. lithe original Landlord hereunder, or any
successor to such original Landlord, transfers (by sale, assignment or
otherwise) its light, title or interest in the Building, all liabilities and
obligations of the original Landlord or such successor under this Lease shall
terminate as of the date of such transfer, the original Landlord or such
successor shall automatically be released therefrom as of the date of such
transfer, and thereupon all such liabilities and obligations from and after the
date of such transfer shall be binding upon the new owner. Tenant shall attorn
to each such new owner. If in connection with any transfer effected by the then
Landlord hereunder, such Landlord transfers any Security Deposit or other
security provided by Tenant to Landlord for the performance of any obligation of
Tenant under this Lease, then such Landlord shall be released from any further
responsibility or liability for such Security Deposit or other security.


22.2 Lease Nonrecourse to Landlord; Limitation of Liability. Landlord's
liability to Tenant for any default by




--------------------------------------------------------------------------------




Landlord under this Lease or arising in connection herewith or with Landlord's
operation, management,leasing, repair, renovation, alteration or any other
matter relating to the Project or the Premises shall be limited solely and
exclusively to an amount that is equal to the lesser of (i) the interest of
Landlord in the Project, or (ii) the equity interest Landlord would have in the
Project if the Project were encumbered by third-party debt in an amount equal to
seventy percent (70%) of the value of the Project (as such value is determined
in good faith by Landlord) and Tenant shall have the right to recover any
damages arising out of a Landlord default hereunder from the sales, rental,
insurance and condemnation proceeds from such Landlord default. Neither
Landlord, any of Landlord's Affiliates, any of Landlord 's employees, agents,
contractors, licensees, invitees, or representatives, nor the persons or
entities comprising Landlord (whether partners, members, shareholders, officers,
directors, trustees, or otherwise) shall have any personal liability therefor,
and Tenant hereby expressly waives and releases such personal liability on
behalf of itself and all other Tenant Parties. The limitations of liability
contained in this Section 22.2 shall inure to the benefit of Landlord, its
present and future employees, agents, contractors, licensees, invitees,
representatives, officers, directors, shareholders, partners, and members, and
their respective partners, heirs, successors and assigns. Under no circumstances
shall any present or future partner of Landlord (if Landlord is a partnership),
or trustee or beneficiary (if Landlord or any partner of Landlord is a trust) or
any present or future member of Landlord (if Landlord is a limited liability
company), have any liability for the performance of Landlord's obligations under
this Lease. Except as provided in Article 25, neither Landlord nor Tenant or any
of Landlord's or Tenant's employees, agents, contractors, licensees, invitees,
representatives, officers, directors, shareholders, partners, and members shall
be liable under any circumstances for any indirect or consequential damages or
any injury or damage to, or interference with, the business of the other,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.


23. Estoppel Certificate.


23.1 Procedure and Content. Within ten (10) business days after Landlord's
request therefor, Tenant shall execute, acknowledge, and deliver to Landlord
certificates as specified by Landlord certifying: (i) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect, as modified, and identifying each
modification); (ii) the Lease Commencement Date, the Rent Commencement Date and
the Expiration Date if such dates are not specified as a date certain in the
Basic Lease Information; (iii) that Tenant has accepted the Premises (or the
reasons Tenant has not accepted the Premises), and if Landlord has agreed in the
Work Letter to make any alterations or improvements to the Premises, that
Landlord has properly completed such alterations or improvements (or the reasons
why Landlord has not done so); (iv) the amount of the Base Rent and current
Escalation Rent, if any, and the date to which such Rent has been paid; (v) that
there exists no Event of Default, except as to any Events of Default specified
in the certificate, and whether there are any existing defenses against the
enforcement of Tenant's obligations under this Lease; (vi) that no default of
Landlord under this Lease is claimed by Tenant, except as to any defaults
specified in the certificate; and (vii) such other matters as may be reasonably
requested by Landlord. If requested by Landlord, Tenant shall attach to any such
certificate a copy of this Lease, and any amendments thereto, and include in
such certificate a statement by Tenant that such attachment is a true, correct
and complete copy of this Lease, including all modifications thereto. In
addition, at Landlord's request, any guarantor of Tenant's obligations hereunder
shall execute, acknowledge, and deliver to Landlord certificates as specified by
Landlord reaffirming such guarantor's guaranty of Tenant's obligations.


23.2 Effect of Certificate. Any such certificate may be relied upon by any
prospective purchaser of any part or interest in the Project or Encumbrancer
and, at Landlord's request, Tenant shall deliver such certificate to any such
person or entity and shall agree to such notice and cure provisions and such
other matters as such person or entity may reasonably require. In addition, at
Landlord's request, Tenant shall provide to Landlord for delivery to any such
person or entity such information, including financial information, that may
reasonably be requested by any such person or entity, provided that no such
financial information shall be required of Tenant so long as the stock of Tenant
is publicly traded. Any such certificate shall constitute a waiver by Tenant of
any Claims Tenant may have in contravention of the information contained in such
certificate and Tenant shall be estopped from asserting any such Claim. If
Tenant fails or refuses to give a certificate hereunder within the time period
herein specified, then the information contained in such certificate as
submitted by Landlord shall be deemed correct for all
purposes, but Landlord shall have the right to treat such failure or refusal as
an Event of Default.


24. No Light, Air, or View Easement. Nothing contained in this Lease shall be
deemed, either expressly or by implication, to create any easement for light and
air or access to any view. Any diminution or shutting off of light, air or view
to or from the Premises by any structure which now exists or which may hereafter
be erected, whether by Landlord or any other person or entity, shall in no way
affect this Lease or Tenant's obligations hereunder, entitle Tenant to any
reduction of Rent, or impose any liability on Landlord. Further, under no
circumstances at any time during the Lease Term shall any temporary darkening of
any windows of the Premises or any temporary obstruction of the light or view
therefrom by reason of any repairs, improvements, maintenance or cleaning in or
about the Project in any way impose any liability upon Landlord or in any way
reduce or diminish Tenant's obligations under this Lease.






--------------------------------------------------------------------------------




25. Holding Over. No holding over by Tenant shall operate to extend the Lease
Term. If Tenant remains in possession of the Premises after expiration or
termination of this Lease; (a) Tenant shall become a tenant at sufferance upon
all the applicable terms and conditions of this Lease, except Base Rent shall be
increased to equal one hundred twenty five percent (125%) of the Base Rent then
in effect for the first month of any holding over, and increased to equal one
hundred fifty percent (150%) of the Base Rent then in effect for any holding
over thereafter; (b) if Landlord provides Tenant with at least thirty (30) days'
prior written notice that Landlord has a signed proposal or lease from a
succeeding tenant to lease the Premises, and if Tenant fails to surrender the
Premises upon the later of(I) the date of expiration of such thirty (30) day
period, or (2) the date of expiration or termination of this Lease, Tenant shall
indemnify, defend, protect and hold harmless Landlord, the other Indemnitees,
and any tenant to whom Landlord has leased all or part of the Premises, from
Claims (including loss of rent to Landlord or additional rent payable by such
tenant and reasonable attorneys' fees and any other foreseeable or unforeseeable
consequential damages) suffered or incurred by Landlord, such other Indemnitees,
or such tenant resulting from Tenant's failure timely to vacate the Premises;
and (c) such holding over by Tenant shall constitute an Event of Default.
Landlord's acceptance of Rent if and after Tenant holds over shall not convert
Tenant's tenancy at sufferance to any other form of tenancy or result in a
renewal or extension of the Lease Term, unless otherwise specified by notice
from Landlord to Tenant.


26. Letter Of Credit.


26.1 Delivery of Letter of Credit. Not later than five (5) business days after
the execution and delivery of this Lease by Tenant, Tenant shall deliver to
Landlord, as protection for the full and faithful performance by Tenant of all
of its obligations under this Lease and for all losses and damages Landlord may
suffer (or which Landlord reasonably estimates that it may suffer) as a result
of any default by Tenant under this Lease, an irrevocable and unconditional
negotiable standby letter of credit (the "Letter of Credit") in an amount of the
equivalent of six (6) months of Base Rent at the annual Base Rent rate of $50.12
per Rentable Square Foot of the Premises (namely, Four Million Two Hundred Four
Thousand Seven Hundred Seventy Six and 28/100 ($4,204,767.28)) (the "Letter of
Credit Amount"), in substantially the form attached hereto as Exhibit E and
containing the terms required herein, payable upon presentation to an operating
retail branch located in San Francisco, California, running in favor of Landlord
and issued by a solvent, nationally recognized bank with assets in excess of
Forty Billion Dollars ($40,000,000,000.00) and with a long term rating from
Standard and Poor's Professional Rating Service of A or a comparable rating tram
Moody's Professional Rating Service or higher, under the supervision of the
Superintendent of Banks of the State of California. The Letter of Credit shall
(a) be "callable" at sight, irrevocable and unconditional, (b) be maintained in
effect, whether through renewal (pursuant to a so-called "evergreen provision")
or extension, for the period from the Lease Date and continuing until the date
(the "LC Expiration Date") that is ninety (90) days after the Expiration Date,
and Tenant shall deliver to Landlord a new Letter of Credit, certificate of
renewal or extension amendment at least sixty (60) days prior to the expiration
of the Letter of Credit then held by Landlord, without any action whatsoever on
the part of Landlord, (c) be fully transferrable by Landlord, its successors and
assigns, (d) be payable to Landlord, its Encumbrancer or their assignees (the
"Beneficiary"); (e) require that any draw on the Letter of Credit shall be made
only upon receipt by the issuer of a letter signed by a purported authorized
representative of the Beneficiary certifying that the Beneficiary is entitled to
draw on the Letter of Credit pursuant to this Lease; (t) permit partial draws
and multiple presentations and drawings; and (g) be otherwise subject to the
Uniform Customs and Practices for Documentary Credits (2007-Rev) or
International Chamber of Commerce Publication #600. In addition to the
foregoing, the form and terms of the Letter of Credit (and the bank issuing the
same (the "Bank")) shall be acceptable to Landlord and Encumbrancer, in their
respective sale discretion. Landlord agrees that Wells Fargo Bank, N.A. meets
all the requirements set forth in this Lease for the Bank issuing the Letter of
Credit as of the Lease Date and if selected by Tenant is deemed approved by
Landlord to issue the Letter of Credit. If Landlord notifies Tenant in writing
that the Bank which issued the Letter of Credit has become financially
unacceptable because the above requirements are not met or the Bank has filed
bankruptcy or reorganization proceedings or is placed into a receivership or
conservatorship, or the financial condition of the Bank has changed in any other
materially adverse way, then Tenant shall have thirty (30) days to provide
Landlord with a substitute Letter of Credit complying with all of the
requirements of this Article 26. If Tenant does not so provide Landlord with a
substitute Letter of Credit within such thirty (30) day period, then Beneficiary
shall have the right to draw upon the then current Letter of Credit. In addition
to Beneficiary's rights to draw upon the Letter of Credit as otherwise described
in this Article 26, Beneficiary shall have the right to draw down the face
amount of the Letter of Credit if any of the following shall have occurred or be
applicable: (A) an event has occurred which, with the passage of time or giving
of notice or both, would constitute an Event of Default of Tenant where Landlord
is prevented from, or delayed in, giving such notice because of a bankruptcy or
other insolvency proceeding; (B) this Lease is terminated by Landlord due to an
Event of Default by Tenant; (C) Tenant has filed a voluntary petition under the
Bankruptcy Code or any state bankruptcy code, (D) an involuntary petition has
been filed against Tenant under the Bankruptcy Code or any state bankruptcy
code, (E) the Bank has notified Landlord that the Letter of Credit will not be
renewed or extended through the LC Expiration Date and Tenant has failed to
timely deliver a new replacement Letter of Credit, or (F) Tenant has failed to
deliver a new Letter of Credit or amendment to the existing Letter of Credit
increasing the stated amount as required under the terms of this Lease. The
Letter of Credit will be honored by the Bank regardless of whether Tenant
disputes Landlord's right to draw upon the Letter of Credit. Tenant shall be
responsible for paying the Bank's fees in connection with the issuance of any
Letter of Credit, certificate of renewal or extension amendment.




--------------------------------------------------------------------------------






26.2 Transfer of Letter of Credit. The Letter of Credit shall provide that
Landlord and any successors and assigns of Landlord's interest in the Building
or the Project may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer (one or more times) its interest in
and to the Letter of Credit to such successor or assign. In the event of a
transfer of Landlord's interest in the Building or the Project, Landlord shall
transfer the Letter of Credit, to the transferee and thereupon Landlord shall,
without any further agreement between the parties, be released by Tenant from
all liability therefor arising after such transfer, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of the whole or
any portion of said Letter of Credit to a new landlord. In connection with any
such transfer of the Letter of Credit by Landlord, Tenant shall, at Tenant's
sole cost and expense, execute and submit to the Bank such applications,
documents and instruments as may be necessary to effectuate such transfer, and
Tenant shall be responsible for paying the Bank's transfer and processing fees
in connection therewith.


26.3 In General. If (a) for any reason the amount of the Letter of Credit
becomes less than the Letter of Credit Amount or (b) the Letter of Credit Amount
is required to be increased due to an increase in the Rentable Square Feet of
the Premises, Tenant shall, within five (5) business days thereafter with
respect to clause (a) above or ten (10) business days thereafter with respect to
clause (b) above, either provide Landlord with a cash security deposit equal to
such difference or provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
Letter of Credit Amount or an amendment to the existing Letter of Credit to
increase the Letter of Credit Amount by the deficiency), and any such additional
(or replacement) letter of credit or letter of credit amendments shall comply
with all of the provisions of this Article 26, and if Tenant fails to comply
with the foregoing, then, notwithstanding anything to the contrary contained in
Section 20.1 above, the same shall constitute an incurable default by Tenant
under this Lease (without the need for any additional notice and/or cure
period). Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the LC Expiration
Date, Landlord will accept a renewal thereof (such renewal letter of credit to
be in effect and delivered to Landlord, as applicable, not later than sixty (60)
days prior to the expiration of the Letter of Credit), which shall be
irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its reasonable discretion.
However, if the Letter of Credit is not timely renewed, or if Tenant fails to
maintain the Letter of Credit in the amount and in accordance with the terms set
forth in this Article 26, Beneficiary shall have the right to present the Letter
of Credit to the Bank in accordance with the terms of this Article 26, and the
proceeds of the Letter of Credit may be applied by Landlord against any Rent
payable by Tenant under this Lease that is not paid when due (subject to
applicable notice and cure periods) and/or to pay for all losses and damages
that Landlord has suffered or that Landlord reasonably estimates that it will
suffer as a result of any breach or default by Tenant under this Lease (subject
to applicable notice and cure periods), including, but not limited to, all
damages or rent due upon termination of this Lease pursuant to Section 1951.2 of
the California Civil Code. Any unused proceeds shall constitute the property of
Landlord and need not be segregated from Landlord's other assets. Landlord
agrees to pay to Tenant within thirty (30) days after the LC Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not
applied against any Rent payable by Tenant under this Lease that was not paid
when due or used to pay for any losses and/or damages suffered by Landlord (or
reasonably estimated by Landlord that it will suffer) as a result of any breach
or default by Tenant under this Lease (including, but not limited to, all
damages or rent due upon termination of this ease pursuant to Section 1951.2 of
the California Civil Code); provided, however, that if prior to the LC
expiration Date a voluntary petition is filed by Tenant, or an involuntary
petition is filed against Tenant by any of Tenant's creditors, under the
Bankruptcy Code or any state bankruptcy code, then Landlord shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.


26.4 Application of Letter of Credit. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any default,
beyond applicable notice and cure periods, on the part of Tenant under this
Lease. If Tenant shall be in default under any provision of this Lease, beyond
applicable notice and cure periods, Landlord may, but without obligation to do
so, and without notice to Tenant, draw upon so much of the Letter of Credit as
is necessary to cure any uncured default of Tenant and/or to compensate Landlord
for any and all damages of any kind or nature sustained or that Landlord
reasonably estimates that it will sustain resulting from Tenant's uncured
default, including, but not limited to, all damages or rent due upon termination
of this Lease pursuant to Section 1951.2 of the California Civil Code. The use,
application or retention of the Letter of Credit, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any Applicable Laws, it being intended that
Landlord shall not first be required to proceed against the Letter of Credit,
and the use, application or retention of the Letter of Credit shall not operate
as a limitation on any recovery to which Landlord may otherwise be entitled.
Tenant agrees not to interfere in any way with payment to Landlord of the
proceeds of the Letter of Credit, either prior to or following a "draw" by
Landlord of any portion of the Letter of Credit, regardless of whether any
dispute exists




--------------------------------------------------------------------------------




between Tenant and Landlord as to Landlord's right to draw upon the Letter of
Credit but the foregoing is not a waiver by Tenant of any right to sue Landlord
for any failure by Landlord to comply with the provisions of this Article 26. No
condition or term of this Lease shall be deemed to render the Letter of Credit
conditional to justify the issuer of the Letter of Credit in failing to honor a
drawing upon such Letter of Credit in a timely manner. Tenant agrees and
acknowledges that (i) the Letter of Credit constitutes a separate and
independent contract between Landlord and the Bank, (ii) Tenant is not a third
party beneficiary of such contract, (iii) Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof, and (iv) in the
event Tenant becomes a debtor under any chapter of the Bankruptcy Code, neither
Tenant, any trustee, nor Tenant's bankruptcy estate shall have any right to
restrict or limit Landlord's claim and/or rights to the Letter of Credit and/or
the proceeds thereof by application of Section 502(b)(6) of the U.S. Bankruptcy
Code or otherwise, subject, however, to any conflicting provision of the
Bankruptcy Code.


26.5 Security Deposit. Any proceeds drawn under the Letter of Credit and not
applied as set forth above shall be held by Landlord as a security deposit (the
"Deposit"). No trust relationship is created herein between Landlord and Tenant
with respect to the Deposit, and Landlord shall not be required to keep the
Deposit separate from its general accounts, The Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all of the
provisions of this Lease to be performed or observed by Tenant. If Tenant fails
to pay any Rent, or otherwise defaults with respect to any provision of this
Lease, beyond applicable notice and cure periods, Landlord may (but shall not be
obligated to), and without prejudice to any other remedy available to Landlord,
use, apply or retain all or any portion of the Deposit for the payment of any
Rent in default or for the payment of any other sum to which Landlord may become
obligated by reason of Tenant's default, or to compensate Landlord for any loss
or damage which Landlord may suffer thereby, including, without limitation,
prospective damages and damages recoverable pursuant to California Civil Code
Section 1951.2. Tenant waives the provisions of California Civil Code Section
1950.7, or any similar or successor laws now or hereinafter in effect, that
restrict Landlord's use or application of the Deposit, or that provide specific
time periods for return of the Deposit. Without limiting the generality of the
foregoing, Tenant expressly agrees that if Landlord terminates this Lease due to
an Event of Default or if Tenant terminates this Lease in a bankruptcy
proceeding, Landlord shall be entitled to hold the Deposit until the amount of
damages recoverable pursuant to California Civil Code Section 1951.2 is finally
determined. If Landlord uses or applies all or any portion of the Deposit as
provided above, Tenant shall within ten (10) business days after demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Deposit to the full amount thereof, and Tenant's failure to do so shall, at
Landlord's option, be an Event of Default under this Lease. At any time that
Landlord is holding proceeds of the Letter of Credit pursuant to this Section
26.5, Tenant may deposit a Letter of Credit that complies with all requirements
of this Article 26, in which event Landlord shall return the Deposit to Tenant
within ten (l0) business days after receipt of the Letter of Credit. If Tenant
performs all of Tenant's obligations hereunder, the Deposit, or so much thereof
as has not previously been applied by Landlord, shall be returned, without
payment of interest or other increment for its use, to Tenant (or, at Landlord's
option, to the last assignee, if any, of Tenant's interest hereunder) within
ninety (90) days following the later of the expiration of the Lease Term or
Tenant's vacation and surrender of the Premises in accordance with the
requirements of this Lease. Upon termination of Landlord's interest in this
Lease, if Landlord transfers the Deposit (or the amount of the Deposit remaining
after any permitted deductions) to Landlord's successor in interest, and
thereafter notifies Tenant of such transfer and the name and address of the
transferee, then Landlord shall be relieved of any further liability with
respect to the Deposit.


26.6 Adjustments to Letter of Credit Amount.


26.6.1 Reduction Following Base Rent Payments. If, after the Rent Abatement
Period and application of the prepaid Base Rent pursuant to Section 4.1, (a)
Tenant has timely paid consecutive installments of Base Rent in the Letter of
Credit Amount, (b) the Minimum Credit Test (as defined below) is satisfied and
(c) no Event of Default of Tenant under this Lease has occurred and is
continuing, then the Letter of Credit shall be returned to Tenant within ten
(10) days after written request by Tenant to Landlord certifying that the
foregoing conditions have been satisfied. For purposes hereof, "Minimum Credit
Test" shall mean Tenant's unrestricted cash and cash equivalent investments
equal at least Two Hundred Million Dollars ($200,000,000.00) during the two (2)
consecutive calendar quarters preceding the date of determination and Tenant's
unrestricted cash equal at least One Hundred Million Dollars ($100,000,000.00)
on the date of determination. Landlord shall comply, at no cost to Landlord,
with the commercially reasonable requirements of the issuer to effect the
cancellation of the Letter of Credit.


26.6.2 Reinstatement of Letter of Credit. If, in any quarter following the
return of the Letter of Credit pursuant to Section 26.6.1, Tenant has not
satisfied the Minimum Credit Test, Tenant shall be obligated to deliver a new
Letter of Credit which complies with all of the provisions of this Article 26.
Within ten (10) days after Tenant's failure to satisfy the Minimum Credit Test,
Tenant shall deliver to Landlord a new Letter of Credit with a stated amount
equal to the equivalent of six months of Base Rent at the current annual Base
Rent rate then due under the Lease and the term "Letter of Credit Amount" shall
be deemed to be such amount for all purposes of this Lease (subject to increase
pursuant to Articles 36 and/or 37). If, subsequent to delivering the new Letter
of Credit, (a) Tenant meets the Minimum Credit Test and (b) no Event of Default
of Tenant under




--------------------------------------------------------------------------------




this Lease has occurred and is continuing, then the Letter of Credit shall be
returned to Tenant with ten (10) days after written request by Tenant to
Landlord certifying that the foregoing conditions have been satisfied.


26.6.3 Reporting. If at any time the stock of Tenant is no longer publicly
traded and either Landlord or Tenant desires to establish whether Tenant
satisfies the Minimum Credit Test for purposes of this Section 26.6, Tenant
shall provide to Landlord a certificate accompanied by Tenant's financial
statements (certified as accurate, complete and correct in all material respects
by the Chief Financial Officer of Tenant) certifying that Tenant has met or has
not met the Minimum Credit Test, as the case may be, for any specified period.


27. Waiver. Failure by Landlord to declare an Event of Default upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such Event of Default, but Landlord shall have the right to declare such Event
of Default at any time after its occurrence. Failure by Tenant to declare a
Landlord default upon occurrence thereof, or delay in taking any action in
connection therewith, shall not waive such Landlord default, but Tenant shall
have the right to declare such Landlord default at any time after its
occurrence. To be effective, a waiver of any provision of this Lease, or any
default, shall be in writing and signed by the waiving party. Any waiver
hereunder shall not be deemed a waiver of subsequent performance of any such
provision or subsequent defaults. The subsequent acceptance of Rent hereunder,
or endorsement of any check by Landlord, shall not be deemed to constitute an
accord and satisfaction or a waiver of any preceding Event of Default, except as
to the particular Rent so accepted, regardless of Landlord's knowledge of the
preceding Event of Default at the time of acceptance of the Rent. No course of
conduct between Landlord and Tenant, and no acceptance of the keys to or
possession of the Premises by Landlord before the Expiration Date, shall
constitute a waiver of any provision of this Lease or of any default by either
Landlord or Tenant, or operate as a surrender of this Lease.


28. Notices; Tenant's Agent for Service. All notices, approvals, consents,
demands and other communications from one party to the other given pursuant to
this Lease shall be in writing and shall be made by personal delivery, by use of
a reputable overnight courier service or by deposit in the United States mail,
certified, registered or express, postage prepaid and return receipt requested.
Notices shall be addressed if to Landlord, to Landlord's Address for Notices in
the Basic Lease Information, and if to Tenant, to Tenant's Address. Landlord and
Tenant may each change their respective addresses from time to time by giving
written notice to the other of such change in accordance with the terms of this
Article 28, at least ten (10) days before such change is to be effected;
provided, however, that any such address shall be a street address (and not a
post office box). Any notices given in accordance with this Article 28 shall be
deemed to have been given (i) on the date of personal delivery or (ii) on the
earlier of the date of delivery or attempted delivery (as shown by the courier
service delivery record or return receipt) if sent by courier service or mailed.


29. Authority. Tenant, and each of the persons executing this Lease on behalf of
Tenant, represent and warrant that (i) Tenant is a duly formed, authorized and
existing corporation, limited liability company, partnership, trust, or other
form of entity (as the case may be), (ii) Tenant is qualified to do business in
California, (iii) Tenant has the full right and authority to enter into this
Lease and to perform all of Tenant's obligations hereunder, and (iv) each person
signing on behalf of Tenant is authorized to do so. Tenant shall deliver to
Landlord, within ten (10) days after Landlord's request, such certificates,
resolutions, or other written assurances authorizing Tenant's execution and
delivery of this Lease. Landlord, and each of the persons executing this Lease
on behalf of Landlord, represent and warrant that (i) Landlord is a duly formed,
authorized and existing corporation, limited liability company, partnership,
trust, or other form of entity (as the case may be), (ii) Landlord is qualified
to do business in California, (iii) Landlord has the full right and authority to
enter into this Lease and to perform all of Landlord's obligations hereunder,
and (iv) each person signing on behalf of Landlord is authorized to do so.


30. Parking.


30.1 Lease of Parking Spaces. Tenant shall be entitled to lease Tenant's
Percentage Share of the number of parking spaces located in the Parking Facility
in accordance with the terms and conditions of this Section 30.1. Landlord
currently estimates that the Parking Facility will contain 130 parking spaces
and that the portion of the Parking Facility located directly under the Building
will contain 89 parking spaces. On or before the date which is one hundred fifty
(150) days after the Lease Commencement Date, Landlord shall provide to Tenant
written notice of the number of parking spaces located in the Parking Facility
and Tenant's Percentage Share of such parking spaces. On or before the date
which is one hundred eighty (180) days after the Rent Commencement Date, Tenant
shall provide written notice of the number of parking space (not to exceed
Tenant's Percentage Share of number of parking spaces located in the Parking
Facility as of the Lease Commencement Date) that Tenant elects to lease
("Tenant's Parking Election Notice"). Commencing as of the delivery of Tenant's
Parking Election Notice, Tenant shall he obligated to lease the number of
parking spaces designated in Tenant's Parking Election Notice and, if no
Tenant's Parking Election Notice is delivered, Tenant shall have elected to
lease six (6) parking spaces. If at any such time the spaces leased by Tenant
exceed Tenant's Percentage Share of the then number of parking spaces located in
the Parking Facility, Tenant shall only be entitled to tease up to such Tenant's
Percentage Share. The parking charge for each such space shall initially




--------------------------------------------------------------------------------




be Four Hundred Dollars ($400.00) per parking space per month (the "Parking
Charge"). The Parking Charge shall be subject to increase from time to time in
an amount that taxes imposed on the use of the parking spaces in the Parking
Facility by any governmental or quasi-governmental authority allocable to each
calendar year exceeds the amount of such taxes allocable to the Base Tax Year.
The increase in the Parking Charge shall be calculated by dividing such increase
by the total number of parking spaces within the Parking Facility. Parking
Charges shall constitute Rent hereunder and shall be payable in advance, at the
same time and in the same manner as Base Rent (but shall not be subject to
abatement as provided in Section 4.5); provided, however, that for the period
commencing on the Rent Commencement Date until the third anniversary of the Rent
Commencement Date (the "Reduced Parking Charge Period"), Tenant shall be
entitled to a reduction of the Parking Charges in the amount of Fifty Dollars
($50.00) per parking space per month for six (6) parking spaces leased pursuant
to this Section 30.1 provided that no Event of Default of Tenant under this
Lease has occurred during the Reduced Parking Charge Period. Any parking spaces
which Tenant had the right to lease but which Tenant elects not to lease shall
be referred to herein as "Unused Parking Spaces." Landlord shall have the right
to lease any Unused Parking Spaces to any third party.


30.2 Use of the Parking Spaces. The use of the parking space shall be for the
parking of motor vehicles used by Tenant, its officers and employees only, and
shall be subject to applicable Requirements. Tenant shall not, at any time, park
or permit to be parked any recreational vehicles, inoperative vehicles or
equipment in the Parking Facilities. Parking spaces may not be assigned or
Transferred separate and apart from this Lease. Upon the expiration or earlier
termination of this Lease, Tenant's rights with respect to all leased parking
spaces shall immediately terminate. If Tenant's rights to parking spaces
terminate, or if Tenant relinquishes its rights to any parking, Tenant shall not
have any right to any such terminated or relinquished parking for the remainder
of the Lease Term, and Landlord shall have no obligation to procure substitute
parking for Tenant. Tenant shall have the right to lease from Landlord any
parking spaces that Landlord has available for lease from time to time on a
month to month basis at Landlord's then current rate.


30.3 Management of Parking Facility. The Parking Facility shall be subject to
the reasonable control and management of Landlord, who may, from time to time,
establish, modify and enforce reasonable rules and regulations with respect
thereto. If parking spaces are not assigned pursuant to the terms of this Lease,
Landlord reserves the right at any time to assign parking spaces, and Tenant
shall thereafter be responsible to insure that its officers and employees park
in the designated areas. Tenant shall, if requested by Landlord, furnish to
Landlord a complete list of the license plate numbers of all vehicles operated
by Tenant, any transferee, or their respective officers and employees. Landlord
reserves the right to change, reconfigure, or rearrange the Parking Facility, to
reconstruct or repair any portion thereof, to restrict the use of any Parking
Facility, to eliminate the use of the Parking Facility (other than as to that
portion of the Parking Facility located directly under the Building) and do such
other acts in and to such areas as Landlord deems necessary or desirable,
without such actions being deemed an eviction of Tenant or a disturbance of
Tenant's use of the Premises, and without Landlord being deemed in default
hereunder, provided that Landlord shall use commercially reasonable efforts
(without any obligation to engage overtime labor or commence any litigation) to
minimize the extent and duration of any resulting interference with Tenant's
parking rights. Landlord may, in its sale discretion, convert the Parking
Facility to a reserved and/or controlled parking facility, or operate the
Parking Facility (or a portion thereat) as a tandem, attendant assisted and/or
valet parking facility. Landlord may delegate its responsibilities with respect
to the Parking Facility to a parking operator, in which case such parking
operator shall have all the rights of control and management granted to
Landlord. In such event, Landlord may direct Tenant, in writing, to enter into a
parking agreement directly with the operator of the Parking Facility, and to pay
some or all of the Parking Charges directly to such operator.


30.4 Waiver of Liability. Except to the extent caused by the gross negligence or
willful misconduct of Landlord or Landlord's agent, employees or contractors
(including any operator of the Parking Facility), Landlord shall not be liable
for any damage of any nature to, or any theft of, vehicles, or contents thereof,
in or about the Parking Facility. At Landlord's request, Tenant shall cause its
or any transferee's officers and employees using Tenant's parking spaces to
execute an agreement confirming the foregoing.


31. Communications and Computer Lines.


31.1 Tenant's Rights. Tenant may install, maintain, replace, remove or use any
communications or computer wires, cables and related devices (collectively the
"Lines") at the Building in or serving the Premises, provided: (a) Tenant shall
obtain Landlord's prior written consent (which shall not be unreasonably
withheld, conditioned or delayed), and use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 8 and 10, (b) any such installation, maintenance,
replacement, removal or use shall comply with all Requirements and good work
practices, and shall not interfere with the use of any then-existing Lines at
the Building, (c) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Building, as
determined in Landlord's reasonable opinion, (d) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings of ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, the Lines




--------------------------------------------------------------------------------




therefor (including riser cables) shall be appropriately insulated to prevent
such excessive electromagnetic fields or radiation, (e) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises, (t) in the case of the
installation of new Lines, Tenant, at the time of installation, shall label such
Lines, on each floor through which they pass, with an identification system
reasonably approved by Landlord, (g) Tenant's rights shall be subject to the
rights of any regulated telephone company, and (h) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any Requirements or
represent a dangerous or potentially dangerous condition (whether such Lines
were installed by Tenant or any other party), within three (3) days after
notice.


31.2 Landlord's Rights. Landlord may (but shall not have the obligation to): (a)
install new Lines at the Building, (b) create additional space for Lines at the
Building, and (c) reasonably direct, monitor and/or supervise the installation,
maintenance, replacement and removal of, the allocation and periodic
re-allocation of available space (if any) for, and the allocation of excess
capacity (if any) on, any Lines now or hereafter installed at the Building by
Landlord, Tenant or any other party (but Landlord shall have no right to monitor
or control the information transmitted through such Lines). Such rights
shall not be in limitation of other rights that may be available to Landlord
pursuant to this Lease or by law or otherwise. If Landlord exercises any such
rights, Landlord may charge Tenant for the costs attributable to Tenant, or may
include those costs and all other costs in Operating Expenses (including without
limitation, costs for acquiring and installing Lines and risers to accommodate
new Lines and spare Lines, any associated computerized system and software for
maintaining records of Line connections, and the fees of any consulting
engineers and other experts).


31.3 Removal; Line Problems. Notwithstanding anything to the contrary contained
in Article 10, Tenant shall remove all Lines installed by or for Tenant within
or serving the Premises upon expiration or sooner termination of this Lease,
unless Landlord notifies Tenant at least thirty (30) days prior to expiration of
this Lease or within ten (10) days after the earlier termination of this Lease
that Tenant may leave all or any portion of the Lines in place. Any Lines not
required to be removed pursuant to this Section 31.3 shall, at Landlord's
option, become the property of Landlord (without payment by Landlord). If Tenant
fails to remove such Lines as required hereunder, or violates any other
provision of this Section 31.3, Landlord may, after five (5) days' written
notice to Tenant, remove such Lines or remedy such other violation, at Tenant's
expense (without limiting Landlord's other remedies available under this Lease
or Requirements). Tenant shall not, without the prior written consent of
Landlord in each instance, grant to any third party a security interest or lien
in or on the Lines, and any such security interest or lien granted without
Landlord's written consent shall be null and void. Except to the extent caused
by the gross negligence or willful misconduct of Landlord, its agents employees
or contractors, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant's use of any Lines will be free from
the following (collectively called "Line Problems"): (a) any eavesdropping or
wire-tapping by unauthorized parties, (b) any failure of any Lines to satisfy
Tenant's requirements, or (c) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Building, by any failure of the environmental conditions or the
power supply for the Building to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause. Under no circumstances shall any Line Problems be deemed an actual
or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of Rent, or relieve Tenant from performance of Tenant's obligations
under this Lease. In addition, in no event shall Landlord be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems. Landlord shall notify Tenant at least
twenty-four (24) hours in advance of any scheduled interruption or interference
with the availability of the Lines of which Landlord has knowledge.


32. Tenant's Rooftop and Other Equipment.


32.1 Grant of License. Subject to the applicable terms and conditions contained
in this Lease (including Article 10 above and this Article 32), Tenant shall
have a license (the "License"), at no additional charge to Tenant, to install,
operate, maintain and use, during the Lease Term: (a) nonrevenue producing
telecommunications antennae, microwave dishes and other communications equipment
to serve Tenant's business in the Premises (collectively, "Rooftop Equipment")
on the roof of the Building, in a specific location reasonably designated by
Landlord (the "License Area"); and (b) connections for the Rooftop Equipment for
(i) electrical wiring to the Building's existing electrical supply and (ii)
cable or similar connection necessary to connect the Rooftop Equipment with
Tenant's related equipment located in the Premises. The License Area designated
by Landlord pursuant to the foregoing license shall not exceed Tenant's
Percentage Share of the total area upon the roof that is available for
installation of Rooftop Equipment to the tenants of the Building. The routes or
paths for such wiring and connections shall be through the Building's existing
risers, conduits and shafts, subject to reasonable space limitations and
Landlord's reasonable requirements for use of such areas, and in all events
subject to Landlord's reasonable approval of plans and installation pursuant to
other provisions of this Lease, including Article 10 above (such routes or paths
are collectively referred to as the "Cable Path" and all such electrical and
other connections are referred to, collectively, as the "Connections").
The Rooftop Equipment and Connections are collectively referred to as the
"Equipment." All costs associated with the design,




--------------------------------------------------------------------------------




fabrication, engineering, permitting, installation, screening, maintenance,
repair and removal of the Rooftop Equipment shall be borne solely by Tenant.


32.2 Interference. Without limiting the generality of any other provision
hereof, Tenant shall install, maintain and operate the Equipment in a manner so
as to not cause any electrical, electromagnetic, radio frequency or other
material interference with the use and operation of any: (a) television or radio
equipment in or about the Project; (b) transmitting, receiving or master
television, telecommunications or microwave antennae equipment currently or
hereafter located in any portion of the Project; or (c) radio communication
system now or hereafter used or desired to be used by Landlord or any current
licensee or tenant of Landlord (and, to the extent commercially reasonable, any
future licensee or tenant of Landlord, but only provided that the same does not
impair the functionality of Tenant's Equipment). Upon notice of any such
interference, Tenant shall immediately cooperate with Landlord to identify the
source of the interference and shall, within twenty-four (24) hours, if
requested by Landlord, cease all operations of the Equipment (except for
intermittent testing as approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed) until the interference has been
corrected to the reasonable satisfaction of Landlord, unless Tenant reasonably
establishes prior to the expiration of such twenty-four (24) hour period that
the interference is not caused by the Equipment, in which case Tenant may
operate its Equipment pursuant to the terms of this Lease. Tenant shall be
responsible for all costs associated with any tests deemed reasonably necessary
to resolve any and all interference as set forth in this Section. If any such
interference caused by Tenant has not been corrected within ten (10) days after
notice to Tenant, Landlord may (i) require Tenant to remove the specific
Equipment causing such interference, or (ii) eliminate the interference at
Tenant's expense. If the equipment of any other party causes interference with
the Equipment, Tenant shall reasonably cooperate with such other party to
resolve such interference in a mutually acceptable manner.


32.3 Roof Repairs. If Landlord desires to perform roof repairs and/or roof
replacements to the Building (the "Roof Repairs"), Landlord shall give Tenant at
least ten (10) business days' prior written notice of the date Landlord intends
to commence such Roof Repairs (except in the event of an emergency, in which
event Landlord shall furnish Tenant with reasonable notice in light of the
circumstances), along with a description of the work scheduled to be performed,
where it is scheduled to be performed on the roof, and an estimate of the time
frame required for that performance. Tenant shall, within ten (10) business days
following receipt of such notice, undertake such measures as it deems suitable
to protect the Equipment from interference by Landlord, its agents, contractors
or employees, in the course of any Roof Repairs.


32.4 Rules and Regulations. Without limiting the applicable provisions of this
Lease, Tenant's use of the roof of the Building for the installation, operation,
maintenance and use of the Equipment shall be subject to the terms and
conditions contained in the Rooftop Work Rules and Regulations attached hereto
as Exhibit B-2.


33. Signage.


33.1 Building Directory. To the extent that Landlord installs a directory for
the Building that displays the names of the tenants for purposes of identifying
Tenant's name, Tenant shall have Tenant's Percentage Share of the space on such
directory for purposes of identifying Tenant.


33.2 Interior Signage.


33.2.1 Ground Floor Lobby Signage. Subject to the terms and conditions set forth
in this Article 33, Tenant shall have the right, at Tenant's sole cost and
expense, but without any rental or additional consideration, to install one (1)
sign on an interior wall of the lobby located on the first floor of the Building
near the elevator ("Lobby Signage") identifying Tenant ("Tenant's Lobby Sign")
in a location designated by Landlord and reasonably acceptable to Tenant,
provided that (a) Tenant shall obtain Landlord's prior approval of the name,
logo, material, typeface, graphic format, proportions, precise location, size,
content, design, and method of attachment of Tenant's Lobby Sign, which shall
not be unreasonably withheld, conditioned or delayed and (b) Tenant's Lobby Sign
shall comply with the Building's standard signage program and all Requirements.
No tenant of the Building shall have a space designated on the Lobby Signage for
a sign that is any larger than the space designated
to Tenant for Tenant's Lobby Sign.


33.2.2 Restrictions. Tenant shall not place on any portion of the Premises any
sign, poster, placard, lettering, banner, displays, graphic, advertising, or
other material that is visible from the exterior of the Premises without
Landlord's prior written approval, which approval may be withheld in Landlord's
sole and absolute discretion.


33.3 Exterior Signage.


33.3.1 Monument Signage. Subject to the terms and conditions set forth in this
Article 33, Landlord shall install a freestanding signage identifying tenants of
the Building which shall be located near the Folsom Street entrance to




--------------------------------------------------------------------------------




the Building and not attached to the Building (the "Monument Signage"), and
Tenant shall have the right to install, at its sole cost and expense, but
without any rental or additional consideration, a sign identifying Tenant on the
Monument Signage ("Tenant's Monument Sign") at the top of the Monument Signage
and with the space designated for Tenant on such Monument Signage to be at least
as large as that of any other tenant of the Building, provided that (a) Tenant
shall obtain Landlord's prior approval of the name, logo, material, typeface,
graphic format, proportions, precise location, size, content, design, and method
of attachment of Tenant's Monument Sign, which shall not be unreasonably
withheld, conditioned or delayed and (b) Tenant's Monument Sign shall comply
with the Building's standard signage program and all Requirements.


33.3.2 Building Signage. Subject to the terms and conditions set forth in this
Article 33, Tenant shall have the right, at Tenant's sole cost and expense and
without any additional rent or consideration for such right, to install one (I)
sign identifying Tenant on the side of the Building that is parallel with Folsom
Street as depicted on Exhibit G-I ("Tenant's Building Sign"), to the extent
permitted by Applicable Laws and at a height that is in no event higher than one
hundred (100) feet. Landlord shall not grant any rights to install signage on
the Building ("Building Signage") in the location reserved for Tenant pursuant
to the foregoing sentence so long as Tenant's rights have not terminated
pursuant to Section 33.8. To the extent not depicted on Exhibit G-I, Landlord
shall have the right to approve the material, typeface, graphic format,
proportions, precise location, size, content, design of Tenant's Building Sign,
such approval not to be unreasonably withheld, conditioned or delayed. Landlord
shall also have the right to reasonably approve the location of all penetrations
and runs, cabling installations, and means of affixing or mounting Tenant's
Building Sign to the Building. Any electrical power required for Tenant's
Building Sign shall be charged to Tenant. Tenant shall pay all federal, state
and local taxes applicable to Tenant's Building Sign. Tenant assumes all
liability and risks relating to damage to Tenant's Building Sign from any cause
whatsoever, except to the extent caused by the gross negligence or willful
misconduct of Landlord. If Tenant's Building Sign substantially conforms with
Exhibit G-I and is in compliance with all Applicable Laws, Landlord shall
approve Tenant's Building Sign. Landlord has advised Tenant that Landlord has
executed a letter of intent with a third party to lease premises within
the.Building which includes terms providing for the right to install an exterior
sign on the side of the Building that is parallel with Third Street in the
location shown on Exhibit 0-2. If no lease is executed between Landlord and such
third party within one hundred eighty (180) days after the Lease Date, Landlord
shall so notify Tenant. Within ten (10) days after receipt of such notice,
Tenant shall have the right to elect to change the location of Tenant's Building
Sign to the side of the Building that is parallel with Third Street as depicted
on Exhibit 0-2. Upon Tenant's election to change the location of Tenant's
Building Sign, all references herein to Tenant's Building Sign shall be deemed
to refer to the sign as depicted on Exhibit 0-2, all references to Exhibit 0-1
shall be deemed to refer to Exhibit 0-2, and Tenant shall have no rights to
install the sign depicted on Exhibit 0-1. If Tenant does not elect to change the
location of Tenant's Building Sign, then Tenant's right to install Tenant's
Building Sign on the side of the Building that is parallel with Third Street
shall lapse and Tenant shall have no rights to install any sign on the side of
the Building that is parallel with Third Street.


33.3.3 Wrap Signage. Subject to the terms and conditions set forth in this
Article 33, Tenant shall have the right, at Tenant's sole cost and expense and
without any additional rent or consideration for such right, to install one (I)
sign or signage wrap on the south side of the Building ("Tenant's Wrap Sign") to
the extent permitted by Applicable Laws, in a location reasonably designated by
Landlord and provided that Tenant's Wrap Sign does not interfere with the
construction of the
Renovation. Landlord shall have the right to approve the material, typeface,
graphic format, proportions, precise location, size, content, design of Tenant's
Wrap Sign, such approval not to be unreasonably withheld, conditioned or
delayed. Tenant shall pay all federal, state and local taxes applicable to
Tenant's Wrap Sign. Tenant assumes all liability and risks relating to damage to
Tenant's Wrap Sign from any cause whatsoever, except to the extent caused by the
gross negligence or willful misconduct of Landlord. Tenant's Wrap Sign shall be
removed not later than the earliest to occur of August 1,2014, the Lease
Commencement Date or the date of occupancy by any tenant of the Building.


33.4 Approvals. Tenant, at Tenant's expense, shall be responsible for obtaining
all required permits and approvals for each of Tenant's Monument Sign, Tenant's
Building Sign and Tenant's Wrap Sign (collectively, "Tenant's Exterior Signs").
Tenant's Exterior Signs must comply with all Applicable Laws. Landlord, at no
cost to Landlord, shall cooperate with Tenant to obtain all required permits and
approvals for Tenant's Exterior Signs. Tenant hereby acknowledges that,
notwithstanding Landlord's approval of Tenant's Exterior Signagc, Landlord has
made no representations or warranties to Tenant with respect to the probability
of obtaining such required permits and approvals, including, without limitation,
approval of the availability or location of Tenant's Building Sign, and the
failure of Tenant to obtain such permits and approvals shall not delay the Lease
Commencement Date or release Tenant from any obligations under this Lease.


33.5 Maintenance and Removal. Any signs, once approved by Landlord, shall be
installed and removed only in strict compliance with Landlord's approval and
applicable Requirements, at Tenant's expense, using a contractor first approved
by Landlord to install same, the approval of such contractor shall not be
unreasonably withheld or delayed. Tenant, at its sole expense, shall maintain
such sign in good condition and repair during the Lease Term. Landlord may
remove any signs (not first approved in writing by Landlord), advertisements,
banners, placards or pictures so placed by Tenant on or within the




--------------------------------------------------------------------------------




Premises, the Building, the Common Areas or the Project and charge to Tenant the
cost of such removal, together with any costs incurred by Landlord to repair any
damage caused thereby, including any cost incurred to restore the surface upon
which such sign was so affixed to its original condition. Not later than the
expiration or earlier termination of this Lease with respect to Tenant's
Monument Sign, Tenant's Building Sign or any other sign and, on or prior to the
date set forth in Section 33.3.3 with respect to Tenant's Wrap Sign, Tenant
shall remove all of such Tenant's Exterior Signs and other signs, repair any
damage caused thereby, and restore the surface upon which the sign was affIxed
to its original condition, all to Landlord's reasonable satisfaction.


33.6 Assignment and Subleasing. The right to install Tenant's Building Sign
granted in this Article 33 shall not be separately assigned or subleased other
than in connection with an assignment of the Lease to a Permitted Assignee.


33.7 Restriction on Other Signage. Without Tenant's prior written consent, which
may be withheld in Tenant's sole and absolute discretion, Landlord shall not
permit any Lobby Signage, Monument Signage or Building Signage to include
signage of any Tenant Competitor. Landlord shall not be deemed to have violated
this Section 33.7 if any tenant, licensee or other occupant of the Project
assigns its rights under any lease to a Tenant Competitor by merger, acquisition
or other similar corporate transaction. Landlord shall not permit any other
tenant of the Building to install exterior Building Signage identifying tenant
on the side of the Building that is parallel with Folsom Street, provided,
however, that (a) if Tenant elects to change the location of Tenant's Building
Sign to the side of the Building that is parallel with Third Street in
accordance with Section 33.3.2, the foregoing restriction shall apply to the
side of the Building that is parallel with Third Street and Tenant shall have no
rights to restrict exterior Building Signage on the side of the Building that is
parallel with Folsom Street and (b) in all events, the foregoing shall not apply
to ground floor signage for any retail tenant of the Building.


33.8 Rights Personal to Original Tenant: Occupancy. Tenant's rights to install
Tenant's Exterior Signs pursuant to this Article 33 and to restrict exterior
signage pursuant to Section 33.7 are personal to, and may be exercised or
enforced only by, the Original Tenant under this Lease (or any Permitted
Assignee). No assignee (other than a Permitted Assignee) or subtenant shall have
any right to install any of Tenant's Exterior Signs pursuant to this Article 33
nor to enforce the restrictions set forth in Section 33.7. In addition, if at
any time Tenant occupies less than three (3) full floors within the Premises,
Tenant's rights to install any of Tenant's Exterior Signs and Tenant's right to
enforce the restrictions in Section 33.7 shall automatically terminate and be of
no further force or effect. For purposes of calculating the foregoing occupancy
requirement, any short term sublease of two (2) years or less shall be
disregarded in determining Tenant's occupancy. In no event shall any subsequent
increase in Tenant's occupancy following any terminated rights pursuant to this
Section 33.8 result in a reinstatement of such rights.


34. Roof Terrace.


34.1 Exclusive Use. Subject to the terms and conditions set forth in Article 10
and this Article 34, Tenant shall have the exclusive right to use the roof deck
located outside of the second floor for an outside terrace ("Second Floor
Terrace"). The Second Floor Terrace shall be used solely by Tenant and Tenant's
employees and guests, and in no event shall it be open to the public.


34.2 Protection of Project. Tenant shall use the Second Floor Terrace in a
manner and perform all repairs and maintenance so as to protect the Building
from damage and keep in full force and effect any warranties concerning the
Project. In all cases, Tenant shall use the contractor designated by Landlord to
perform any penetration or other work that may affect the integrity of the
Project. Tenant shall not at any time exceed the maximum load capacity of the
Second Floor Terrace, and any damage to the Building or any other portions of
the Project resulting from Tenant's maintenance or use of Second Floor Terrace
shall be repaired by Landlord, at Tenant's expense; provided, that, the costs to
be paid for the services and materials necessary for the repairs shall not
materially exceed the competitive cost for such services and materials rendered
by contractors with the required skill, competence and experience to perform
such repairs. Tenant shall reimburse Landlord, within thirty (30) days after
request, for the cost of repairing any damage to the Second Floor Terrace or
other portions of the Project resulting directly or
indirectly from the acts or omissions of Tenant or any Tenant Party in
connection with the Second Floor Terrace. Landlord reserves the right to deny or
restrict access to the Second Floor Terrace from time to time as is reasonably
necessary or appropriate in connection with the repair, replacement, alteration
or improvement of the Project.


34.3 Use and Maintenance.


34.3.1 Restrictions on Use. Tenant, at Tenant's expense, shall comply with all
Applicable Laws and other Requirements relating to the use and maintenance of
the Second Floor Terrace and such reasonable rules and regulations as may be
promulgated from time to time by Landlord. Tenant agrees not to (i) cause,
maintain or permit any nuisance in, on, or about the Second Floor Terrace, (ii)
create any safety hazard, or (iii) permit music, noises, odors, lights, or other
installations or activities that would unreasonably annoy or interfere with any
other occupants of the Building or otherwise be inconsistent with




--------------------------------------------------------------------------------




Comparable Buildings. Without limiting the generality of the foregoing, Tenant
expressly agrees not to permit any smoking or cooking on the Second Floor
Terrace; provided, however, that Tenant shall be permitted to use the Second
Floor Terrace for receptions and events at which food may be catered requiring
heating elements to keep the food warm so long as such food is not prepared or
cooked on the Second Floor Terrace.


34.3.2 Scope of Approvals. Landlord shall have reasonable rights of approval and
control over all visual and aesthetic elements of the Second Floor Terrace.
Without limiting the generality of the foregoing, the furniture used on the
Second Floor Terrace shall be subject to the prior approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. In
addition, Tenant shall not place any planter boxes, space heaters, wind barriers
or other similar installations on the Second Floor Terrace without the prior
approval of Landlord, which approval shall not be unreasonably withheld. All
furniture and other personal property shall be adequately attached or otherwise
installed so as not to create a safety hazard.


34.3.3 Maintenance and Furnishings. Tenant, at Tenant's expense, shall at all
times maintain the Second Floor Terrace and all elements thereof in good, clean
and sightly condition and repair. Tenant shall provide suitable receptacles for
collecting trash on the Second Floor Terrace, and shall reimburse Landlord for
any additional expenses incurred in disposing of such trash. If Tenant fails to
maintain the Second Floor Terrace in accordance with Landlord's reasonable
standards, Landlord shall have the right to clean and maintain the Second Floor
Terrace and charge Tenant the actual cost of such cleaning and maintenance.


34.4 Costs. In addition to other costs specified herein, Tenant shall reimburse
Landlord within thirty (30) days after request for any and all additional or
increased costs incurred by Landlord as a result of or in connection with the
Second Floor Terrace, including, but not limited to, additional insurance
premiums, additional taxes or assessments, or additional janitorial or trash
removal costs.


34.5 Lease Provisions. The term "Premises" shall include the Second Floor
Terrace for all purposes of this Lease (other than the payment of Base Rent,
Escalation Rent, the Parking Charges and the calculation of percentages and
figures based upon the rentable area of the Premises, including Tenant's
Percentage Share). Without limiting the generality of the foregoing, Tenant
shall cause the insurance required pursuant to Article 14to cover its use of the
Second Floor Terrace, and Tenant agrees that the waivers and indemnification
contained in Articles 15 and 16 shall apply to the use, installation,
repair and maintenance of the Second Floor Terrace. Tenant assumes all liability
and risk related to its use of the Second Floor Terrace and damage to the Second
Floor Terrace or personal property thereon from any cause whatsoever, including,
but not limited to, theft, vandalism or damage by the elements.


35. Miscellaneous.


35.1 No Joint Venture. This Lease does not create any partnership or joint
venture or similar relationship between Landlord and Tenant.


35.2 Successors and Assigns. Subject to the provisions of Article 17 regarding
assignment, all of the provisions, terms, covenants and conditions contained in
this Lease shall bind, and inure to the benefit of, the parties and their
respective successors and assigns.


35.3 Construction and Interpretation. The words "Landlord" and "Tenant" include
the plural as well as the singular. If there is more than one person comprising
Tenant, the obligations under this Lease imposed on Tenant are joint and
several. References to a party or parties refer to Landlord or Tenant, or both,
as the context may require. The captions preceding the Articles, Sections and
subsections of this Lease are inserted solely for convenience of reference and
shall have no effect upon, and shall be disregarded in connection with, the
construction and interpretation of this Lease. Use in this Lease of the words
"including," "such as," or words of similar import, when following a general
matter, shall not be construed to limit such matter to the enumerated items or
matters whether or not language of nonlimitation (such as "without limitation")
is used with reference thereto. All provisions of this Lease have been
negotiated at arm's length between the parties and after advice by counsel and
other representatives chosen by each party and the parties are fully informed
with respect thereto. Therefore, this Lease shall not be construed for or
against either party by reason of the authorship or alleged authorship of any
provision hereof, or by reason of the status of the parties as Landlord or
Tenant, and the provisions of this Lease and the Exhibits hereto shall be
construed as a whole according to their common meaning in order to effectuate
the intent of the parties under the terms of this Lease.


35.4 Severability. If any provision of this Lease, or the application thereof to
any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances




--------------------------------------------------------------------------------




other than those as to which it is illegal, invalid or unenforceable, shall not
be affected thereby and shall remain in full force and effect, unless
enforcement of this Lease as so invalidated would be unreasonable or grossly
inequitable under the circumstances, or would frustrate the purposes of this
Lease.


35.5 Entire Agreement. This Lease and the Exhibits hereto identified in the
Basic Lease Information contain all the representations and the entire agreement
between the parties with respect to the subject matter hereof and any prior
negotiations, correspondence, memoranda, agreements, representations or
warranties are replaced in total by this Lease and the Exhibits hereto. Neither
Landlord nor Landlord's employees, agents, contractors, licensees, invitees,
representatives, officers, directors, shareholders, partners, and members have
made any warranties or representations with respect to the Premises or any other
portion of the Project, except as expressly set forth in this Lease. Tenant
acknowledges that all brochures and informational materials, as well as all
communications from Landlord and Landlord's employees, agents, contractors,
licensees, invitees, representatives, officers, directors, shareholders,
partners, and members prior to the Lease Date, including without limitation,
statements as to the identity or number of other tenants in the Project, the
lease terms applicable to any such tenants or potential tenants, anticipated
levels (or any matters which may affect anticipated levels) of expected business
or foot traffic, demographic data, and the suitability of the Premises for
Tenant's intended uses, are and were made for informational purposes only, and
Tenant agrees that such communications (i) are not and shall not be construed to
be representations or warranties of Landlord, Landlord's employees, agents,
contractors, licensees, invitees, representatives, officers, directors,
shareholders, partners, or members as to the matters communicated, (ii) have not
and will not be relied upon by Tenant, and (iii) have been the subject of
independent investigation by Tenant. Without limiting the generality of the
foregoing, Tenant is not relying on any representation, and Landlord does not
represent, that any specific retail or office tenant or occupant or number of
tenants shall occupy any space or remain open for business in the Project at any
time during the Lease Term, and Landlord reserves the right to effect such other
tenancies in the Project as Landlord shall determine in the exercise of its sole
judgment.


35.6 Governing Law. This Lease shall be governed by and construed pursuant to
the laws of the State of California.


35.7 Costs and Expenses.


35.7.1 If either party hereto fails to perform any of its obligations under this
Lease or if any dispute arises between the parties hereto concerning the meaning
or interpretation of any provision of this Lease, then the party failing to so
perform or the party not prevailing in such dispute, as the case may be, shall
pay any and all costs and expenses incurred by the other party on account of
such failure and/or in enforcing or establishing its rights hereunder,
including, without limitation, court costs and reasonable attorneys' fees and
disbursements. Any such attorneys' fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Lease shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Lease and to survive and not be merged into any such
judgment.


35.7.2 Without limiting the generality of Section 35.7.1 above, if Landlord
utilizes the services of an attorney for the purpose of collecting any Rent due
and unpaid by Tenant or in connection with Tenant's failure to perform any of
its obligations hereunder, Tenant agrees to pay Landlord actual and reasonable
attorneys' fees incurred by Landlord for such services, regardless of the fact
that no legal action may be commenced or filed by Landlord. In addition, Tenant
also shall pay all reasonable attorneys' fees and costs and other fees and costs
that Landlord incurs in enforcing, defending, or otherwise protecting Landlord's
rights under this Lease in any voluntary or involuntary bankruptcy case,
assignment for the benefit of creditors, receivership action, or other
insolvency, liquidation, or reorganization proceeding involving Tenant and/or
this Lease.


35.7.3 Whenever Tenant provides notice to Landlord, requests Landlord's consent
under this Lease, or submits documents to Landlord for Landlord's review,
including, without limitation, under Article 10 hereof, Tenant shall pay to
Landlord all reasonable costs and expenses, including attorneys' fees and
disbursements, incurred by Landlord in connection therewith.


35.8 Standards of Performance and Approvals. Unless otherwise provided in this
Lease, whenever approval, consent or satisfaction (collectively, an "approval")
is required of a party pursuant to this Lease or an Exhibit hereto, such
approval shall not be unreasonably withheld, conditioned or delayed. Unless
provision is made for a specific time period, approval (or disapproval) shall be
given within thirty (30) days after receipt of the request for approval. Nothing
contained in this Lease shall limit the right of a party to act or exercise its
business judgment in a subjective manner with respect to any matter as to which
it has been (i) specifically granted such right, (ii) granted the right to act
in its sole discretion or sole judgment, or (iii) granted the right to make a
subjective judgment hereunder, whether "objectively" reasonable under the
circumstances, and any such exercise shall not be deemed inconsistent with any
covenant of good faith and fair dealing implied by law to be part of this Lease.
The parties have set forth in this Lease their entire understanding with respect
to the terms,




--------------------------------------------------------------------------------




covenants, conditions and standards pursuant to which their obligations are to
be judged and their performance measured, including the provisions of Article 17
with respect to assignments and sublettings.


35.9 Brokers. Landlord shall pay to each of Landlord's Broker and Tenant's
Broker a commission in connection with such Broker's negotiation of this Lease
if and to the extent set forth in a separate written agreement. Other than such
Brokers, Landlord and Tenant each represent and warrant to the other that no
broker, agent, or finder has procured, or was involved in the negotiation of,
this Lease and no such broker, agent or finder is or may be entitled to a fee,
commission or other compensation in connection with this Lease. Landlord and
Tenant shall each indemnify, defend, protect and hold the other harmless from
and against Claims that may be asserted against the indemnified party in breach
of the foregoing warranty and representation. Neither Landlord's Broker nor
Tenant's Broker shall be deemed a third party beneficiary hereunder or be
entitled to enforce any provisions of this Section 35.9. The only rights of
Landlord's Broker and Tenant's Broker, if any, shall be those as set forth in
separate written agreements between Landlord and Landlord's Broker and Landlord
and Tenant's Broker.


35.10 Memorandum of Lease. Tenant shall, upon request of Landlord or any
Encumbrancer, execute, acknowledge and deliver a short form memorandum of this
Lease (and any amendment hereto) in a commercially reasonable form suitable for
recording. In no event shall this Lease or any memorandum thereof be recorded by
Tenant.


35.11 Quiet Enjoyment. Upon paying the Rent and performing all its obligations
under this Lease, Tenant may peacefully and quietly enjoy the Premises during
the Lease Term as against all persons or entities claiming by or through
Landlord, subject, however, to the provisions of this Lease and any
Encumbrances.


35.12 Force Majeure. Notwithstanding anything contained in this Lease to the
contrary, if either party is unable to perform or delayed in performing any of
its obligations under this Lease on account of strikes, lockouts, inclement
weather, labor disputes, inability to obtain labor, materials, fuels, energy or
reasonable substitutes therefor, governmental restrictions, regulations,
controls, actions or inaction, injunctions, court orders, civil commotion, fire
or other acts of God, national or global emergency, acts of war or terrorism or
any other cause of any kind beyond the reasonable control of such party (except
financial inability) (each a "Force Majeure Event"), such party shall not be in
default under this Lease and such inability or delay by Landlord shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent; provided, however, that nothing contained in this Section 35.12 shall
relieve Tenant from the obligation to timely pay Rent under this Lease or
Landlord from the obligation to timely pay the Space Planning Allowance, the
Tenant Improvement Allowance or the Additional Allowance pursuant to the Work
Letter.


35.13 Surrender of Premises. Upon the Expiration Date or earlier termination of
this Lease, Tenant shall quietly and peacefully surrender the Premises to
Landlord in the condition called for by this Lease, shall deliver to Landlord
any keys to the Premises, or any other portion of the Project, and shall provide
to Landlord the combination or code of locks on all safes, cabinets, vaults and
security systems in the Premises. On or before the Expiration Date or earlier
termination of this Lease, Tenant, at its cost and expense, shall remove all of
its personal property from the Premises and repair all damage to the Project
caused by such removal. In addition, Tenant, at its cost and expense, shall
remove all Lines installed by or for Tenant that are located within the Premises
or, in the case of Lines exclusively serving the Premises, anywhere in the
Project, including, without limitation, the Building plenum, risers and all
conduits, and repair all damage to the Project caused by such removal as
follows: (i) in the case of the expiration of the Lease Term, Tenant shall
remove such Lines and repair such damage on or before the Expiration Date,
unless Landlord notifies Tenant, at least thirty (30) days prior to the
Expiration Date, that such Lines shall be surrendered with the Premises; and
(ii) in the case of the earlier termination of this Lease, Tenant shall remove
such Lines and repair such damage promptly after receipt of a notice from
Landlord requiring such removal and repair. Any Lines not required to be removed
pursuant to this Section shall become the property of Landlord (without payment
by Landlord), and shall be surrendered in good condition and working order, lien
free, and properly labeled with an identification system reasonably approved by
Landlord. All personal property of Tenant not removed hereunder shall be deemed,
at Landlord's option, to be abandoned by Tenant and Landlord may, without any
liability to Tenant for loss or damage thereto or loss of use thereof, store
such property in Tenant's name at Tenant's expense and/or dispose of the same in
any manner permitted by law.


35.14 Name of Building; Address. Landlord shall have the right, in its sole
discretion, at any time and from time to time to select the name of the Project
or the Building and to make a change or changes to the name(s), provided,
however, so long as (a) Tenant occupies at least fifty percent (50%) of the
Premises and (b) there exists no Event of Default of Tenant under this Lease,
neither the Project nor the Building shall be named for a Tenant Competitor. If
at any time Tenant occupies less than fifty percent (50%) of the Premises or an
Event of Default occurs, Tenant's right to restrict the name of the
Project or the Building shall automatically terminate and be of no further force
or effect. In no event shall any subsequent increase in Tenant's occupancy or a
cure of the Event of Default following any such termination result in a
reinstatement of such rights. Landlord shall have the right to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project and/or the Building as Landlord may desire in Landlord's sole
discretion. Tenant shall not refer to the Project or the




--------------------------------------------------------------------------------




Building by any name other than: (i) the names as selected by Landlord (as same
may be changed from time to time), or (ii) the postal address approved by the
United States Post Office. Tenant shall not use the name of the Project or the
Building or use pictures or illustrations of the Project or the Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord. Tenant shall, in connection with all
correspondence, mail or deliveries made to or from the Premises, use the
official Building address specified from time to time by Landlord.


35.15 Exhibits. The Exhibits specified in the Basic Lease Information are by
this reference made a part hereof.


35.16 Survival of Obligations. The waivers of claims or rights, the releases and
the obligations of Landlord and Tenant under this Lease to indemnify, protect,
defend and hold harmless the other and the Indemnitees shall survive the
expiration or earlier termination of this Lease, and so shall all other
obligations or agreements hereunder which by their terms or nature survive the
expiration or earlier termination of this Lease.


35.17 Time of the Essence. Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.


35.18 Waiver of Trial By Jury; Waiver of Counterclaim. IN GRAFTON PARTNERS L.P.
v. SUPERIOR COURT, 36 CALATH 944 (2005), THE CALIFORNIA SUPREME COURT RULED THAT
CONTRACTUAL, PRE-DISPUTE JURY TRIAL WAIVERS ARE UNENFORCEABLE. THE PARTIES,
HOWEVER, ANTICIPATE THAT THE CALIFORNIA LEGISLATURE WILL ENACT LEGISLATION TO
PERMIT SUCH WAIVERS IN CERTAIN CASES. IN ANTICIPATION OF SUCH LEGISLATION,
LANDLORD AND TENANT HEREBY WAIVE, AS OF THE EFFECTIVE DATE OF SUCH LEGISLATION
AND TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS, TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY
EMERGENCY OR STATUTORY REMEDY. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR
ACTION FOR NON-PAYMENT OF RENT,
TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS
SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, AND ANY
SUCH COUNTERCLAIM SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.


35.19 Consent to Venue. Tenant hereby waives any objection to venue in the City
and County of San Francisco, and agrees and consents to the personal
jurisdiction of the courts of the State of California with respect to any action
or proceeding (i) brought by Landlord, Tenant or any other party, relating to
(A) this Lease and/or any understandings or prior dealings between the parties
hereto, or (B) the Premises, the Project, or any part thereof, or (ii) to which
Landlord is a party.


35.20 Financial Statements. At any time when the stock of Tenant is not
publically traded, (a) within ninety (90) days following the end of each of
Tenant's fiscal year, Tenant shall deliver to Landlord a copy of the
consolidated annual financial statements of Tenant, including balance sheets and
statements of income and expenses, for the most recent fiscal year; and (b)
within thirty (30) days after the end of each quarter between delivery of the
annual financial statements, Tenant shall deliver to Landlord a copy of the
consolidated quarterly financial statements of Tenant, including balance sheets
and statements of income and expenses for the most recent quarter. The financial
statements delivered to Landlord by Tenant pursuant to this Section 35.20 shall
be accompanied by a certificate of Tenant's auditor (or if audited financial
statements are not available, then a certificate of Tenant's Chief Financial
Officer) to the effect that such financial statements were prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the financial condition and operations of Tenant for, and as
of the end of, the applicable period. In addition, within ten (10) days after
Landlord's request, Tenant shall provide Landlord with such other information as
Landlord reasonably deems necessary to evaluate Tenant's financial condition.


35.21 Subdivision; Future Ownership. Landlord reserves the right to subdivide
all or a portion of the Project, to add adjacent parcels and improvements to the
Project and to adjust any lot line within the Project and to merge any parcels
with the Project. Tenant agrees to execute and deliver, within ten (10) business
days after written demand therefor by Landlord and in the form reasonably
requested by Landlord, any additional documents needed to conform this Lease to
the circumstances resulting from such subdivision. Landlord reserves the right
from time to time to grant such easements, rights of way and dedications that
Landlord deems necessary and to cause the recordation of parcel maps and
restrictions, without the consent or joinder of Tenant, provided, that, such
easements, rights of way, dedications, parcel maps or restrictions do not have a
material adverse effect on the operation of Tenant's business at or access to
the Premises, materially increase Tenant's obligations under this Lease or
materially diminish Tenant's rights under this Lease. In addition, if the
Building or the Parking Facility,
or other portions of the Project are at any time owned by an entity other than
Landlord, Landlord, at its option, may enter into




--------------------------------------------------------------------------------




agreements with such other owners to provide for (i) reciprocal rights of access
and/or use, including in connection with repairs, maintenance, construction
and/or excavation (ii) common management, operation, maintenance, improvement
and/or repairs, and (iii) the allocation of operating expenses and taxes.


35.22 Modification of Lease. This Lease may be modified or amended only by an
agreement in writing signed by both parties. Should any Encumbrancer require a
modification of this Lease, or should Landlord be advised by counsel that any
part of the payments by Tenant to Landlord under this Lease may be characterized
as unrelated business income under the United States Internal Revenue Code and
its regulations, then and in either such event, Tenant agrees that this Lease
may be modified as requested by the Encumbrancer or as may be required to avoid
such characterization as unrelated business income, as the case may be, and
agrees to execute whatever documents are reasonably required therefor and to
deliver the same to Landlord within ten (10) business days following a request
therefor; provided, however, that any such modification shall not increase any
expense payable by Tenant hereunder or in any other way materially and adversely
change the rights and obligations of Tenant hereunder.


35.23 No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein, and this Lease shall not become
effective unless and until it has been executed and delivered by both Landlord
and Tenant.


35.24 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent, and Tenant hereby
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord's expense
(except as provided in Section 20.6.2) or to any set off of the Rent or other
amounts owing hereunder against Landlord.


35.25 Compliance with Anti-Terrorism Law. Each of Tenant and Landlord represents
to the other that it is not a Prohibited Person, that it is not in violation of
any Anti-Terrorism Law, and that it is not, as of the Lease Date: (i) conducting
any business or engaging in any transaction or dealing with any Prohibited
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (ii) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224; or (iii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate any of the prohibitions
set forth in, any AntiTerrorism Law. If at any time any of the foregoing
representations becomes false, it shall be considered a material default under
this Lease if the defaulting party fails to cure such default within sixty (60)
days after receipt of written notice of such default.


35.26 First Source Hiring Program. The City and County of San Francisco adopted
a City-wide "First Source Hiring Program" on August 3, 1998 by Ordinance No.
264-98, codified at San Francisco Administrative Code Sections 83.1-83.18. The
First Source Hiring Program ("FSHP") is designed to identify entry level
positions associated with commercial activities and provide first interview
opportunities to graduates of City-sponsored training programs. Tenant
acknowledges that its activities on the Premises is or may be subject to FSHP.
Although Landlord makes no representation or warranty as to the interpretation
or application of FSHP to the Premises, or to Tenant's activities thereon,
Tenant acknowledges that (i) FSHP may impose obligations on Tenant, including
good faith efforts to meet requirements and goals regarding interviewing,
recruiting, hiring and retention of individuals for entry level positions; (ii)
FSHP requirements could also apply to certain contracts and subcontracts entered
into by Tenant regarding the Premises, including construction contracts; and
(iii) FSHP requirements, if applicable, may be imposed as a condition of
permits, including building permits, issued for construction or occupancy of the
Premises.


35.27 Nondiscrimination. There shall be no discrimination against or segregation
of any person or groups of persons on account of race) color, creed, religion.
national origin, ancestry, sex, age, marital or domestic partner status, sexual
orientation, gender identity or disability including AIDS or HIV status in the
sale, lease, sublease, transfer, use, occupancy, tenure or enjoyment of the
Project.


35.28 Bankruptcy of Tenant. For purposes of Section 365(f)(2)(B) of the
Bankruptcy Code (11 U.S.C. §365(f)(2)(B», the parties agree that the term
"adequate assurance of future performance" with respect to any assumption or
assignment of this Lease shall include, but not be limited to, the following:
(a) in order to ensure Landlord that the proposed assignee will have the
resources with which to pay all Rent payable pursuant to the terms hereof, any
proposed assignee must have, as
demonstrated to Landlord's reasonable satisfaction, a Net Worth equal to the
greater of (i) the Net Worth of Tenant as of the Lease Date, or (ii) a Net Worth
consistent with the standards customarily applied by Landlord with respect to
comparable tenancies in the Building; (b) any proposed assignee must have been
engaged in the conduct of business for the five (5) years prior to any such
proposed assignment, which business must be consistent with the Permitted Use
specified in the Basic Lease




--------------------------------------------------------------------------------




Information; and (c) at Landlord's option, the proposed assignee must provide,
in favor of Landlord, a letter of credit and/or a cash security deposit or other
security for the performance of the obligations to be performed by Tenant or
such assignee hereunder, equal to at least twelve (12) months' Base Rent. In the
event of a conflict between the provisions of this Section 35.28 and the
Bankruptcy Code, the provisions of the Bankruptcy Code shall prevail.


35.29 Rent Not Based on Income. No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.


35.30 Counterparts. This Lease may be executed in counterpart. All such executed
counterparts shall constitute the same agreement, and the signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.


36. Right of First Offer.


36.1 First Offer Space. Subject to the terms and conditions of this Article 36,
if, at any time after the Lease Date, Landlord determines to make the Seventh
Floor Premises available for lease (such premises, a "First Offer Space"),
Tenant shall have a right of first offer to lease such First Offer Space (each,
a "Right of First Offer").


36.2 Offering Notice. Prior to leasing the First Offer Space to a third party,
Landlord shall give notice to Tenant (an "Offering Notice") specifying (a)
Landlord's good faith estimate of the base rent on a per Rentable Square Foot
basis (which may include periodic increases) that Landlord proposes to charge
for the First Offer Space, based upon Landlord's assessment of current market
conditions, and which amount may be more or less than the Base Rent set forth in
this Lease; (b) a tenant improvement allowance in the amount of Seventy Five
Dollars ($75.00) per Rentable Square Foot of the First Offer Space; (c) the
period of rent abatement, if any; (d) the anticipated date upon which possession
of the First Offer Space will be available; (e) the date upon which the payment
of Base Rent shall commence; (f) the term for which Landlord proposes to lease
the First Offer Space; and (g) any other material conditions or provisions
relating to the leasing of the First Offer Space which vary from the provisions
of this Lease (the terms in the foregoing clauses (a), (b) and (c) being herein
collectively referred to as "Material ROFO Economic Terms").


36.3 Lease of First Offer Space.


36.3.1 Tenant's Notice. If Tenant wishes to lease the First Offer Space on the
terms specified by Landlord in the Offering Notice, Tenant shall so notify
Landlord within seven (7) days after receipt thereof (the "ROFO Exercise
Period"), which notice shall be unconditional and irrevocable. Tenant may
exercise its Right of First Offer only with respect to all of the First Offer
Space identified in any Offering Notice.


36.3.2 Terms of Lease of First Offer Space. If Tenant timely and properly
exercises its Right of First Offer, then, subject to Section 36.4 below, the
First Offer Space shall become a portion of the Premises on all of the terms and
conditions of this Lease, provided, however, that (a) the term as to the First
Offer Space shall be as set forth in the Offering Notice (including any options
to extend the term); (b) the Base Rent for the First Offer Space shall be as set
forth in the Offering Notice; (c) Tenant's Percentage Share shall be adjusted to
reflect the addition of the First Offer Space; (d) if at the time of such
exercise Tenant has deposited or is obligated to deposit a Letter of Credit
under Article 26, Tenant shall increase the Letter of Credit Amount by an amount
equal to the equivalent of six months of Base Rent at the annual Base Rent rate
per Rentable Square Foot of the First Offer Space; (e) the allowances paid by
Landlord to Tenant shall be as set forth in the Offering Notice; (f) the manner
of construction of any tenant improvements in any First Offer Space shall be
governed by the terms and conditions of the Work Letter with modifications as
necessary to conform with (i) any differences between the initial Premises
hereunder and the First Offer Space (such modifications to be reasonably
approved by Landlord and Tenant) and (ii) any differences in such terms and
conditions as may be expressly set forth in the Offering Notice; (g) Tenant
shall commence paying Base Rent and all other Rent as set forth in the Offering
Notice; and (h) any other terms of the Offering Notice shall be incorporated
into the Lease.


36.3.3 Failure to Lease First Offer Space. If Tenant does not exercise the Right
of First Offer as to any First Offer Space on or prior to the end of the ROFO
Exercise Period, then Tenant's Right of First Offer will lapse with respect to
the applicable First Offer Space, Tenant shall be deemed to have rejected
Landlord's offer ("Tenant's ROFO Rejection"), and the Right of First Offer will
be of no further force and effect (unless and until again effective pursuant to
this Section). Upon Tenant's ROFO Rejection, Landlord shall have the right to
lease the First Offer Space to any third party
on the same or any other terms and conditions; provided, however, that (a) if
any of the Material ROFO Economic Terms to be paid by or provided to such third
party for the First Offer Space are better from a tenant's perspective than the
corresponding




--------------------------------------------------------------------------------




Material ROFO Economic Terms initially offered to Tenant in the Offering Notice
by ten percent (10%) or more or (b) if no lease is executed between Landlord and
any third party within one hundred eighty (180) days after the date of the
initial Tenant's ROFO Rejection, Landlord shall reoffer the First Offer Space to
Tenant at such varying Material ROFO Economic Terms (as applicable) and in
accordance with the procedure contained in this Article 36 before leasing the
First Offer Space to any third party; provided that Tenant shall deliver its
notice of exercise of its right to lease the First Offer Space at the varying
Material ROFO Economic Terms within three (3) business days after receipt of
Landlord's notice of such varying Material ROFO Economic Terms. Time is of the
essence with respect to the provisions of this Section 36.3.


36.4 Conditions of Exercise.


36.4.1 Defaults. If at the time Landlord intends to lease any First Offer Space,
any monetary or material non-monetary Event of Default by Tenant under this
Lease exists, Landlord shall have no obligation to deliver the Offering Notice
to Tenant. If on the date upon which possession of the First Offer Space is to
be delivered to Tenant, any monetary or material non-monetary Event of Default
by Tenant under the Lease exists, Landlord shall have, in addition to all of
Landlord's other rights and remedies provided in this Lease, the right (but not
the obligation) to terminate Tenant's rights under this Article 36; and, in such
event, Landlord shall not be required to deliver possession of the First Offer
Space to Tenant.


36.4.2 Previous Contraction. If at the time Landlord intends to Lease any First
Offer Space Tenant has exercised its Contraction Option pursuant to Section 3.3,
Landlord shall have no obligation to deliver the Offering Notice to Tenant to
the extent that, pursuant to Section 3.3.2(b), the rights of Tenant to expand
the Premises pursuant to this Article 36 automatically terminated upon the
exercise of the Contraction Option.


36.4.3 Occupancy. If at any time Tenant occupies less than three (3) full floors
within the Premises, the rights of Tenant pursuant to this Article 36 shall
automatically terminate and be of no further force or effect. For purposes of
calculating the foregoing occupancy requirement, any short term sublease of two
(2) full floors within the Premises or less, for a term of two (2) years or less
shall be disregarded in determining Tenant's occupancy. In no event shall any
subsequent increase in Tenant's occupancy following such termination result in a
reinstatement of the rights under this Article 36.


36.4.4 No Obligation to Offer Space to Lease. Nothing contained in this Article
36 shall be deemed to impose any obligation on Landlord to withhold from the
market or market the First Offer Space or to take any other action or omit to
take any other action in order to make the First Offer Space available to
Tenant.


36.5 Letter of Credit Amendment. Within ten (10) business days after delivery of
Tenant's notice exercising its Right of First Offer, Tenant shall deliver a
replacement or amendment Letter of Credit to Landlord in the form required by
Article 26, reflecting any increase if required under the terms of the Offering
Notice to the extent that Tenant has deposited or is obligated to deposit a
Letter of Credit under Article 16 above. If Tenant shall fail to increase the
amount of the Letter of Credit, Landlord shall have, in addition to all of
Landlord's other rights and remedies provided in this Lease, the right to
terminate Tenant's rights under this Article 36, and in such event Landlord
shall not be required to deliver the First Offer Space to Tenant.


36.6 Amendment to Lease. If Tenant leases any First Offer Space pursuant to this
Article 36, Landlord shall prepare, subject to Tenant's reasonable approval
thereof, and Tenant shall promptly execute an amendment to this Lease to add any
applicable First Offer Space to the Premises on the terms and conditions set
forth in this Article 36.


36.7 Rights Personal to Original Tenant. Tenant's right to lease the First Offer
Space pursuant to this Article 36 is personal to, and may be exercised only by,
the Original Tenant under this Lease (or any Permitted Assignee), and only if
the conditions set forth in Section 36.4 continue to be satisfied. If Tenant
assigns this Lease (other than to a Permitted Assignee), then immediately upon
such assignment, Tenant's right to exercise the Right of First Offer shall
simultaneously terminate and be of no further force or effect. No assignee
(other than a Permitted Assignee) or subtenant shall have any right to exercise
the Right of First Offer.


36.8 Termination Upon Initial Third Party Lease Up. If not earlier terminated,
the rights of Tenant pursuant to this Article 36 shall automatically terminate
as to any portion of the First Offer Space upon the leasing of such First Offer
Space to a third party.


37. Expansion Option at Market Rate following Initial Third Party Lease-Up.


37.1 Expansion Premises. Subject to the terms and conditions of this Article 37,
Tenant shall have a one-time right, in its sole discretion, to expand the
Premises by leasing any portion of the Seventh Floor Premises for which Tenant
has not exercised a Right of First Offer, which has been leased to a third party
upon expiration of such Initial Third Party Lease (as




--------------------------------------------------------------------------------




defined in Section 37.2). Any such space is referred to as "Additional Expansion
Premises;" and Tenant's right to expand the
Premises pursuant to this Section 37.1 is referred to as an "Additional
Expansion Option").


37.2 Additional Expansion Notice.


37.2.1 Upon Expiration of Initial Third Party Lease. Promptly following the
entering into of any lease with a third party for the initial leasing of any
portion of the Additional Expansion Premises (each, an "Initial Third Party
Lease"), Landlord shall give notice to Tenant of the Initial Third Party Lease
(the "Initial Third Party Lease-Up Notice") specifying (a) the portion of the
Additional Expansion Premises demised thereunder; (b) the length of the term of
the Initial Third Party Lease, which term (including any renewals thereof) shall
not be more than five (5) years; and (c) the expiration date of the Initial
Third Party Lease. Tenant shall exercise the Additional Expansion Option, if at
all, as to any Additional Expansion Premises by giving Landlord unconditional,
irrevocable written notice of such election (the "Additional Expansion Notice")
no more than five hundred forty days (540) and no less than four hundred fifty
(450) days prior to the expiration date of the Initial Third Party Lease as set
forth in the Initial Third Party Lease-Up Notice for the applicable Additional
Expansion Premises
(the "Additional Expansion Exercise Period"), the time of such exercise being of
the essence. Each Additional Expansion Notice shall specify the Additional
Expansion Premises that Tenant desires to lease pursuant to such Additional
Expansion Notice.


37.2.2 Early Termination of Initial Third Party Lease. If, for any reason, an
Initial Third Party Lease terminates before the scheduled expiration of such
Initial Third Party Lease, Landlord shall give notice to Tenant of the
availability of such Additional Expansion Premises and the date upon which such
Additional Expansion Premises shall become available to lease ("Early
Availability Notice"). Tenant shall exercise the Additional Expansion Option, if
at all, as to such
Additional Expansion Premises by giving Landlord an Additional Expansion Notice
as to such Additional Expansion Premises on or before the date which is thirty
(30) days after receipt of the Early Availability Notice, the time of such
exercise being of the essence.


37.3 Lease of Additional Expansion Premises. If Tenant timely and properly
delivers an Additional Expansion Notice as to any Additional Expansion Premises
during the applicable Additional Expansion Exercise Period, then, subject to
Section 37.4 below, Landlord shall lease the applicable Additional Expansion
Premises to Tenant on the terms and conditions set forth in this Lease including
the same Expiration Date, provided, however, that (a) the Base Rent (per
Rentable Square Foot) shall he one hundred percent (100%) of the Fair Market
Rent as agreed to by Landlord and Tenant (or, if Landlord and Tenant are unable
to agree upon the Fair Market Rent within fifteen (15) days after delivery of
the Additional Expansion Notice, as determined in accordance with Sections 3.2.4
through 3.2.7); (b) any monetary concessions (including rent abatement, moving
allowances and tenant improvement allowances) affecting the rental rate shall be
determined in accordance with Sections 3.2.4 through 3.2.7 and adjusted on a
straight line basis to reflect the remaining length of the term; (c) the
Additional Expansion Premises shall be delivered in its then existing "as is"
condition, without obligation on the part of Landlord to make any repairs or
construct any improvements to the Additional Expansion Premises in connection
with Tenant's contemplated use, or to demolish existing improvements therein,
and Tenant shall be responsible for the construction of any tenant improvements
for the applicable Additional Expansion Premises, which tenant improvements
shall be considered an Alteration subject to the terms
and conditions of Article 10 above (but shall be considered Tenant Improvements
for purposes of Articles 12 and 14 above); (d) if at the time of the delivery of
the Additional Expansion Notice Tenant has deposited or is obligated to deposit
a Letter of Credit under Article 26, the required Letter of Credit Amount
pursuant to Article 26 shall increase by an amount equal to the equivalent of
six months of Base Rent for the applicable Additional Expansion Premises
(without regard to any rent abatement or rent concessions); (e) Landlord shall
deliver possession of the applicable Additional Expansion Premises to Tenant
within thirty (30) days after the expiration date or early termination of the
applicable Initial Third Party Lease; and (f) Tenant shall commence paying Base
Rent with respect to the applicable Additional Expansion Premises on the earlier
to occur of (i) the date which is three (3) months after Landlord delivers
possession of the applicable Additional Expansion Premises to Tenant and (ii)
the date Tenant commences business operations in any portion of the applicable
Additional Expansion Premises to Tenant.


37.4 Conditions of Exercise.


37.4.1 Expiration Date of Initial Third Party Lease Subsequent to Expiration
Date of this Lease. Tenant shall not have the right to exercise an Additional
Expansion Option as to any Additional Expansion Premises for which the Initial
Third Party Lease expires One date after the Expiration Date hereunder unless
Tenant shall have exercised its Extension Option to extend the Lease Term prior
to the expiration of the applicable Additional Expansion Exercise Period.


37.4.2 Defaults. If at the time the Additional Expansion Notice is exercised by
Tenant, any monetary or material non-monetary Event of Default by Tenant under
this Lease exists, LandLord shall have no obligation to recognize the Additional
Expansion Notice as a valid exercise of Tenant's rights to expand the Premises
under this Article 37. If, after Tenant's exercise of its Additional Expansion
Option and prior to the date upon which possession of the Additional Expansion




--------------------------------------------------------------------------------




Premises is to be delivered to Tenant, any monetary or material non-monetary
Event of Default by Tenant under this Lease exists, Landlord shall have, in
addition to all of Landlord's other rights and remedies provided in this Lease,
the right (but not the obligation) to terminate Tenant's rights under this
Article 37, and in such event Landlord shall not be required to deliver
possession of the Additional Expansion Premises to Tenant.


37.4.3 Previous Contraction. If at the time the Additional Expansion Notice is
exercised, Tenant has exercised its Contraction Option pursuant to Section 3.3,
Landlord shall have no obligation to recognize the Additional Expansion Notice
as a valid exercise of Tenant's rights to expand the Premises under this Article
37 to the extent that, pursuant to Section 3.3.2(b), the rights of Tenant to
expand the Premises pursuant to this Article 37 automatically terminated upon
the exercise of the Contraction Option.


37.4.4 Occupancy. If at any time Tenant occupies less than three (3) full floors
within the Premises, the rights of Tenant pursuant to this Article 37 shall
automatically terminate and be of no further force or effect. For purposes of
calculating the foregoing occupancy requirement, any short term sublease of two
(2) full floors within the Premises or less, for a term of two (2) years or less
shall be disregarded in determining Tenant's occupancy. In no event shall any
subsequent increase in Tenant's occupancy following such termination result in a
reinstatement of the rights under this Article 37.


37.4.5 Termination. If not earlier terminated, the rights of Tenant pursuant to
this Article 37 shall automatically terminate and be of no further force or
effect as to each Additional Expansion Premises and the Additional Expansion
Option as to such Additional Expansion Premises shall be of no further force and
effect at 12:01 a.m. (Pacific Time) on the date which is four hundred forty nine
(449) days prior to the expiration date of the such Initial Third Party Lease.


37.5 Letter of Credit Amendment. Within ten (10) business days following the
determination of Fair Market Rent as to any Additional Expansion Notice for
which Tenant has delivered an Additional Expansion Notice, Tenant shall deliver
a replacement or amended Letter of Credit to Landlord in the form required by
Article 26 reflecting the increase required under Section 37.3(d) upon exercise
of an Additional Expansion Option to the extent Tenant has deposited or is
obligated to deposit a Letter of Credit under Article 26. If Tenant shall fail
to increase the amount of the Letter of Credit, Landlord shall have, in addition
to all of Landlord's other rights and remedies provided in this Lease, the right
to terminate Tenant's rights under this Article 37, and in such event Landlord
shall not be required to deliver the Additional Expansion Premises to Tenant.


37.6 Amendment to Lease. If Tenant leases any Additional Expansion Premises
pursuant to this Article 36, Landlord shall prepare, subject to Tenant's
reasonable approval thereof, and Tenant shall promptly execute all amendment to
this Lease to add any applicable Additional Expansion Premises to the Premises
on the terms and conditions set forth in this Article 37.


37.7 Rights Personal to Tenant. Tenant's Additional Expansion Option pursuant to
this Article 37 is personal to, and may be exercised only by, the Original
Tenant (or its Permitted Assignee). If Tenant shall assign this Lease (other
than to a Permitted Assignee), then immediately upon such assignment, Tenant's
Additional Expansion Option pursuant to this Article 37 shall simultaneously
terminate and be of no further force or effect. No assignee (other than a
Permitted Assignee) or subtenant shall have any right to lease the Additional
Expansion Premises pursuant to this Article 37.


Signatures follow on next page.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease as of the Lease Date.


LANDLORD:


680 FOLSOM OWNER, LLC,
a Delaware limited liability company


By:    680 Folsom, LLC,
a Delaware limited liability company
Its: Sole Member


By:     TMG Folsom, LLC,
a Delaware limited liability company
Its: Manager


By:     TMG Partners,
a California corporation
Its: Managing member


By: /s/ [ILLEGIBLE]
Name:
Its: Chief Executive Officer




TENANT:


RIVERBED TECHNOLOGY, INC.,
a Delaware corporation


By: /s/ Jerry M. Kennelly
Name: Jerry M. Kennelly
Its: Chief Executive Officer




--------------------------------------------------------------------------------














[ex101680folsomlease093.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease094.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease095.jpg]










--------------------------------------------------------------------------------




[ex101680folsomlease096.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease097.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease098.jpg]


















--------------------------------------------------------------------------------




EXHIBIT B-1
RULES AND REGULATIONS


1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent; which consent shall not be unreasonably withheld or delayed.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Upon the termination of this Lease, Tenant shall return to Landlord all keys,
either furnished to, or otherwise procured by, Tenant, together with security
codes for security systems installed by Tenant in accordance with the Lease. If
any keys furnished by Landlord are lost, Tenant shall pay to Landlord the cost
of replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.


2. All doors of the Premises opening to public corridors shall he kept closed at
all times except for normal ingress and egress to the Premises. The doors of the
Premises shall be closed and securely locked at such time as Tenant's employees
leave the Premises.


3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during hours of the day other than Building Standard
Hours. Any tenant, its agents, employees, contractors, invitees or guests, or
any other persons entering or leaving the Building at any time other than
Building Standard Hours may be required to sign the Building register or card
access the Building. Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building. Landlord will furnish, at Tenant's sale cost and
expense, passes to persons for whom Tenant requests same in writing. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Neither Landlord nor any
Indemnitees shall be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person.


4. Landlord shall in all cases retain the right to control and prevent access to
the Project of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation and interests of the Project
and its tenants. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Project during
the continuance thereof by any means it deems appropriate for the safety and
protection of life and property, including closing entrances to the Project.


5. No furniture, large equipment or other large items will be received in the
Building or carried up or down in the elevators, except between such hours, in
such specific elevator and by such personnel as shall be approved by Landlord in
Landlord's reasonable discretion. The freight elevator shall be available for
use by Tenant, subject to such reasonable scheduling as Landlord shall deem
appropriate. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, supplies, furniture or other property
brought into the Project and also the times and manner of moving the same in and
out of the Building. Heavy objects shall, if considered necessary by Landlord,
stand on wood strips of such thickness as is necessary to properly distribute
the weight of such objects. Landlord will not be responsible for loss of or
damage to any such property from any cause, and all damage done to the Project
by moving or maintaining Tenant's property shall be repaired at the expense of
Tenant.


6. The requirements of Tenant will be attended to only upon application by
telephone or in person at the management office for the Building or at such
office location designated by Landlord.


Employees of Landlord shall not perform any work or do anything outside their
regular duties unless
under special instructions from Landlord.


7. Tenant shall not disturb, solicit, peddle, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents of Landlord to prevent
same.


8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose agents, employees, contractors, invitees or
guests shall have caused same.


9. Tenant shall not permit the use or the operation of any coin operated
machines on the Premises, including, without limitation, vending machines, video
games, pinball machines, or pay telephones without the prior written consent of
Landlord.


10. Tenant shall not use, keep or permit to be kept in or on the Premises, the
Building or the Project any kerosene, gasoline




--------------------------------------------------------------------------------




or other inflammable or combustible fluid, chemical, substance or material,
except [or ordinary cleaning and office supplies (such as, toner and ink
cartridges). Tenant shall not use, keep or permit to be used or kept in or on
the Premises, the Building or the Project any foul or noxious gas or substance.


11. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.


12 Tenant shall not throw anything out of doors, or windows or down passageways.


13. Tenant shall not bring into or keep within the Project any animals (except
for guide dog." comfort animals, and assistance dogs for visually impaired or
other disabled persons as are expressly required to be permitted by Applicable
Law), birds, aquariums, or, except in areas designated by Landlord, bicycles or
other vehicles.


14. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for lodging. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors.


15. Except with the prior consent of Landlord, Tenant shall not sell, or permit
the sale from the Premises of, or use or permit the use of any Common Area
adjacent to the Premises for the sale of, newspapers, magazines, periodicals,
theatre tickets or any other goods, merchandise or service, nor shall Tenant
carry on, or permit or allow any employee or other person to carry on, business
in or from the Premises for the service or accommodation of occupants of any
other portion of the Project, nor shall the Premises be used for manufacturing
of any kind, or for any business or activity other than the specifically
provided for in the Lease.


16. Tenant, its agents, employees, contractors, invitees and guests shall not
loiter in or on the entrances, corridors, sidewalks, lobbies, courts, halls,
stairways, elevators, vestibules or any Common Areas for the purpose of smoking
tobacco products or for any unlawful purpose, nor in any way obstruct such
areas, and shall use them only as a means of ingress and egress for the
Premises.


17. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls


18. Tenant shall store all its trash and garbage within the interior of the
Premises until daily removal of same by Tenant to such location in the Project
as may he designated from time to time by Landlord. No material shall be placed
in the trash boxes or receptacles if such material is if such nature that it may
not be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in the City and County of San Francisco without
violation of any Applicable Law governing such disposal. All trash, garbage and
refuse disposal shall be made only through entry-ways and elevators provided for
such purposes at such times as Landlord shall designate.


19. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established in good faith by Landlord or established
by any governmental agency.


20. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, and while in the Project and outside of the Premises,
shall be subject to and under the control and direction of the property manager
(but not as an agent or servant of such manager or of Landlord), and Tenant
shall be responsible for all acts of such persons.


21. No awnings, canopies or other projection of any kind shall be attached to
the outside walls of the Building. No curtains, blinds, shades or screens of any
kind shall be attached to or hung in, or used in connection with, any window or
door of the Premises other than Landlord standard window coverings.


22. All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord. Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened without the prior written
consent of Landlord.


23. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord consistent with the Lease
and the Rules and Regulations.


24. Tenant must comply with any non-smoking ordinance adopted by any applicable
governmental authority.




--------------------------------------------------------------------------------






25. Tenant hereby assumes all responsibility for the protection of Tenant and
its agents, employees, contractors, invitees and guests, and the property
thereof, from acts of third parties, including keeping doors locked and other
means of entry to the Premises closed, whether or not Landlord complies with the
provisions of Section R.2 of the Lease. Tenant further assumes the risk that any
safety and security devices, services and programs which Landlord is obligated
to provide may not be effective, or may malfunction or be circumvented by an
unauthorized third party, and Tenant shall, in addition to its other insurance
obligations under this Lease, obtain its own insurance coverage to the extent
Tenant desires protection against losses related to such occurrences. Tenant
shall cooperate in any reasonable safety or security program developed by
Landlord or required by Applicable Law.


26. All office equipment of any electrical or mechanical nature that may create
unusual vibration or noise, or which unreasonably interferes with the quiet
enjoyment of other tenants in the Building may be placed in the Premises only
subject to Landlord's consent, which shall not be


unreasonably withheld, and if given, may be conditioned upon Tenant's agreement
to place such equipment in settings designated by Landlord, to absorb or prevent
any vibration, noise or annoyance.


27. Tenant shall not use, in any part of the Premises or in the public halls of
the Building, any hand trucks except those equipped with rubber tires and rubber
side guards.


28. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.


29. No tenant shall use or permit the use of any portion of the Premises tor
living quarters, sleeping apartments or lodging rooms.


30. Landlord reserves the right at any time to change or rescind anyone or more
of these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord's good faith judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Area, the Second Floor Terrace and the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein, as set forth in the Lease. No waiver of any of
the Rules or Regulations shall prevent Landlord from thereafter enforcing any
such Rules or Regulations against tenants of the Building.








--------------------------------------------------------------------------------




EXHIBIT B-2


ROOFTOP RULES


This Exhibit is attached to and forms a part of the Lease dated January 31, 2012
(the "Lease"), by and between 680 Folsom Associates LLC, a Delaware limited
liability company("Landlord"), and Riverbed Technology, Inc., a Delaware
corporation ("Tenant"), pertaining to certain premises located at 680 Folsom,
San Francisco, California. The capitalized terms used without being defined in
this Exhibit B-2 shall have the meanings given them in the Lease. The provisions
of this Exhibit shall prevail
over any inconsistent or conflicting provisions of the Lease.


1. Roof Area. Tenant shall accept the License Area and Cable Path in their
condition and "as-built" configuration existing on the date of Lease. Landlord
has made no representations or promise as to the suitability or effectiveness of
any part of the roof for Tenant's proposed use, or as to any Applicable Laws
relating to Tenant's proposed use, or as to the condition of (or alteration or
improvement of) the License Area or the Cable Path.


2. Rooftop Installation Work. Installation of the Equipment ("Rooftop
Installation Work") must be performed in a good and workmanlike manner and in
accordance with all Applicable Laws, and shall be subject to: (a) obtaining
Landlord's prior written approval of plans and specifications, which approval
shall not be unreasonably withheld, conditioned or delayed, and Tenant
acknowledges and agrees that, without limiting the generality of the foregoing,
it shall be reasonable for Landlord to disapprove any Equipment if it exceeds
roof load limitations,or if it exceeds the height of the roof parapet; (h)
obtaining Landlord's prior written approval of Tenant's contractor for the
Rooftop Installation Work, and such contractor must provide evidence of
insurance reasonably satisfactory to Landlord prior to commencing work in or
about the Building; and (c) all additional requirements under the Lease that
apply to Alterations by Tenant. .In addition, Landlord may impose screening or
other requirements to minimize the visibility of the Equipment. The plans and
specifications for the Equipment shall include the design, size and features
thereof and mounting structure, floor and power load requirements, cabling
installations, the means of affixing or mounting the Equipment, and the means of
connecting the Equipment to the Building's electrical system and to the interior
of the Premises. The giving of any approval by Landlord shall not eliminate any
of Tenant's obligations under the Lease, including Tenant's obligation to obtain
all required permits and to comply with all Applicable Laws. The failure of
Tenant to obtain such permits or any other governmental approvals relating to
the Equipment shall not release Tenant from any of its obligations under the
Lease. Tenant shall pay to Landlord all of Landlord's actual out-of-pocket costs
incurred in connection with the review and approval of the plans and
specifications within thirty (30) days after receipt of an invoice therefor.


3. General Requirements. In addition to the applicable provisions of the Lease,
Tenant's use of the roof of the Building is subject to the following general
requirements:


(a) Tenant shall provide Landlord with reasonable advance notice prior to
commencing installation of the Equipment or other work on or to the Equipment
from time to time, and agrees to afford Landlord the opportunity to be present
for all such work, provided that only subsequent notice within a reasonable time
shall be required in the case of an emergency that presents an immediate danger.
Tenant shall reimburse Landlord for the reasonable cost of any Landlord
representative being present for the performance of such work within thirty (30)
days after receipt of an invoice therefor.


(h) After the initial installation of any Equipment, Tenant shall not make any
material alteration, addition or improvement thereto, without first obtaining
Landlord's prior written approval; and any such material alterations, additions
or improvements shall be subject to all the conditions and restrictions that
apply to the original Equipment, including the requirement that Tenant furnish
Landlord with detailed plans and specifications relating to the proposed
alterations, additions or
improvements.


(c) Landlord shall allow Tenant full access to the roof for the purposes of
installation, maintenance and repair of the Equipment during Building Standard
Hours upon Tenant's reasonable advance request, subject to reasonable rules and
restrictions of Landlord.


(d) Tenant, at its expense, shall at all times keep the Equipment in good order,
condition and repair, and the Equipment location and the areas immediately
surrounding same neat and clean. With respect to all operations relating to the
Equipment, Tenant shall conduct its business and control other Tenant Parties in
such manner as not to create any nuisance,or interfere with, annoy or disturb
Landlord in its operation of the Building.






--------------------------------------------------------------------------------




4. Services. Tenant shall be responsible for the cost of supplying electricity
to the Equipment, including electricity usage, installation, maintenance and
repair of any Connections and of any separate meter required by Landlord.
Electric usage shall be determined, at Landlord's option, either (a) by meter
installed by Landlord at Tenant's sole cost and expense, or (b) by Landlord's
reasonable estimate based upon the quantity of use by Tenant, the manufacturer's
specifications for electrical usage of the Equipment and any other relevant
factors. Tenant shall pay Landlord monthly, within thirty (30) days after being
billed therefor, for all electricity used by Tenant or any Tenant Parties in
connection with the operation of the Equipment.


5. Roof Damage. Tenant shall, at Tenant's sole cost and expense, protect the
roof from damage, and shall perform all installations, repairs and maintenance
and use the roof in a manner so as to keep in full force and effect any warranty
concerning the roof. In all cases, Tenant shall use the roofing contractor
designated by Landlord to perform any roof penetration or other work that may
affect the integrity of the roof or the roof warranty. Any damage to the roof or
any other portion of the Building resulting from Tenant's installation,
operation, use, maintenance or removal of the Equipment, including leakage,
water damage or damage to the roof membrane, shall be repaired by Landlord at
Tenant's sole cost and expense; provided, that, the costs to he paid for the
services and materials necessary for the repairs shall not materially exceed the
competitive cost for such services and materials rendered by contractors with
the required skill, competence and experience to perform such repairs. Tenant
shall reimburse Landlord for any costs and expenses so incurred by Landlord
within thirty (30) days after Landlord's written request and copies of invoices
therefor.


6. Compliance With Applicable Requirements. Tenant, at its sole cost and
expense, shall comply with all Applicable Laws relating to the installation,
maintenance, operation, use and removal of the Equipment. Without limiting the
generality of the foregoing, Tenant, at its sole cost and expense, shall be
responsible for obtaining, if required, any building permits, and any licenses
or permits which may be required by the Federal Communications Commission (FCC),
the Federal Aviation Administration (FAA) or any other governmental authority
having jurisdiction over the Equipment or the Building and shall provide copies
of the same to Landlord. If necessary, Landlord agrees reasonably to cooperate
with Tenant, at Tenant's sole cost and expense, to obtain any appropriate
licenses or permits.


7. Radio Frequency Emitting Equipment. To the extent Tenant is operating radio
frequency (RF) emitting equipment on the roof of or inside the Building, Tenant
shall cooperate generally with Landlord and other carriers such that the
Building's rooftop shall be and remain in compliance with all rules and
regulations of the U.S. Occupational Safety and Health Administration ("OSHA")
and the FCC relating to guidelines for human exposure to radio frequency or
electromagnetic emission levels, as may be issued from time to time, including
the rules and regulations adopted in FCC document OET 65 (which rules and
regulations have also been adopted by OSHA). If Landlord in its reasonable
judgment believes that the Equipment, either by itself or in conjunction with
other equipment in or on the Building, may exceed permitted emission levels,
then Tenant shall (a) promptly upon Landlord's written request, at Tenant's sale
cost and expense, deliver to Landlord a reasonably acceptable certification or
survey report demonstrating that the Building's rooftop is in compliance with
all applicable FCC and OSHA rules and regulations (a "Rooftop Survey"), and (b)
to the extent Tenant's equipment or the operation thereof directly or indirectly
causes the Building's rooftop (or any section thereof) not to be in compliance
with such rules and regulations, promptly remedy any such non-compliance in
accordance with Landlord's reasonable directions and at Tenant's sale cost and
expense. If Tenant (i) relocates or makes any change to the Equipment or (ii)
makes any change to any equipment or operation thereof that directly or
indirectly affects the operation of the Equipment, Landlord may, at its option,
require that a new Rooftop Survey be conducted at Tenant's sale cost and expense
by a firm approved by Landlord in its reasonable discretion.


8. Temporary Removal; Relocation. Tenant, at its sale expense, shall remove or
relocate the Equipment on a temporary basis and upon fifteen (15) days' written
notice from Landlord at any time Landlord reasonably determines such removal or
relocation is reasonably necessary or appropriate for the expeditious repair,
replacement, alteration, improvement or additions to or of the roof or any area
of the Cable Path, or to access any such areas for Project needs. In addition,
Landlord reserves the right to require that the Equipment be permanently
relocated on not less than forty five (45) days' prior written notice, to
another location on the roof as Landlord shall reasonably designate.


9. Termination; Equipment As Property of Tenant, Upon the expiration or earlier
termination of the Lease, Tenant shall immediately cease using the License Area
and Cable Path and shall, at its own cost and expense, remove the Equipment and
restore the License Area and areas affected by the cabling installations to the
condition in which they were found prior to the installation of the Equipment,
reasonable wear and tear excepted. The Equipment shall be considered personal
property of Tenant; provided, however, if Tenant fails to remove the Equipment
within thirty (30) days following the expiration or earlier termination of the
Lease, it shall be deemed abandoned and may be claimed by Landlord or removed
and disposed of by Landlord at Tenant's expense.






--------------------------------------------------------------------------------




10. Landlord Exculpation. Without limiting the provisions of Section 16.1 of the
Lease, Tenant assumes full responsibility for protecting from theft or damage
the Equipment and any other tools or equipment that Tenant may use in connection
with the installation, operation, use, repair, maintenance or removal of the
Equipment, assumes all risk of theft, loss or damage, and waives all Claims with
respect thereto against Landlord and the other Indemnitees, including any Claims
caused by any active or passive act, omission or neglect of any Indemnitee or by
any act or omission for which liability without fault or strict liability may be
imposed, except only, with respect to any Indenmitee, to the extent such injury,
death or damage is caused by the gross negligence or willful misconduct of such
Indemnitee and not covered by the insurance required to be carried by Tenant
under the Lease or except to the extent such limitation on liability is
prohibited by Applicable Laws. Further, in no event shall Landlord or any
Indemnitees be liable under any circumstances for any consequential damages or
for injury or damage to, or interference with, Tenant's business, including loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, resulting from damage to or any failure or
interruption of use of the Equipment, however occurring.


11. Insurance. Tenant shall cause the insurance policies required to be
maintained pursuant to Article 14 of the Lease to cover the Equipment and any
Claims arising in connection with the presence, use, operation, installation,
repair, maintenance, or removal of the Equipment.






--------------------------------------------------------------------------------




EXHIBIT C


WORK LETTER


THIS WORK LETTER is attached to and forms a part of the Lease dated as of
January 31, 2012 (the "Lease"), by and between 680 Folsom Owner LLC, a Delaware
limited liability company ("Landlord"), and Riverbed Technology, Inc., a
Delaware corporation ("Tenant"), pertaining to certain premises located at 680
Folsom Street, San Francisco, California. Except where clearly inconsistent or
inapplicable, the provisions of the Lease are incorporated into this Work
Letter, and capitalized terms used without being defined in this Work Letter
shall have the meanings given them in the Lease.


The purpose of this Work Letter is to set forth the respective responsibilities
of Landlord and Tenant with respect to (i) the design and construction of all
alterations, additions and improvements that Tenant may deem necessary or
appropriate to prepare the Premises for initial occupancy by Tenant under the
Lease and (ii) Landlord's completion of Landlord's Work (as defined herein).
Such alterations, additions and improvements to the Premises (other than
Landlord's Work) are referred to in this Work Letter as the "Tenant
Improvements," and the work of constructing the Tenant Improvements is referred
to as the "Tenant Improvement Work."


Landlord and Tenant agree as follows:


1. Landlord's Work.


1.1 Core and Shell Improvements. Landlord, at its cost, shall perform or cause
to be performed the core and shell improvements to the Building described in
Schedule 1 attached hereto (the "Core and Shell Improvements") in a good and
professional manner and substantially in accordance with the plans and
specifications listed on Schedule 2 (the "Building Plans"). In addition to the
improvements described in Schedule 1, Core and Shell Improvements shall include
the abatement, remediation and/or removal to the extent required by, and in
accordance with, Environmental Laws of Hazardous Materials located in the
Building and either known to Landlord as of the commencement of the Core and
Shell Improvements or discovered by Landlord while Landlord is performing the
Core and Shell Improvements. For purposes of this Section 1.1, Hazardous
Materials "known to Landlord" as of the commencement of the Core and Shell
Improvements shall be the Hazardous Materials identified in the Asbestos, Lead
Paint and Materials, and Polychlorinated Biphenyl Ballast Abatement Oversight
Report dated August 29, 2008 prepared by PES Environmental, Inc. and all other
reports pertinent to the Premises listed therein (the "PES Final Report") (a
copy of which has been provided to Tenant) requiring abatement, remediation
and/or removal. As provided in Section 3.9, the failure of Landlord to cause the
abatement, remediation or removal of the Hazardous Material to the extent
required by Environmental Laws and as more fully described in the PES Final
Report shall be a Landlord Delay. The discovery of Hazardous Materials during
the performance of Landlord's Work as an unforeseen condition and the subsequent
abatement, remediation and/or removal of such Hazardous Materials to the extent
required by Environmental Laws shall be a Force Majeure Event.


1.2 Warm Shell Improvements. Landlord, at its cost, shall perform or cause to be
performed the improvements to the Premises described in Schedule 3 attached
hereto (the "Warm Shell Improvements") in a good and professional manner and
substantially in accordance with the Building Plans to the extent covering the
Warm Shell Improvements. The work of constructing the Core and Shell
Improvements and the Warm Shell Improvements is sometimes referred to as
"Landlord's Work." The improvements to the Building required to be Substantially
Complete (as defined below) to permit Tenant to commence the Tenant Improvement
Work consists of (a) the Warm Shell Improvements, (b) the plumbing system, fire
protection system, the HVAC system, direct digital controls system, and the
electrical system of the Core and Shell Improvements installed to the point at
which such systems provide service to the Premises; (c) the exit stairs and
either a freight elevator or temporary construction lift providing access to the
Premises, and (d) the curtain wall installed to at least three floors above the
Premises (collectively referred to as the "Required Base Building
Improvements").


1.3 Modification of Building Plans. Landlord may make revisions from time to
time to the Building Plans to the extent affecting only the Core and Shell
Improvements, including those that may be required by city officials or
inspectors to comply with code rulings or interpretations, so long as the Core
and Shell Improvements, when constructed will be collectively comparable in
appearance, design, efficiency, and quality to the improvements described in
Schedule 2. Landlord promptly shall notify Tenant in writing of any changes to
the Building Plans for the Core and Shell Improvements to the extent such
changes are required by city officials or inspectors. Landlord shall not make
any revisions to the Building Plans to the extent affecting the Warm Shell
Improvements without the prior written approval of Tenant, which approval shall
not be unreasonably withheld, conditioned or delayed.


1.4 Substantial Completion of Required Base Building Improvements.




--------------------------------------------------------------------------------




1.4.1 Substantial Completion. Landlord shall use commercially reasonable efforts
to cause the Required Base Building Improvements to be Substantially Complete on
or before February 1, 2014, subject to Force Majeure Events and Tenant Delays.
Landlord will give Tenant at least thirty (30) days' prior written notice of the
date on which the Required Base Building Improvements are anticipated to be
Substantially Complete (the "Substantial Completion Date"). "Substantially
Complete" or "Substantial Completion" shall mean that the Required Base Building
Improvements have been substantially completed in accordance with the Building
Plans and, with respect to the Warm Shell Improvements only, completed in
accordance with the Building Plans except for minor omissions, mechanical
adjustments and items of the type customarily found on an architectural
punchlist that will not interfere with or delay completion of the Tenant
Improvements ("Punchlist Items"). Landlord and Tenant shall then 'mange a
mutually convenient time, no later than five (5) business days after the
anticipated Substantial Completion Date specified in Landlord's notice, for
Tenant and/or Tenant's Architect (as defined below) and Landlord and/or
Skidmore, Owings and Merrill ("Landlord's Architect") to conduct a walk-through
inspection of the Warm Shell Improvements. During the inspection, Landlord's
Architect shall compile a list of the Punchlist Items yet to be completed, which
list shall be reviewed and approved by Tenant's Architect, with such approval
not to be unreasonably withheld, conditioned or delayed. If Tenant or Tenant's
Architect shall fail to inspect the Warm Shell Improvements within five (5)
business days after the Substantial Completion Date specified in Landlord's
notice, the Warm Shell Improvements shall be deemed completed and satisfactory
in all respects, and the Substantial Completion Date shall be the date set forth
in Landlord's notice. Landlord's failure to have Substantially Completed the
Required Base Building Improvements by February 1,2014, subject to Force Majeure
Events and Tenant Delays, shall be governed by the provisions of Section 2.2 of
the Lease.


1.4.2 Punchlist Items. Landlord shall use commercially reasonable efforts to
complete the Punchlist Items for the Warm Shell Improvements within thirty (30)
days following the inspection or 'such longer period as Landlord and Tenant
shall reasonably agree is appropriate.


1.4.3 Tenant Delay in Substantial Completion. Notwithstanding anything to the
contrary contained in the Lease, if the Substantial Completion Date is delayed
by reason of Tenant Delay, the Lease Commencement Date shall be the date the
Required Base Building Improvements would have been Substantially Complete
absent any Tenant Delay. "Tenant Delay" shall mean any delay in the Substantial
Completion of the Required Base Building Improvements that is caused by or is
attributable to: (a) Tenant's failure to submit information or give
authorizations or approvals or perform any other obligations of Tenant under
this Work Letter or the Lease, (b) any changes in the Warm Shell Improvements
required by Tenant's Approved Construction Drawings (including delays resulting
from investigation of the estimated cost or delay associated with a proposed
change but not including any changes necessary to cause the Building Systems to
be operational and in good condition or to correct violations of the Core and
Shell Improvements with Applicable Laws), (c) any entry onto the Project by
Tenant or Tenant's Agents, (d) Tenant's failure to act reasonably where Tenant
is required to act reasonably under the terms of this Work Letter, and (e) any
other act or omission of Tenant or of any other Tenant Party which materially
interferes with Landlord's ability to perform the Required Base Building
Improvements. Tenant shall reimburse Landlord for any and all actual additional
costs incurred by Landlord arising out of or in any way related to the Tenant
Delays and Tenant hereby releases Landlord from and against any and all
liability arising out of or in any way related to such Tenant Delays. Except for
any Tenant Delay described in clause (a) above, no Tenant Delay shall be deemed
to have occurred unless Landlord gives Tenant prior written notice or written
notice within five (5) business days
after the occurrence, as may be reasonable under the circumstances, specifying
the claimed reasons for such Tenant Delay, and Tenant shall fail to correct or
cure such Tenant Delay within two (2) business day.


1.5 Compliance with Applicable Laws. Landlord's Work shall comply in all
material respects with all Applicable Laws (as applied and interpreted as of the
applicable Permit application date). If any of the Tenant Improvements that are
not consistent with general business office improvements result in a requirement
under Applicable Laws that changes or modifications are required to be made to
the Warm Shell Improvements (the "Legal Compliance Work"), Landlord agrees to
perform such Legal Compliance Work; provided, however, that Tenant shall, within
thirty (30) days following receipt of invoices therefor, reimburse Landlord for
the costs and expenses incurred by Landlord in performing the Legal Compliance
Work, and any delay in the Substantial Completion Date resulting from such Legal
Compliance Work shall constitute a Tenant Delay. As provided in Section 2.2
below, Landlord may withhold approval of any Tenant Improvements which trigger
the necessity under Applicable Laws to perform Legal Compliance Work to the Core
and Shell Improvements. Notwithstanding the foregoing, prior to commencing any
Legal Compliance Work, Landlord shall notify Tenant of the nature and estimated
cost of such work and the impact of performing such Legal Compliance Work on the
construction schedule for Landlord's Work. Tenant shall have the right, within
five (5) business days after receipt of Landlord's notice, to modify Tenant's
plans so as to eliminate the necessity for performance of the Legal Compliance
Work; provided, however, that any delay resulting from such modification shall
constitute a Tenant Delay.


1.6 Substantial Completion of Core and Shell Improvements other than Required
Base Building Improvements.




--------------------------------------------------------------------------------




Landlord shall use commercially reasonable efforts to cause the remaining
Landlord's Work not included as part of the Required Base Building Improvements
to be substantially completed on or before August 1, 2014, subject to Force
Majeure Events and Tenant Delays.


2. Design of the Tenant Improvements.


2.1 Tenant's Architect and Tenant's Engineers. Tenant shall retain an architect
("Tenant's Architect") to design the Tenant Improvements and prepare the Space
Plan and Final Working Drawings (as defined in Section 2.2) which Tenant's
Architect shall be subject to Landlord's approval, which shall not be
unreasonably withheld, conditioned or delayed. Tenant shall retain such
engineers ("Tenant's Engineers") to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
life safety, sprinkler and code compliance work, which Tenant's Engineers shall
be subject to Landlord's approval, which shall not be unreasonably withheld,
conditioned or delayed. In the alternative, Tenant shall have the right to
select a design-build option for the mechanical, electrical, plumbing, fire
sprinkler and fire life safety components of the Tenant Improvements.


2.2 Design of the Tenant Improvements.


2.2.1 Space Plan. Prior to March 1,2013, Tenant shall furnish Landlord with
Tenant's final space plan for the Premises ("Space Plan"). The Space Plan shall
be prepared by Tenant's Architect and shall show locations of all proposed
improvements, including partitions, cabinetry, equipment and fixtures, and shall
specify the location of any proposed structural floor penetrations, the location
and extent of floor loading in excess of Building capacity, if any, any special
HVAC requirements, the location and description of any special plumbing
requirements, and any special electrical requirements. In addition, the Space
Plan shall show telephone and telecommunications facilities, and computer and
electronic data facilities. Landlord may request clarification or more specific
drawings for special use items not included in the Space Plan. Landlord shall
approve or disapprove the Space Plan by written notice given to Tenant within
ten (10) business days after receipt of the Space Plan. Landlord shall not
unreasonably withhold or condition its approval of the Space Plan, provided
that, without limiting the generality of the foregoing, Landlord shall be
entitled to withhold its consent to the Space Plan if, in Landlord's good faith
judgment, anyone or more of the following conditions exist: (a) the proposed
Tenant Improvements will adversely affect the exterior appearance of the
Building; (b) the proposed Tenant Improvements may impair the structural
strength of the Building, adversely affect any Building Systems or materially
adversely affect the value of the Building; (c) the proposed Tenant Improvement
Work would trigger the necessity under Applicable Laws or otherwise for work to
be performed outside the Premises or to the Core and Shell Improvements; or (d)
the proposed Tenant Improvements are not consistent with general business office
improvements. If Tenant's proposed interior partitioning or other aspects of the
Tenant Improvement Work will, in Landlord's good faith judgment, require changes
or alterations to the structure, the fire protection sprinkler system, the HVAC
system or other Building Systems located outside of the Premises, and Landlord
approves such changes or alterations, such changes or alterations shall be made
at Tenant's expense. The Tenant Improvements shall comply with the minimum
standards described in Schedule 4 (as the same may be reasonably adjusted by
Landlord from time to time in a manner materially consistent with the
specifications set forth on Schedule 4 to reflect current conditions). If
Landlord disapproves the Space Plan, Landlord shall return the Space Plan to
Tenant with a detailed statement of Landlord's reasons for disapproval, or
specifying any required corrections and/or revisions. Landlord Representative
and Tenant Representative shall promptly make themselves available to discuss
and resolve any comments or revisions, and the Space Plan shall promptly be
revised by Tenant to incorporate any agreed upon changes. In the event the
parties cannot reach agreement and resolve all disputed matters relating to the
Space Plan, the parties shall continue to meet and confer and negotiate in good
faith to reach agreement on any disputed matters. Landlord shall approve or
disapprove of any revisions to the Space Plan by written notice given to Tenant
within ten (10) business days after receipt of such revisions. This procedure
shall be repeated until Landlord approves (or is deemed to have approved as
provided below) the Space Plan (as so approved, the "Approved Space Plan"). If
Landlord fails to respond in writing within ten (10) business days after a
submission of the Space Plan, Tenant may send a second notice to Landlord, which
notice must contain the following disclaimer in bold face, capitalized type:
"NOTICE --SECOND REQUEST FOR CONSENT PURSUANT TO SECTION 2.2.1 OF THE WORK
LETTER FOR THE 680 FOLSOM PREMISES --FAILURE TO TIMELY RESPOND WITHIN THREE (3)
BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE MAY RESULT IN DEEMED APPROVAL OF THE
SPACE PLAN FOR TENANT IMPROVEMENTS." If Landlord fails to respond in writing
within three (3) business days after delivery of such second notice, Tenant's
Space Plan last submitted shall be deemed approved by Landlord. Tenant shall
only be obligated to design and construct the Tenant Improvements to LEED
standards if compliance with LEED standards is required by Applicable Law.


2.2.2 Final Working Drawings. Prior to October 31, 2013, Tenant shall cause
Tenant's Architect and the Tenant's Engineers to prepare and submit for
Landlord's approval complete and detailed construction plans and specifications,




--------------------------------------------------------------------------------




including a fully coordinated set of architectural, structural, mechanical, fire
protection, electrical and plumbing working drawings for the Tenant Improvement
Work, in a form that is sufficiently complete to permit subcontractors to bid on
the work, obtain all required Permits (as defined in Section 1.4, below) and
commence construction (the "Final Working Drawings"); provided that, at Tenant's
option, the Final Working Drawings may be prepared in two phases on a "design
build" basis (first the architectural portion, then engineering drawings
consistent with the previously provided architectural drawings), provided
further that in such event both components shall be subject to Landlord's
approval in accordance with this Section 2.2.2. Tenant shall furnish Landlord
with four (4) copies signed by Tenant of such Final Working Drawings (or any
particular component thereof, if applicable). Landlord shall approve or
disapprove the Final Working Drawings by giving written notice to Tenant within
fifteen (15) business days after receipt thereof. Landlord shall not
unreasonably withhold or condition its approval of the Final Working Drawings,
provided that, without limiting the generality of the foregoing, Landlord shall
be entitled to withhold its consent to the Final Working Drawings for any of the
reasons specified in clauses (a) through (d) of Section 2.2.1 above, or if in
Landlord's good faith judgment, the Final Working Drawings are materially
inconsistent with, or do not conform to, the Approved Space Plan. If Landlord
disapproves the Final Working Drawings, Landlord shall return the Final Working
Drawings to Tenant with a detailed statement of Landlord's reasons for
disapproval and/or specifying any required corrections or revisions. Landlord
Representative and Tenant Representative shall promptly make themselves
available to discuss and resolve any comments or revisions, and the Final
Working Drawings shall promptly be revised by Tenant to incorporate any agreed
upon changes. In the event the parties cannot reach agreement and resolve all
disputed matters relating to the Final Working Drawings, the parties shall
continue to meet and confer and negotiate in good faith to reach agreement on
any disputed matters. Landlord shall approve or disapprove of any such revisions
to the Final Working Drawings within five (5) business days after receipt of
such revisions. This procedure shall be repeated until Landlord approves (or is
deemed to have approved as provided below) the Final Working Drawings (as so
approved, the "Approved Construction Drawings"). If Landlord fails to respond in
writing within fifteen (15) business days after the submission of the initial
set of Final Working Drawings or within (5) business days after a submission of
revisions to the Final Working Drawings, Tenant may send a second notice to
Landlord, which notice must contain the following disclaimer in bold face,
capitalized type: "NOTICE --SECOND REQUEST FOR CONSENT PURSUANT TO SECTION 2.2.2
OF THE WORK LETTER FOR THE 680 FOLSOM PREMISES --FAILURE TO TIMELY RESPOND
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE MAY RESULT IN DEEMED
APPROVAL OF TIlE FINAL WORK DRAWINGS FOR TENANT IMPROVEMENTS." If Landlord fails
to respond in writing within five (5) business days after delivery of such
second notice, the Final Working Drawings last submitted shall be deemed
approved by Landlord. Concurrent with the approval of the Final Working
Drawings, Landlord shall deliver a full and complete wet-stamped copy of the
path of travel and ADA compliance drawings for the Building to Tenant's
Architect. Tenant shall include provisions in its Design Professional Agreements
(as defined in Section 2.2.3) which expressly allow Landlord to use any and all
of the Approved Construction Drawings for the Tenant Improvements without any
additional cost or payment if the Lease is terminated subject to Landlord
agreeing to indemnify Tenant's Architect and Tenant's Engineers in question if
Landlord elects to use any of the Approved Construction Drawings without
retaining Tenant's Architect or Engineer for the portion of Tenant's Work
covered by the Design Profession Agreement in question.


2.2.3 No Liability. Upon completion of the Required Base Building Improvements,
Landlord shall provide to Tenant a set of the Building Plans. Tenant's Architect
shall be responsible for performing all necessary field measurements and
confirming the completeness and accuracy of the Building Plans.. Landlord's sole
interest in reviewing and approving the Space Plan and Final Working Drawings is
to protect the Building and Landlord's interests, and no such review or approval
by Landlord shall be deemed to (a) create any liability of any kind on the part
of Landlord, including, but not limited to, liability for design, engineering or
fitness for a particular purpose, or (b) constitute a representation on the part
of Landlord or any person consulted by Landlord in connection with such review
and approval that the Space Plan or Final Working Drawings are correct or
accurate, or are in compliance with any Applicable Laws or the requirements of
this Work Letter. Without limiting the foregoing, Tenant shall be responsible
for ensuring (i) that all elements of the design of the Final Working Drawings
comply with Applicable Laws and are otherwise suitable for Tenant's use of the
Premises, and (ii) that no Tenant Improvement materially impairs any Building
Systems or Landlord's ability to perform its obligations under this Work Letter
or the Lease, and Landlord's approval of the Final Working Drawings shall not
relieve Tenant from such responsibility. Further, if Landlord incurs any cost as
a result of any failure of the Final Working Drawings to comply with Applicable
Laws or as a result of any impairment of any Building Systems or of Landlord's
ability to perform its obligations under this Work Letter or the Lease resulting
from any defect in the Final Working Drawings, then Tenant, upon written notice
and request from Landlord, shall, at Landlord's option, either (1) assign to
Landlord any right Tenant may have under the Design Professional Agreements to
recover such cost from Tenant's Architect and/or Tenant's Engineers, as the case
may be, or (2) at Tenant's expense, use reasonable efforts to enforce such right
directly against Tenant's Architect and/or Tenant's Engineers, as the case may
be, for Landlord's benefit. As used herein, "Design Professional Agreements"
means the agreements between Tenant and Tenant's Architect and Tenant's
Engineers pursuant to which the Approved Construction Drawings have been or will
be prepared.






--------------------------------------------------------------------------------




2.2.4 Form of Submittals. All requests, responses, plans, specifications and
other materials submitted by Tenant or Landlord to the other pursuant to this
Section 2 shall be submitted in both hard copy and reasonably acceptable
reproducible, electronic format.


2.2.5 Modifications to Approved Space Plan and Approved Construction Drawings.
No material changes or modifications to the Approved Space Plan or the Approved
Construction Drawings (any of the foregoing, a "Plan Modification") shall be
made without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or conditioned. Landlord shall have five (5) business days
to review and notify Tenant of Landlord's approval or disapproval of a Plan
Modification. Landlord will not unreasonably withhold or condition its approval
of (a) any request by Tenant to amend or change the Approved Space Plan or the
Approved Construction Drawings, or (b) any change or amendment to the Approved
Construction Drawings that may be necessary to obtain any Permits or which may
be required by city officials or inspectors to comply with code rulings or
interpretations. Without limiting the generality of the foregoing, however,
Tenant acknowledges that it shall not be unreasonable for Landlord to withhold
consent to any Plan Modification if anyone of the circumstances listed in
clauses (a) through (d) of Section 2,2.1 of this Work Letter apply. Tenant may
make Plan Modifications to the Approved Construction Drawings and Landlord shall
not have any right to approve such Plan Modification to extent such Plan
Modification (x) is required by the City of San Francisco or other applicable
governmental body having jurisdiction over the Tenant Improvements, and (i) is
consistent with the design intent of the Approved Construction Drawings, and
(ii) will not cost more than Fifty Thousand Dollars ($50,000.00) per occurrence;
or (y) consists of minor field changes that (i) are consistent with the design
intent of the Approved Construction Drawings or required for the proper
execution of the Approved Construction Drawings, and (ii) will not materially
adversely affect the design, use, or operation of the Building or Tenant
Improvements. If Landlord fails to respond in writing within five (5) business
days after the submission of the Plan Modification or any revision to the Plan
Modification, Tenant may send a second notice 'to Landlord, which notice must
contain the following caption in bold face, capitalized type: "NOnCE --SECOND
REQUEST FOR CONSENT PURSUANT TO SECTION 2.2.5 OF THE WORK LETTER FOR THE 680
FOLSOM PREMISES --FAILURE TO TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE MAY RESULT IN DEEMED APPROVAI~ OF A MODIFICATION TO THE
FINAL WORK DRAWINGS FOR TENANT IMPROVEMENTS." If Landlord fails to respond in
writing within five (5) business days after delivery of such second notice, the
Plan Modification last submitted shall be deemed approved by Landlord. If
Landlord disapproves of any Plan Modification, Landlord shall return the same to
Tenant with a detailed statement of Landlord's reasons for disapproval, or
specifying any required corrections. Landlord Representative and Tenant
Representative shall promptly make themselves available to discuss and resolve
any Plan Modification, and Plan Modification shall promptly be revised by Tenant
to incorporate any agreed upon changes. In the event the parties cannot reach
agreement and resolve all disputed matters relating to any such Plan
Modification, the parties shall continue to meet and confer and negotiate in
good faith to reach agreement on any disputed matters. This procedure shall be
repeated until Landlord approves the Plan Modification. Tenant shall pay an
costs attributable to a Plan Modification, excluding costs incurred by Landlord
in reviewing proposed Plan Modifications (provided that to the extent funds are
available, such costs may be paid or reimbursed from the Tenant Improvement
Allowance).


3. Construction of Tenant Improvements.


3.1 Selection of Contractors. Tenant shall retain a licensed general contractor
("Tenant's Contractor") to perform the Tenant Improvement Work. Tenant's
Contractor shall be subject to the prior written approval of Landlord, which
shall not be unreasonably withheld, conditioned or delayed.


3.2 Tenant's Agents. All subcontractors, laborers, materialmen and suppliers
used by Tenant, together with Tenant's Contractor, are collectively referred to
herein as "Tenant's Agents." An Major Subcontractors must be approved in writing
by Landlord, which approval shall not be unreasonably withheld or delayed.
"Major Subcontractors" shall mean any contractor or subcontractor performing
Tenant Improvement Work costing in excess of One Hundred Thousand and 00/100
Dollars ($100,000.00) in the aggregate or performing work affecting Building
Systems.


3.3 Construction Contracts. Tenant shall furnish Landlord with true and correct
copies of all construction contracts between or among Tenant, Tenant's
Contractor and all Major Subcontractors relating to the Tenant Improvements. All
such contracts shall expressly provide that the work to be performed thereunder
shall be subject to the terms and conditions of this Work Letter, including,
without limitation, that such work shall comply with the construction rules and
regulations attached hereto as Schedule 5 as may be amended and updated from
time to time so long as such amendments or updates do not materially interfere
with or delay the construction of the Tenant Improvements ("Construction Rules
and Regulations"). Landlord's review of such contracts shall not relieve Tenant
from its obligations under this Work Letter nor shall such review be deemed to
constitute Landlord's representation that such contracts comply with the
requirements of this Work Letter. Landlord's review of any construction contract
provided hereunder shall be at Landlord's sole cost and expense. Tenant agrees




--------------------------------------------------------------------------------




to deliver to Landlord any assignment or other assurances which reasonably may
be necessary to permit Landlord to directly enforce all warranties under such
contracts (such warranties shall include, without additional charge, the repair
of any portion of the Building which may be damaged as a result of the removal
or replacement of the defective Tenant Improvements) upon the occurrence of an
Event of Default under the Lease. Upon engagement of any Tenant's Agents, Tenant
shall promptly cause each of Tenant's Agents to execute and deliver to Landlord
an agreement consenting to such foregoing assignment.


3.4 Permits. Tenant shall cause Tenant's Architect to promptly submit the
Approved Construction Drawings to the appropriate authorities to obtain all
city, county and state permits, authorizations and approvals (the "Permits")
which may be required to allow Tenant's Contractor to commence and fully
complete the construction of the Tenant Improvements described in the Approved
Construction Drawings. Neither Landlord nor Landlord's Architect shall be
responsible for obtaining any Permits for the Premises, and that obtaining the
same shall be Tenant's responsibility; provided, however, that Landlord will
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such
Permit, Any changes or modifications to the Approved Construction Drawings that
may be necessary to obtain any such Permits, or which may be required by city
officials or inspectors to comply with code rulings or interpretations, shall be
prepared by Tenant's Architect, at Tenant's expense (provided that to the extent
funds are available, such expense may be reimbursed from the Tenant Improvement
Allowance), and submitted to Landlord for Landlord's review and approval as a
Plan Modification under Section 2.2.5. The procedure in Section 2.2.5 for
approval shall be pursued until Landlord approves or is deemed to have approved
the Plan Modification and all Permits have been obtained for the Approved
Construction Drawings, as so amended.


3.5 Commencement of Work. At least ten (10) days prior to the commencement of
construction of the Tenant Improvements, or the delivery of any construction
materials to the Premises, whichever is earlier, Tenant shall submit to Landlord
a notice specifying the date Tenant will commence construction of the Tenant
Improvements, the estimated date of completion of the Tenant Improvements, and
the construction schedule for the Tenant Improvements provided by Tenant's
Contractor setting forth the projected date of completion of such phase of the
Tenant Improvements. In addition, prior to the commencement of construction of
the Tenant Improvements or the delivery of any construction materials to the
Premises, whichever is earlier, Tenant shall submit to Landlord the following:
(a) all Permits required to commence construction of the Tenant Improvements;
(b) a copy of the executed construction contract with Tenant's Contractor and
Major Subcontractors, (c) a detailed breakdown of the schedule of values, by
trade, of the final costs that will be or have been incurred, in connection with
the performance of such phase of the Tenant Improvement Work and that form the
has is for the amount of the contracts; and (d) certificates of all policies of
insurance, or original certificates thereof executed by an authorized agent of
the insurer or insurers, confirming to Landlord's reasonable satisfaction
compliance with the insurance requirements of this Work Letter. Tenant shall be
responsible for all costs associated with the Tenant Improvement Work, including
the costs of the Permitted Allowance Items, to the extent the same exceed the
aggregate amount that Landlord is required to disburse for such purpose pursuant
to this Work Letter. After Substantial Completion of lilt, Required Base
Building Improvements, Tenant shall have the right to start mobilization, layout
of walls and procurement of long lead time items in advance of the issuance of
the Permits necessary to commence construction of the Tenant Improvements and
continue with such work until the time that governmental inspection is required
as long as Tenant performs, at Tenant's sole cost and expense, any changes
required by governmental authorities as a result of Tenant's commencement of
such work prior to issuance of the required Permits.


3.6 Meetings. Prior to the commencement of construction of the Tenant
Improvements, Landlord and Tenant shall hold monthly meetings at a reasonable
time to be agreed upon by Landlord and Tenant regarding the progress of
Landlord's Work and tile progress of the design of the Tenant Improvements.
Following the commencement of construction of the Tenant Improvements, Tenant
shall hold weekly meetings at a reasonable time with Tenant's Architect and
Tenant's Contractor regarding the progress of construction of the Tenant
Improvements. Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord's request,
certain of Tenant's Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord.


3.7 Performance of Work. The Tenant Improvement Work shall be performed in a
good and professional manner and shall conform to the Approved Construction
Drawings. Tenant shall cause Tenant's Agents to engage only labor that is
harmonious and compatible with other labor working in the Project. To the extent
applicable to the construction of the Tenant Improvements and the Tenant
Improvement Work, Tenant shall comply with the provisions of Sections 7.1 (Small
Business Enterprise Program) and 7.2 (Construction Workforce) and Attachments G
(Small Business Enterprise Agreement) and H (Construction Work Force) of the
Owner Participation Agreement encumbering the Project, a copy of which has been
provided to Tenant. In the event of any labor disturbance caused by persons
employed by Tenant or Tenant's Agents, Tenant shall immediately take all actions
necessary to eliminate such disturbance. To the extent any portions of the
Building are damaged by Tenant or Tenant's Agents, Tenant shall cause such
damage to be appropriately




--------------------------------------------------------------------------------




repaired or restored at Tenant's sole cost and expense. Tenant shall abide by
the Construction Rules and Regulations relating to the performance of the Tenant
Improvement Work. In consideration of Landlord's review, supervision,
inspection, coordination and administration of the performance of the Tenant
Improvement Work, Tenant shall pay Landlord a fee ("Landlord's Fee") equal to
the amount of Landlord's reasonable costs and expenses incurred in connection
therewith, not to exceed one and one quarter percent (1.25%) of the Tenant
Improvement Allowance (as that term is defined in Section 6.2). In addition,
Tenant shall payor reimburse Landlord for (a) the actual cost and fees
reasonably incurred by Landlord for the review by Landlord's third party
consultants of the Space Plan, Final Working Drawings and Plan Modifications in
an amount not to exceed Fifteen Thousand and 00/100 Dollars ($15,000) and (b)
the actual cost and fees reasonably incurred by Landlord for the inspection and
testing of the Tenant Improvements by Landlord's third party consultants,
Landlord shall provide Tenant with reasonably detailed invoices documenting
Landlord's third party consultant costs.
3.8 Indemnity. Tenant's indemnity of the Landlord Parties as set forth in this
Lease shall also apply with respect to any and all Losses related in any way to
any negligent act or omission or willful misconduct of Tenant's Contractor,
Major Subcontractors, or other subcontractors, or anyone directly or indirectly
employed by any of them or in connection with Tenant's non-payment of any amount
arising out of the Tenant Improvements (through no fault of Landlord).


3.9 Landlord Delay: Extension of Rent Commencement Date. To the extent any
actual delay in the completion of the Tenant Improvements is attributable to:
(a) Landlord's failure to timely respond to Tenant's requests for approvals as
provided in this Work Letter, (b) Landlord's failure to pay the Allowances when
due as provided in Section 6.4 below, (c) the failure of the Required Base
Building Improvements to comply with Applicable Laws or the failure of the
Building Systems to be operational as of the Lease Commencement Date, (d)
Landlord's failure to act reasonably where Landlord is required to act
reasonably under the terms of this Work Letter, (e) Landlord's failure to remove
and/or remediate the existing Hazardous Materials currently located in the
Building as described in the PES Final Report, and (1) any other act or omission
of Landlord or of any other Landlord Party which materially interferes with
Tenant's ability to perform the Tenant, such delay shall constitute a "Landlord
Delay." Except for any Landlord Delay described in clause (a) above, no Landlord
Delay shall be deemed to have occurred unless Tenant gives Landlord prior
written notice or written notice within five (5) business days after the
occurrence, as may be reasonable under the circumstances, specifying the claimed
reasons for such Landlord Delay, and Landlord shall fail to correct or cure such
Landlord Delay within two (2) business days. There shall be excluded from the
number of days of any Landlord Delay any days of delay which are primarily
caused by a Force Majeure Event. If the completion of the Tenant Improvements is
actually delayed due to a Landlord Delay, then Tenant and Tenant's Architect
shall reasonably determine in consultation with Landlord and/or Landlord's
Architect the date on which. the Tenant Improvements would have been completed
but for such Landlord Delay and the outside date of the Rent Commencement Date
(namely, the date which is one hundred eighty (I80) days after the Lease
commencement Date) shall be extended by one day for each day of any actual delay
in the completion of the Tenant Improvements to the extent caused by Landlord
Delay as determined in accordance with this Section 3.9.


3.10 Casualty or Eminent Domain. Notwithstanding the foregoing or any provision
in this Work Letter to the contrary, if at any time prior to or after the Lease
Commencement Date, the Building is damaged by any Casualty or any portion of the
Building is taken by right of eminent domain or conveyed in lieu thereof, then
the provisions of Articles 12 and 13, respectively, of the Lease shall control,
and Landlord and Tenant shall be entitled to exercise all of their respective
rights and required to perform all of their respective obligations thereunder.


4. Tenant's Insurance.


4.1 Liability, Worker's Compensation and Employer's Liability. Tenant's Agents
shall carry (a) commercial general liability insurance with limits of not less
than Five Million Dollars ($5,000,000.00) combined single limit for bodily
injury and property damage, including personal injury and death, and
contractor's protective liability, and products and completed operations
coverage in an amount not less than Five Million Dollars ($5,000,000.00) in the
aggregate (provided that the above limit may be satisfied by a primary policy
and umbrella/excess liability policy so long as the other requirements of this
Section 4 are satisfied); (b) commercial automobile liability insurance with a
policy limit of not less than Five Million Dollars ($5,000,000.00) each accident
for bodily injury and property damage, providing coverage at least as broad as
the Insurance Services Office (ISO) Business Auto Coverage form covering
Automobile Liability, code 1 "any auto," and insuring against all loss in
connection with the ownership, maintenance and operation of automotive equipment
that is owned, hired or non-owned; and (c) worker's compensation with statutory
limits and employer's liability insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per accident.
 
4.2 Builder's Risk. Tenant shall carry or shall cause Tenant's Contractor to
carry "Builder's All Risk" insurance on a "special causes of loss" form in an
amount equal to 100% of the replacement cost of the Tenant Improvements (as
reasonably approved by Landlord) covering the construction of the Tenant
Improvements. Such "Builder's All Risk" insurance shall insure




--------------------------------------------------------------------------------




Landlord and Tenant, as their interests may appear, as well as Tenant's Agents.
Tenant's Agents shall be responsible for insuring their equipment.


4.3 Other Coverage. Landlord may require other types of insurance coverage
and/or increase the insurance limits set forth above if Landlord determines such
increase is required to protect adequately the parties named as insureds or
additional insureds under such insurance.


4.4 Insurance Requirements. Certificates for all insurance carried pursuant to
this Section 4 shall be delivered to Landlord before the commencement of the
Tenant Improvement Work and before Tenant's Agents' equipment is moved onto the
Project. All insurance required by this Section 4 shall be issued by solvent
companies qualified to do business in the State of California, and with an A.M.
Best & Company financial strength rating of not less than A and a financial size
category of not less than VIII. All such insurance policies (except workers'
compensation insurance) shall (a) provide that Tenant and Landlord, Landlord's
managing agent, any Encumbrancer, and their respective officers, partners,
members and employees and any other person requested by Landlord, is designated
as an additional insured any with respect to liability arising out of work
performed by or for Tenant's general contractor without limitation as to
coverage afforded under such policy pursuant to an endorsement providing
coverage at least as broad as ISO form CG 20 37 1001 or its equivalent, (b)
specify that such insurance is primary and that any insurance or self-insurance
maintained by Landlord shall not contribute with it, and (c) provide that the
insurer agrees not to cancel the policy without at least thirty (30) days' prior
written notice to all additional insureds (except in the event of a cancellation
as a result of nonpayment, in which event the insurer shall give all additional
insureds at least ten (10) days' prior notice). Tenant shall cause Tenant's
Agents to notify Landlord within ten (10) days after Tenant's Contractor's
knowledge of any material modification of any policy of insurance required under
this Section 4. Upon Landlord's request, Tenant shall deliver complete
certificates of insurance for such policies. If the Tenant Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. Tenant shall
maintain, or cause Tenant's Contractor to maintain,
all of the foregoing insurance coverage in force throughout the period of
construction of the Tenant Improvements and until the Tenant Improvements are
fully completed and accepted by Landlord, except for any products and completed
operation coverage insurance, which is to he maintained for four (4) years
following substantial completion of the Tenant Improvements. All insurance,
except workers' compensation, maintained by Tenant's Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under Section 16.2 of the Lease.


5. Liens. Tenant shall keep the Premises and the Building free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant. Should Tenant fail to remove any such lien within twenty (20) days after
notice to do so from Landlord, Landlord may, in addition to any other remedies,
record a bond pursuant to California Civil Code Section 3143 and all costs and
obligations incurred by Landlord in so doing shall immediately become due and
payable by Tenant to Landlord as Additional Rent under the Lease. Landlord shall
have the right to post and keep posted on the Premises any notices that may be
required or permitted by Applicable Laws, or that Landlord may deem to be
proper, for the protection of Landlord and the Building from such liens. Upon
completion of construction, Tenant shall record a Notice of Completion in
accordance with California Civil Code Section 3093 and provide a copy thereof to
Landlord. Promptly following completion of construction, Tenant shall provide
Landlord copies of final unconditional lien releases from Tenant's Contractor
and each of Tenant's Agents who performed work or supplied materials for the
Tenant Improvements.
 
6. Tenant Improvement Allowance.


6.1 Space Plan Allowance. Landlord agrees to reimburse Tenant for architectural
costs incurred in connection with preparation of the Space Plan in an amount not
to exceed Twenty Five Thousand One Hundred Sixty Eight and 20/100 Dollars
($25,168.20) (calculated at the rate of $0.15 per Rentable Square Foot in the
Premises) (the "Space Plan Allowance"). Tenant may submit invoices to Landlord
for payment of the Space Plan Allowance to reimburse Tenant or to pay Tenant's
Architect directly (if so requested by Tenant) for the Space Plan prepared by
Tenant's Architect. Following Landlord's receipt of such invoices, Landlord
shall within thirty (30) days thereafter pay Tenant for the amount requested in
such invoice; provided in no event shall Landlord be obligated to make
disbursements for the Space Plan in an amount which exceeds the Space Plan
Allowance. The Space Plan Allowance shall not be deducted from the Tenant
Improvement Allowance.


6.2 Tenant Improvement Allowance; Additional Allowance. Landlord will contribute
to the costs of designing the Tenant Improvements and performing the Tenant
Improvement Work, as depicted on the Approved Construction Drawings and any
approved Plan Modifications, to the extent of the lesser of (a) Twelve Million
Five Hundred Eighty Four Thousand One Hundred and 00/100 Dollars
($12,584,100.00) (calculated at the rate of $75.00 per Rentable Square Foot in
the Premises) or (b) the actual cost of Permitted Allowance Items (as
hereinafter defined) for such Tenant improvement Work (the "Tenant Improvement
Allowance"), As additional consideration for Tenant's construction of the Tenant
Improvements, Landlord shall




--------------------------------------------------------------------------------




provide an additional allowance in the amount of Three Million Three Hundred
Fifty Five Thousand Seven Hundred Sixty Dollars ($3,355,760.00) (calculated at
the rate of $20.00 per Rentable Square Foot in the Premises) (the "Additional
Allowance"). Tenant shall pay all costs in excess of the Tenant Improvement
Allowance and the Additional Allowance for the design of the Tenant Improvements
and performance of the Tenant Improvement Work. Tenant shall pay all Moving/FF&E
Costs in excess of the Moving/FF&E Cap (as those terms are defined in Section
6.3). In no event shall Landlord be obligated to make disbursements pursuant to
this Work Letter in an amount which exceeds the total of the Tenant Improvement
Allowance and the Additional Allowance, and in no event shall Landlord shall be
obligated to make any disbursements for Moving/FF&E Costs in an amount which
exceeds the Moving/FF&E Cap. All costs associated with the construction of the
Tenant Improvements shall be shared with Landlord on an "open-book" basis
promptly within ten (10) business days after receipt of written request. Tenant
shall not be entitled to a credit for any unused portion of the Tenant
Improvement Allowance or the Additional Allowance in form of rent credit, rent
abatement or otherwise.


6.3 Permitted Allowance Items. The Tenant Improvement Allowance and the
Additional Allowance shall be disbursed by Landlord only for the payment or
reimbursement of the following items and costs (collectively, the "Permitted
Allowance Items"): (a) the reasonable fees of the Tenant's Architect, the
Tenant's Engineers, and any other third party consultant of Tenant and, subject
to the provisions of Section 3.7, any fees reasonably incurred by Landlord for
review of the Space Plan, Final Working Drawings and Plan Modifications and for
inspection and testing of the Tenant Improvements by Landlord's third party
consultants; (h) the plan-check, permit and license fees relating to performance
of the Tenant Improvement Work; (c) the cost of performing the Tenant
Improvement Work, including, without limitation, the cost of work performed by
Tenant's Contractor, after hours charges, testing and inspection costs, freight
elevator usage, hoisting and trash removal costs, and general conditions; (d)
the cost of any change to the Approved Construction Drawings or Tenant
Improvement Work required by Applicable Law; (e) the Landlord's Fee; (f) sales
and use taxes; (g) costs for installation of cabling, switches, servers, routers
and similar data and telecommunications equipment; (h) costs and expenses
relating to the relocation of Tenant's business (including costs of moving
Tenant's furniture and equipment); and (i) furnishings, fixtures and equipment,
Tenant's signage and other personal property, subject to the Moving/FF&E Cap.
Tenant shall have the right to use up to Eight Hundred Thirty Eight Thousand
Nine Hundred Forty Dollars ($838,940.00) (calculated at the rate of $5.00 per
Rentable Square Foot in the Premises) (the "Moving/FF&E Cap") of the Tenant
Improvement Allowance for costs and expenses described in clauses (h) and (i) of
the Permitted Allowance Items (collectively, the "Moving/FF&E Costs"). From time
to time during the course of construction, Landlord may charge against the
Tenant Improvement Allowance any and all Permitted Allowance Items incurred by
Landlord, including, without limitation, any increased costs incurred by
Landlord as a result of, or in connection with, Plan Modifications or any Tenant
Delay.


6.4 Payment of Tenant Improvement Allowance and Additional Allowance. Landlord
shall disburse the Tenant Improvement Allowance and Additional Allowance
(collectively, the "Allowances") on a progress payment basis during the
construction of the Tenant Improvements, as follows:


6.4.1 Monthly Disbursements. From time to time, but in no event more frequently
than once every thirty (30) days, Tenant shall deliver to Landlord on or before
the fifteenth (15') day of any month: (a) an Application and Certificate for
Payment (AIA Document G702) ("Application for Payment") signed by Tenant's
Architect; (b) invoices from all of Ten ant's Agents for labor rendered and
materials delivered to the Premises; and (c) executed mechanic's lien releases
from all of Tenant's Agents, which shall comply with the appropriate provisions,
as reasonably determined by Landlord or otherwise in the form approved by
Landlord in advance of Tenant first entering into a contract with Tenant's
Contractor, of California Civil Code Section 3262(d). Provided that the Lease is
then in full force and effect and Tenant is not in default, beyond applicable
notice and cure periods, of any of its obligations under the Lease, including
this Work Letter, within thirty five (35) days after receipt of the foregoing,
Landlord shall deliver a check to Tenant made payable to Tenant, in payment of
the lesser of: (i) Landlord's Share, if applicable, of the Permitted Allowance
Items shown in the applicable Application for Payment (which Application for
Payment shall reflect a retention of at least ten percent (10%)), and (ii) the
balance of any remaining available portion of the Allowances. If the aggregate
cost of the Permitted Allowance Items exceeds the Allowances, Landlord and
Tenant shall pay their respective shares of the Permitted Allowance Items as
follows. "Landlord's Share" shall be a fraction, the numerator of which is the
Allowances and the denominator of which is the aggregate cost of Permitted
Allowance Items. "Tenant's Share" shall be a fraction, the numerator of which is
the portion of the aggregate cost of Permitted Allowance Items that exceeds the
Allowances, and the denominator of which is the aggregate cost of Permitted
Allowance Items. For example, if the aggregate cost of Permitted Allowance Items
is Eighteen Million and 00/100 Dollars ($ 18,000,000.00), Landlord's Share of a
draw request would be eighty eight and fifty six one hundredths percent (88.56%)
and Tenant's Share of a draw request would be eleven and forty four one
hundredths percent (11.44%). If the aggregate cost of Permitted Allowance Items
changes during the course of construction due to changes in the scope of the
work, increased costs of materials, delays, or any other reason, Landlord's
Share and Tenant's Share shall be appropriately adjusted to reflect the
aggregate cost of Permitted Allowance Items at the time of each draw request,




--------------------------------------------------------------------------------




Landlord's payment of such amounts shall not be deemed Landlord's approval or
acceptance of the work furnished or materials supplied as set forth in Tenant's
payment request.


6.4.2 Final Payment. Provided that the Lease is then in full force and effect
and Tenant is not in default, beyond applicable notice and cure periods, of any
of its obligations under the Lease, including this Work Letter, final payment of
the Allowances by means of a check made payable to Tenant, shall be delivered by
Landlord to Tenant following the completion of construction of the Tenant
Improvements, provided that (a) Tenant delivers to Landlord invoices from all
Tenant's Agents for labor rendered and materials delivered to the Premises, (b)
Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 3262(d)(2) and Section
3262(d)(4), (c) Tenant's Architect delivers to Landlord AlA Form G704,
certifying that the construction of the Tenant Improvements in the Premises has
been substantially completed, (d) Tenant delivers to Landlord four (4) hard
copies and two (2) CD ROMS in CAD format of the "as-built" drawings showing the
Tenant Improvements (updated by Tenant's Architect as necessary to reflect all
changes made to the Approved Construction Drawings during the course of
construction), (e) Tenant delivers to Landlord copies of all Permits, licenses,
certificates and other governmental authorizations and approvals in connection
with, and indicating final approval of, the Tenant Improvement Work, and which
will be necessary for the operation of Tenant's business within the Premises and
(f) Tenant delivers a copy of the recorded Notice of Completion and such other
items required in the last sentence of Section 9.


6.4.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Allowances to the extent costs are incurred by Tenant for Permitted
Allowance Items. Tenant shall use commercially reasonable efforts to submit the
documents described in Sections 6.4.1 and 6.4.2 above to Landlord as soon as
reasonably practicable. If Tenant fails lo submit any necessary documentation
for disbursement of the Allowances on or before the date that is three hundred
sixty (360) days after the Lease Commencement Date, Landlord shall have no
further obligation to disburse the Allowances to Tenant, and Tenant shall
conclusively be deemed to have waived any rights to receive the same.


6.4.4 Landlord's Failure to Disburse Allowances. If Landlord fails to timely
disburse any portion of the Allowances that is qualified for disbursement
pursuant to this Section 6.4. Tenant shall be entitled to deliver written notice
of Landlord's failure (the "Payment Notice") to Landlord, which notice shall
contain the following caption in bold lace, capitalized type: "NOTICE OF
LANDLORD'S FAILURE TO DISBURSE TENANT ALLOWANCE" and shall set forth in
reasonable detail the basis on which Tenant asserts that Landlord has wrongfully
failed to disburse such amount. Landlord shall have ten (10) business days after
receipt of Tenant's Payment Notice to give Tenant written notice that Landlord
disputes Tenant's claim, which written notice shall set forth in reasonable
detail the basis upon which Landlord believes that the amounts described in
Tenant's Payment Notice are not due and payable by Landlord ("Dispute Notice").
If Landlord does not give a Dispute Notice within such ten-business day period,
or if Landlord gives a Dispute Notice within such ten-business day period but
does not pay to Tenant any portion of the payment specified in the Payment
Notice which Landlord does not dispute, then Tenant shall be entitled to pay the
amount not in dispute to Tenant's Contractor and deduct the amount thereof from
the Rent next due and owing under the Lease. If, within the ten-business day
period, Landlord delivers a Dispute Notice, Tenant shall have no right to offset
the amounts in dispute against Rent, but Tenant may initiate arbitration
proceedings pursuant to Section 12 to recover such amounts from Landlord. If the
dispute is submitted to arbitration, then Tenant shall not exercise its right to
offset Rent unless and until the Workletter Qualified Arbitrator determines that
Tenant has such right. If Tenant prevails in any such arbitration, Landlord
shall pay to Tenant the amount of the award or, if Landlord fails to do so,
Tenant shall be entitled, automatically, to offset the amount of such award
against the Rent next coming due under the Lease.


7. Inspection. At all reasonable times during construction of the Tenant
Improvements as long as there is no material interference with the construction
of the Tenant Improvements, and upon completion of the Tenant Improvement Work,
Landlord and Landlord's employees and agents shall have the right to inspect the
Tenant Improvements, and to require the correction of any faulty work or any
material deviation from the Approved Construction Drawings; provided, however,
that if Landlord, in its reasonable good faith judgment, determines that any
faulty work or material deviation exists that might adversely affect the
structure of the Building or the Building Systems, then (a) Tenant shall take
such action as Landlord reasonably deems necessary to correct such defect, and
(b) until such defect is corrected, Landlord shall have no obligation to
disburse the Tenant Improvement Allowance. Tenant shall not close-up any Tenant
Improvements affecting the Building Systems until the same have been inspected
by Landlord's agents. No inspection or approval by Landlord of any such work
shall constitute an endorsement thereof or any representation as to the adequacy
thereof for any purpose or the conformance thereof with any Applicable Laws, and
Tenant remain fully responsible and liable therefor.


8. Compliance. The Tenant Improvement Work shall comply in all respects with (a)
all Applicable Laws; (b) all applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (c) all applicable building material manufacturer's
specifications. Without limiting the foregoing, if, as




--------------------------------------------------------------------------------




a result of Tenant's performance of the Tenant Improvement Work, Landlord
becomes required under Applicable Laws to perform any inspection or give any
notice relating to the Premises or the Tenant Improvement Work, or to ensure
that the Tenant Improvement Work is performed in any particular manner, Tenant
shall comply with such requirement on Landlord's behalf and promptly thereafter
provide Landlord with reasonable documentation of such compliance.


9. Deliveries Upon Completion of Construction. Within ten (10) days after
completion of the Tenant Improvement Work, Tenant shall cause a Notice of
Completion to be recorded in the office of the Recorder of the City and County
of San Francisco, in accordance with California Civil Code Section 3093 or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant's agent for such purpose, at Tenant's expense. Within
ninety (90) days after completing the Tenant Improvements, (a) Tenant shall
cause Tenant's Architect and the Contractor to (i) update the Approved
Construction Drawings as necessary to reflect all changes made to the Approved
Construction Drawings during the course of construction, (ii) certify to the
best of their knowledge that the updated drawings are true and correct, which
certification shall survive the expiration or termination of the Lease, and
(iii) deliver to Landlord four (4) hard copies and two (2) CD ROMS in Auto CAD
format of such updated drawings and (b) Tenant shall deliver to Landlord copies
of all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.


10. Ownership of Tenant Improvements. The Tenant Improvements (including, but
not limited to, all partitioning, window and wall coverings, and plumbing,
lighting, electrical, and HVAC fixtures installed by Tenant) shall be deemed,
effective upon installation, to be a part of the Premises and the Building and
shall be deemed to be the property of Landlord (subject to Tenant's right to use
the same during the Tenn of the Lease), provided, however, that with respect to
any Tenant Improvements installed by Tenant with Tenant's funds (but not
financed with the Tenant Improvement Allowance and the Additional Allowance),
such Tenant-financed Tenant Improvements (a) shall be the property of Tenant
during the Term of the Lease, but Tenant shall not be entitled to remove such
improvements, (b) such Tenant Improvements shall become the property of Landlord
upon the expiration or termination of this Lease without any obligation on the
part of Landlord to pay Tenant any compensation for such Tenant Improvements but
subject to the restoration obligations set forth in this Section 10, and (e)
Tenant shall have the right to claim any tax deductions for amortization or
depreciation associated with such portion of the Tenant Improvements paid for by
Tenant. With respect to any items of the Tenant Improvements for which Landlord
shall have conditioned its approval of the Approved Construction Drawings or any
Plan Modification on Tenant's agreement to remove such items prior to the
expiration or termination of the Tenn, the specified items shall be removed at
Tenant's expense, any damage caused by such removal shall he repaired, and the
Premises shall be restored to their condition existing prior to the installation
of the items in question, normal wear and tear excepted. Tenant shall have no
obligation to remove any Tenant Improvement on the expiration or termination of
this Lease not so identified by Landlord to be removed as a condition to
Landlord's approval of the Approved Construction Drawings or any Tenant
Improvement that is not consistent with general business office improvements.
The removal, repair and restoration described above shall be performed by Tenant
at Tenant's sole cost and expense. Landlord hereby acknowledges that Landlord
would not condition its approval of the Approved Construction Drawings for
Tenant Improvements constructed substantially in conformance with the tenant
improvements installed in Tenant's office space located at 525 Almanor Drive,
Sunnyvale, California as of January 18, 2012 upon Tenant's agreement to remove
such Tenant Improvements.


11. Representatives.


11.1 Tenant's Representative. Tenant has designated Steve Hirai ("Tenant's
Representative") as its sole representative with respect to the matters set
forth in this Work Letter, who, until further notice to Landlord, shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Work Letter. Tenant may change Tenant's Representative at any time upon not
less than five (5) business days advance written notice to Landlord.


11.2 Landlord's Representative. Landlord has designated Sean Donnelly
("Landlord's Representative") as its sale representative with respect to the
matters set forth in this Work Letter, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter. Landlord may change Landlord's Representative at
any time upon not less than five (5) business days advance written notice to
Tenant.


12. Disputes; Remedies.


12.1 Generally. Any dispute which shall arise under this Work Letter, shall be
resolved pursuant to the procedures provided for in this Section 12 (the
"Workletter Dispute Procedures"). Except as otherwise expressly provided herein
or in the Lease, sums in dispute shall not be payable or credited until such
dispute is resolved as herein provided.


12.2 Failure to Resolve; Arbitration, Unless otherwise mutually agreed, if any
dispute which is to be governed by




--------------------------------------------------------------------------------




the Workletter Dispute Procedures has not been resolved to the mutual
satisfaction of both parties within ten (10) business days after written notice
of the same shall have been provided by one party to the other, then such
dispute shall be resolved by arbitration as provided in this Section 12.2:


12.2.1 Within seven (7) days after the expiration of the ten (10) business day
period described in Section 13.2 above, Landlord and Tenant shall select a
mutually acceptable arbitrator (the "Workletter Qualified Arbitrator"), who
shall be an architect, engineer or general contractor (depending on the nature
of the dispute) having at least ten (10) years' continuous experience in
representing (or contracting with) landlords or tenants, or both, in the
performance or design of improvements comparable to the Tenant Improvement Work
or comparable to the Landlord Work (as the case may be) with respect to
Comparable Buildings. If the parties fail to agree on the selection of a
Workletter Qualified Arbitrator within such seven (7) day period, then, within a
second period of seven (7) days, each party shall select a Workletter Qualified
Arbitrator, and within a third period of seven (7) days thereafter, the two
appointed Workletter Qualified Arbitrators shall select a third Worldetter
Qualified Arbitrator and the third Workletter Qualified Arbitrator shall be the
arbitrator and shall resolve the subject dispute. If one party shall fail to
make such selection within said third seven (7) day period, then the Workletter
Qualified Arbitrator chosen by the other party shall be the sole arbitrator. If
the two appointed Workletter Qualified Arbitrators shall fail to select a third
Workletter Qualified Arbitrator, then the third Workletter Qualified Arbitrator
shall be selected by the Director of the San Francisco Chapter of the American
Arbitration Association (or comparable organization, if the San Francisco
Chapter of the American Arbitration Association does not then exist).


12.2.2 Once the Workletter Qualified Arbitrator has been selected as provided in
Section 12.2.1 above, each of Landlord and Tenant, if it so elects, shall
present evidence and materials to such Workletter Qualified Arbitrator, and, as
soon thereafter as practicable, but in any case within ten (10) business days
after such selection, the Workletter Qualified Arbitrator shall deliver its
resolution of the dispute in question. Any such decision shall include, if
applicable (but without limitation), an express determination of the prevailing
party in such dispute, and any costs and/or Tenant Delay in Substantially
Completing the Wann Shell Improvements, if any, and/or Landlord Delay in
Tenant's completion of the Tenant Improvements, if any, resulting from the
matter(s) that are the subject of such dispute. Such decision of the Worldetter
Qualified Arbitrator shall be submitted in writing to, and be final and binding
on, each of Landlord and Tenant. If the Workletter Qualified Arbitrator believes
that expert advice would materially assist him or her, (s)he 111ay retain one or
more qualified persons, including, but not limited to, legal counsel,
contractors, architects or engineers, to provide such expert advice. All costs
and expenses pertaining to any such arbitration shall be bome as follows: (1)
the non-prevailing party in the arbitration (as determined by the Workletter
Qualified Arbitrator) shall pay the costs of the Workletter Qualified Arbitrator
and of any experts retained by the Workletter Qualified Arbitrator, (2) any fees
of any counsel or expert engaged directly by Landlord or Tenant and the fees of
any Workletter Qualified Arbitrator engaged to select a third Workletter
Qualified Arbitrator shall be borne by the party obtaining snch counsel, expert
or arbitrator, and (3) if a compromise of any such dispute is reached between
the parties, the cost of the arbitration shall be equally divided between the
parties.


12.2.3 Any determination by a Workletter Qualified Arbitrator pursuant to this
Section 13 shall be deemed an arbitration award, and judgment on the award may
be entered in any court having jurisdiction thereof.


13. Schedules to Work Letter. The following schedules are attached hereto and
incorporated herein:


Schedule 1 Core and Shell Improvements
Schedule 2 Building Plans
Schedule 3 Warm Shell Improvements
Schedule 4 Tenant Improvement Minimum Building Standards
Schedule 5 Construction Rules and Regulations






--------------------------------------------------------------------------------




SCHEDULE 1
CORE AND SHELL IMPROVEMENTS


OVERVIEW


LEED Gold Core & Shell, fully-accessible building with all-new curtain wall
cladding, all new plumbing, fire-protection, HVAC, and electrical systems, and
seismic bracing to 100% of code requirements.


CORE AND SHELL
 
Vertical Transportation
Traction Passenger Elevators
•
Five new Mitsubishi 14-stop elevators with destination dispatch controls serving
ground level through 14. All cabs complete with finished interiors consistent
with Comparable Buildings.

•
Handicap accessible elevator controls and all other code required items.

•
Within each elevator lobby: handicap accessible controls, signage, floor
indicators and other code-required items.

MRL Elevators
•One new IS-stop elevator in the main elevator bank serving ground level through
roof.
•One new 2-stop Mitsubishi shuttle elevator remote from the main bank of
elevators connecting the basement (parking) level to the first floor lobby.


Traction Service Elevator
•
One IS-stop Mitsubishi freight elevator remote from the central bank of
elevators serving the basement through the 14th floor.

Exit Stairs
•
One new core exit stair serving basement through roof.

•
Two new side-by-side core exit stairs serving ground floor through roof.

•
A separate exit stair from the basement to Clementina Street.



Enclosure
Exterior Walls
•
All-new, high-efficiency, dual-glazed unitized curtain wall system.

•Clear, double-height, low-iron storefront glazing at the ground floor level on
Folsom St.
•
Shading elements at strategic locations.

•A large stone-clad entry canopy off Folsom Street.
Roof
•
New low-albedo, built-up roofing membrane

•
Waterproof membrane under the roof deck pavers

Thermal Insulation
•
Rigid insulation under the roof membrane and waterproofing.

•Rigid insulation behind the spandrel glazing at each floor line.


Structural
Gravity System
•
Original structural steel framing and concrete-filled metal deck with Walker
ducts to the 12th level.

•Two added floors of new steel framing above the original floors.
Seismic Bracing
•
Augmentation of the lateral resistance of the original steel moment frame with a
new full height central shear wall core supported on a friction pendulum bearing
founded on a mat slab. Micro-piles support the mat slab.

•
Seismic design to code requirements for new construction.

Fireproofing
•
No fireproofing will be installed under the ground floor deck, 2nd floor new
deck, 3rd floor deck, and all new added floor decks because the concrete
thickness alone is adequate to achieve fire rating requirements without spray on
fireproofing. All other exposed decking and primary structural members will
receive spray on fireproofing.

•Added thickness of fireproofing material at the walker ducts.
•Strip lath is included at all columns and beams greater than 16".






--------------------------------------------------------------------------------






Plumbing
Sanitary Waste and Vent
•Complete new system from basement throughout the Building.
•New duplex sewage ejector in the basement.
•Floor and area drains in the basement, toilet rooms and mechanical rooms.
Domestic Hot and Cold Water
•
New hot and cold piping throughout the Building.

•Duplex pressure booster pump.
•Backflow preventers at the cold water main and for HVAC equipment.
•Electric water heaters on several levels serving toilet room fixtures and
janitor sinks.
Future Reclaimed Water
•
Separate system with backflow devices for future supply (when available from the
City of San Francisco) of reclaimed water to toilets and urinals.

Low Flow Plumbing Fixtures and Faucets
•
LEED compliant fixtures, faucets and flush valves for toilet room fixtures.

•Shower fixtures at first floor.
Storm Drainage
•
Deck, roof, overflow and planter drains connected to the city storm sewer
system.

Natural Gas
•
Piping from PG+E meter in basement connected to boilers in the roof penthouse.

Fuel Piping System
•
Fuel piping system with pump station for main building generator.

•Additional fuel piping system for 2nd tenant generator.


Fire Protection System
All new fire sprinkler system with two fire pumps providing Class I standpipe
and sprinkler
protection of the entire Building. Tenant spaces will be in core and shell
condition with upturned
heads under the floor slabs above.


HVAC
Central Plant
•
1,000 ton main cooling tower and 300 ton auxiliary cooling towers on the roof.

•Two 500 ton high-efficiency chillers, two built-up 170,000 din fan rooms with
full economizer capacity and MERV 13 filters, and two high-efficiency 3,000 MBH
boilers on the roof.
•Air circulation for the occupied portions of the building is designed at .85
cubic feet per minute per square foot of floor area.
Distribution
•
Heating hot water stubbed to each floor in two locations for future tenant VAV
reheatboxes. Connections are 1.5" diameter.

•Duct mains in an H pattern providing cooled air to future tenant VAV boxes on
each floor.
Direct Digital Controls
•
ALC DDC control system.

•DDC panels at all floors.
Miscellaneous Ventilation
•
Exhaust system for toilet rooms with extra capacity for tenant uses such as copy
room ventilation.

•
Electric room and elevator machine room ventilation.

•
Central garage exhaust system.

Auxiliary Condenser Water Risers
•
two risers for the Building providing two 2.5" stubs per floor for 24/7 cooling
capacity.

Life Safety
•
Code required dampers and fire protection for all penetrations at rated,
vertical shafts.

•Stair and vestibule pressurization, and tenant floor smoke exhaust as required
for high rise construction.
Other Features
•
Radiant slab heating in Main Lobby.

•VAV reheat system at Main Lobby tied to house system.
•Upsized pumps for future auxiliary cooling unit.
•8" condenser water risers for 24/7 tenant cooling requirements.
•Full ventilation system for 2nd tenant generator.




--------------------------------------------------------------------------------






Electrical
•
Power to the Building comes from three independent 4,000 amp, 480 volt services



•
Typical floors will have two tel/data closets per floor and two dedicated
electrical closets per floor.

•
All closets stack vertically with chases between floors.

•
The following equipment is provided for each floor.

1Two 277/480v 3ph, 4w, 225amp, 42 circuit main lug-only panels with 42-20 amp 1
pole circuit breakers, Panels are fed from one 225amp bus tap switches.
2Two 112.5 kva 480-l20/208v transformers, which each feed one 84 circuit, 400
amp double-section panelboard rated at 120f208v.
•The base building emergency generator is size to accommodate code required
emergency loads.
•Second 750kw generator for tenant use.
•Tenant spaces are designed for 6 watts per square foot available to the tenant
for their lights and power.
•Infrastructure and 2 meters on each floor for tenant sub metering.
Fire Life Safety
•
A new addressable fire alarm system compliant with all applicable codes.

•
Life safety devices covering base building electrical, mechanical, and janitor
closets, toilet rooms, elevator lobbies and stairwells.

Security
•
A base building perimeter security system including card readers and cameras at
exterior entrance doors and service areas.

Tel/Data
•
One dedicated 4" conduit stubbed to the tel/data closet on each tenant floor
from the MPOE room at the basement level.



Toilet Rooms
•
Two pairs of men's and women's toilet rooms on each floor fully compliant with
current ADA and Title 24 accessibility codes. Finishes include ceramic tile
floors walls, solid surface countertops, stainless fittings, and stainless steel
toilet partitions. Hi/low drinking fountains installed on both sides of the core
outside of the women's toilet room.



Base Building Partitions and Columns
•
Core Walls: delivered with gypsum board, fire taped.

•
Interior Side of Exterior Walls: gypsum board, fire taped.

•Perimeter Columns: gypsum board fire taped on the 3 interior surfaces, painted
MDF on the exterior facing surface.
•
Interior Columns: exposed spray-on fireproofing.



Floors
•
Concrete floors for the leased premises, reasonably smooth.



Ceiling Heights
•
Typical floors are 15' slab-to-slab. Bottom of the main distribution ducts is
set at 11'-7". Accounting for light fixtures under the duct means that the
minimum suspended ceiling height is 11'. The ground floor is 20' slab to slab,.

•The basement slab-to-slab height is 15', same as the typical floors.


Ground Floor/Entry Lobby
•
This is a double-height space with a finished ceiling at approximately 30' above
finish floor.

•Granite slab floors.
•Comparable Building finishes included wood with stainless steel trim, back
painted glass, and stone.
•Guard desk and main building directory.


Basement/Parking
•
95 parking stalls under the main building; there are 41 more stalls under 50
Hawthorne. This count includes handicap stalls as required by code.

•A new parking control system and gate at the top of the ramp.






--------------------------------------------------------------------------------




Site/Terraces
•
At the ground level along Folsom Street there is a 4,500 sf stone paver plaza
with stainless steel-clad planters.

•New city sidewalks, curbs and gutters all around the building with new city
infrastructure including lighting, signage and parking meters.
•On the south side of the 2nd floor there is 14' wide garden terrace.


Roof Level
•
Mechanical penthouses for the HVAC equipment discussed above taking up about
half the area.

•A dedicated window-washing system customized to the high glass windscreen.


Additionally, the Landlord will provide the following:
•
Building standard window shades. Installation to be coordinated with window
shade housing and drop ceiling that are part of Tenant Improvement Project
scope.

•Upper floor elevator lobbies to be delivered in shell condition ready to accept
tenant finishes including tenant installed elevator lobby doors and hardware.
•Common corridors and elevator lobbies of any partial floor(s) shall be
constructed in accordance with the Building Standards.




--------------------------------------------------------------------------------




SCHEDULE 2
BUILDING PLANS
[five pages follow]




--------------------------------------------------------------------------------




[ex101680folsomlease130.jpg]










--------------------------------------------------------------------------------








[ex101680folsomlease131.jpg]






--------------------------------------------------------------------------------














































--------------------------------------------------------------------------------




[ex101680folsomlease132.jpg]










--------------------------------------------------------------------------------




[ex101680folsomlease133.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease134.jpg]






--------------------------------------------------------------------------------






SCHEDULE 3
WARM SHELL IMPROVEMENTS


Enclosure
Exterior Walls
•
All-new, high-efficiency, dual-glazed unitized curtain wall system.



Structural
Fireproofing
•
No fireproofing will be installed under the ground floor deck, 2nd floor new
deck, 3rd floor deck, and all new added floor decks because the concrete
thickness alone is adequate to achieve fire rating requirements without spray on
fireproofing. All other exposed decking and primary structural members will
receive spray on fireproofing.

•Added thickness of fireproofing material at the walker ducts.
•Strip lath is included at all columns and beams greater than 16".


Plumbing
Future Reclaimed Water
•
Separate system with backflow devices for future supply (when available from the
City of San Francisco) of reclaimed water to toilets and urinals.

Low Flow Plumbing Fixtures and Faucets
•
LEED compliant fixtures, faucets and flush valves for toilet room fixtures.

Fuel Piping System.
•
Additional fuel piping system for 2"' tenant generator.



Fire Protection System
Tenant spaces will be in core and shell condition with upturned heads under the
floor slabs above.


HVAC
Distribution
•
Heating hot water stubbed to each floor in two locations for future tenant VAV
reheat boxes. Connections are 1.5" diameter.

•Duct mains in an H pattern providing cooled air to future tenant VAV boxes on
each floor.
Direct Digital Controls
•
ALC DDC control system.

•DUC panels at all floors.
Miscellaneous Ventilation
•
Exhaust system for toilet rooms with extra capacity for tenant uses such as copy
room ventilation.

Auxiliary Condenser water Risers
•
Two risers for the Building providing two 2.5" stubs per floor for 2417 cooling
capacity.

Life Safety
•
Code required dampers and fire protection for all penetrations at rated,
vertical shafts.

•
Stair and vestibule pressurization) and tenant floor smoke exhaust as required
for high rise construction.



Electrical
•
Typical floors will have two tel/data closets per floor and two dedicated
electrical closets per floor

•The following equipment is provided for each floor.
1.     Two 277/480v 3ph, 4w, 225amp, 42 circuit main lug-only panels with 42-20
amp 1pole circuit breakers. Panels are fed from one 225amp bus
tap switches.
2.     Two 112.5 kva 480-120/208v transformers, which each feed one 84 circuit,
400 amp double-section panelboard rated at 120/208v.
•
Second 600kw generator for tenant use.

•
Tenant spaces are designed for 6 watts per square foot available to the tenant
for their lights and power.

•Infrastructureand2metersoneachfloorfortenantsubmetering.




--------------------------------------------------------------------------------






Fire Life Safety
•
A new addressable fire alarm system compliant with all applicable codes.

•Life safety devices covering base building electrical, mechanical, and janitor
closets, toilet rooms, elevator lobbies and stairwells.


Tel/Data
•
One dedicated 4" conduit stubbed to the tel/data closet on each tenant floor
from the MPOE room at the basement level.



Toilet Rooms
•
Two pairs of men's and women's toilet rooms on each floor fully compliant with
current ADA and Title 24 accessibility codes. Finishes include ceramic tile
floors walls, solid surface countertops, stainless fittings, and stainless steel
toilet partitions. Hi/low drinking fountains installed on both sides of the core
outside of the women's toilet room.



Base Building Partitions and Columns
•
Core Walls: delivered with gypsum board, fire taped.

•Interior Side of Exterior Walls: gypsum board, fire taped.
•Perimeter Columns: gypsum board fire taped on the 3 interior surfaces, painted
MDF on the exterior facing surface.
•Interior Columns: exposed spray-on fireproofing.


Floors
•
Concrete floors for the leased premises, reasonably smooth.



Ceiling Heights
•
Typical floors are 15' slab-to-slab. Bottom of the main distribution ducts is
set at 11'-7". Accounting for light fixtures under the duct means that the
minimum suspended ceiling height is 11'. The ground floor is 20' slab to slab.



Site/Terraces
•On the south side of the 2,d floor there is 14' wide garden terrace.


Additionally, the Landlord will provide the following:
◦ 
Building standard window shades. Installation to be coordinated with window
shade housing and drop ceiling that are part of Tenant Improvement Project
scope.

•
Upper floor elevator lobbies to be delivered in shell condition ready to accept
tenant finishes including tenant installed elevator lobby doors and hardware.

•
Common corridors and elevator lobbies of any partial floor(s) shall be
constructed in accordance with the Building Standards.









--------------------------------------------------------------------------------




SCHEDULE 4


TENANT IMPROVEMENT MINIMUM BUILDING STANDARDS


Same Standards as attached to the Lease as Exhibit H










--------------------------------------------------------------------------------




SCHEDULE 5
CONSTRUCTION RULES AND REGULATIONS


All general contractors, subcontractors, suppliers, material men, and their
employees and anyone working for or on their behalf, shall be immediately
advised of the following construction rules and regulations concerning their
proper conduct within the Premises, Building and the Project. It is the general
contractor's responsibility to ensure that its subcontractors and suppliers read
and understand these rules and regulations, Ignorance of these rules and
regulations is not a waiver of liability or responsibility.


In the event of a conflict between the following rules and regulations and the
remainder of the terms of the Lease, including, but not limited to, the terms of
the Work Letter, the remainder of the terms of the Lease shall control.
Capitalized terms have the same meaning as defined in the Lease, including, but
not limited to, as defined in the Work Letter.


1. No one shall be allowed to endanger the Premises, Building and/or Project,
its premises, and/or its occupants in any manner whatsoever. In the event that a
situation occurs which threatens the Premises, Building and/or Project, or its
occupants in any manner, the contractor, subcontractor, supplier, etc., must
take steps to correct the hazardous condition. In the event that the
contractor's personnel fail to correct the hazardous condition, Landlord
reserves the right to immediately take steps to correct the Situation at the
contractor's expense.


2. No gasoline operated devices, e.g., concrete saws, coring machines, welding
machines,
etc., shall be permitted within the Premises, Building and/or Project. All work
requiring such devices shall be electronically operated.


3. All pressurized gas and oxygen canisters shall be properly restrained and
supported to eliminate all potential hazards.


4. All contractors are to use the designated freight elevator for transportation
of materials and personnel. No materials, equipment, or personnel are permitted
to use the passenger cabs. If for any reason the freight elevator is
unavailable, all contractors are to obtain permission from Landlord or security
personnel prior to using a passenger elevator. If a contractor or its personnel
are found using the passenger elevators, the elevators will immediately be
inspected for damage, and all damages, whether a result of the contractor's use
or not, shall be corrected at the contractor's and/or Tenant's expense.


5. All material deliveries shall be made through the ground floor to the
designated freight elevator and then transported to the particular floor.
Deliveries consisting of bulk materials, or deliveries requiring longer than one
hour must be scheduled through Landlord. At no time will material be transported
through public areas unless specifically authorized by Landlord. Tenant or
tenant's Contractor will pay 100% of the cost of security, elevator operators
and other personnel and equipment required to accommodate material deliveries,
and to the extent that Landlord incurs any of such costs, Tenant shall reimburse
Landlord therefor within ten (10) days of receipt of an invoice from Landlord
therefor.


6. Contractor's personnel shall at all times maintain the highest level of
cleanliness. All construction debris shall be removed on a timely basis and
shall not be allowed to produce a fire or exiting hazard. In the event that the
contractor fails to keep the Premises, Building and/or Project area free of
accumulated waste, Landlord reserves the right to enter the affected area and
remove the debris at the contractor's and/or Tenant's expense. In addition, all
public areas, such as corridors, restrooms, janitors' closets, etc., shall be
maintained and kept free of construction debris, dust, etc.


7. Contractors are not permitted to use the restrooms for clean-up. Anyone found
using the restroom for cleanup or other similar purposes will be subject to
removal from the Project. If a contractor utilizes the janitorial room, it must
be kept clean at all times. The janitorial room is the only authorized cleanup
area within the Premises. No chemical, paint, drywall compound, or materials of
any kind are to be washed down, dumped or disposed of in the janitorial sink or
any other plumbing or drain system on the Premises, or within or around the
Project.


8. All construction trash and debris shall be removed through the designated
freight elevator in appropriate containers which will assure no leakage of trash
or liquids. No construction debris will be placed in the Building or Project
dumpsters. Each contractor, subcontractor, or service firm shall be responsible
for removing its trash and debris from the workplace daily. If a dumpster is
rented by the contractor, Landlord must approve where it will be placed.
Contractor shall be responsible for keeping the dumpster covered and preventing
debris from flying out or leaking out and for keeping the area around the
dumpster clean.


9. All work performed in occupied tenant spaces must be cleaned by contractor
prior to it leaving the job or at the end of the business day. If additional
cleanup (initial and/or follow-up) is required, it will be done at the
contractor's and/or




--------------------------------------------------------------------------------




Tenant's expense.


10. Any work involving the Building fire alarm system must be cleared through
Landlord prior to the work being started. No adjustments, corrections, or
extensions to the fire alarm system will be made without prior approval of
Landlord. Any part of the fire alarm system removed from service during
construction will be placed back into service at the end of each work day.


11. Contractors are not permitted to enter the fire command center at any time,
unless accompanied by Landlord's designated representative.


12. Stairway doors, electrical room doors, telephone room doors, and janitorial
closet doors shall be kept closed at all times. Contractors found blocking the
doors open shall be subject to a $250.00 fine.


13. Each contractor is required to provide and make available a fire
extinguisher within its work area during construction.


14. Any contractor found guilty of rudeness, use of profanity, or lack of
courtesy to a Project tenant, visitor, or employee will be immediately ejected
from the Project, and will not be allowed to return.


15. Graffiti or vandalism will be not tolerated. Any contractor caught in the
act shall be immediately removed from the Project, and will not be allowed to
return. Any expenses associated with the removal or repair resulting from the
graffiti or vandalism will be at the contractor's and/or Tenant's expense. 16.
Tobacco chewing or smoking will be not be permitted anywhere on the Project,
including, but not limited to, anywhere in or around the Building.


17. No radios or music players will be permitted.


18. Contractors will not be permitted to use any restrooms, except as instructed
by Tenant, after consultation with, and prior approval by Landlord; provided,
however, that the contractors must keep the restrooms clean and Landlord
reserves the right to prohibit a contractor's use of the previously designated
restrooms at any time.


19. All work performed in Tenant occupied spaces or public corridors will be
done in a manner designed to produce the least amount of disruption to normal
occupant operations. Any work involving loud noise or the use of power tools
creating a loud noise is to be reported to the Landlord, or its designated
representative prior to commencement of the work. Landlord, or its designated
representative, at its, or his/her sale discretion, will decide on a
case-by-case basis whether the affected work shall take place after hours.


20. To the extent required, the contractor will be required to provide temporary
electrical power within its work area for use by its subcontractors. Contractors
will not be permitted to run extension cords through public areas or on Tenant
occupied floors.


21. The contractor shall be responsible for monitoring energy consumption in its
construction area. Landlord will provide normal electrical consumption during
business hours, 7 a.m. through 5 p.m., Monday through Friday. All lights and
equipment must be turned off at the end of the business day. Should the
contractor continue to leave lights and equipment on during off-hours, Landlord
has the right to bill the contractor and/or Tenant for the excess electrical
consumption.


22. Contractor's personnel will park in designated areas only. Vehicles parked
in other areas may be towed without notice at the vehicle owners expense.


23. Landlord reserve the right to have its designated representative inspect
work, stop work, and/or have a worker removed from the job at any time during
the contract.


24. Contractors shall not block the freight elevator doors open. A door hold
button has been supplied in the freight elevator for temporarily holding the
doors open to off-load tools, equipment, and supplies, but only for that
purpose. It is not to be used to hold the doors open for quick visits to a
floor.


25. The contractor will be required to furnish Landlord with a list of
subcontractors prior to commencement of the job. This list will include phone
numbers and contacts for each subcontractor.


26. Contractors needing to work on weekends will provide Landlord with a list of
contractor and subcontractor companies and personnel scheduled to work. This
list should include the number of employees, the company, and the estimated
hours




--------------------------------------------------------------------------------




those parties will be working.


27. All contractors working after 5 p.m. and on weekends will be required to
sign in and out at the security guard station.


28. Rubber or polyurethane wheels are required on all material handling
equipment transporting materials across granite, marble or stone surfaces.
Wheels are to be cleaned prior to entering the building.


29. No tool belts are to be worn outside the work area.


30. Clothing shall be appropriate for the construction trade involved, i.e. no
shorts, sandals, etc. which would be unsafe for the employee. Clothing
containing words, symbols or other forms of communication considered offensive
or in bad taste by Landlord or its designated representative shall not be
allowed on site. Proper safety equipment shall be required as determined by the
contractor, i.e., safety glasses, goggles, hard hats, fall restraints,
respirators, etc.


31. The following general policy shall apply to all work which potentially
affects the environment of any tenant at the Project.


32. No work shall be performed at the Premises, Building and/or Project without
permission of Landlord or its designated representative, which in any way
affects the operation of any Project tenant and their ability to function in
quiet and peaceful environment. Nor shall Contractor inhibit other contractors,
consultants, or vendors working on the Premises or any other portion of the
Project. Nor shall any work be performed in early morning hours, the effects of
which (such as odors) linger in the air after 7 a.m, Proper care shall be taken
at all times to insure the safety of all furnishings, fixtures and equipment,
and in the event of emergency work or work approved by Landlord or its
designated representative, the complete safety of Project tenants and Project
personnel, All Premises, Building and other Project rules and regulations shall
be followed at all times.


33. All permits and licenses necessary for the prosecution of the Tenant
Improvement Work shall be secured prior to commencement of the Tenant
Improvement Work.


34. Tenant's Contractor shall provide Landlord with keys to all locks installed
on or in the work areas within the Premises. Landlord shall be provided full
access to such work areas at all times.


35. To the extent provided for in the Lease, including, but not limited to, in
the Work Letter, all drawings, change orders, subcontractors and materials must
be approved by Landlord prior to the start of construction, and any significant
changes to approved plans must also be approved. in advance by Landlord.


36. Any work which will involve the draining of a sprinkler line or otherwise
affect the Building's sprinkler system must be approved in advance by Landlord,
and must be performed after hours. In all instances where this is done, the
system may not be left inoperable overnight.


37. All materials that have any potential for hazard (paints, glues, polishes,
solvents, etc.) must have their associated MSDS sheets available on-site through
the course of the work.






--------------------------------------------------------------------------------




EXHIBIT D
CONFIRMATION OF LEASE TERM


THIS CONFIRMATION OF LEASE TERM is made this __ day of _____ ,20__ between 680
FOLSOM OWNER, LLC, a Delaware limited liability company ("Landlord"), and
RIVERBED TECHNOLOGY, INC., a Delaware corporation ("Tenant").


WHEREAS, by Lease dated the ___ day of _____ ,2012, between the parties hereto
(the "Lease"), Landlord leased to Tenant and Tenant leased from Landlord for the
Lease Term and upon the terms and conditions set forth therein the Premises
containing approximately 167,788 Rentable Square Feet located at 680 Folsom
Street, San Francisco, California, said Premises being more particularly
designated in the Lease; and


WHEREAS, the parties hereto wish to confirm and memorialize the Lease
Commencement Date, the Rent Commencement Date and the Expiration Date of the
Lease Term.


NOW, THEREFORE, the parties hereto mutually agree as follows:


1. All terms used herein, as indicated by the initial capitalization thereof,
shall have the same respective meanings designated for such terms in the Lease.


2. The Initial Lease Term commenced upon the Lease Commencement Date, which for
all purposes under the Lease shall be deemed to be _____, ___. The Initial Lease
Term shall expire at midnight on ______ , 20__, unless sooner terminated as
provided in the Lease.


3. The Rent Commencement Date shall, for all purposes under the Lease, be deemed
to be ______, ____.I


4. Tenant's Contraction Option shall expire on ________.


5. Tenant's Initial Expansion Option shall expire on _______.


6. Any work required to be performed by Landlord under the Lease has been
completed in the manner required thereunder as of the Lease Commencement Date.
























_______________
I Landlord and Tenant to subsequently memorialize the date of the Rent
Commencement Date if not yet determined as of the date of the Confirmation of
Lease Term.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Confirmation of Lease
Term to be executed as the day and year first above written.


LANDLORD:


680 FOLSOM OWNER, LLC,
a Delaware limited liability company


By:     680 Folsom, LLC,
a Delaware limited liability company
Its: Sale Member


By:     TMG Folsom, LLC,
a Delaware limited liability company
Its: Manager


By:     TMG Partners,
a California corporation
Its: Managing Member




By:
Name:
Its:


TENANT:




RIVERBED TECHNOLOGY, INC.,
a Delaware corporation


By:
Name:
Its:




By:
Name:
Its:






--------------------------------------------------------------------------------






[ex101680folsomlease151.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease152.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease153.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease154.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease155.jpg]








--------------------------------------------------------------------------------




EXHIBIT F


TENANT COMPETITORS
Cisco
BlueCoat
Juniper
Citrix
SilverPeak
Ipanema
Fortinet
F5
AIO Networks
NetScout
OpNet
Computer Associates
Fluke Networks
StorSimple
Nasuni
Panzura






--------------------------------------------------------------------------------




EXHIBIT G-l
TENANT'S BUILDING SIGNAGE
FOLSOM STREET










--------------------------------------------------------------------------------




[ex101680folsomlease158.jpg]






--------------------------------------------------------------------------------




EXHIBIT G-2
TENANT'S BUILDING SIGNAGE
THIRD STREET








--------------------------------------------------------------------------------




[ex101680folsomlease160.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease161.jpg]




--------------------------------------------------------------------------------




EXHIBIT H


MINIMUM BUILDING STANDARDS FOR ALTERATIONS AND TENANT IMPROVEMENTS


[116 pages attached]




--------------------------------------------------------------------------------








[ex101680folsomlease163.jpg]




--------------------------------------------------------------------------------




TENANT IMPROVEMENT MINIMUM BUILDING STANDARDS


TABLE OF CONTENTS


TENANT STANDARDS
I. Multi-Tenant Floor Elevator Lobby


II. Multi-Tenant Corridor


III. Multi-Tenant Floor Typical Suite Entry Door and Frame
•
Interior Standards related10 the Building Ceiling and Perimeter

•Perimeter Conditions


VI. Floor Penetrations


VII. HVAC


VIII. Power, Data and Low Voltage Cabling
•
Cover Plates

•Lighting Control


XI. Fire Alarm
 
XII. Fire Extinguisher Cabinets


XIII. LEED


APPENDIX
A. Mechanical Systems Overview
B. Lighting Control
C. Lighting Fixture Cutsheets
D. Simplex Fire Protection Cutsheets
E. LEED Overview








--------------------------------------------------------------------------------




[ex101680folsomlease165.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease166.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease167.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease168.jpg]








--------------------------------------------------------------------------------




TENANT IMPROVEMENT MINIMUM BUILDING STANDARDS


1.     Ceiling Grid
a. Suspension System: "Silhouette XL" (Armstrong World Industries) or approved
equal. 9/16 in. bolt slot system with 1/2 in. reveals. Material to contain 25%
recycled content. Integrate assembly with "Seismic Rx Suspension System, ICC
Report ESR-1308" (Armstrong World Industries). Provide Armstrong's BERC2 clip
where grid is not attached to the wall. The ceiling system at the building
perimeter must be 11' above the floor for levels two and above.


2.     Ceiling Tile
a. Acoustical Ceiling Tile: "No. 1912, Ultima Beveled Tegular" (Armstrong World
Industries) or approved equal. 2 ft. by 2 ft. by % in. thick. Material to
contain at least 2% post-consumer recycled content and 68% pre-consumer recycled
content. NRC: 0.70; CAC: 35: Class A Fire Resistant; Light Reflectance: .90.
B.     Fixtures and Devices within Ceiling Perimeter:
1. Lighting Fixture
a.     2x2 Recessed Fixture Mfg: ALTER High Efficiency OCVYA
20GHSED20GS2PFFTOP224 OR 334 (See Appendix C for cutsheet on this fixture) or
approved equal


2. Sprinkler Heads: Fully recessed sprinkler with flush white cap


3. Air Outlets:


a.     Supply Air Outlets:
i.     New air outlets shall be 24" by 24" perforated drop face ceiling
diffusers with round neck Titus PSS-DF or approved equal for building standard
tee ceiling system.
ii     Wall mounted shall be Titus 300 RL Series or approved equal.
iii,     Duct mounted exposed shall be Titus S300 Series, double deflection, or
approved equal.
iv,     Interior of diffuser 10 be black.
v.     Auditorium supply air outlets shall be Seiho Model NT or approved equai.
b. Return Air Outlets:
i.     New return air outlets shall be 24" by 24" perforated drop face ceiling
grille with 22" by 22" neck Titus PXP-DF tee ceiling system or approved equal.
ii.     New linear slot diffusers shall be Titus FlowBar with l' slot or
approved equal.
iii.     New and reused perforated face grilles shall be provided with flex
duct.
iv.     Duct mounted exposed shall be Titus S300 Series, double deflection, or
approved equal.
v.    Interior of diffuser to be black.








--------------------------------------------------------------------------------




[ex101680folsomlease170.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease171.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease172.jpg]






--------------------------------------------------------------------------------




TENANT IMPROVEMENT MINIMUM BUILDING STANDARDS


VIII.     Power, Data and low Voltage Cabling
All ceiling hung conduit, raceways, cable, and cable tray shall be run parallel
or at right angles to exterior walls.


Where full drop ceiling conditions exist or are planned: Power shall be run in
MC cable or EMT conduit. Data and telecommunications can be supported by "J"
hooks, cable tray, or EMT conduit.


Where open ceiling or partial 'cloud" drop ceiling conditions exist or are
planned: Power shall be run in EMT conduit. Data and telecommunications shall be
run in EMT conduit (except for within a Tenant's own premises when "J" hooks or
cable trays are also acceptable.). In situations where the space below the
Premises is vacant, assume an open ceiling will be used in that area.


IX. Cover Plates
Leviton Decora, "white"; switches to be rocker type.


X. Lighting Control
680 Folsom utilizes the Adura Lighting Control System for lighting control of
all common areas which includes a lighting control backbone for Tenant to tie
into. Tenants may use the Adura Lighting Control System or elect to use an
alternate lighting control system but will be required to interface with the
base building lighting control system as shown in the Appendix 8. Tenant
lighting control must meet Hie 24 as well as the requirements for the PG&E
Demand Response program.


Included In Appendix 8 are examples of wiring diagrams for the various control
scenarios, single line diagrams for the Adura Lighting Control System as well as
interface between Adura and other lighting control systems, hypothetical
lighting control RCP meeting the PG&E Demand Response requirements, hypothetical
lighting control RCP meeting Title 24, and cut sheet for the various Adura
components


XI. Fire alarm
680 Folsom utilizes a Simplex fire alarm system. Improvement Projects are
included in the Appendix D


XII. Fire Extinguisher Cabinet
Larsen's Occult Series Fire Extinguisher Cabinet or approved equal, Model 0-2409
Solid Finish: Stainless Steel or Factory Painted, color to be selected by
Tenant. Style: Fully Recessed


XIII. LEED
680 Folsom is pursuing LEED Core & Shell 2.0 certification at the Gold level.
The credit summary for the points being pursued are included in Appendix E for
reference.




APPENDIX


A. Mechanical Systems Overview
B. Lighting Control
C. Lighting Fixture Cutsheets
D. Simplex Fire Protection Cutsheets
E. LEED Overview




--------------------------------------------------------------------------------




Mechanical System Narrative




Appendix A: Mechanical System Narrative
680 FOLSOM TI STANDARDS


HVAC


PART 1 -GENERAL


1.1     DESCRIPTION
A.     The following is a summary of the scope of work for the Mechanical
Design/Build Subcontractor, from hereon referred to as the Subcontractor.
B.     Wherever possible all items of equipment shall be Energy Star labeled. If
items are not Energy Star labeled provide evidence that such items are not
available.


1.2     SUMMARY
A.     Provide engineering, labor, materials, and accessories required to
install, test and place into operation the healing, ventilating, air
conditioning systems. Labor, materials, or accessories not specifically called
for in the Contract Documents, but required to provide complete, operating
mechanical systems shall be provided without additional cost to the Owner.
B.     Determine, coordinate, and incorporate the design and construction
requirements of the Architect, Structural Engineer, Foodservice Consultant,
General Contractor, other Subcontractors, and the base building owners and
engineering staff.
C.     Scope of HVAC work for tenant shall include necessary demolition and
alteration or the existing base building systems and equipment as required and
additions and improvements to comply with the scope of the Design/Build Tenant
Improvements. However, minimum scope of work shall include functions outlined
below and on the associated HVAC sketch plans.


1.     Design and Drawings: Calculate HVAC loads and prepare new design drawings
based upon proposed tenant layout.


2.     Use available air and water flow quantities as indicated on the base
building system drawings.


3.     Provide copy of professional engineer licensed in California. Stamped
plans to Landlord for review and approval.


4.     Obtain building permit for construction for same approved scope of work.


5.     Coordinate demolition Dr alteration of existing base building systems
with Landlord and/or Chief Engineer (or designee) to maintain integrity of
bUilding systems.
•Costs for repair of damage to building systems and unauthorized interruption of
building services shall be charged to Tenant Contractor as applicable.
•Contact Chief Engineer or designee to examine parts before disposal.
•Demolish and remove from premises items not to be reused in new design.
•Prior to the demolition of any wall, which contains an existing thermostat,
contact the Chief Engineer for the procedure to safe-off thermostat and
associated wiring.


6.     Reroute existinq and provide new duct runs as required for Project.


7.     Provide acoustically lined transfer air duct boot with ends turned up to
create proper return air path in areas enclosed by full height (slab to slab)
walls. Transfer air boot shall be sized at no more than 500 FPM air velocity.


8.     Add new heating water piping as needed to serve Tenant space.


9.     Extend existing condenser water piping as needed to serve Tenant space.
Extend new condenser




--------------------------------------------------------------------------------




water piping and install isolation valves in manner that allows dedicated
shutdown without the interruption of existing tenants.


10.     Add, relocate and remove air outlets.


11.     Provide new thermostats and controls as required to meet current
building shell and core standards.


12.     Provide new VAV boxes and additional HVAC zones as necessary to complete
with heating water reheat coil and necessary controls.


a.     HVAC zones are not to be split between two suites.


13.     Adjust and balance air and water system to obtain designed performance
and provide independent written report.


a.     Submit copy of field hand written report to Landlord and Engineering
Department prior to technician leaving premises after conducting balance.


14.     Odor producing activities including but not limited to photo processing,
printing, copying, or food preparation (other than coffee stations and microwave
ovens) shall have adequate ventilation and exhaust to prohibit odors or elevated
levels of contaminants from entering other tenant spaces, public spaces,
non-public spaces, and adjacent properties.


a.    Stub-outs from toilet exhaust system provided with base building may be
used.
b.     Additional ventilation, exhaust and pollution control equipment may be
necessary.
c.    Exhaust from tenant space terminating to outside of building shall be
approved by Landlord. Plans showing complete exhaust duct routing and
termination point shall be submitted to Landlord office for approval.


1.3     QUALITY ASSURANCE
A     Comply with the current applicable codes, ordinances, and regulations of
the authority or authorities having jurisdiction, the rules, regulations and
requirements of the utility companies serving the project and the Owner's
insurance underwriter.
B.     All equipment and installations shall meet or exceed minimum requirements
of AGA, ANSI, ARI, ASA, ASHRAE, ASTM, AWWA, CTI, FM. NEBB. NEMA, NFPA, OSHA,
SMACNA, UL, and the State Fire Marshal.
C.     Equipment shall be certified for use in the State of the project and
shall meet or exceed the requirements of the State energy code.


1.4     SUBMITTALS
A.     Proposal Submittal:
1
Pricing breakdown in accordance with the Invitation to Bid.

2Written technical description of the proposed systems broken down into the
follOWing categories:
a.     Heat Pump Air handling units.
•Exhaust and supply fans.
•Ductwork and VAV boxes.
•Air inlets and outlets.
•Pipe systems.
•Water treatment system for condenser water.
•HVACtestandbalancingwork.
•BEMS and controls additions.


3.     Voluntary alternates to the base proposal may be presented, at the
Subcontractor's option. All such alternates shall include a description of the
item benefits obtained by the Tenant and associated add or deduct cost.
Creafivity and ingenuity are encouraged in this regard; however, the impact
imposed on the building's architecture and structure systems should be
considered.
    
B.     Design Phase:
1Coordinate with the Architect, Tenant and Building Owner to develop the final
design concepts.
2Prepare 100% Design Development documents and preliminary specification for
review and approval clearly identifying the equipment and systems proposed for
the final design.
3Respond in writing to review of engineering documents made by Architect.




--------------------------------------------------------------------------------






C.     ConstructiOn Documents:


1.     Prepare and submit 50% CD engineering plans, specifications, and
calculations for the project for review.


2.     Respond in writing to review of engineering documents made by Architect.


3.     Final 1OOO/OCD documents shall be submitted for final review.


4.     Respond in writing to review of engineering documents made by Architect.


5.     Upon acceptance of the 100%CD documents, provide Permit documents signed,
and sealed by a Professional Engineer registered in the Slate of the project
compiete with all Regulatory forms and documentation for filing of the plans
with the BUilding Department Engineering work shall be in accordance with all
laws and regulations applying thereto.


6.     Construction Drawings shall include but not be limited to:
•Legend and Abbreviations.
•Energy Code Compliance Forms.
•Equipment Schedules.
•Air and Water Riser Diagrams.
•Ductwork and Piping Plans.
•Details and Diagrams.


1.5     DESIGN REQUIREMENTS
A.     The design criteria and performance requirements reflect the Tenants
development requirements. The ideas presented have been integrated with the
building's architecture and structure to form a total design concept. The
Design/Build proposals shall conform to the mechanical criteria and the
architectural and structural drawings. These documents are not intended to
inhibit the participating teams from submitting alternate concepts or designs,
which could be at variance with the information provided.
B.     The mechanical system design and installation shall conform to the
building architecture and structural systems. Any proposed deviations from these
documents due to the design or installation of the mechanical system shall be in
the form of a written request to the Contractor. Requests for deviations shall
be documented with reasons for the request, benefits obtained by the Tenant,
impact on other associated design or construction trades, and estimated additive
or deductive cost impact on all construction trades. The Subcontractor shall
install the work within the initial space accommodations or make other
provisions at no additional cost to the Tenant or Contractor and maintain the
initial architectural and structural integrity.
C.     If conflict arises between the specifications or codes or ordinances,
immediately notify the Contractor. Do not deviate from the Drawings and
Specifications or install work which may be in conflict with codes and
ordinances until the conflict is resolved and the solution is reviewed by the
Architect.
D.     The Architect and Tenant will have the final decision with respect to
system concepts, spatial, and visual coordination and acceptance of proposed
products and materials.
E.     The Architect will act on the Tenant's behalf as advisors on technical
matters of interest to the Tenant. The Architect's involvement on this project
shall not alleviate the statutory and professional reqUirements or obligations
of the Subcontractor who is to be the Professional Engineer of Record. The
review of design or installation shall not reduce or diminish the obligation,
responsibility or liability of the Subcontractor or their professional
consultants.
F.     The Subcontractor shall accept direction through the Contractor with
respect to performance of its contractual obligations. A schedule of meetings
will be developed which will require representation from all team members. The
Subcontractor shall have a designated project representative and a back-up
representative, either or both of whom shall attend all meetings.
G.     The Subcontractor shall meet with members of local regulatory
authorities, utility companies and municipal service boards to coordinate their
requirements with the project design and construction.
H.     The Subcontractor or their professional consultants shall be required to
carry, as Engineer of Record, professional liability insurance (errors and
omissions), of polley value of $1,000,000 minimum, $50,000 maximum deductible.
The Subcontractor shall furnish evidence of professional liabiliiy coverage to
the Tenant for review and acceptance.
I.     The Architect shall review and comment on the Mechanical and Fire
Protection design documents. The review shall be in the form of comments, which
shall be considered either as interpretations of the original Design/Build
proposal or clarification of the Intent of the scope of work. The Subcontractor
shall respond to these review comments with wrillen acceptance or rejection of
each comment. Neither the Architect or their consultants accept responsibility
for the




--------------------------------------------------------------------------------




technical design of the project.
J.     All required equipment shall be seismically restrained as required by
code. Seismic restraint calculations shall be performed and sealed by a
structural engineer licensed in the State of the project and incorporated into
the Subcontractor's design and installation.


1.6     GUARANTEE
A.     Submit a single guarantee stating that all portions of the work are in
accordance with contract requirements. Guarantee all work against faulty and
improper material and workmanship for a period of one (1) year from Tenant's
acceptance, except where guarantees or warranties for longer terms are
specified, such longer term to apply. Within 24 hours after notification,
correct any deficiencies which occur during the guarantee period at no
additional cost 10the Tenant, to the satisfaction of the Tenant and Architect.
Obtain similar guarantees from sub-subcontractors, manufacturers, suppliers and
sub-trade specialists.


1.7     SYSTEM DESCRIPTION
A.     Central System: The main system at 680 Folsom consists of central
chillers and VAV fan rooms with chilled water coils. Duct risers and sheet metal
duct mains are provided on each floor. Bottom of duct mains is at 11 ft 7
inches. A central boiler system provides heating hot water for space heating in
tenant-provided VAV boxes. Hot water risers are provided in two locations, and
stub-outs are provided on each floor.


1.8     DESIGN PARAMETERS
A.     The following are design temperatures upon which the shell and core HVAC
system was designed. Tenant systems shall be designed in a manner that is
compatible with shell and core systems.
Design Parameters
Outside air drybulb temperature
79F cooling/ 63F heating
Inside air drybulb temperature lnterior spaces
74F cooling/ 70F heating
Cooling design
55F entering zone
Reset Temperature
62F
Design hot water temperature
180F supply/ 150F return
Design condenser water temperature
78F supply/ 88F return
Lighting
1.0 watts/occupied sq ft
Other electrical
2.0 watts/occupied sq ft
People density
100 sq ft per person
Outside air rate
15 cfm per person

B. The following design parameters shall be used for heating and cooling loads.
1.     Heat Transfer Conductances of Building Envelope (Btu/ft'/hr/F).
Component
Winter
Summer
Exterior wails
0.1


0.1


Roof
0.13


0.13


Glass type 1 _1" Floor Storefront Lobby (SHC =0.49)
0.96


0.87


Glass type 2 Typical floor 2nd through 14th (SHe =0.32)
0.29


0.25





C.     Aux Tower Systems: The auxiliary cooling system consists of a closed
circuit tower and variable speed pumps. Building has a 300-ton fluid cooler
installed with space for another 300 ton future fluid cooler. There are two
risers that are full line size from the roof to first floor at 8 inches each.
Floor taps are 2.5 inches on each riser, and tenant can provide hot taps to 4
inches. 2.5-inch taps are sized for 30 tons at 88°FI78"F. 4-inch taps can handle
up to 80 tons. All tenant auxiliary condenser water requests are to be approved
by Owner's engineer.


D.     Exhaust Svstems: Each floor has two stub outs for additional exhaust air
on each of the floor exhaust risers. Each stub out is sized for 300 cfm of
future tenant exhaust. Each floor also has electrical room exhaust for each of
the two electrical closets. The return air is non-dueted, and the plenum is used
as the return air.


1.9     ZONING




--------------------------------------------------------------------------------






A     All areas of the building shall be zoned as required to prevent
non-uniform temperatures in a space due to variable heat gain from outdoor
exposure, variation in people density, etc. Each zone shall have its own
thermostat and terminal unit. The following zoning criteria shall be followed:


1.     Exterior and interior spaces shall be separately zoned.


2.     Spaces with different exposures shall be separately zoned.


3.     All enclosed corner rooms shall be separately zoned.


4.     Rooms shall be grouped onto the same zone only if space functions are
similar.


5.     Rooms shall be supplied by only one zone.


6.     Each conference room shall be separately zoned.


7.     No more than 3 meeting rooms (each with 4 persons or less) shall be
served by a single zone.


8.     No more than 4 private exterior offices Shallbe served by a single zone.


9.     No more than 5 private interior offices shall be served by a single zone.


10.     Private offices shall be zoned separately from open offices.


11.     Copy/coffee kitchenette area shall be served by separate zones.


12.     Corridors, storage, and non-critical spaces may be served by any
adjacent zone.


13.     No zone shall serve more than approximately 2500 square feet of
conditioned space (excluding non-critical spaces such as corridors and storage
rooms)


B.     VAV Box Type


1.     The following are tenant standards and shall be followed unless
permission is given otherwise by the Owner.
2.     Exterior zones.
a.     VAV Reheat Boxes with 2-row reheat coils.
3.     Interior zones.
a.     Cooling-Only VAV Boxes.
4.     Conference rooms and other densely occupied zones subject to C02 demand
control ventilation: VAV Reheat Boxes with 2-row reheat coils to suit the
heating requirement


C.     VAV Box Setpoints.
1.     Maximum primary airflow setpoints shall be determined from cooling load
calculations. Note: Interior zones shall be sized for the fully reset supply air
temperature (see interior zone supply air temperature above) so that they are
not under-cooled in winter operation.


2.     Minimum primary airflow setpoints shall be the largest of the following:
a.     Cooling-Only Boxes.
1) 0 cfm (based on usage described under VAV Box Type above, ventilation
minimums are not required for these boxes.
b.     VAV Reheat Boxes.
1) 15 cfm/person.
2) 0.15 cfm/ft'.
3.     Heating maximum airflow setpoint shall be the largest of the following:
a.Minimum airflow setpoint as determined above.




--------------------------------------------------------------------------------




b.30% of the zone maximum cooling airfiow rate.
c.As required to provide gO°F to the space at design steady-state heating load
but no larger than 50% of the maximum cooling air flow.


4.     Select boxes to meet noise criteria and for no greater than 0.5 inches
total pressure drop (total pressure drop is static pressure drop plus velocity
pressure drop).
a.     The following are suggested maximum primary air flow rates (cfm) for each
box size (based on Titus. NC 30, 0.5" ATP).
Inlet size
Cooling Only & Fan-Powered
Reheat (2-row)
6"
415
370
8"
785
655
10"
1200
980
12"
1500
1380
14"
2325
1920
16"
3000
2400



D.     Auxiliary Cooling.
1Use of condenser water system requires approval by bUilding management.
Supplemental units are subject to monthly charges for electrical, water, and
chemical treatment consumption. The condenser water flow and energy (BTU)
serving the supplemental units shall be metered.
2Flowlenergy meters shall be provided with pulse and dry contact output for BEMS
recording with integral CD for energy total.
3Refer to Section 22 J for flow and energy meters.
4Provide hydronic heat pumps or water-cooled AC units connected to the condenser
water system in the following cases:
a.     For spaces requiring air conditioning during hours other than normal
offices hours (e.g. 24-hour computer rooms).
b.     If floor cooling loads exceed the maximum VAV system design capacity,
auxiliary water-cooled AC units or heat pumps shall be provided to supplement
the AC units if average internal ioads on AC unit exceed the loads generated
from the following base building design parameters. Cooling load calculations
shall be provided to the Building Owner to verify base building VAV system
capacity is adequate to meet tenant design loads.
1)     Occupancy: 100 sq ftIperson.
2)     Office equipment: 2.0 wlsq fl.
3)     Lights: 1.0 w/sq ft, 25% to return air plenum.
5.     load shall not exceed 25 tons in the area served by each AC unit without
approval of Owner.
E.     Maintenance Access.


1.     Space shall be provided around all equipment for routine maintenance and
inspection in strict accordance with recommendations of the manufacturer. Where
these requirements are not met, equipment shall be relocated at no cost to the
Tenant prior to system acceptance.


2.     VAV boxes and AC units/heat pumps.
a. Equipment shall be located where readily accessed for maintenance , not over
light fixtures, ceiling height partitions, or large, difficult-to-move furniture
such as cabinets and desks. Where possible, locate in corridors or over entry
doors to rooms where it is assured no furniture will be located below.
b. Do not locate over inaccessible ceilings unless there are no practical
options. If required, access doors shall be provided to allow for complete and
ready access to filters, valves, and all components requiring routine
maintenance.
c. Service and maintenance access and access doors shall not be blocked by
conduit, sprinkler lines, cable trays, ceiling hangers, etc.


3.     Installations of new equipment shall be reviewed and approved by Building
Engineer prior to closing up ceilings.


F.     Air System Design.
1.     Supply ductwork upstream of VAV boxes:
a.All taps into duct main to VAV boxes shall be conical or 45".




--------------------------------------------------------------------------------




b.No flexible duct is allowed upstream of VAV boxes.
c.Duct sizing for duct from taps of mains to VAV boxes shall be as follows:


1)     For runs less than 15 equivalent feet in length, ducts shall be the VAV
box inlet size.
2)     For longer runs, ducts shall be sized at no more than 0.25" per 100 feet
friction rate. Where duct to VAV box is target than VAV inlet, provide sheet
metal taper at inlet with maximum 150 angle, minimum 18" long.
2.     Ductwork downstream of VAV boxes and heat pumps and all return air and
exhaust air ducts:
a. Flexible duct shall be limited to 7 feet in length.
b.     Duct sizing.
1)     Sheet metal ducts shall be sized for average friction rates below 0.1"
per 100 feet.
2)     Lined ducts and flex ducts shall be sized for no more than an equivalent
of 0.08" per 100 feet friction rate (i.e., seleel size assuming a smooth duct
using a ductiiator at 0.08"/100 It; actual pressure drop will be higher due to
roughness.)
3.    Air outlet balancing shall be through volume dampers located at the
upstream end of the flex duct connection to the outlet or duct/plenum tap or at
spin-ins at VAV box plenum. Where dampers are inaccessible, such as at drywall
ceilings, use remote control devices (e.g. Young's Regulator). Access doors
shall not be used for access to balancing dampers.
4.    Diffusers and retum air grilles.
a.     Perimeter zones.
1) Either perforated face or flow bar along perimeter where there are ceilings.
2)Duct-mounted double deflection tor perimeter zones with no ceilings.
b.     Interior zones.     
1) Perforated face where there are ceilings.
2) Duct-mounted double deflection Dr wall mounted for interior zones with no
ceilings.
3) No return or makeup air grille or transfer duct or other than normal door
undercut is required for the following rooms with supply air rates less than
that indicated:
4) Rooms with full height walls or drywall ceilings: 75 cfm.
5) Rooms with tee-bar ceilings and non-full height walls: 50 elm per door plus
0.15 cfm/ft'.
5.     Return air throuqh full height (slab-to-slab) partitions. Transfer ducts
shall be provided to ensure return air paths remain open from each space to the
main return air shafts.
a.Acoustical partitions: Provide lined transfer ducts or boots.
b.Rated corridors: Extend return air duel over corridor without openings so no
fire/smoke dampers are required.
c.Velocity through unducted plenum return/transfer eiements shall not exceed 500
fpm.


G.     Hydronic System Design.
1.     Hot water system.
a.Heating water risers with valved stubs for tenant connection are located at
each mechanical shaft.
b.Hot water system shall be variable flow using two-way modulating control
valves. Three-way valves are not desired nor allowed.
c.Reheat coils flow rates shall be selected based on design temperatures above.


2.     Condenser water system.
a.Condenser water risers with valved stubs for tenant connection are located at
each mechanical shaft
b.Condenser water systems shall be variable flow using two-way two-position
auto-isolation valves factory mounted in AC units.
c.Condenser water flow rates shall be selected based on design temperatures
above with available differeniial pressures to be confirmed with the Building
Engineer.


3.     Piping shall be sized as follows:




--------------------------------------------------------------------------------




Size
Max GPM
1/2"
1.5


3/4"
4.6


1"
8.9


1-1/4"
15


1-1/2"
24


2
51







4.     Routing.
a.Piping shall not be run over server rooms, telecomm rooms, etc. where leaks
can damage electronic equipment.
b.Piping shall not be run through electrical rooms even where above ceilings.
c.Piping shall not block service access or electricai clearances to equipment
and shall not run under equipment.
5.     Flexible hose kits shall be used on water-cooled AC units/heat pumps for
vibration isolation. Hose kits are not allowed on hot water coil connections.






--------------------------------------------------------------------------------




[ex101680folsomlease186.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease187.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease188.jpg]








--------------------------------------------------------------------------------




3.
Temperature sensors shall have:

a.
Communications port for field service.

b.
No temperature display, no local control in public areas and open offices.

c.
LCD temperature display, setpoint adjustment, and override button in conference
rooms, private offices, and suite entry lobby (for off-hour override).



4.
Tenant controls shall use the building standard control sequences unless
approved otherwise by the Building Owner.

1.10
SUBMITTALS

A.
Prior to commencing work, mechanical contractor shall assist General Contractor
in submitting to Landlord required documentation including the following:

1.
Landlord approved construction documents.

2.
Construction permit.

3.
Include City and Fire Department variations granted for Project.



B.
Mechanical contractor shall submit a written request and schedule for
disruptions to buildings services no less than 72 hours in advance.

C.
Contractor shall review equipment and material submittals prepared by suppliers,
verify compliance with Construction Standards, mark copies as acceptable, and
submit to Architect. After Architect's approval, submit three (3) sets of
approved documents to Landlord and Engineering Department. Also provide one disk
with word searchable (not scanned) copies of approved submittals in Adobe
Acrobat pdf format.

D.
Project Closeout Submittals: Prior to Landlord final inspection and acceptance
of construction, Contractor shall be required to provide following documentation
to Landlord.

1.
Two complete sets of operating, maintenance and installation manuals and one
disk with word searchable (not scanned) copies of manuals in Adobe Acrobat pdf
format.

2.
One set of complete, as-built (and CD with latest CAD version and pdf version)
drawings including control and wiring diagram: Drawings shall contain key map of
floor with tenant location and summary of CFM and GPM used from base building
systems.

3.
Two (2) bound and one (1) pdf copy of air and water balance reports approved and
stamped by Mechanical Engineers. Balance reports shall include:

a.
Variable air volume box address for reference.

b.
Detailed readings for each outlet for each VAV balanced including design and
actual readings (both minimum and maximum).

c.
The size and flow coefficient of each VAV box. Supply and return water
temperatures and flow rates.

d.
Where applicable, heating hot water flow and discharge air temperature at
maximum heating.

e.
Floor plan of space balanced showing box and outlet locations.

4.
All equipment including, but not limited to, heat pumps, VAV boxes, exhaust
fans, etc. shall be tagged consistent with existing equipment tag system.

PART 2PRODUCTS
2.1
EQUIPMENT AND MATERIALS

A.
Provide products and materials that are new, clean, free of defects, and free of
damage and corrosion.

B.
If products and materials are specified or indicated herein for a specific item
or system, use those products or materials as representative of quality implied
and desired. If products and materials are not listed in either of the above,
use first class, high quality, best available current technology products and
materials, subject to review and acceptance by the Architect and Tenant.





--------------------------------------------------------------------------------




C.
Ship, store, and install products and materials in a manner which will protect
them from physical damage, water damage, weather and entry of debris. If items
are damaged in the opinion of the Architect, take immediate steps to obtain
replacement or repair.

D.
Products and materials shall not contain asbestos, PCB, or any other material
which is considered hazardous by the Department of Environmental Protection or
any other authority having jurisdiction.

E.
Statically and dynamically balance rotating equipment for minimum vibration and
lowest operating noise level.

F.
Provide name/data plates on major components of equipment with manufacturer's
name, model number, serial number, capacity data and electrical characteristics
attached in a conspicuous place.

G.
Install materials and equipment with qualified trades people.

H.
Maintain uniformity of manufacturer for equipment used in similar applications
and sizes.

I.
Install floor mounted equipment on a 4 inch high concrete pad. Concrete work to
be provided by another trade. Coordinate size and location with actual equipment
used and accepted layout shop drawings.

J.
Secure equipment with bolts, washers and locknuts of ample size to support
equipment. Embedded anchor bolts to have bottom plate and pipe sleeves. Grout
machinery set in concrete under the entire bearing surface. After grout has set,
remove wedges, shims and jack bolts and fill space with grout.

K.
Locate valves, traps, damper operators, dielectric unions, access doors, etc. to
be easily accessible, either in mechanical spaces or through access panels
specified. Obtain Architect's approval of access panel locations.

L.
Follow manufacturers' recommendations and instructions for installing,
connecting, and adjusting equipment. Provide a copy of such instructions at the
equipment during installation.

M.
Pressure vessels and relief valves shall be selected, built and labeled in
accordance with ASME.





2.2MATERIALS
A.
Ductwork:

1.
General: Medium pressure ductwork (upstream of the VA V box) and low pressure
ductwork shall be galvanized sheet metal in accordance with latest edition of
the SMACNA duct manual.

a.
Exposed ductwork shall be either round or oval.

b.
Seal transverse and longitudinal jOints of ductwork to comply with current
SMACNA manual.

c.
Seal duct joints using Hardcast Foil-Grip 1403-181 BFX tape and Flex-Grip 550
adhesive as recommended by manufacturer.



2.
Flexible Ducts: Thermaflex or Genflex flexible sound absorbing ducts with outer
plastic liner, R-4 insulation, helical support wire and CPE inner liner. Liner
shall be black.

a.
Flexible ducts shall be UL Class I air ducts shall comply with UL-181, NFPA 90A
and 90B, and shall be approved by the City of San Francisco. Maximum flexible
duct length shall be 7'-0" and no more than one long radius 90 degree elbows
shall be allowed.

b.
Flexible duct may be used at end of runs only.



3.
Kitchen Hood Exhaust Ducts: Grease ducts serving a Type I hood shall be 18 gauge
stainless steel sized as required by current California mechanical code.

a.
Continuously weld longitudinal joints.

b.
Weld all transverse jOints and reinforcing angles.

c.
Do not cross-break bottom panels of duct.

d.
Include all code (local and State) grease duct fire wrap or enclosures.



B.
Air Terminal Units:

1.
Single Duct, Variable Air Volume Terminal Units:

a.
Manufacturer:

1)
Titus Model DESV-3000 or approved equal.





--------------------------------------------------------------------------------




b.
Casing: Minimum 22 gage galvanized steel, internally lined with 1 H thick dual
density glass fiber insulation that complies with UL 181, NFPA 90A, and ASTM G21
and G22.



1)
Casing Air Leakage: Not more than 2% at 3" w.G. static pressure.

c.
Damper: Heavy gage steel with shaft rotating in Delrin or bronze oilite
self-lubricating bearings.

1)
Shaft shall be clearly marked on end to indicate damper position.

2)
Damper shall have mechanical stops to prevent overstroking, and synthetic seal
to limit close-off air leakage to maximum of 3% at 3" W.G. static pressure.

3)
Terminal units shall be capable of normal operation at minimum of 0.5" total
pressure.

d.
Due to building capacity and systems, use or reuse of installed building VAV's
must be coordinated with Chief Engineer.

e.
Provide 5 feet minimum acoustically lined (1" duct liner) plenum downstream of
all VAV terminal units.

2.
Actuators and Controls: Provide digital electronic actuators, flow analyzers and
controls as required.

3.
Communication wiring to be routed to match existing. All new VAV terminal unit
installations require a connection to an existing or new LAN trunk as well as a
control power circuit. Field verify existing conditions and design to meet
Tenant requirements.

4.
Reheat Coils: Reheat coils shall be made of seamless copper tube with aluminum
fins mechanically bonded to coils and shall be rated for required working
pressure at floor on which they are installed. Minimum 2 row coil is required at
exterior zones and 1 row coil at interior zones.

5.
Install to meet manufacturer's recommendations.



C.
Air Outlets:

1.
Supply Air Outlets:

a.
New air outlets shall be 24" by 24" perforated drop face ceiling diffusers with
round neck Titus PSS-DF or equal for building standard tee ceiling system.

b.
Wall mounted shall be Titus 300 RL Series

c.
Duct mounted exposed shall be Titus S300 Series, double deflection

d.
Interior of diffuser to be black.

e.
Auditorium supply air outlets shall be Seiho Model NT.



2.
Return Air Outlets:

a.
New return air outlets shall be 24" by 24" perforated drop face ceiling grille
with 22" by 22" neck Titus PXP-DF tee ceiling system.

b.
New linear slot diffusers shall be Titus FlowBar with 1" slol.

c.
New and reused perforated face grilles shall be provided with flex ducl.

d.
Duct mounted exposed shall be Titus S300 Series, double deflection

e.
Interior of diffuser to be black.



3.
Kitchen Air Outlets:

a.
New supply, return and exhaust air outlets located within kitchen area shall be
constructed of aluminum of same types as noted above.

D.
Duct Specialties:

1.
Flexible duct connections are to be Vent-Glas by Vent-Fabrics, Inc. Install at
AC units or ceiling fans





--------------------------------------------------------------------------------




to maintain not less than 2" metal to metal separation.
2.
Duct Access Doors are to have Ruskin/Model ADH 22.

3.
Concealed Damper Regulators are to be Ventlock Model 677 with miter gears and
rod attachment, as required.



E.
Dampers:

1.
Balancing Dampers shall be as follows:

a.
Provide single or mUlti-blade balancing dampers constructed per SMACNAIASHRAE
recommendations.

b.
Provide hand locking quadrant and install where required for proper operation.
Provide ribbon at each damper for easy identification.



2.
Fire Dampers to be UL listed and California State Fire Marshal approved and
shall comply with the latest UL and Fire Marshal testing criteria.

a.
For supply Air, Fire Damper shall be Ruskin DIBD2 style B or approved equal.

b.
For Return Air, Fire Damper shall be Ruskin DIBD2 style A or approved equal.



3.
Combination Fire/Smoke Dampers (FSD) are to be as follOWS:

a.
California Fire Marshal approved, UL listed per UL 555 and UL 555S leakage Class
I and 350F elevated temperature rating.

b.
Heavy 13 gauge equivalent frame construction.

c.
Low pressure drop airfoil blades.

d.
Firestat.

e.
Damper etectric actuator, power open -fail close type, heavy duty, low noise and
non-stall type.

f.
Manufacturers: 1) For supply air, Ruskin FSD60 or approved equal. 2) For return
air, Ruskin FSD36 or approved equal.

g.
FSD shall be installed with remote position indicating contacts wired to report
back to Life Safety Panel if damper affects floor pressurization.



F.
Water Source Heat Pump Units:

1.
Manufacturer:

a.
Carrier 50 PSH premium efficiency model with ECM motor or approved equal.

b.
Or Building Approved model.



2.
Units shall be horizontal mounted, suitable for 277V/1 Phase.

3.
Factory assembled packages to be completely piped, wired and charged with
refrigerant requiring only power, control, and piping connections.

a.
Provide slow-closing automatic isolation valve interlocked to the unit's
compressor to close when compressor is off.

b.
Unit shall include a sound insulating liner around entire unit with 1 'h inch
thick sectional panels for access. To meet all codes for fire rating.

4.
Ratings: UL Listed, ARI certified.

5.
Sound Power Levels: Selected to conform to ASHRAE guidelines for office
occupancy.

6.
Where secondary drain pan is provided, route drain to conspicuous location. Pipe
primary drain to nearest condensate drain riser, coordinate routing with Chief
Engineer or designee. Provide condensate pump for primary drain and condensate
overflow switch kit as part of manufacturer's package when location of unit does
not allow proper drainage to Risers.

a.
Coordinate pump location with Chief Engineer or designee.





--------------------------------------------------------------------------------




b.
Overflow secondary drain shall be white with escutcheon where it penetrates
ceiling.



G.
Fans: Cook, Greenheck, or Penn ceiling exhaust fans with ECM.

1.
Sound power levels shall be selected to conform to ASHRAE guidelines for office
occupancy.

2.
Kitchen Hood Exhaust: UL 762 listed for grease removal. Provide drain connection
with grease trap and vented roof curb.



H.
Pipe and Pipe Fittings: Piping shall conform to ASTM and be free of defects.
Pipes and pipe fittings shall be manufactured domestically.

1.
For Condenser and Heating Water Use: Type "L" hard drawn pressure pipe copper
with 95/5 or other lead free solder and wrought copper fittings.

2.
For Condensate Drain Pipe Use: Copper type M, ASTM B88, wrought copper fittings,
soldered joints.



I.
Valve and Piping Specialties

1.
Dielectric Nipples and Unions:

a.
Minimum 6 inch long brass nipple; or

b.
EPCO Model FX or approved equal, rated for minimum 210 OF temperature.



2.
Valves: The use of gate valves is not permitted.

a.
Manufacturers: 1) NIBCO. 2) Crane. 3) Stockham. 4) Grinnell.

b.
Hand valves 1/2" through 2" are to be full port ball valve, threaded, 2-1/2" and
above are to be butterfly, lug type with infinite throttling and memory stop
handle.

c.
Balance valves 1/2" through 2" are to be Ball valves, 2-1/2" and above are to be
plug valves.

d.
Flow Balancing Device is to be Bell & Gossett or Building Standard circuit
setter. (Pressure rating as required.)

e.
Condenser water loop shall be equipped with Griswold or equal pressure
independent flow control valves.

f.
For Temperature and Pressure Test Station use Peterson Engineering Company,1/.,"
or y," MPT "Pete's Plug" with solid brass fitting cap. (Pressure rating as
required.)

g.
Air Vents are to be (e.g. Lunkenheimer #1778 -3/8") or Building Standard manual.
(Pressure rating as required.)

h.
Strainers are to be (e.g. Muessco, Armstrong "Y") or Building Standard pattern
with blow-off hose valve and hose adapter. (Pressure rating as required.)
Provide at open condenser water supplies only.

J.
Flow and Energy Meters:

1.
Flow and energy meters shall be connected to the BEMS far continuous monitoring
with local LED readout.

2.
Metering shall include:

a.
Condenser water at each take off from the building tenant condenser water loop
at each floor.

b.
Domestic water meter, provided and installed by the Plumbing subcontractor and
connected to the BEMS by the HVAC subcontractor.

3.
Flow and Energy meters shall be E-Man and D-Mon only.



K.
Pipe and Ductwork Insulation:

1.
General: Comply with Title 24 regulations.

2.
Manufacturers:

a.
Owens-Corning Fiberglass.

b.
Knauf.

c.
Manville.





--------------------------------------------------------------------------------




d.
Certain-Teed.

3.
Ductwork Insulation: Glass fiber, flexible, non-combustible blanket with vapor
barrier jacket bonded to aluminized foil.

4.
Ductwork Liner: Glass fiber liner, flexible, non-combustible blanket with
permacote coating, ASTM G21 and G22.

5.
Pipe: Fiberglass, rigid and pre-molded, non-combustible, with all-service jacket
with self sealing longitudinal laps and butt strips.

6.
Pipe Insulation Protection Shield: Waterproofed hydrous calcium silicate
insulation impregnated with silicon solution, incased in a 360 degree, 18 gauge
by 6" long galvanized sheet metal shield.



L.
Identification:

1.
Self-Adhesive Markers: W. H. Brady Co. or Westline products.

2.
Semi-Rigid Plastic Markers: Seton Name Plate Company.

3.
Or Building Approved model.









PART 3· EXECUTION
3.1     CONSTRUCTION PHASE REQUIREMENTS
A.
Submit manufacturer's certified construction and performance data and
installation shop drawings for equipment and systems to the Contractor.
Submittals shall be reviewed and stamped by the Engineer of Record prior to
submitting. The Architect and their Consultants will not review these submittals
or accept responsibility for their accuracy or appropriateness; responsibility
rests solely with the Subcontractor.

B.
The Engineer of Record shall review shop drawing submittals and provide
appropriate stamp for compliance with the Contract Documents, coordination with
all construction disciplines, accuracy of technical and dimensional data, and
acceptability of the proposed manufacturer, as appropriate, prior to
transmitting the shop drawings to the Contractor in accordance with the
submittal schedule.

C.
Attend regularly scheduled construction coordination meetings and other meetings
as requested by the Contractor.

D.
The Engineer of Record shall perform periodic site observations, at a minimum of
once a month, and prepare a status of installation report, including
deficiencies with respect to the Contract Documents. These site observations
shall be performed in the presence of the Architect and/or the Tenants
representatives, at their discretion.

E.
Provide a written description of all observed field coordination problems, along
with proposed resolutions, to the Contractor.

F.
The Project Architect and the Tenant may perform additional periodic
observations, which may generate deficiency comments. Respond to these published
deficiency lists within a two week period.

G.
The Engineer of Record shall perform final punchlists and submit copies to the
Contractor.

H.
Perform all system tests required by regulatory or code agencies in the presence
of the appropriate local regulatory authorities, the Contractor and the Tenant.
Correct all deficiencies and repeat tests, as necessary, to the satisfaction of
the regulatory authorities. Tests with regulatory authorities shall be scheduled
two weeks in advance.

3.2
COORDINATION

A.
Coordinate work with related trades and furnish, in writing, any information
necessary to permit the work of related trades to be installed satisfactorily
and with the least possible conflict or delay. Changes required in the work of
any Subcontractor caused by the Subcontractor's neglect to coordinate its work
shall be made at no additional cost to the Tenant.

B.
Work shall conform to the requirements shown on the Architectural and Structural
drawings. Investigate the structural and finish conditions affecting the work
and arrange the work accordingly. Check space requirements with other trades to
insure that all material can be installed and/or concealed within the space
allotted.





--------------------------------------------------------------------------------




C.
A fixed sequence of installation is required to expeditiously and properly
install the complete systems. Coordinate, stage, and schedule work with other
trades in accordance with the construction schedule.

D.
Consult with other trades regarding eqUipment so that, wherever possible,
motors, motor controls, pumps and valves are of the same manufacturer.

E.
Furnish and set sleeves for passage of pipes, ducts and conduits through
structural masonry and concrete walls, roofs and floors and elsewhere as will be
required for the proper protection of each pipe and duct passing through
building surfaces.

F.
Install firestopping around all pipes, conduits, ducts, etc. which pass through
rated walls, partitions and floors in strict accordance with the manufacturers
published approval listing and rating.

G.
Provide detailed information on openings and holes required in structural
elements and pre-cast panels or components for mechanical work.

H.
Provide required structural or architectural supports and hangers for ductwork,
piping and equipment, designed so a!; not to exceed allowable loadings of
structures.

I.
Examine and compare the Contract Drawings and Specifications with the drawings
and specifications of other trades, report and discrepancies between them to the
Architect and obtain written instructions for changes necessary in the work.
Install and coordinate the work in cooperation with other related trades. Before
installation, make proper provisions to avoid interferences.

J.
Wherever the work is of sufficient complexity, prepare additional detail
drawings to scale to coordinate the work with the work of other trades. Detailed
work shall be clearly identified on the Drawings as to the area to which it
applies. Submit these drawings to the Architect for review. At completion
include a set of these drawings with each set of record drawings.

K.
Install mechanical work to permit removal (without damage to other parts) of
hydronic coils, heat exchanger, boiler or chiller tube bundles, heat exchanger
plates, controls, fan shafts and wheels, smoke detectors, filters, belt guards,
sheaves and drives, and any other parts requiring periodic replacement or
maintenance. Arrange pipes, ducts, and equipment to permit access to valves,
cocks, traps, starters, motors, and control components, and to clear the
openings of swinging doors and access panels.

L.
Changes in the cross-sectional dimensions of ductwork are permissible when
required to meet job conditions. Maintain at least the same equivalent
cross-sectional duct area in accordance with the latest edition of the ASHRAE
Guide. Secure the approval of the Architect prior to fabrication of ductwork
requiring these changes.

M.
Provide access panels in equipment, ducts, etc., as required for inspection and
maintenance of concealed or internal equipment, dampers, plenums, smoke
detectors, humidifiers, controls, etc.

N.
In cases of doubt as to the Work intended, or in the event of need for
explanation thereof, request supplementary instructions from the Architect.

O.
The Subcontractor shall be responsible for advising the Contractor of concrete
work associated with the installation of the mechanical work. This work shall
include equipment bases and concrete curbs around equipment rooms and floor
penetrations as required. The Contractor shall provide the aforementioned
concrete work.

P.
Where cutting, channeling, chasing or drilling of floors, walls, partitions,
ceilings or other surfaces is necessary for the proper installation, support or
anchorage of piping or other equipment, layout the work carefully in advance.
Repair any damage to the building, piping, equipment or defaced finish plaster,
woodwork, metalwork, etc., using skilled tradespeople of the trades required at
no additional cost to the Tenant.



3.3
FEES AND PERMITS

A.
Pay all required fees and obtain all required permits related to the mechanical
installation.

B.
Pay royalties or fees required in connection with the use of patented devices
and systems.

C.
Provide controlled inspection where required by authorities having jurisdiction
or by these specifications.

3.4
EXAMINATION OF SITE

A.
Prior to the submitting of bid proposal, visit the project site and become
familiar with all conditions affecting the proposed installation and make
provisions as to the cost thereof.

B.
The Contract Documents do not make representations regarding the character or
extent of the subsoils, water levels, existing structural, mechanical and
electrical installations, above or below ground, or other sub-surface





--------------------------------------------------------------------------------




conditions which may be encountered during the work. Evaluate existing
conditions which may affect methods or cost of performing the work, based on
examination of the site or other information. Failure to examine the Drawings or
other information does not relieve the Contractor of responsibility for
satisfactory completion of the work.
C.
The following existing conditions are noted to highlight some of the
insignificant existing conditions that the Subcontractor shall note and make
provisions for in the bid. This is not an all inclusive list; other existing
conditions shall be noted by the Subcontractor and provided for in the bid.

3.5
EQUIPMENT PAD AND ANCHOR BOLTS

A.
Provide concrete pads under all floor mounted mechanical equipment. This
includes electrical components, equipment mounted on legs and pipe support
stands. Equipment pads shall conform to the shape of the piece of equipment it
serves with a minimum 2 inch margin around the equipment and supports. Pads
shall be a minimum or 4 inches high and made of a minimum 28 day, 2500 psi
concrete reinforced with 6 inch x 6 inch 6/6 gauge welded wire mesh. Trowel tops
and sides of pad to smooth finishes, equal to those of the floors, with all
external corners bullnosed to a 3/4 inch radius.

B.
Provide galvanized anchor bolts for all equipment placed on concrete equipment
pads, inertia blocks, or on concrete slabs. Provide bolts of the size and number
recommended by the manufacturer of the eqUipment and locate by means of suitable
templates. Equipment installed on vibration isolators shall be secured. Secure
the isolator to the floor, pad, or support as recommended by the vibration
isolation and seismic restraint manufacturer.

C.
Where equipment is mounted on gypsum board partitions, the mounting screws will
pass through the gypsum board and be securely attached to the partition studs.
As an alternative, the mounting screws may pass through the gypsum board and be
securely attached to 6 inch square, 18 gauge galvanized metal backplates which
are attached to the gypsum board with an approved non-flammable adhesive. Toggle
bolts installed in gypsum board partitions are not acceptable.

3.6
CONTINUANCE OF EXISTING SERVICES

A.
EXisting mechanical services not specifically indicated to be removed or altered
shall remain as they presently exist.

B.
Where existing services interfere with new construction, alter or reroute such
existing equipment to facilitate new construction after obtaining written
permission from the Architect. Notify in writing giving two weeks advance notice
of planned alteration prior to altering any existing condition is required.

C.
Preserve continuity of service of existing facilities (related to damage or
alteration due to new construction). Unauthorized alteration to existing
equipment shall be corrected without additional cost to the Tenant.

3.7
DEMOLITION

A.
Remove, relocate, and reroute existing mechanical equipment to facilitate new
construction or remodeling work.

B.
Examine the site to observe and note existing conditions prior to submitting a
bid.

C.
Scheduled demolition in advance. Schedule work to avoid disruption of normal
operations.

D.
Mechanical equipment to be removed that is in good working order shall be
carefully removed and offered to the Tenant. Items rejected by the Tenant shall
be removed from the project site and properly disposed of.

3.8
CLEANING

A.
After completion of work and prior to final acceptance, thoroughly clean all
parts of the work, remove all debris and surplus equipment, touch up paint or
regalvanize damaged finishes, and leave installation in "as new" condition,
ready for use.

3.9
EQUIPMENT AND MATERIAL PROTECTION

A.
Protect the work, equipment, and material of other trades from damage by work or
workers of this trade, and correct damage caused without additional cost to the
Tenant.

3.10
RECORD DRAWINGS

A.
Maintain on a daily basis at the project site a complete set of Record Drawings,
reflecting an accurate





--------------------------------------------------------------------------------




dimensional record of deviations between work shown on Drawings and that
actually installed.
B.
Record dimensions clearly and 'accurately to delineate the work as installed;
suitably identify locations of all equipment by at least two dimensions to
permanent structures. In addition, mark the Record Drawings to show the precise
location of concealed work and equipment, including concealed or embedded piping
and valves and all changes and deviations in the mechanical work from that shown
on the Contract Documents. This requirement shall not be construed as
authorization to make changes in the layout or work.

C.
Upon completion of the installation obtain from the Architect a complete set of
CAD files with professional's seal and firm name removed. In a neat and accurate
manner, provide a complete record of all revisions of the original drawings, as
actually installed. The cost for CAD files and for making required changes shall
be included in the Contract.

D.
Mark Record Drawings on the front lower right hand corner with a rubber stamp
that states the following:

"RECORD DRAWINGS" (3/8 inch high letters).
To be used for recording Field Deviations and Dimensional Data Only (5/16 inch
high levers),
3.11     OPERATING INSTRUCTIONS
A.
Instruct Tenant's operating personnel in proper starting sequences, operation,
shutdown, general maintenance and preventative maintenance procedures for all
systems. Instruction and training to consist of a minimum of two (2) four hour
sessions.

3.12
OPERATING AND MAINTENANCE MANUALS

A.
Provide maintenance manuals (minimum three (3) copies in three-ring binders)
consisting of the following as minimum requirements:

1.
Manufacturer's certified performance and construction data on all items of
equipment.

2.
Operating and maintenance instructions.

3.
Service and installation instructions.

4.
Wiring and control diagrams.



3.13
INSTALLATION

A.
Duct Installation: Install ductwork and dampers according to SMACNA standards.
Ductwork shall be routed as tight to structure as possible. Provide ribbon at
each manual balancing damper for easy identification.

1.
Provide supports and seismic bracing per latest SMACNA Manual "Guidelines for
Seismic Restraints of Mechanical Systems".

2.
Fire dampers and Fire/Smoke dampers shall be installed according to State Fire
Marshal and City of San Francisco Fire Marshal and exactly as tested by UL to
develop fire ratings.

a.
Provide 18" by 12" minimum access doors in ductwork and furring.

3.
Internal linings, flex ducts and adhesives shall be labeled in accordance with
UL 181 Standard for Safety.

4.
Provide return air grilles to allow free passage of return air above ceiling to
mechanical room or return air shaft.

5.
Provide return air openings using acoustically lined (1" duct liner) transfer
air boots with ends turned up (with Fire Dampers, Fire/Smoke dampers, if
required) in Tenant demising partitions.

6.
Install air system to conform to ASH RAE recommended noise criteria for private
offices. Noise criteria shall be based upon finishes of actual furnishings in
Tenant space (partition, floor, furniture type).

7.
Maximum flexible duct length shall be 6'-0" and no more than one radius 90"
elbow shall be allowed. Flexible duct is only permitted for end runs.

8.
Extend make up air ducts for electrical rooms if required so that they are open
to the return air plenum inside the tenant space.

9.
Extend make up air duct from restrooms so that it is tied to interior VAV box
and a return grill inside tenant space. Balance distribution of air so that it
does not create an excessive negative pressure





--------------------------------------------------------------------------------




condition in public restrooms.
10.
Kitchen Hood Exhaust Duct:

a.
Installation shall be in accordance with latest versions of State Mechanical
Code, NFPA, and City of San Francisco requirements.

b.
Provide access doors at each change in direction and at intervals to provide for
adequate inspection and cleaning.

c.
Slope duct minimum 1/4" per foot down toward hood. For horizontal duct exceeding
75 feet in length, slope duct a minimum 1" per foot down toward hood or an
approved grease reservoir.

d.
Duct from point of penetration of ceiling, wall or floor to outside air shall
have a fire-rated enclosure or rated duct wrap.

e.
Seal duct enclosure around duct and vent to outside through weather protected
openings where required.



B.
Piping Installation: Piping, joints, valves, piping specialties, pump casings,
AC unit coils, etc. shall be suitable for the building pressure zone at floor on
which they are installed.

1.
Contractor is to use superstrut or Grinnell hangers and structural attachments.
Install properly braced for seismic restraint and spaced as follows:

a.
1/2" -6" for 5'-3/8" minimum rod size.

b.
1" -1 1/4" for 6'-3/8" minimum rod size.

c.
1 1/2" - 2" for 8'-3/8" minimum rod size.

d.
2 1/2" -3" for8'-1/2" minimum rod size.



2.
Use cadmium plated or galvanized hangers, attachments, rods, nuts, bolts, etc.

3.
Do not burn or weld structural members without Chief Engineer's approval.

4.
Provide galvanized steel sleeves when pipes pass through fire rated partitions,
walls, floors, concrete slabs. Sleeves shall be 2" larger than the pipe and
extend 2" above floor slabs. Seal openings and gaps in piping as follows:

a.
On Non-rated Walls seal annular space with fiberglass.

b.
On Fire Walls use U.B.C. approved and U. L. listed fire safing sealants.



C.
Duct and Piping Insulation: Owens Corning, Mansville, or CertainTeed.

1.
Insulate ductwork in accordance with Title 24 requirements.

2.
Provide acoustical 1 " lining as required to meet NC levels.

3.
Insulate condensate drain lines with 1" pre-molded fiberglass with ASJ.

4.
Insulate heating water pipes in accordance with Title 24 requirements.



D.
AC Unit and Heat Pump Installation:

1.
Air conditioning units and heat pumps shall be installed above non-critical
areas and above readily accessible ceilings (storage rooms, etc.).

2.
Provide adequate access for filter removal, inspection of moving parts, and
controls.

3.
AC units and heat pumps shall be supported with vibration isolation hangers and
shall be seismically braced.

4.
Pipe condensate drain line, with vent, to nearest condensate riser as directed
by . Chief Engineer or designee. Do not trap pumped condensate lines.

5.
All Supplemental HVAC and/or heat pump shall be metered separately for 24/7
operation.







--------------------------------------------------------------------------------




E.
Access Requirements: Provide and coordinate installation of access panels
required for maintenance and inspection of all valves, dampers and equipment
(including base building).

1.
Provide access panels for all items of equipment.

2.
Coordinate exact location and type of access door/panel with Chief Engineer.

3.
Color code with building standard color labels all HVAC access location ceiling
tiles.



F.
Controls:

1.
Air conditioning units and heat pumps shall be started/stopped by building
standard programmable thermostats provided by installing contractor.

2.
VAV terminal units shall be controlled by ALC DOC to match existing.

a.
Locate thermostats 4'-0" above finished floor.

b.
Coordinate thermostat location with Chief Engineer or designee.

c.
When terminal units are added or relocated, communication trunk and control
wiring will be rerouted to match existing installation (atop branch duct, back
to medium pressure loop and back out to new branch). No spider webbing is
allowed.

d.
Control Power to be fed from transformer panel at electrical closet. Limit of
six (6) VAV controllers per transformer. Match existing installation.

e.
Consult with engineering Department for clarification. Failure to match building
standard installation will result in rewiring at contractor's expense.

3.
Select control valves for VAV terminal units based upon 2 psi maximum pressure
drop available for branch piping at branch tees.

4.
Duct smoke detectors shall be supplied and wired by Division 16 and installed by
Division 15. Coordinate installation and connection with Life Safety System
representative and Division 16.

a.
AC units and heat pumps handling more than 2,000 elm or more shall have a smoke
detector in supply air duct. Upon smoke detection, smoke detector shall turn AC
unit or heat pump off and annunciate at fire alarm panel.

5.
New fire/smoke dampers shall not interfere with Life/Safety Smoke Control System
Operation.



G.
Inspection by Engineering Department: Contractor shall notify Landlord in
writing at least one week in advance of completion of construction.

1.
A walk-through and punch list shall be scheduled for Chief Engineer to review
installation for conformance with approved construction documents and Tenant
Construction Standards Prior to ceiling close.

3.14 ADJUSTING AND BALANCING
A.
Testing and balancing shall be performed by an independent third party balancing
contractor and shall be in accordance with AABC and NEBB Standards.

1.
Balancing contractor shall bring equipment including hand tools, ladders,
hardware, and software, and make connections to properly balance electronic VA V
controls.

2.
Balancing contractor to check in the Chief Engineer prior to commencing any
balance work.

3.
Balancing contractor shall also coordinate with Chief Engineer to enter set
points and balancing values into Building Energy Management System (BEMS).

4.
Balancing contractor to notify BEMS contractor that values are entered and
complete so that changes can be backed up and saved permanently.



B.
After systems are complete and operating, Contractor shall submit to Chief
Engineer preliminary air and water balancing report indicating CFM and GPM at
connections to the base building systems, and gross CFM and GPM at main duct
branches, reheat coils, AC units, and heat pumps.

1.
Quantities shall be marked on reduced size Construction Document Drawing. At
Chief Engineer's request, Contractor shall submit other preliminary measurements
required.





--------------------------------------------------------------------------------




C.
Before final air and water balancing, Mechanical Contractor shall complete
following tasks:

1.
Complete water pressure testing for leakage.

2.
Complete all "punch list" items.

a.
Install dampers and other balancing devices.

b.
Check AC units, heat pumps, and VAV terminal units.

c.
Set manual balancing dampers, valves, and balancing valves at 100%, open
position. Verify combination fire/smoke and fire dampers to be open.

d.
Clean ducts and install filters.

e.
Calibrate control systems.

3.Balance air to following tolerance:
a.Each Outlet: ±10%
b.Each system: ±10% of system CFM.
4.
Balance water systems.

a.
Hot water: not required since 2-way valve systems are self-balancing. However,
provide flow readings at all hearing coils from circuit-setters.

b.
Condenser water: not required since flow limiting valves are provided. However,
measure differential pressure across flow limiting valve to ensure it is within
design range of valve.

5.
Upon completion of balancing of new work and existing portions of system,
provide to Chief Engineer a copy of handwritten test data to be used for final
report. Copy is to be delivered to Chief Engineer prior to Balancing Contractor
leaving premises.

a.
Balancing Contractor is to review report with Engineeri.ng Department
representative and point out discrepancies found while conducting test and
balance. Copy is to be delivered to Chief Engineer prior to Balancing Contractor
leaving premises.

b.
Work to be accomplished per above criteria and MBC and NEBB Standards.



6.
Upon satisfactory completion of balance and operation test, submit two sets of
reports and one pdf copy to Chief Engineer on final readings (bound 8-112" by
11" AABC format). Balance report is to include, but not be limited to:

a.
Variable air volume box address for reference.

b.
Detailed readings for each outlet for each VAV balanced, including design and
actual readings (both minimum and maximum).

c.
The size and flow coefficient of each VAV box.

d.
Where applicable, heating hot water flow and discharge air temperature at
maximum heating.

e.
Floor plan of space balanced showing box and outlet locations.



D.
Identification

1.
Equipment Identification: Identify AC units, heat pumps, exhaust fans and other
mechanical equipment by attachment of approved nameplates with respective
functional names and symbols as used in Drawings and Schedules.

a.
Coordinate identification (tags and nomenclature) with Chief Engineer.

2.
Variable Air Volume Boxes Identification: Use building standard tagging scheme.

a.
Coordinate identification numbers with Chief Engineer or designee for new and
relocated VAV boxes.

3.
Piping Identification: Identify content and direction of pipelines and branches
(except hose in accessible spaces).

a.
Use either self-adhesive markers or semi-rigid plastic (snap-on) markers equal
to "Setmark" pipe markers.





--------------------------------------------------------------------------------




b.
Apply legends, bands and arrows at inteNals of not over 50 feet.

c.
Apply within 5 feet of each side of wall, slab and ceiling penetrations and
within 5 feet of valves and changes in direction.

d.
Coordinate identification (colors and nomenclature) with Chief Engineer



3.15     BEMS INTERFACE


A.
Building Energy Management System (BEMS) contractor shall commission all
Terminal boxes and other related equipment included in Tenant Construction.

1.
Upon completion of air and water balance, BEMS technicianwill conduct upload
from all new Controllers to the Main Control Module (MCM) so that entered data
is backed up and reloadable in case of TEC failure or memory loss.

2.
BEMS technician will check communication to all new equipment and verify proper
application, operation and equipment designation number. BEMS addresses for
Controllers are to match number assignment on the field and field labels.

3.
A floor graphic interface shall be amended or developed showing area serviced by
new equipment on the floor in which it is located. Match design of existing BEMS
graphics.

a.
Use architectural CAD drawing of Tenant Construction Space as a background.

b.
Floor graphic shall have a link back to the Main Directory Graphic at upper left
corner.

c.
Floor graphic shall have links to a graphic for each controller on the floor.
All Controller links are to be labeled to match equipment designation number.

d.
Use contrasting colors to beUer depict demarcation lines for each area served on
floor by Controllers.

e.
Graphics interface to be completed and operational by Tenant move-in date.

f.
Coordinate access to BEMS front end and graphics installation with Building
Chief Engineer or designee.

g.
Add VAV boxes and AC/HP units to summary graphics screen with all currently
listed operation parameters.

4.
Confirmation and calibration of flow and energy meters.





--------------------------------------------------------------------------------




[ex101680folsomlease205.jpg]




--------------------------------------------------------------------------------




Lighting Control System
[ex101680folsomlease207.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease208.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease209.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease210.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease211.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease212.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease213.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease214.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease215.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease216.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease217.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease218.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease219.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease220.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease221.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease222.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease223.jpg]






--------------------------------------------------------------------------------




Light Fixture Cutsheets




--------------------------------------------------------------------------------




[ex101680folsomlease224.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease225.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease226.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease227.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease228.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease230.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease229.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease231.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease232.jpg]






--------------------------------------------------------------------------------




Simplex Fire Protection Cutsheets




--------------------------------------------------------------------------------




[ex101680folsomlease234.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease235.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease236.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease237.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease238.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease239.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease240.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease241.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease242.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease243.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease244.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease245.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease246.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease247.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease248.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease249.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease250.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease251.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease252.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease253.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease254.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease255.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease256.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease257.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease258.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease259.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease260.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease261.jpg]






--------------------------------------------------------------------------------




[ex101680folsomlease262.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease263.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease264.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease265.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease266.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease267.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease268.jpg]




--------------------------------------------------------------------------------




[ex101680folsomlease269.jpg]


      




--------------------------------------------------------------------------------




LEED Overview




--------------------------------------------------------------------------------






Appendix E: LEED Overview


LEED
By selecting a project that is LEED Certified a tenant can utilize SS Credit 1
-Site
Selection LEED CI -Commercial Interiors -and get the points allotted for that
credit.
Tenant shall contact Building Management to obtain a copy or the LEED
Certificate.
Following these pages is a summary of the LEED credits that are being submitted
to the USGBC for the
Base Building.
Base Building LEED Credit Summary:
A. Sustainable Sites
1.
SS Prerequisite: Construction Activity Pollution Prevention

The project is located in downtown San Francisco, bounded by Third Street,
Folsom Street, Hawthorne Street, Kaplan Lane and Clementina Street. The project
will rehabilitate two of the existing buildings for commercial office use. The
proposed erosion control measures for the project site include but are not
limited to installing fiber rolls along the site perimeter, placing sediment
barriers around each of the existing catch basins to minimize the sediment
runoff, properly storing and handling waste and toxic materials, cleaning truck
tires prior to exiting the site, and preventing chemicals from contaminating the
site and surface waters.


In addition, the erosion control measures specify maintenance guidelines and
inspection schedules to ensure that these measures are enforced and functioning
properly. These standards are in conformance with local City of San Francisco
standards.
2.
SS 1.0: Site Selection

This project is an urban infill site in downtown San Francisco and is not built
upon prime farmland, on previously undeveloped land, on land identified as
habitat, within 100 feet of any wetlands, or on public parkland. Documentation
will show site location and image of existing building.
3.
SS 2.0: Development Density and Community Connectivity

The building being renovated is on a previously developed site close to the
center of downtown San Francisco. Our documentation for this credit will show a
density much greater than 60,000 sq. It. per acre net. In fact, the surrounding
density is at least twice this number, which will be supported using the
exemplary performance "double density" credit calculations allowed by CIR for
this credit.
4.
SS 3.0: Brownfield Redevelopment

The LEED-CS 2.0 reference guide under SS Credit Brownfield Redevelopment lists
Option 1 as:


Option 1: The project site was determined contaminated by means of an ASTM
E1903-97 Phase II Environmental Site Assessment or a local Voluntary Cleanup
Program.


Our project includes a local voluntary cleanup program to remediate all
asbestos, lead paint, and PCBs in the existing structures. A February 2007
survey by the project environmental consultant identified extensive asbestos,
lead paint, and PCB's which have subsequently been remediated at a cost of
$5,015, 190.00. Documentation of the local program requirements and procedures
and all remediation methods will be submitted with the credit submittal.
5.
SS 4.1: Alternative Transportation: Public Transportation Access

The project site is located within 1/2 mile of two public transit systems: the
San Francisco Municipal Railway (MUNI) light rail system on Market Street and
the Bay Area Rapid Transit (BART) underground rail system, also at Market
Stree!. Also, a bus stop for several MUNI bus lines is located at the site.




--------------------------------------------------------------------------------




6.
SS 4.3: Alternative Transportation: Fuel Efficient Vehicles

Seven (7) parking spaces will be set aside in "preferred" locations for
low-emitting and fuel-efficient vehicles. This number is 5% of the total number
of parking spaces provided-139 spaces.
7.
SS 4.4: Alternative Transportation: Parking Capacity

This project is providing no new parking. There currently exist 139 parking
spaces, the exact number that will be provided in the renovated building
basement parking area.


8.
SS 5.2: Site Development: Maximize Open Space

The project will follow the requirements of Option 3 for this credit since a
zoning ordinance exists but there is no requirement for open space. The total
project site area within the LEED boundary area is 69, 032 sq. ft. The total
open space, both vegetated and hardscape, is 20,648 sq ft. and the building
footprint is 48,384 sq ft. The vegetated area is 6,484 sq. ft. Since the project
will earn SS Credit 2, pedestrian-oriented hardscape area may be counted toward
the 20% requirement. The calculated percentage is 20,648/69,032 X 100% = 29.9%,
with the vegetated area equal to 6,484120,648 X 100% = 31.4%. This meets the
Option 3 requirement of a minimum of 20% eligible open space, of which a minimum
of 25% is vegetated.
9.
SS 7.1: Heat Island Effect: Non-Roof

This project will utilize Option 2 for this credit. All parking is located
underground.
10.
SS 7.2: Heat Island Effect: Roof

This project will utilize Option 1 for this credit. The entire roof area of both
buildings being renovated, including penthouse roofs, will be covered with a new
flat (low sloping) roof. The roofing materials will have an SRI of at least 78.
11.
SS 8.0: Light Pol/ution Reduction

All lighting is controlled by photosensors to shed loads in response to
available daylight. All non-emergency interior lighting with a direct line of
sight to any openings in the envelope will have its input power reduced by a
minimum of 50% between 11:00 p.m. and 5:00 a.m. Exterior lighting will follow
the requirements of Zone LZ4 (High for major city centers) and supporting
calculations will demonstrate this.


12.
SS 9.0: Tenant Design &Construction Guidelines

The architects, Skidmore Owings & Merrill, will provide the owner, TMG Partners,
with a document that can be copied for use by tenants. This document will
provide the tenant with the necessary information to conform to the intentions
and requirements of the sustainable design aspects of the building. The document
will also assist the tenant by supplying design and construction guidelines to
obtain a LEED-CI certification, should that be desired.


A. Water Efficiency
1.
WE 1.1: Water Efficient Landscaping: 50% Reduction

The design utilizes an irrigation controller which irrigates automatically based
upon local weather data received on a daily basis. This controller receives a
local ET (Evapotranspiration) rate download via satellite, and then calculates
the new run times for each zone daily based on this ET rate. This is highly
efficient because it irrigates for a duration long enough to replace the amount
of ET from the previous day. The irrigation system uses drip and bubbler
irrigation throughout rather than spray irrigation which increases efficiency.
The plant materials have been classified as low water using plants throughout
which reduce irrigation requirements. The combination of these design components
will achieve the total 50% reduction.
2.
WE 3.1 & 3.2: Water Use Reduction

We anticipate the total water consumption of the project to be reduced by 45%,
through the use of dual-flush water closets, low-flow urinals, and
sensor-activated lavatories. This represents approximately 1.1 million gallons
of water saved each year.
B. Energy and Atmosphere




--------------------------------------------------------------------------------




1.
EA Prerequisite 1: Basic Commissioning

A Commissioning Authority has been selected in the design development phase that
is independent of the project's design and project management. The agent shall:
•Complete the Owner's Project Requirements and Basis of Design,
•Ensure Commissioning requirements are incorporated into the construction
documents Develop and implement a Commissioning plan
•Verify the installation and performance of the installed systems
•Complete a summary Commissioning report


The systems for be commissioned are the HVAC equipment and controls, lighting
and controls, and domestic hot water systems.
2.
EA Prerequisite 2: Minimum Energy Performance

An eQuest energy model has been developed to simulate the energy performance of
the building and proposed systems. The model results demonstrate compliance with
the performance approach of ASHRAE Standard 90.1-2004.


3.
EA Prerequisite 3: Fundamental Refrigerant Management

None of the HVAC equipment for this project will use any CFC based refrigerants.


4.
EA 1.0: Optimize Energy Performance

The proposed systems for the building have been selected and the energy
performance has been simulated using the eQuest energy model that was created to
demonstrate minimum energy performance. The energy model results indicate an
energy cost savings of 13%, which corresponds to 6 LEED points. Note that this
project is using the EAc1 existing building percentages, not new construction
percentages to determine the total number of EAc1 points achieved.
5.
EA 3.0: Enhanced Commissioning

A Commissioning Authority has been selected in the design development phase that
is independent of the project's design and project management. The Commissioning
Authority shall:
•Conduct a commissioning design review of the Owner's Project Requirements
(OPR), Basis of Design (BOD), and design documents prior to the mid-construction
documents phase.
•Back-check the review comments in the subsequent design submission.
•Review contractor submittals applicable to systems being commissioned for
compliance with the OPR and BOD. This review shall be concurrent with AlE
reviews and submitted Develop a systems manual that provides future operating
staff the information needed to understand and optimally operate the
commissioned systems.
•Verify that the requirements for training operating personnel and building
occupants are completed.
•Review building operation within 10 months after substantial completion with
O&M staff and occupants and will include a plan for resolution of outstanding
commissioning-related issues.
6.
EA 4.0: Enhanced Refrigerant Management

The refrigerant for the main cooling equipment shall be R-134a. A calculation
had been performed using the LEED online template to demonstrate that the
chillers comply with this credit.
7.
EA 6.0: Green Power

Green energy certificates will be purchased by TMG Partners for 35% of the
building's core and shell electrical consumption for two years, pending quotes
from three green power providers.


C. Materials and Resources
1. MR Prerequisite: Storage & Col/ection of Recyclables
The city of San Francisco's recycling program requires that plastic, metals,
paper, cardboard and glass to be collected together. The design of the building
have provides space in the loading dock area for separated handling of general
trash and the co-mingled recyclables.




--------------------------------------------------------------------------------




1.
MR 1.1 & 1.2: Building Reuse: Maintain 50% of Existing Wal/s, Floors & Roof

The portion of the project at 680 Folsom St. involves the addition of two
floors, a new glass and aluminum skin and a new seismic upgrade of the core
including new sheer walls. Beyond these additions, the majority of the existing
beams, columns, decks and floor slabs will remain. The portion of the project at
50 Hawthorne st. will reuse close to all of the existing structure and fagade.
We anticipate the Total Percentage of Reuse to be 69%.


2.
MR 2.1 & 2.2: Construction Waste Management: 75% Diversion

Given the tight site constraints, Plant will employ a commingled waste
management approach, with selected source separation for target materials such
as steel, misc. metal, wood and cardboard, as appropriate. Plant has and will
contract with waste service providers that will accept commingled waste and then
take it to a sorting station for diversion from landfill.
By source separating select materials that typically achieve 90-100% diversion
like the existing precast concrete wall panels, we will be able to ensure
overall waste diversion exceeds 75%. Plant will require the waste service
provider to furnish a monthly waste diversion summary to track our compliance
with MR 2.2 as the job progresses. We will track waste diversion by weight.
3.
MR 4.1: Recycled Content

Based on our estimated calculations and using round numbers, the total building
cost will be $81.8 million. Therefore, the default materials cost is $36.8
million, and the combined recycled content of major materials is worth $4.4
million. This is based mostly on the expected recycled content and cost of
concrete, structural steel, metal decking, glass and aluminum curtain walls,
insulation and gypsum board. The expected recycled content is 11.9%.
4.
MR 6.0: Certified Wood

All wood doors (the primary wood on the project) will be FSC certified, bringing
the percentage of certified wood to almost 100%. The project will use a minimum
of 50 % of wood-based materials and products, which are certified in accordance
with the FSC's Principles and Criteria. The specifications will identify which
products will be required to comply with the FSC certifications, and only
manufacturers that can supply certified wood for those products shall be
considered.


D. Indoor Environmental Quality


1.
EQ Prerequisite 1: Minimum IAQ Performance

The building's systems have been designed to provide outdoor air quality rates
exceeding the requirements of ASHRAE Standard 62.1-2004.


2.
EQ 1.0: Outdoor Air Delivery Monitoring

Permanent monitoring equipment will be installed on all outdoor intakes to
measure the outdoor air quality and send an alarm via the Building Management
System (BMS) to the building operator in the event the conditions deviate from
the set point by 10% or more. Flow grid air volume monitoring equipment and all
accessories and controls wiring will be provided.


3.
EQ 3.0: Construction IAQ Management Plan

Plant will require compliance with SMACNA IAQ strategies and appropriate
protection of absorptive materials from moisture intrusion in the Instructions
to Bidders and Subcontracts. The five SMACNA strategies include: Source Control,
Pathway Interruption, HVAC Protection, Housekeeping, and Scheduling. The general
contractor will photo-document SMACNA compliance and provide a minimum of 18
photographs (at least 6 photos taken on three different occasions). The general
contractor will identify the respective SMACNA approach used in each of the 18
photographs to be used for LEED compliance. We will not be using the mechanical
system during construction and so MERV 8 filters will not be required to achieve
this credit.


4.
EQ 4.3: Low-Emitting Materials: Carpet

The product will use low-emitting materials in all Carpet Systems
5.
EQ 5.0: Indoor Chemical and Po/lutant Source Control

The project will install permanent walk-off grilles at the two main lobby
entrances. From the parking area at the basement level, a walk-off grille will
be provided at the vestibule to the elevator. From the loading dock a walk-off
mat will be provided into the circulation space for




--------------------------------------------------------------------------------




back-of-house. The building owner will provide an executed copy of a minimum
2-year service contraCt for bi-weekly mat service cleaning and replacement.
The basement parking areas and all janitors' closets containing
chemicals will be exhausted to create negative pressure in those
spaces with respect to adjacent occupied areas. The base building
air handling systems will employ air filtration media that has a MERV
of 13 or better.
6.
EQ 7.0: Thermal Comfort

The HVAC systems and building envelope have been designed to comply with the
requirements of ASH RAE Standard 55-2004. The design set points are 75 F and 70F
for summer and winter, respectively. Although not actively controlled, the
systems will be capable of maintaining space humidity levels between 30 and 60%
relative humidity. The allowable air speed in the space will be established
using Figure 5.2.4.2 from ASHRAE Standard 55-2004. Selection of the envelope and
internal shading devices has been performed to ensure the mean radiant
temperature of the space will be within the acceptable range.
7.
EQ B.2: Daylight and Views: 90% of Spaces

The building has full height glazing at the whole perimeter. The typical office
layout we propose consists primarily of open office, complemented with some
offices and meeting rooms on the inner ring. As tested with this layout on a
typical floor plate, this gives extensive views to the outside for more than 90%
of the locations within the floor. Typical sections drawings will demonstrate
this as part of the calculations for this credit.
F. Innovation & Design Process
The project will submit the following four innovation points:
1.
ID 1.1: Exemplary Pel10rmance on Water Use Reduction

We will substantially exceed the requirements of WE 3.1 and 3.2, by designing
the system to reduce the total water consumption of the project by 45%.
2.
ID 1.2: Green Housekeeping

Green Cleaning Program: Building management intends to adopt a
green cleaning policy. The green cleaning policy will include the use of
sustainable cleaning systems, sustainable cleaning products, chemical
concentrates and dilution systems, programs for the proper training of
maintenance personnel, hand soaps not containing antimicrobial agents
excepts where required by code, and cleaning equipment that reduces
impacts on IAQ. The policy will be specifically included as requirements
in the janitorial contract for the building. 100% of all bldg spaces
including all tenant leased spaces will fall under this program and it will
be included in the tenant lease requirements.
3.
ID 1.3: Materials Savings in Seismic Retrofit

Structural Design Innovation to Dramatically Reduce Material and Associated
Embodied Energy.
680 Folsom is an existing 13 story steel frame building buitt in 1962. The
building is being "recycled" and renovated by adding two stories vertically. We
will use a new type of seismic retrofit system, "post tensioned shear walls",
which will require much less concrete and steel to produce the required seismic
strengthening as conventional systems. Not only is there a significant savings
of material, but the associated embodied energy and C02 impact is greatly
reduced.
4.
ID 1.4: Double Density for SS2,0

As noted in the narrative for SS-2.0, the location of the project site in the
downtown area of San Francisco results in a very high development density for
the site. Preliminary calculations and determinations from a variety of sources
show that the double density will be easily achieved.
5.
ID 2.0: LEED Accredited Professional

Skidmore, Owings & Merrill LLP has team members assigned to this project who are
LEED Accredited Professionals and are managing the LEED certification process.




--------------------------------------------------------------------------------








